Exhibit 10.1

Execution Copy

 

 

 

CREDIT AGREEMENT

Dated as of December 21, 2011

among

POLYONE CORPORATION,

as the Borrower,

BANK OF AMERICA, N.A.,

as Administrative Agent,

and

The Other Lenders Party Hereto

WELLS FARGO BANK, NATIONAL ASSOCIATION, as Syndication Agent

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED and WELLS FARGO

SECURITIES, LLC,

as Joint-Lead Arranger and Joint-Book Managers

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

Section

       Page   ARTICLE I    DEFINITIONS AND ACCOUNTING TERMS   

1.01

  Defined Terms      1   

1.02

  Other Interpretive Provisions      33   

1.03

  Accounting Terms      34   

1.04

  Rounding      34   

1.05

  Times of Day      34   

1.06

  Currency Equivalents Generally      34    ARTICLE II    THE COMMITMENTS AND
CREDIT EXTENSIONS   

2.01

  The Loans      35   

2.02

  Borrowings, Conversions and Continuations of Loans      35   

2.03

  Prepayments      36   

2.04

  Termination or Reduction of Commitments      38   

2.05

  Repayment of Loans      38   

2.06

  Interest      38   

2.07

  Fees      39   

2.08

  Computation of Interest and Fees; Retroactive Adjustments of Applicable Rate
     39   

2.09

  Evidence of Debt      40   

2.10

  Payments Generally; Administrative Agent’s Clawback      40   

2.11

  Sharing of Payments by Lenders      42   

2.12

  Defaulting Lenders      43    ARTICLE III    TAXES, YIELD PROTECTION AND
ILLEGALITY   

3.01

  Taxes      44   

3.02

  Illegality      47   

3.03

  Inability to Determine Rates      48   

3.04

  Increased Costs      48   

3.05

  Compensation for Losses      49   

3.06

  Mitigation Obligations; Replacement of Lenders      50   

3.07

  Survival      50    ARTICLE IV    CONDITIONS PRECEDENT TO CREDIT EXTENSION   

4.01

  Conditions of Credit Extension      50   

 

i



--------------------------------------------------------------------------------

ARTICLE V    REPRESENTATIONS AND WARRANTIES   

5.01

  Existence, Qualification and Power      55   

5.02

  Authorization; No Conflict      55   

5.03

  Governmental Authorization; Other Consents      55   

5.04

  Binding Effect      56   

5.05

  Financial Statements; No Material Adverse Effect      56   

5.06

  Litigation      57   

5.07

  No Default      57   

5.08

  Ownership of Property; Liens; Investments      57   

5.09

  Environmental Compliance      58   

5.10

  Insurance      59   

5.11

  Taxes      59   

5.12

  ERISA Compliance      59   

5.13

  Subsidiaries; Equity Interests; Loan Parties      59   

5.14

  Margin Regulations; Investment Company Act      60   

5.15

  Disclosure      60   

5.16

  Compliance with Laws      60   

5.17

  Solvency      61   

5.18

  Patriot Act      61   

5.19

  OFAC      61   

5.20

  Merger      61    ARTICLE VI    AFFIRMATIVE COVENANTS   

6.01

  Financial Statements      62   

6.02

  Certificates; Other Information      62   

6.03

  Notices      64   

6.04

  Payment of Obligations      65   

6.05

  Preservation of Existence, Etc.      65   

6.06

  Maintenance of Properties      65   

6.07

  Maintenance of Insurance      65   

6.08

  Compliance with Laws      65   

6.09

  Books and Records      66   

6.10

  Inspection Rights      66   

6.11

  Use of Proceeds      66   

6.12

  Covenant to Guarantee Obligations and Give Security      66   

6.13

  Compliance with Environmental Laws      68   

6.14

  Further Assurances      69   

6.15

  Designation as Senior Debt      69   

6.16

  Rated Credit Facility; Corporate Ratings      69   

6.17

  Post-Closing Matters      69   

6.18

  Preparation of Environmental Reports      69   

 

ii



--------------------------------------------------------------------------------

ARTICLE VII    NEGATIVE COVENANTS   

7.01

  Liens      69   

7.02

  Indebtedness      72   

7.03

  Investments      75   

7.04

  Fundamental Changes      77   

7.05

  Dispositions      77   

7.06

  Restricted Payments      79   

7.07

  Change in Nature of Business      80   

7.08

  Transactions with Affiliates      80   

7.09

  Burdensome Agreements      81   

7.10

  Use of Proceeds      81   

7.11

  Financial Covenants      81   

7.12

  Capital Expenditures      82   

7.13

  Amendments of Certain Documents      83   

7.14

  Accounting Changes      83   

7.15

  Prepayments, Etc. of Indebtedness      83   

7.16

  Designation of Senior Debt      83   

7.17

  1997 Guaranty, 2015 Notes and 2020 Notes      83    ARTICLE VIII    EVENTS OF
DEFAULT AND REMEDIES   

8.01

  Events of Default      84   

8.02

  Remedies upon Event of Default      86   

8.03

  Application of Funds      87    ARTICLE IX    ADMINISTRATIVE AGENT   

9.01

  Appointment and Authority      87   

9.02

  Rights as a Lender      88   

9.03

  Exculpatory Provisions      88   

9.04

  Reliance by Administrative Agent      89   

9.05

  Delegation of Duties      89   

9.06

  Resignation of Administrative Agent      89   

9.07

  Non-Reliance on Administrative Agent and Other Lenders      90   

9.08

  No Other Duties, Etc.      90   

9.09

  Administrative Agent May File Proofs of Claim      90   

9.10

  Collateral and Guaranty Matters      91    ARTICLE X    MISCELLANEOUS   

10.01

  Amendments, Etc.      92   

10.02

  Notices; Effectiveness; Electronic Communications      93   

 

iii



--------------------------------------------------------------------------------

10.03   No Waiver; Cumulative Remedies; Enforcement      95    10.04   Expenses;
Indemnity; Damage Waiver      96    10.05   Payments Set Aside      98    10.06
  Successors and Assigns      98    10.07   Treatment of Certain Information;
Confidentiality      102    10.08   Right of Setoff.      102    10.09  
Interest Rate Limitation      103    10.10   Counterparts; Integration;
Effectiveness      103    10.11   Survival of Representations and Warranties   
  103    10.12   Severability      103    10.13   Governing Law; Jurisdiction;
Etc.      104    10.14   Waiver of Jury Trial      105    10.15   No Advisory or
Fiduciary Responsibility      105    10.16   Electronic Execution of Assignments
and Certain Other Documents      106    10.17   USA PATRIOT Act      106   
10.18   Judgment Currency      106    10.19   Intercreditor Agreement, the 2015
Note Intercreditor Agreement and the Acknowledgment      106    SIGNATURES     
S-1   

SCHEDULES

 

1.01(a)   Closing Date Guarantors 1.01(b)   Immaterial Subsidiaries 1.01(c)  
Remediation Properties 2.01   Commitments and Applicable Percentages 4.01(a)(iv)
  Part – I Mortgaged Properties 4.01(a)(iv)   Part – II Closing Deliverables
5.04(d)   Inventory Locations 5.08(b)   Owned Real Property 5.08(c)   Leased
Real Property 5.12   Employee Matters 5.13   Subsidiaries and Other Equity
Investments; Loan Parties 6.17   Post-Closing Matters 7.01(b)   Existing Liens
7.02   Existing Indebtedness 7.03   Existing Investments 7.05   Disposition of
Certain Real Property 7.09   Certain Contractual Restrictions 10.02  
Administrative Agent’s Office, Certain Addresses for Notices

 

iv



--------------------------------------------------------------------------------

EXHIBITS

 

Form of

A

  Committed Loan Notice

B

  Term Note

C

  Compliance Certificate

D-1

  Assignment and Assumption

D-2

  Administrative Questionnaire

E

  Guaranty

F

  Security Agreement

G

  Mortgage

H

  Intellectual Property Security Agreement

I

  Intercompany Subordination Agreement

 

v



--------------------------------------------------------------------------------

CREDIT AGREEMENT

This CREDIT AGREEMENT (“Agreement”) is entered into as of December 21, 2011,
among POLYONE CORPORATION, an Ohio corporation (the “Borrower”), each lender
from time to time party hereto (collectively, the “Lenders” and individually, a
“Lender”), and BANK OF AMERICA, N.A., as Administrative Agent.

PRELIMINARY STATEMENTS:

Pursuant to the Agreement and Plan of Merger made as of September 30, 2011 (the
“Merger Agreement”) between the Borrower, 2011 ColorNewton, Inc., a Delaware
corporation and wholly-owned subsidiary of the Borrower (the “Merger Sub”),
ColorMatrix Group, Inc., a Delaware corporation (the “Acquired Business”) and
Audax ColorMatrix Holdings, LLC, the Borrower has agreed to consummate a merger
(the “Merger”) pursuant to which the Acquired Business will merge with the
Merger Sub and will be the surviving corporation (the “Surviving Corporation”)
and a wholly owned subsidiary of the Borrower.

The Borrower has requested that the Lenders provide a term loan facility, and
the Lenders have indicated their willingness to lend on the terms and subject to
the conditions set forth herein.

In consideration of the mutual covenants and agreements herein contained, the
parties hereto covenant and agree as follows:

ARTICLE I

DEFINITIONS AND ACCOUNTING TERMS

1.01 Defined Terms. As used in this Agreement, the following terms shall have
the meanings set forth below:

“1997 Guaranty” means the Borrower’s guaranty dated December 22, 1997 of the
Series G Notes.

“1997 Guaranty Documents” means, collectively, the 1997 Guaranty, the Series G
Notes and the 1997 Guaranty Collateral Documents.

“1997 Guaranty Collateral Documents” mean, any security agreement and other
“collateral document” that is executed by a Loan Party for the benefit of the
holders of Series G Notes solely to the extent required by and under the terms
of the 1997 Guaranty.

“2006 Guarantee and Agreement” means the Guarantee and Agreement dated June 6,
2006, among the Borrower, Citicorp USA, Inc., as administrative agent, and the
other financial institutions named therein.

“2015 Note Intercreditor Agreement” means the 2015 Note Intercreditor Agreement
dated as of the date hereof between the Administrative Agent and the 2015 Notes
Trustee and acknowledged by the Borrower.



--------------------------------------------------------------------------------

“2015 Notes” means the 7.50% Debentures due 2015 issued by the Borrower.

“2015 Note Trustee” means The Bank of New York Mellon Trust Company, N.A., in
its capacity as trustee for the 2015 Notes.

“2015 Notes Documents” means, collectively, the 2015 Notes and the 2015 Notes
Collateral Documents.

“2015 Notes Collateral Documents” means, any security agreement and other
“collateral document” that is executed by a Loan Party for the benefit of the
holders of the 2015 Notes solely to the extent required by and under the terms
of the 2015 Notes.

“2020 Notes” means the 7.375% Senior Notes due 2020 issued by the Borrower.

“ABL Agent” means the administrative agent under the ABL Facility.

“ABL Credit Agreement” means the Credit Agreement dated as of the date hereof
among the Borrower, PolyOne Canada Inc., a federally incorporated Canadian
corporation, the Subsidiaries of the Borrower from time to time party thereto,
Wells Fargo Bank, National Association, as administrative agent thereunder, and
the other agents and lenders party thereto as it may be amended or refinanced in
accordance with the terms of the Intercreditor Agreement.

“ABL Facility” means the secured loans made and letters of credit issued under
the ABL Loan Documents.

“ABL Lender” means a lender under the ABL Credit Agreement.

“ABL Loan Documents” means the “Loan Documents” (as defined in the ABL Credit
Agreement).

“Account Control Agreement” has the meaning specified in the Security Agreement.

“Acknowledgment” means the Acknowledgment dated as of the date hereof executed
by the Administrative Agent on behalf of itself and the other Secured Parties in
favor of the holders of the Series G Notes.

“Acquired Business” has the meaning specified in the Preliminary Statements.

“Acquired Business Audited Financial Statements” means the audited consolidated
balance sheet of the Acquired Business and its Subsidiaries for the fiscal year
ended December 31, 2010, and the related consolidated statements of operations,
cash flow and shareholders’ equity for such fiscal year of the Acquired Business
and its Subsidiaries, including the notes thereto.

“Acquired Business Material Adverse Effect” means an event, occurrence, or
development that has had or would reasonably be expected to have a material
adverse effect upon the financial condition, operating results, business or
assets of the Acquired Business and its subsidiaries taken as a whole, except
any adverse effect related to or resulting from (a)

 

2



--------------------------------------------------------------------------------

general business or economic conditions affecting the industry in which the
Acquired Business or any of its subsidiaries operates, (b) national or
international political or social conditions, including the engagement by the
United States in hostilities or the escalation thereof, whether or not pursuant
to the declaration of a national emergency or war, or the occurrence or the
escalation of any military or terrorist attack upon the United States, or any of
its territories, possessions, or diplomatic or consular offices or upon any
military installation, equipment or personnel of the United States,
(c) financial, banking, or securities markets (including any disruption thereof
and any decline in the price of any security or any market index), (d) changes
in GAAP, (e) changes in Law, Orders or other binding directives issued by any
Governmental Body, (f) the taking of any action contemplated by the Merger
Agreement (including Section 5.03 thereof) or the other agreements contemplated
thereby or the announcement of the Merger Agreement, the other agreements
contemplated thereby or the transactions contemplated thereby, or (g) any matter
set forth in the disclosure schedules, delivered to the Lead Arrangers on
September 30, 2011, to the Merger Agreement to the extent the magnitude of such
matter being disclosed is apparent from such disclosure, provided that any
effect in excess of such disclosed magnitude shall be considered for purposes of
determining whether a Acquired Business Material Adverse Effect has occurred;
provided, that in the case of clauses (a), (b), (c), (d) or (e), such changes
shall not be excluded to the extent that such changes have a materially
disproportionate effect on the Acquired Business and its subsidiaries, taken as
a whole, compared with other companies in the industry in which the Acquired
Business or any of its subsidiaries operate. As used within the definition of
the term “Acquired Business Material Adverse Effect”: (w) “GAAP” means United
States generally accepted accounting principles as in effect on the date hereof,
applied in a manner consistent with the Acquired Business’ past practice;
(x) “Governmental Body” means any federal, state, local, municipal, foreign or
other government or quasi-governmental authority or any department, agency,
commission, board, subdivision, bureau, agency, instrumentality, court or other
tribunal of any of the foregoing; (y) “Law” means any foreign, federal, state or
local law, statute, code, ordinance, rule or regulation of any Governmental
Body; and (z) “Order” means any order, injunction, judgment, decree, ruling,
writ or arbitration award of a Governmental Body.

“Acquired Indebtedness” means Indebtedness of a Restricted Subsidiary acquired
after the Closing Date and Indebtedness assumed in connection with the
acquisition of assets, in each case pursuant to a Permitted Acquisition, which
Indebtedness existed at the time of such Permitted Acquisition and was not
created in contemplation of such event.

“Acquisition” has the meaning specified in the definition of “Permitted
Acquisition.”

“Administrative Agent” means Bank of America, N.A. in its capacity as
administrative agent under any of the Loan Documents, or any successor
administrative agent.

“Administrative Agent’s Office” means the Administrative Agent’s address and, as
appropriate, account as set forth on Schedule 10.02, or such other address or
account as the Administrative Agent may from time to time notify to the Borrower
and the Lenders.

“Administrative Questionnaire” means an Administrative Questionnaire in
substantially the form of Exhibit D-2 or any other form approved by the
Administrative Agent.

 

3



--------------------------------------------------------------------------------

“Affiliate” means, with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified.

“Aggregate Commitments” means the Commitments of all the Lenders.

“Agreement” means this Credit Agreement.

“Agreement Currency” has the meaning specified in Section 10.18.

“Applicable Percentage” means with respect to any Lender at any time, the
percentage (carried out to the ninth decimal place) of the Facility represented
by (i) on or prior to the Closing Date, such Lender’s Commitment at such time
and (ii) thereafter, the principal amount of such Lenders’ Loans at such time.
The initial Applicable Percentage of each Lender in respect of the Facility is
set forth opposite the name of such Lender on Schedule 2.01 or in the Assignment
and Assumption pursuant to which such Lender becomes a party hereto, as
applicable.

“Applicable Rate” means (a) from the Closing Date to the date on which the
Administrative Agent receives a Compliance Certificate pursuant to
Section 6.02(a) for the fiscal quarter ending June 30, 2012, 2.75% per annum for
Base Rate Loans and 3.75% per annum for Eurodollar Rate Loans and
(b) thereafter, the applicable percentage per annum set forth below determined
by reference to the Consolidated Leverage Ratio as set forth in the most recent
Compliance Certificate received by the Administrative Agent pursuant to
Section 6.02(a):

Applicable Rate

 

Pricing Level

  

Consolidated Leverage Ratio

   Eurodollar
Rate     Base
Rate  

1

   Greater than 2.25x      3.75 %      2.75 % 

2

   Less than or equal to 2.25x      3.50 %      2.50 % 

Any increase or decrease in the Applicable Rate resulting from a change in the
Consolidated Leverage Ratio shall become effective as of the first Business Day
immediately following the date a Compliance Certificate is delivered pursuant to
Section 6.02(a); provided, however, that upon the request of the Required
Lenders Pricing Level 1 shall apply in respect of the Facility (i) if a
Compliance Certificate is not delivered when due in accordance with such
Section, then, as of the first Business Day after the date on which such
Compliance Certificate was required to have been delivered and in each case
shall remain in effect until the date on which such Compliance Certificate is
delivered and (ii) as of the first Business Day after an Event of Default under
Article VIII shall have occurred and be continuing and the Administrative Agent
has notified the Borrower that Pricing Level 1 pricing applies, and shall
continue to so apply to but excluding the date on which such Event of Default
shall cease to be continuing (and thereafter the Level otherwise determined in
accordance with this definition shall apply).

 

4



--------------------------------------------------------------------------------

Notwithstanding anything to the contrary contained in this definition, the
determination of the Applicable Rate for any period shall be subject to the
provisions of Section 2.08(b).

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

“Assignee Group” means two or more Eligible Assignees that are Affiliates of one
another or two or more Approved Funds managed by the same investment advisor.

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 10.06(b)), and accepted by the Administrative Agent, in
substantially the form of Exhibit D-1 or any other form approved by the
Administrative Agent.

“Attributable Indebtedness” means, on any date, (a) in respect of any
Capitalized Lease of any Person, the capitalized amount thereof that would
appear on a balance sheet of such Person prepared as of such date in accordance
with GAAP, (b) in respect of any Synthetic Lease Obligation, the capitalized
amount of the remaining lease or similar payments under the relevant lease or
other applicable agreement or instrument that would appear on a balance sheet of
such Person prepared as of such date in accordance with GAAP if such lease or
other agreement or instrument were accounted for as a Capitalized Lease and
(c) all Synthetic Debt of such Person.

“Audited Financial Statements” means the audited consolidated balance sheet of
the Borrower and its Subsidiaries for the fiscal year ended December 31, 2010,
and the related consolidated statements of income or operations, shareholders’
equity and cash flows for such fiscal year of the Borrower and its Subsidiaries,
including the notes thereto.

“Available Amount” means, on any date, an amount equal to (a) 50% of the
Consolidated Net Income for all fiscal quarters of the Borrower for which
Consolidated Net Income is positive and that have ended after the Closing Date
(commencing with the fiscal quarter ending on December 31, 2011) and prior to
such date for which financial statements shall have been delivered to the
Administrative Agent pursuant to Section 6.01(a) or 6.01(b) (treated as one
continuous accounting period), less 100% of the Consolidated Net Income for all
fiscal quarters of the Borrower for which Consolidated Net Income is negative
and that have ended after the Closing Date (commencing with the fiscal quarter
ending on December 31, 2011) and prior to such date for which financial
statements shall have been delivered to the Administrative Agent pursuant to
Section 6.01(a) or 6.01(b) (treated as one continuous accounting period), minus
(b) the portion of the Available Amount previously utilized pursuant to Sections
7.03(o), 7.06(g) and/or Section 7.15).

“Bank of America” means Bank of America, N.A. and its successors.

“Base Rate” means for any day a fluctuating rate per annum equal to the highest
of (a) the Federal Funds Rate plus 1/2 of 1%, (b) the rate of interest in effect
for such day as publicly announced from time to time by Bank of America as its
“prime rate”, (c) the Eurodollar Rate plus 1.00% and (d) 2.25%. The “prime rate”
is a rate set by Bank of America based upon various factors including Bank of
America’s costs and desired return, general economic

 

5



--------------------------------------------------------------------------------

conditions and other factors, and is used as a reference point for pricing some
loans, which may be priced at, above, or below such announced rate. Any change
in such rate announced by Bank of America shall take effect at the opening of
business on the day specified in the public announcement of such change.

“Base Rate Loan” means a Loan that bears interest based on the Base Rate.

“Borrower” has the meaning specified in the introductory paragraph hereto.

“Borrower Materials” has the meaning specified in Section 6.02.

“Borrowing” means a borrowing consisting of simultaneous Loans of the same Type
and, in the case of Eurodollar Rate Loans, having the same Interest Period made
by each of the Lenders pursuant to Section 2.01.

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, the state where the
Administrative Agent’s Office is located and, if such day relates to any
Eurodollar Rate Loan, means any such day that is also a London Banking Day.

“Canadian Maximum Credit” has the meaning specified in the ABL Credit Agreement.

“Capital Expenditures” means, with respect to any Person for any period, any
expenditure in respect of the purchase or other acquisition of any fixed or
capital asset (excluding (i) normal replacements and maintenance which are
properly charged to current operations (ii) any such expenditure to the extent
constituting a Permitted Acquisition or made with the proceeds of any
Disposition (so long as such proceeds are applied (or committed to be applied
pursuant to a written purchase order or contract) within one year of such sale),
(iii) expenditures made from insurance proceeds or condemnation awards, and
(iv) expenditures that are accounted for as capital expenditures of such Person
and that are actually paid for by a non-Affiliate third party).

“Capitalized Leases” means all leases that have been or should be, in accordance
with GAAP, recorded as capitalized leases, provided that “Capitalized Leases”
shall not include any former operating leases which are treated as capital
leases solely as a result of any change in GAAP described in the Proposed
Accounting Standard Update to Leases (Topic 840) dated August 17, 2010 or
similar change, in each case after the date of this Agreement.

“Cash Equivalents” means any of the following Investments: (i) securities issued
or directly and fully guaranteed or insured by the United States or any agency
or instrumentality thereof (provided that the full faith and credit of the
United States is pledged in support thereof) maturing not more than one year
after the date of acquisition; (ii) time deposits in and certificates of deposit
of any Eligible Bank, provided that such Investments have a maturity date not
more than two years after date of acquisition and that the weighted average life
to maturity of all such Investments is one year or less from the respective
dates of acquisition; (iii) repurchase obligations with a term of not more than
180 days for underlying securities of the types described in clause (i) above
entered into with any Eligible Bank; (iv) direct obligations issued by any state
of the United States or any political subdivision or public instrumentality
thereof, provided that such Investments mature, or are subject to tender at the
option of the holder thereof, within 365

 

6



--------------------------------------------------------------------------------

days after the date of acquisition and, at the time of acquisition, have a
rating of at least A from S&P or A-2 from Moody’s (or an equivalent rating by
any other nationally recognized rating agency); (v) commercial paper of any
Person other than an Affiliate of the Borrower and other than structured
investment vehicles, provided that such Investments have one of the two highest
ratings obtainable from either S&P or Moody’s and mature within 180 days after
the date of acquisition; (vi) overnight and demand deposits in and bankers’
acceptances of any Eligible Bank and demand deposits in any bank or trust
company to the extent insured by the Federal Deposit Insurance Corporation
against the Bank Insurance Fund; (vii) money market funds substantially all of
the assets of which comprise Investments of the types described in clauses
(i) through (vi); (viii) instruments equivalent to those referred to in clauses
(i) through (vi) above or funds equivalent to those referred to in clause
(vii) above denominated in U.S. dollars, Euros or any other foreign currency
comparable in credit quality and tenor to those referred to in such clauses and
customarily used by corporations for cash management purposes in jurisdictions
outside the United States to the extent reasonably required in connection with
any business conducted by any Restricted Subsidiary organized in such
jurisdiction, all as determined in good faith by the Borrower; and
(ix) investments with guaranteed principal approved by the board of directors of
the Borrower, including investments in GE Interest Plus. “Eligible Bank” means a
Lender or any Affiliate of a Lender or such other bank or trust company that
(i) is licensed, chartered or organized and existing under the laws of the
United States of America or Canada, or any state, territory, province or
possession thereof, (ii) as of the time of the making or acquisition of an
Investment in such bank or trust company, has combined capital and surplus in
excess of $500.0 million and (iii) the senior Indebtedness of which is rated at
least “A-2” by Moody’s or at least “A” by S&P.

“CERCLA” means the Comprehensive Environmental Response, Compensation and
Liability Act of 1980.

“CERCLIS” means the Comprehensive Environmental Response, Compensation and
Liability Information System maintained by the U.S. Environmental Protection
Agency.

“CFC” means a Person that is a controlled foreign corporation under Section 957
of the Code.

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (y) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States
regulatory authorities, in each case pursuant to Basel III, shall in each case
be deemed to be a “Change in Law”, regardless of the date enacted, adopted or
issued.

“Change of Control” means an event or series of events by which:

 

7



--------------------------------------------------------------------------------

(a) any “person” or “group” (as such terms are used in Sections 13(d) and 14(d)
of the Securities Exchange Act of 1934, but excluding any employee benefit plan
of such person or its subsidiaries, and any person or entity acting in its
capacity as trustee, agent or other fiduciary or administrator of any such plan)
becomes the “beneficial owner” (as defined in Rules 13d-3 and 13d-5 under the
Securities Exchange Act of 1934, except that a person or group shall be deemed
to have “beneficial ownership” of all securities that such person or group has
the right to acquire, whether such right is exercisable immediately or only
after the passage of time (such right, an “option right”)), directly or
indirectly, of 30% or more of the equity securities of the Borrower entitled to
vote for members of the board of directors or equivalent governing body of the
Borrower on a fully-diluted basis (and taking into account all such securities
that such “person” or “group” has the right to acquire pursuant to any option
right); or

(b) during any period of 12 consecutive months, a majority of the members of the
board of directors or other equivalent governing body of the Borrower cease to
be composed of individuals (i) who were members of that board or equivalent
governing body on the first day of such period, (ii) whose election or
nomination to that board or equivalent governing body was approved by
individuals referred to in clause (i) above constituting at the time of such
election or nomination at least a majority of that board or equivalent governing
body or (iii) whose election or nomination to that board or other equivalent
governing body was approved by individuals referred to in clauses (i) and
(ii) above constituting at the time of such election or nomination at least a
majority of that board or equivalent governing body (excluding, in the case of
both clause (ii) and clause (iii), any individual whose initial nomination for,
or assumption of office as, a member of that board or equivalent governing body
occurs as a result of an actual or threatened solicitation of proxies or
consents for the election or removal of one or more directors by any person or
group other than a solicitation for the election of one or more directors by or
on behalf of the board of directors); or

(c) a “change of control” or any comparable term under, and as defined in, the
ABL Credit Agreement, the 1997 Guaranty, the 2015 Notes, the 2020 Notes or other
Indebtedness outstanding in an aggregate principal amount in excess of the
Threshold Amount shall have occurred.

“Closing Date” means the first date all the conditions precedent in Section 4.01
are satisfied or waived in accordance with Section 10.01.

“Closing Date Representations” means collectively, the Specified Representations
and such of the representations made by or with respect to the Acquired Business
in the Merger Agreement as are material to the interests of the Lenders, but
only to the extent that the Borrower has the right to terminate its obligations
under the Merger Agreement or decline to consummate the Merger as a result of a
breach or inaccuracy of such representations in the Merger Agreement.

“Code” means the Internal Revenue Code of 1986, as amended.

 

8



--------------------------------------------------------------------------------

“Collateral” means all of the “Collateral” and “Mortgaged Property” referred to
in the Collateral Documents and all of the other property that is or is intended
under the terms of the Collateral Documents to be subject to Liens in favor of
the Administrative Agent for the benefit of the Secured Parties.

“Collateral Documents” means, collectively, the Security Agreement, the
Intellectual Property Security Agreement, each Account Control Agreement and
Securities Account Control Agreement, Security Agreement Supplements, the
Mortgages, each of the mortgages, collateral assignments, intellectual property
security agreement supplements, security agreements, pledge agreements or other
similar agreements delivered to the Administrative Agent pursuant to
Section 6.12, and each of the other agreements, instruments or documents that
creates or purports to create a Lien in favor of the Administrative Agent for
the benefit of the Secured Parties.

“Commitment” means, as to each Lender, its obligation to make Loans to the
Borrower pursuant to Section 2.01 in an aggregate principal amount at any one
time outstanding not to exceed the amount set forth opposite such Lender’s name
on Schedule 2.01 under the caption “Commitment” or opposite such caption in the
Assignment and Assumption pursuant to which such Lender becomes a party hereto,
as applicable, as such amount may be adjusted from time to time in accordance
with this Agreement.

“Committed Loan Notice” means a notice of (a) a Borrowing, (b) a conversion of
Loans from one Type to the other, or (c) a continuation of Eurodollar Rate
Loans, pursuant to Section 2.02(a), which, if in writing, shall be substantially
in the form of Exhibit A.

“Compliance Certificate” means a certificate substantially in the form of
Exhibit C.

“Consolidated Current Assets” means, with respect to any Person and its
Restricted Subsidiaries on a consolidated basis, all assets that, in accordance
with GAAP, would be classified as current assets on the consolidated balance
sheet of such Person, after deducting appropriate and adequate reserves
therefrom in each case in which a reserve is proper in accordance with GAAP, but
excluding cash, Cash Equivalents and Swap Contracts to the extent that the
mark-to-market Swap Termination Value would be reflected as an asset on the
consolidated balance sheet of such Person.

“Consolidated Current Liabilities” means, with respect to any Person and its
Restricted Subsidiaries on a consolidated basis, all liabilities in accordance
with GAAP that would be classified as current liabilities on the consolidated
balance sheet of such Person, but excluding the current portion of Indebtedness
(including the Swap Termination Value of any Swap Contracts) to the extent
reflected as a liability on the consolidated balance sheet of such Person.

“Consolidated EBITDA” means, at any date of determination, an amount equal to
Consolidated Net Income of the Borrower and its Restricted Subsidiaries on a
consolidated basis for the most recently completed Measurement Period plus
(a) the following to the extent deducted in calculating such Consolidated Net
Income: (i) Consolidated Interest Charges, (ii) the provision for Federal,
state, local and foreign income taxes payable, (iii) depreciation and
amortization expense, (iv) other non-recurring expenses reducing such
Consolidated Net Income, of which cash items do not to exceed 3% of Consolidated
EBITDA for such Measurement Period

 

9



--------------------------------------------------------------------------------

(as certified by a Responsible Officer and calculated without taking into
account any of the addbacks for cash items set forth in this clause (iv)),
(v) non-cash compensation expense in respect of stock option plans, restricted
stock and other employee equity compensation plans, (vi) non-cash goodwill or
other intangible asset impairment charges and write-offs of goodwill and other
intangible assets, in each case, pursuant to ASC 350 or any similar rule
announced by the Financial Accounting Standards Board, (vii) fees and expenses
(including without limitation, prepayment fees and expenses associated with the
repayment, redemption or discharge of any indebtedness of the Acquired Business)
incurred in connection with (A) if incurred prior to or within 90 days after the
Closing Date, the Transaction, or (B) this Agreement and the other Loan
Documents related to amendments and waivers thereof, including any legal fees in
connection therewith, (viii) non-cash restructuring charges, (ix) non-cash
effects of changes in accounting principles, (x) losses from asset sales not in
the ordinary course of business, (xi) non-cash losses on the early
extinguishment of Indebtedness, (xii) non-cash purchase accounting charges
required by ASC 805 or any similar rule announced by the Financial Accounting
Standards Board, (xiii) non-cash unrealized losses and charges with respect to
Swap Contracts, including such losses and charges which arise from foreign
currency losses, (xiv) other non-cash items to the extent such non-cash items
are not accruals for future payments, (xv) foreign currency translation losses,
(xvi) non-recurring cash costs and expenses relating to the assimilation and
integration of the Acquired Business incurred on or prior to February 28, 2013
in an aggregate amount not to exceed $5,000,000, and (xvii) environmental
remediation costs and expenses not to exceed $7,000,000 per fiscal year
(provided that any portion of such amount that is not used in a particular
fiscal year may be carried over to succeeding fiscal years) related to the
Remediation Properties (in each case, of or by the Borrower and its Restricted
Subsidiaries for such Measurement Period); and minus (b) the following to the
extent included in calculating such Consolidated Net Income: (i) Federal, state,
local and foreign income tax credits; (ii) interest income, (ii) any gains from
asset sales not in the ordinary course of business, (iii) non-cash effects of
changes in accounting principles, (iv) non-cash gains on the early
extinguishment of Indebtedness, (v) non-cash unrealized gains with respect to
Swap Contracts, (vi) other non-cash income or gains, and (vii) foreign currency
translation gains (in each case of or by the Borrower and its Restricted
Subsidiaries for such Measurement Period).

“Consolidated Funded Indebtedness” means, as of any date of determination, for
the Borrower and its Restricted Subsidiaries on a consolidated basis, without
duplication, the sum of (i) Indebtedness of the type described in clauses (a),
(d), (f) and (g) of the definition of “Indebtedness”, (ii) without duplication,
all Guarantees with respect to outstanding Indebtedness of the types specified
in clause (i) above of Persons other than the Borrower or any Restricted
Subsidiary, and (c) all Indebtedness of the types referred to in clauses (i) and
(ii) above of any partnership or joint venture (other than a joint venture that
is itself a corporation or limited liability company) in which the Borrower or a
Restricted Subsidiary is a general partner or joint venturer, unless such
Indebtedness is expressly made non-recourse to the Borrower or such Restricted
Subsidiary or would not appear on the consolidated balance sheet of such Person.

“Consolidated Interest Charges” means, for any Measurement Period, the
consolidated interest expense of such Person, whether paid or accrued (including
capitalized interest), with respect to Consolidated Funded Indebtedness,
excluding, to the extent related to the Transaction, all prepayment of any
original issue discount and all upfront and arrangement fees due and

 

10



--------------------------------------------------------------------------------

payable on the Closing Date and all prepayment fees and expenses associated with
the repayment, redemption or discharge of any indebtedness of the Acquired
Business.

“Consolidated Interest Coverage Ratio” means, as of any date of determination,
the ratio of (a) Consolidated EBITDA to (b) Consolidated Interest Charges, in
each case, of the Borrower and its Subsidiaries on a consolidated basis for the
most recently completed Measurement Period.

“Consolidated Leverage Ratio” means, as of any date of determination, the ratio
of (a) Consolidated Funded Indebtedness as of such date to (b) Consolidated
EBITDA of the Borrower and its Restricted Subsidiaries on a consolidated basis
for the most recently completed Measurement Period.

“Consolidated Net Income” means, at any date of determination, the net income
(or loss) of the Borrower and its Restricted Subsidiaries on a consolidated
basis for the most recently completed Measurement Period; provided that
Consolidated Net Income shall exclude (a) extraordinary gains and extraordinary
losses (and any associated tax benefits or costs) for such Measurement Period,
(b) gains or losses in respect of Dispositions (net of fees and expenses
relating to the transaction giving rise thereto), on an after-tax basis and
(c) the net income of any Subsidiary during such Measurement Period to the
extent that the declaration or payment of dividends or similar distributions by
such Subsidiary of such income is not permitted by operation of the terms of its
Organization Documents or any agreement, instrument or Law applicable to such
Subsidiary during such Measurement Period, except that the Borrower’s equity in
any net loss of any such Subsidiary for such Measurement Period shall be
included in determining Consolidated Net Income.

“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

“Credit Extension” means a Borrowing.

“Debt Rating” means, as of any date of determination, the rating as determined
by either S&P or Moody’s of the Borrower’s non-credit-enhanced, senior unsecured
long-term debt.

“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.

“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.

 

11



--------------------------------------------------------------------------------

“Default Rate” means an interest rate equal to (i) the Base Rate plus (ii) the
Applicable Rate, if any, applicable to Base Rate Loans under the Facility plus
(iii) 2% per annum; provided, however, that with respect to a Eurodollar Rate
Loan, the Default Rate shall be an interest rate equal to the interest rate
(including any Applicable Rate) otherwise applicable to such Loan plus 2% per
annum.

“Defaulting Lender” means, subject to Section 2.12(b), any Lender that, as
determined by the Administrative Agent, (a) has failed to perform any of its
funding obligations hereunder, including in respect of its Loans within one
Business Days of the date required to be funded by it hereunder, (b) has
notified the Borrower, or the Administrative Agent or any Lender that it does
not intend to comply with its funding obligations or has made a public statement
to that effect with respect to its funding obligations hereunder or generally
under other agreements in which it commits to extend credit, (c) has failed,
within one Business Days after request by the Administrative Agent, to confirm
in a manner satisfactory to the Administrative Agent that it will comply with
its funding obligations, or (d) has, or has a direct or indirect parent company
that has, (i) become the subject of a proceeding under any Debtor Relief Law,
(ii) had a receiver, conservator, trustee, administrator, assignee for the
benefit of creditors or similar Person charged with reorganization or
liquidation of its business or a custodian appointed for it, or (iii) taken any
action in furtherance of, or indicated its consent to, approval of or
acquiescence in any such proceeding or appointment; provided that a Lender shall
not be a Defaulting Lender solely by virtue of the ownership or acquisition of
any equity interest in that Lender or any direct or indirect parent company
thereof by a Governmental Authority.

“Deposit Account” means any deposit account (as that term is defined in the
UCC).

“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition (including any sale and leaseback transaction) of any property by
any Person, including any sale, assignment, transfer or other disposal, with or
without recourse, of any notes or accounts receivable or any rights and claims
associated therewith.

“Disqualified Equity Interests” means any Equity Interest which, by its terms
(or by the terms of any security or other Equity Interests into which it is
convertible or for which it is exchangeable), or upon the happening of any event
or condition (a) matures or is mandatorily redeemable (other than solely for
Equity Interests which are not otherwise Disqualified Equity Interests),
pursuant to a sinking fund obligation or otherwise, (b) is redeemable at the
option of the holder thereof (other than solely for Equity Interests which are
not otherwise Disqualified Equity Interests), in whole or in part, (c) provides
for the scheduled payments of dividends in cash, or (d) is or becomes
convertible into or exchangeable for Indebtedness or any other Equity Interests
that would constitute Disqualified Equity Interests, in each case, prior to the
date that is 91 days after the Maturity Date.

“Dollar” and “$” mean lawful money of the United States.

“Domestic Subsidiary” means any Subsidiary that is organized under the laws of
any political subdivision of the United States.

 

12



--------------------------------------------------------------------------------

“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 10.06(b)(iii), (v) and (vi) (subject to such consents, if
any, as may be required under Section 10.06(b)(iii)).

“Environmental Laws” means any and all Federal, state, local, and foreign
statutes, laws, regulations, ordinances, rules, judgments, orders, decrees,
permits, concessions, grants, franchises, licenses, agreements or governmental
restrictions relating to pollution and the protection of the environment or the
release of any materials into the environment, including those related to
hazardous substances or wastes, air emissions and discharges to waste or public
systems.

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrower, any other Loan Party or any of their
respective Subsidiaries directly or indirectly resulting from or based upon
(a) violation of any Environmental Law, (b) the generation, use, handling,
transportation, storage, treatment or disposal of any Hazardous Materials,
(c) exposure to any Hazardous Materials, (d) the release or threatened release
of any Hazardous Materials into the environment or (e) any contract, agreement
or other consensual arrangement pursuant to which liability is assumed or
imposed with respect to any of the foregoing.

“Environmental Permit” means any permit, approval, identification number,
license or other authorization required under any Environmental Law.

“Equity Interests” means, with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests in) such Person, all of
the warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests in)
such Person, all of the securities convertible into or exchangeable for shares
of capital stock of (or other ownership or profit interests in) such Person or
warrants, rights or options for the purchase or acquisition from such Person of
such shares (or such other interests), and all of the other ownership or profit
interests in such Person (including partnership, member or trust interests
therein), whether voting or nonvoting, and whether or not such shares, warrants,
options, rights or other interests are outstanding on any date of determination.

“ERISA” means the Employee Retirement Income Security Act of 1974.

“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with the Borrower within the meaning of Section 414(b) or
(c) of the Code (and Sections 414(m) and (o) of the Code for purposes of
provisions relating to Section 412 of the Code).

“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan;
(b) the withdrawal of the Borrower or any ERISA Affiliate from a Pension Plan
subject to Section 4063 of ERISA during a plan year in which such entity was a
“substantial employer” as defined in Section 4001(a)(2) of ERISA or a cessation
of operations that is treated as such a withdrawal under Section 4062(e) of
ERISA; (c) a complete or partial withdrawal by the Borrower or any ERISA
Affiliate from a Multiemployer Plan or notification to the Borrower or any ERISA
Affiliate that a Multiemployer Plan is in reorganization; (d) the filing of a
notice of intent to

 

13



--------------------------------------------------------------------------------

terminate a Pension Plan, or the treatment of a Pension Plan amendment as a
termination under Section 4041 or 4041A of ERISA; (e) the institution by the
PBGC of proceedings to terminate a Pension Plan; (f) any event or condition
which constitutes grounds under Section 4042 of ERISA for the termination of, or
the appointment of a trustee to administer, any Pension Plan; (g) the
determination that any Pension Plan is considered an at-risk plan or a plan in
endangered or critical status within the meaning of Sections 430, 431 and 432 of
the Code or Sections 303, 304 or 305 of ERISA; or (h) the imposition of any
liability under Title IV of ERISA, other than for PBGC premiums due but not
delinquent under Section 4007 of ERISA, upon the Borrower or any ERISA
Affiliate.

“Eurodollar Rate” means, for any Interest Period with respect to a Eurodollar
Rate Loan, the rate per annum equal to equal to the greater of (a) 1.25% and
(b) (i) the British Bankers Association LIBOR Rate (“BBA LIBOR”), as published
by Reuters (or such other commercially available source providing quotations of
BBA LIBOR as may be designated by the Administrative Agent from time to time) at
approximately 11:00 a.m., London time, two London Banking Days prior to the
commencement of such Interest Period, for Dollar deposits (for delivery on the
first day of such Interest Period) with a term equivalent to such Interest
Period or (ii) if such rate is not available at such time for any reason, the
rate per annum determined by the Administrative Agent to be the rate at which
deposits in Dollars for delivery on the first day of such Interest Period in
same day funds in the approximate amount of the Eurodollar Rate Loan being made,
continued or converted by Bank of America and with a term equivalent to such
Interest Period would be offered by Bank of America’s London Branch to major
banks in the London interbank eurodollar market at their request at
approximately 11:00 a.m. (London time) two London Banking Days prior to the
commencement of such Interest Period.

“Eurodollar Rate Loan” means a Loan that bears interest at a rate based on the
Eurodollar Rate.

“Event of Default” has the meaning specified in Section 8.01.

“Excess Cash Flow” means, for any fiscal year, Consolidated Net Income plus any
non-cash charges deducted in calculating Consolidated Net Income plus the
reversal, during such fiscal year, of any reserve established pursuant to clause
(c) or (d) below, minus, without duplication:

(a) scheduled principal payments in respect of Indebtedness of the Borrower or
any Restricted Subsidiary, in each case made with Internally Generated Cash
during such fiscal year;

(b) Capital Expenditures made with Internally Generated Cash during such fiscal
year;

(c) Capital Expenditures that the Borrower or any of its Restricted Subsidiaries
shall, during such fiscal year, become obligated to make but that are not made
during such fiscal year;

(d) the amount of cash income Taxes actually paid in such period (or that will
be paid within six months after the last day of such fiscal year and for which
reserves, to

 

14



--------------------------------------------------------------------------------

the extent required by GAAP, have been established) to the extent they exceed
the amount of Tax expense deducted in determining Consolidated Net Income for
such period;

(e) decrease (as a negative amount) in the Net Working Capital for such period;

(f) increase in the Net Working Capital for such period;

(g) any cash items of expense not deducted in calculating Consolidated Net
Income;

(h) any non-cash gains to the extent included in the calculation of Consolidated
Net Income;

(i) cash contributions to Pension Plans made in such period; and

(j) amounts paid in cash for, and fees and expenses incurred in connection with,
the Juffali Investment or any Permitted Acquisition after the date hereof
(whether or not successful).

“Excluded Subsidiary” means (a) any CFC if the pledge of its assets or more than
65% of its voting shares in favor of the Administrative Agent would result in
adverse tax consequences to the Borrower, (b) any Subsidiary of a CFC, (c) any
Subsidiary that is a disregarded entity for United States federal income tax
purposes and holds no material assets except the Equity Interests of a CFC, and
(d) each Immaterial Subsidiary.

“Excluded Taxes” means, with respect to the Administrative Agent, any Lender or
any other recipient of any payment to be made by or on account of any obligation
of the Borrower hereunder, (a) taxes imposed on or measured, by its revenue, net
income (however denominated), net assets, capital or net worth and franchise
taxes imposed on it in lieu of net income taxes thereof, by the jurisdiction (or
any political subdivision thereof) (i) under the Laws of which such recipient is
organized, (ii) in which its principal office is located or, in the case of any
Foreign Lender, in which its principal Lending Office is located, (b) any branch
profits taxes imposed by the United States or any similar tax imposed by any
other jurisdiction in which the Borrower is located, (c) any U.S. federal backup
withholding tax that is required by the Code to be withheld from amounts payable
to a Lender that has failed to comply with clause (A) of Section 3.01(e)(ii),
(d) in the case of a Foreign Lender, any United States federal withholding tax
that (i) is required to be imposed on amounts payable to such Foreign Lender
pursuant to the Laws in force at the time such Foreign Lender becomes a party
hereto (or designates a new Lending Office) or (ii) is attributable to such
Foreign Lender’s failure or inability (other than as a result of a Change in Law
after the date such Foreign Lender became a party hereto) to comply with clause
(B) of Section 3.01(e), except to the extent that such Foreign Lender (or its
assignor, if any) was entitled, at the time of designation of a new Lending
Office (or assignment), to receive additional amounts from the Borrower with
respect to such withholding tax pursuant to Section 3.01(a)(ii) or 3.01(c),
(e) in the case of a Foreign Lender, any United States federal withholding taxes
imposed on amounts payable to such Foreign Lender as a result of such Foreign
Lender’s failure to comply with FATCA to establish a complete exemption from

 

15



--------------------------------------------------------------------------------

withholding thereunder, and (f) any Taxes that would not have been imposed but
for a present or former connection other than as a result of the Loan Documents
or taking any action contemplated thereunder between the Lender or
Administrative Agent, as the case may be, and the jurisdiction imposing such
taxes.

“Existing Credit Agreement” means the Amended and Restated Credit Agreement,
dated as of April 4, 2007, by and among The ColorMatrix Corporation, ColorMatrix
UK Holdings Ltd., certain of their affiliates, the lenders party thereto,
General Electric Capital Corporation, as US Agent and GE Corporate Finance SAS,
as European Agent, and the other agreements, documents and instruments executed
in connection therewith.

“Existing Securitization Facility” means the Second Amended and Restated
Receivables Purchase Agreement, dated as of June 26, 2007, by and among PolyOne
Funding Corporation, as seller, the Borrower, as servicer, the banks and other
financial institutions party thereto, as purchasers and Citicorp U.S.A, Inc., as
agent, and the other agreements, documents and instruments executed in
connection therewith.

“Existing Subordinated Loan Agreement” means the Senior Subordinated Loan
Agreement, dated as of April 4, 2007, by and among The ColorMatrix Corporation,
ColorMatrix UK Holdings, Ltd., the other credit parties thereto, OFS Agency
Services, LLC, as US Agent and European Agent and the lenders party thereto.

“Facility” means, at any time, (a) on or prior to the Closing Date, the
Aggregate Commitments at such time and (b) thereafter, the aggregate principal
amount of the Loans of all Lenders outstanding at such time.

“FASB ASC” means the Accounting Standards Codification of the Financial
Accounting Standards Board.

“FATCA” means Sections 1471, 1472, 1473 and 1474 of the Code, the United States
Treasury Regulations promulgated thereunder and published guidance with respect
thereto.

“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided that (a) if such day is not a Business Day,
the Federal Funds Rate for such day shall be such rate on such transactions on
the next preceding Business Day as so published on the next succeeding Business
Day, and (b) if no such rate is so published on such next succeeding Business
Day, the Federal Funds Rate for such day shall be the average rate (rounded
upward, if necessary, to a whole multiple of 1/100 of 1%) charged to Bank of
America on such day on such transactions as determined by the Administrative
Agent.

“Fee Letter” means the letter agreement, dated September 30, 2011, among the
Borrower, the Administrative Agent and the Lead Arrangers.

“Foreign Lender” means any Lender that is organized under the Laws of a
jurisdiction other than that in which the Borrower is resident for tax purposes.
For purposes of this

 

16



--------------------------------------------------------------------------------

definition, the United States, each State thereof and the District of Columbia
shall be deemed to constitute a single jurisdiction.

“Foreign Subsidiary” means any Subsidiary that is not a Domestic Subsidiary.

“FRB” means the Board of Governors of the Federal Reserve System of the United
States.

“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.

“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession in the United States, that are applicable to the circumstances as of
the date of determination, consistently applied.

“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).

“Guarantee” means, as to any Person, (a) any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness or other obligation payable or performable by
another Person (the “primary obligor”) in any manner, whether directly or
indirectly, and including any obligation of such Person, direct or indirect,
(i) to purchase or pay (or advance or supply funds for the purchase or payment
of) such Indebtedness or other obligation, (ii) to purchase or lease property,
securities or services for the purpose of assuring the obligee in respect of
such Indebtedness or other obligation of the payment or performance of such
Indebtedness or other obligation, (iii) to maintain working capital, equity
capital or any other financial statement condition or liquidity or level of
income or cash flow of the primary obligor so as to enable the primary obligor
to pay such Indebtedness or other obligation, or (iv) entered into for the
purpose of assuring in any other manner the obligee in respect of such
Indebtedness or other obligation of the payment or performance thereof or to
protect such obligee against loss in respect thereof (in whole or in part), or
(b) any Lien on any assets of such Person securing any Indebtedness or other
obligation of any other Person, whether or not such Indebtedness or other
obligation is assumed by such Person (or any right, contingent or otherwise, of
any holder of such Indebtedness to obtain any such Lien). The amount of any
Guarantee shall be deemed to be an amount equal to the stated or determinable
amount of the related primary obligation, or portion thereof, in respect of
which such Guarantee is made or, if not stated or determinable, the maximum
reasonably anticipated liability in respect thereof as determined by the
guaranteeing Person in good faith. The term “Guarantee” as a verb has a
corresponding meaning.

 

17



--------------------------------------------------------------------------------

“Guarantors” means, collectively, the Subsidiaries of the Borrower listed on
Schedule 1.01(a) and each other Subsidiary of the Borrower that shall be
required to execute and deliver a guaranty or guaranty supplement pursuant to
Section 6.12.

“Guaranty” means, collectively, the Guaranty made by the Guarantors in favor of
the Secured Parties, substantially in the form of Exhibit E, together with each
other guaranty and guaranty supplement delivered pursuant to Section 6.12.

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos-containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.

“Immaterial Subsidiary” means any subsidiary of the Borrower set forth on
Schedule 1.01(b) (as may be amended from time to time by notice from the
Borrower to the Administrative Agent), provided that any Subsidiary designated
as an Immaterial Subsidiary (a) did not, as of the last day of the fiscal
quarter of the Borrower most recently ended, have assets with a value in excess
of 3.0% of total assets or revenues representing in excess of 3.0% of total
revenues of the Borrower and its Subsidiaries, in each case, on a consolidated
basis as of such date, and (b) taken together with all Immaterial Subsidiaries
as of the last day of the fiscal quarter of the Borrower most recently ended,
did not have assets with a value in excess of 7.50% of total assets or revenues
representing in excess of 7.50% of total revenues of the Borrower and its
Subsidiaries, in each case, on a consolidated basis as of such date; provided
further that any Subsidiary designated as an Immaterial Subsidiary shall not
conduct either manufacturing or sales activities.

“Incurrence Test” means, as of any date of determination, (a) on a Pro Forma
Basis after giving effect to the proposed transaction, (i) the Consolidated
Interest Coverage Ratio of the Borrower for the four Fiscal Quarter period most
recently ended for which the Borrower shall have delivered, or shall have been
required to deliver, financial statements in accordance with Section 6.01, shall
be at least 0.25x higher than the Consolidated Interest Coverage Ratio for the
applicable period set forth in Section 7.11(a) (i.e. if the required ratio in
Section 7.11(a) is 4.00 to 1.00, the requirement for purposes of determining the
permissibility of the proposed transaction shall be 4.25 to 1.00) and (ii) the
Consolidated Leverage Ratio of the Borrower for the four Fiscal Quarter period
most recently ended for which the Borrower shall have delivered, or shall have
been required to deliver, financial statements in accordance with Section 6.01,
shall be at least 0.25x lower than the Consolidated Leverage Ratio for the
applicable period set forth in Section 7.11(b) (i.e. if the required ratio in
Section 7.11(b) is 3.50 to 1.00, the requirement for purposes of determining the
permissibility of the proposed transaction shall be 3.25 to 1.00), and (b) the
Liquidity of the Loan Parties will be greater than or equal to the Liquidity
Threshold.

“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:

 

18



--------------------------------------------------------------------------------

(a) all obligations of such Person for borrowed money and all obligations of
such Person evidenced by bonds (other than surety or similar bonds), debentures,
notes, loan agreements or other similar instruments;

(b) the maximum amount of all direct or contingent obligations of such Person
arising under letters of credit (including standby and commercial), bankers’
acceptances, bank guaranties, surety bonds and similar instruments;

(c) the Swap Termination Value of any Swap Contract;

(d) all obligations of such Person to pay the deferred purchase price of
property or services (other than (i) current trade accounts payable in the
ordinary course of business and (ii) earnouts or similar obligations unless and
until such earnouts are earned);

(e) indebtedness of others (excluding prepaid interest thereon) secured by a
Lien on property owned or being purchased by such Person (including indebtedness
arising under conditional sales or other title retention agreements), whether or
not such indebtedness shall have been assumed by such Person or is limited in
recourse;

(f) all Attributable Indebtedness in respect of Capitalized Leases and Synthetic
Lease Obligations of such Person and all Synthetic Debt of such Person;

(g) all obligations of such Person to purchase, redeem, retire, defease or
otherwise make any payment in cash, Cash Equivalents or other “Indebtedness” in
respect of any Disqualified Equity Interest in such Person, valued, in the case
of a redeemable preferred interest, at the greater of its voluntary or
involuntary liquidation preference plus accrued and unpaid dividends; and

(h) all Guarantees of such Person in respect of any of the foregoing (but
specifically excluding the 1997 Guaranty (other than for purposes of
Section 8.01(e)).

For all purposes hereof, the Indebtedness of any Person shall include the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation or limited liability company) in which such Person
is a general partner or a joint venturer, unless such Indebtedness is expressly
made non-recourse to such Person.

“Indemnified Taxes” means Taxes other than Excluded Taxes.

“Indemnitees” has the meaning specified in Section 10.04(b).

“Information” has the meaning specified in Section 10.07.

“Intellectual Property Security Agreement” has the meaning specified in
Section 4.01(a)(v).

 

19



--------------------------------------------------------------------------------

“Intercompany Subordination Agreement” means the Intercompany Subordination
Agreement to be executed and delivered by each Subsidiary of the Borrower that
is not a Loan Party, substantially in the form attached hereto as Exhibit I.

“Intercreditor Agreement” means the Intercreditor Agreement dated as of the date
hereof between the Administrative Agent and the ABL Agent and acknowledged by
the Borrower.

“Interest Payment Date” means, (a) as to any Eurodollar Rate Loan, the last day
of each Interest Period applicable to such Loan and the Maturity Date of the
Facility; provided, however, that if any Interest Period for a Eurodollar Rate
Loan exceeds three months, the respective dates that fall every three months
after the beginning of such Interest Period shall also be Interest Payment
Dates; and (b) as to any Base Rate Loan the last Business Day of each March,
June, September and December and the Maturity Date of the Facility.

“Interest Period” means, as to each Eurodollar Rate Loan, the period commencing
on the date such Eurodollar Rate Loan is disbursed or converted to or continued
as a Eurodollar Rate Loan and ending on the date one, two, three or six months
thereafter, as selected by the Borrower in its Committed Loan Notice or such
other period that is twelve months or less requested by the Borrower and
consented to by all the Lenders; provided that:

(a) any Interest Period that would otherwise end on a day that is not a Business
Day shall be extended to the next succeeding Business Day unless such Business
Day falls in another calendar month, in which case such Interest Period shall
end on the next preceding Business Day;

(b) any Interest Period that begins on the last Business Day of a calendar month
(or on a day for which there is no numerically corresponding day in the calendar
month at the end of such Interest Period) shall end on the last Business Day of
the calendar month at the end of such Interest Period; and

(c) no Interest Period shall extend beyond the Maturity Date.

“Internally Generated Cash” means any cash of the Borrower or any of its
Subsidiaries that is not generated from a Disposition, the issuance or
incurrence of Indebtedness, the issuance or sale of Equity Interests or any
contribution to the capital of the Borrower or such Subsidiary.

“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of Equity Interests of another Person, (b) a loan, advance or
capital contribution to, Guarantee or assumption of debt of, or purchase or
other acquisition of any other debt or interest in, another Person, or (c) the
purchase or other acquisition (in one transaction or a series of transactions)
of assets of another Person that constitute a business unit or all or
substantially all of the business of, such Person. For purposes of covenant
compliance, the amount of any Investment shall be the amount actually invested,
without adjustment for subsequent increases or decreases in the value of such
Investment.

 

20



--------------------------------------------------------------------------------

“Involuntary Disposition” means any involuntary loss, damage or destruction of
property, or any involuntary condemnation, seizure or taking, by exercise of the
power of eminent domain or otherwise, or confiscation or requisition of use of
property.

“IRS” means the United States Internal Revenue Service.

“Joint Venture” means any Person in which the Borrower or any Subsidiary owns
any Equity Interests other than a Wholly Owned Subsidiary.

“Judgment Currency” has the meaning specified in Section 10.18.

“Juffali Investment” means an initial Investment in the amount of approximately
$2,500,000 made by the Borrower and/or its Subsidiaries in that certain joint
venture with E.A. Juffali & Brothers Company Limited, together with any
additional Investments made by the Borrower and/or its Subsidiaries in such
joint venture in an amount not to exceed $20,000,000 in the aggregate.

“Junior Indebtedness” means any unsecured or Subordinated Indebtedness and the
1997 Guaranty, the 2015 Notes and the 2020 Notes.

“Laws” means, collectively, all international, foreign, Federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.

“Lead Arrangers” mean Merrill Lynch, Pierce, Fenner & Smith, Incorporated and
Wells Fargo Securities, LLC, in their capacity as the joint lead arrangers and
joint bookrunning managers.

“Lender” means at any time, (a) on or prior to the Closing Date, any Lender that
has a Commitment at such time and (b) at any time after the Closing Date, any
Lender that holds Loans at such time.

“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify the Borrower and the
Administrative Agent.

“Lien” means any mortgage, deed of trust, pledge, hypothecation, assignment,
deposit arrangement, encumbrance, lien (statutory or other), charge, or
preference, priority or other security interest or preferential arrangement in
the nature of a security interest of any kind or nature whatsoever (including
any conditional sale or other title retention agreement, any easement, right of
way or other encumbrance on title to real property, and any financing lease
having substantially the same economic effect as any of the foregoing).

 

21



--------------------------------------------------------------------------------

“Liquidity” means, at any time, (a) lower of (i) (x) $300,000,000 (or, if an
increase option has been exercised under the ABL Credit Agreement, the aggregate
revolver commitments under the ABL Credit Agreement) minus (y) all reserves
against the U.S. Maximum Credit and Canadian Maximum Credit then in effect under
the ABL Credit Agreement and (ii) the Borrowing Base (as defined in the ABL
Credit Agreement) minus (b) the sum of (i) outstanding revolver loans under the
ABL Facility, (ii) 103% of the then maximum available amount to be drawn under
all letters of credit issued under the ABL Facility, and (iii) all reserves
against (x) the Borrowing Base or (y) the Maximum Credit, as applicable and then
in effect under the ABL Credit Agreement, plus (c) the total unrestricted cash
and Cash Equivalents of the Borrower and its Restricted Subsidiaries.

“Liquidity Threshold” means $150,000,000.

“Loan” means an extension of credit by a Lender to the Borrower under Article
II.

“Loan Documents” means, collectively, (a) this Agreement, (b) the Notes, (c) the
Guaranty, (d) the Collateral Documents, (e) the Fee Letter, (f) the
Intercreditor Agreement, (g) the Perfection Certificate, (h) 2015 Note
Intercreditor Agreement, (i) the Acknowledgment and (j) the Intercompany
Subordination Agreement.

“Loan Parties” means, collectively, the Borrower and each Guarantor.

“London Banking Day” means any day on which dealings in Dollar deposits are
conducted by and between banks in the London interbank eurodollar market.

“Material Adverse Effect” means (a) a material adverse change in, or a material
adverse effect upon, the operations, business, properties, liabilities (actual
or contingent), condition (financial or otherwise) of the Borrower and its
Subsidiaries taken as a whole; (b) a material impairment of the rights and
remedies of the Administrative Agent or any Lender under the Loan Documents,
taken as a whole, or of the ability of any Loan Party to perform its obligations
under the Loan Documents to which it is a party; or (c) a material adverse
effect upon the legality, validity, binding effect or enforceability against any
Loan Party of any Loan Document to which it is a party.

“Material Real Property” means fee owned real property with a fair market value
in excess of $5,000,000.

“Maturity Date” means December 20, 2017; provided, however, that, if such date
is not a Business Day, the Maturity Date shall be the next preceding Business
Day.

“Measurement Period” means, at any date of determination, the most recently
completed four fiscal quarters of the Borrower, provided that for purposes of
determining the Consolidated Interest Coverage Ratio, (a) Consolidated Interest
Charges for the fiscal quarter ended March 31, 2012 shall equal Consolidated
Interest Charges for such fiscal quarter multiplied by four; (b) Consolidated
Interest Charges for the fiscal quarter ended June 30, 2012 shall equal
Consolidated Interest Charges for the two fiscal quarters then ended multiplied
by two; and (c) Consolidated Interest Charges for the fiscal quarter ended
September 30, 2012 shall equal Consolidated Interest Charges for the three
fiscal quarters then ended multiplied by 4/3.

 

22



--------------------------------------------------------------------------------

“Merger” has the meaning specified in the Preliminary Statements.

“Merger Agreement” has the meaning specified in the Preliminary Statements.

“Merger Documents” means the Merger Agreement, together with any schedules and
exhibits thereto and any escrow agreement executed in connection therewith.

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.

“Mortgage” has the meaning specified in Section 4.01(a)(iv).

“Mortgaged Property” means the real property that is owned by any Loan Party on
the Closing Date listed on Schedule 4.01(a)(iv) and any Material Real Property
acquired after the Closing Date.

“Mortgage Policy” has the meaning specified in Schedule 4.01(a)(iv).

“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which the Borrower or any ERISA Affiliate makes
or is obligated to make contributions, or during the preceding five plan years,
has made or been obligated to make contributions.

“Multiple Employer Plan” means a Pension Plan which has two or more contributing
sponsors (including the Borrower or any ERISA Affiliate) at least two of whom
are not under common control, as such a plan is described in Section 4064 of
ERISA.

“Net Cash Proceeds” means the aggregate cash or Cash Equivalents received by any
Loan Party or any Restricted Subsidiary in respect of any Disposition, issuance
of Indebtedness or Involuntary Disposition (including any cash received by way
of deferred payment pursuant to a promissory note, receivable or otherwise, but
only as and when received), net of (a) reasonable and customary fees and
expenses associated in connection therewith (including, without limitation,
legal, accounting and investment banking fees, sales commissions and placement
fees), (b) taxes paid or payable as a result thereof, (c) in the case of any
Disposition or any Involuntary Disposition, the amount necessary to retire any
Indebtedness secured by a Lien permitted under Section 7.01 on the related
property (including, without limitation, prepayment premiums and/or penalties
thereon), (d) in the case of any Disposition, any portion of such proceeds
deposited in an escrow account pursuant to documentation relating to a
Disposition (provided that such amounts shall be treated as Net Cash Proceeds
upon their release from such escrow account to such Loan Party or such
Subsidiary) and (e) in the case of any Disposition, any portion of any such
proceeds which the Borrower determines in good faith should be reserved for
post-closing adjustments and indemnities; it being understood that “Net Cash
Proceeds” shall include, without limitation, any cash or Cash Equivalents
received upon the sale or other Disposition of any non-cash consideration
received by any Loan Party or any Subsidiary in any Disposition, Debt Issuance
or Involuntary Disposition.

“Net Working Capital” means, with respect to any Person and its Restricted
Subsidiaries on a consolidated basis, Consolidated Current Assets minus
Consolidated Current Liabilities.

 

23



--------------------------------------------------------------------------------

“Non-Loan Party” means, any Subsidiary of the Borrower or any other Loan Party
that is not a Loan Party.

“Note” means a promissory note made by the Borrower in favor of a Lender,
evidencing Loans made by such Lender, substantially in the form of Exhibit B.

“NPL” means the National Priorities List under CERCLA.

“Obligations” means all advances to, and debts, liabilities, obligations,
covenants and duties of, any Loan Party arising under any Loan Document or
otherwise with respect to any Loan whether direct or indirect (including those
acquired by assumption), absolute or contingent, due or to become due, now
existing or hereafter arising and including interest and fees that accrue after
the commencement by or against any Loan Party of any proceeding under any Debtor
Relief Laws naming such Loan Party as the debtor in such proceeding, regardless
of whether such interest and fees are allowed claims in such proceeding.

“OFAC” means the Office of Foreign Assets Control of the U.S. Treasury
Department.

“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.

“Other Taxes” means all present or future stamp or documentary taxes or any
other excise or property taxes, similar charges or similar levies arising from
any payment made hereunder or under any other Loan Document or from the
execution, delivery or enforcement of, or otherwise with respect to, this
Agreement or any other Loan Document.

“Outstanding Amount” means, on any date, the aggregate outstanding principal
amount of Loans after giving effect to any borrowings and prepayments or
repayments of Loans occurring on such date.

“Participant” has the meaning specified in Section 10.06(d).

“Patriot Act” has the meaning specified in Section 10.17.

“PBGC” means the Pension Benefit Guaranty Corporation.

“Pension Act” means the Pension Protection Act of 2006.

“Pension Funding Rules” means the rules of the Code and ERISA regarding minimum
required contributions (including any installment payment thereof) to Pension
Plans and set forth

 

24



--------------------------------------------------------------------------------

in, with respect to plan years ending prior to the effective date of the Pension
Act, Section 412 of the Code and Section 302 of ERISA, each as in effect prior
to the Pension Act and, thereafter, Sections 412, 430, 431, 432 and 436 of the
Code and Sections 302, 303, 304 and 305 of ERISA.

“Pension Plan” means any “employee pension benefit plan” (as such term is
defined in Section 3(2) of ERISA) (including a Multiple Employer Plan but
excluding a Multiemployer Plan) that is maintained or is contributed to by the
Borrower and any ERISA Affiliate and is either covered by Title IV of ERISA or
is subject to the Pension Funding Rules.

“Perfection Certificate” shall mean that certain perfection certificate dated
December 21, 2011, executed and delivered by each Loan Party in favor of the
Administrative Agent for the benefit of the Secured Parties, and each other
Perfection Certificate (which shall be substantially in the form of the
Perfection Certificate with such modifications as are reasonably satisfactory to
the Borrower and the Administrative Agent) executed and delivered by the
applicable Loan Party in favor of the Administrative Agent for the benefit of
the Secured Parties contemporaneously with the execution and delivery of each
Security Agreement Supplement executed in accordance with Section 3.5 of the
Security Agreement, in each case, as the same may be amended, amended and
restated, supplemented or otherwise modified from time to time in accordance
with this Agreement.

“Permitted Acquisitions” means the purchase or other acquisition by a Person or
its Subsidiaries of all or substantially all of the assets of (or any division
or business line of) any other Person (other than a Subsidiary), or the purchase
or other acquisition (whether by means of a merger, consolidation, or otherwise)
by a Person or its Subsidiaries of all (other than directors’ qualifying shares)
of the Equity Interests of any other Person (other than a Subsidiary) (any such
transaction an “Acquisition”); provided that:

(a) as of the date of any such Acquisition after giving effect thereto, no Event
of Default shall exist or have occurred and be continuing,

(b) the Acquisition shall be with respect to an operating company or division or
line of business that engages in a line of business substantially similar,
reasonably related or incidental to, or a reasonable extension of, the business
that Borrower and its Subsidiaries are engaged in,

(c) in the case of any Acquisition of Equity Interests, the board of directors
(or other comparable governing body) of the Person to be acquired shall have
duly approved such Acquisition and such Person shall not have announced that it
will oppose such Acquisition or shall not have commenced any action which
alleges that such Acquisition will violate applicable law,

(d) in the case of any Acquisition that involves aggregate consideration in
excess of $35,000,000, the Administrative Agent shall have received not less
than ten Business Days prior to the anticipated closing date of the proposed
Acquisition prior written notice of the proposed Acquisition, and including the
(i) parties to such Acquisition, (ii) the proposed date and amount of the
Acquisition, (iii) description of the assets or shares to be acquired and
(iv) the total purchase price for the assets to be

 

25



--------------------------------------------------------------------------------

purchased and the terms of payment of such purchase price), together with copies
of the acquisition agreement and other material documents relative to the
proposed Acquisition,

(e) any such newly-created or acquired Subsidiary shall comply with the
requirements of Section 6.12;

(g) the total cash consideration paid by or on behalf of the Borrower and its
Subsidiaries for such Acquisition, when aggregated with the total cash
consideration paid by or on behalf of the Borrower and its Subsidiaries for all
other Acquisitions made by the Borrower and its Subsidiaries, shall not exceed
$50,000,000; provided that the foregoing limitation on acquisition consideration
shall not apply to any Permitted Acquisition, if the Borrower shall be in
compliance with the Incurrence Test; and provided, further, that the aggregate
consideration for all such Acquisitions of Persons by entities that are not Loan
Parties or do not become Loan Parties following the consummation of such
Acquisition shall not exceed $100,000,000;

(h) immediately after giving effect to such Acquisition, (i) the Borrower and
its Subsidiaries shall be in Pro Forma Compliance with all of the covenants set
forth in Section 7.11, such compliance to be determined on the basis of the
financial information most recently delivered to the Administrative Agent and
the Lenders pursuant to Section 6.01(a) or (b) as though such purchase or other
acquisition had been consummated as of the first day of the fiscal period
covered thereby and (ii) the representations and warranties contained in the
Loan Documents shall be true and correct in all material respects as if made as
of the date of such Acquisition (except to the extent such representations and
warranties relate to an earlier specified date); and

(i) in the case of any Acquisition involving cash consideration in excess of
$35,000,000, the Borrower shall have delivered to the Administrative Agent and
each Lender, at least five Business Days prior to the date on which any such
purchase or other acquisition is to be consummated, a certificate of a
Responsible Officer, in form and substance reasonably satisfactory to the
Administrative Agent and the Required Lenders, certifying that all of the
requirements set forth in this definition of Permitted Acquisition have been
satisfied or will be satisfied on or prior to the consummation of such purchase
or other acquisition.

“Permitted Encumbrances” has the meaning specified in the Mortgages.

“Permitted Liens” has the meaning specified in Section 7.01.

“Permitted Protest” means the right of the Borrower or any of its Subsidiaries
to protest any Lien (other than any Lien that secures the Obligations), taxes
(other than payroll taxes or taxes that are the subject of a United States
federal tax lien), or rental payment, provided that (a) a reserve with respect
to such obligation is established on the Borrower’s or its Subsidiaries’ books
and records in such amount as is required under GAAP, (b) any such protest is
instituted promptly and prosecuted diligently by the Borrower or its Subsidiary,
as applicable, in good faith, and (c) the Administrative Agent is satisfied
that, while any such protest is pending, there

 

26



--------------------------------------------------------------------------------

will be no impairment of the enforceability, validity, or priority of any of the
Administrative Agent’s Liens.

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Plan” means any employee benefit plan within the meaning of Section 3(3) of
ERISA (including a Pension Plan but excluding a Multiple Employer Plan or a
Multiemployer Plan), maintained for employees of the Borrower or any ERISA
Affiliate and to which the Borrower or any ERISA Affiliate is required to
contribute on behalf of any of its employees.

“Platform” has the meaning specified in Section 6.02.

“Pledged Debt” mean all indebtedness from time to time owed to a Grantor (as
such term is defined in the Security Agreement).

“Pledged Securities” has the meaning specified in the Security Agreement.

“Pro Forma Basis” means, with respect to compliance with any test or covenant
hereunder, that all Specified Transactions in connection therewith shall be
deemed to have occurred as of the first day of the applicable period of
measurement in such test or covenant, and giving effect to any cost savings,
expenses and other items projected by the Borrower in good faith which would
otherwise be accounted for as an adjustment pursuant to Article 11 of Regulation
S-X under the Securities Act of 1933, as amended, which are reasonably factually
supportable and certified by a Responsible Officer.

“Pro Forma Compliance” means, in respect of a Specified Transaction, that such
Specified Transaction and the following transactions in connection therewith (to
the extent applicable) shall be deemed to have occurred as of the first day of
the applicable period of measurement in such covenant: (a) income statement
items (whether positive or negative) attributable to the property or Person, if
any, subject to such Specified Transaction, (i) in the case of a Disposition of
all or substantially all Equity Interests in any Restricted Subsidiary of the
Borrower or any division, product line, or facility used for operations of the
Borrower or any of its Restricted Subsidiaries, shall be excluded, and (ii) in
the case of any Acquisition, any cost savings, expenses and other items
projected by the Borrower in good faith which would otherwise be accounted for
as an adjustment pursuant to Article 11 of Regulation S-X under the Securities
Act of 1933, as amended, which are reasonably factually supportable and
certified by a Responsible Officer shall be included, (b) any retirement of
Indebtedness, and (c) any Indebtedness incurred or assumed by the Borrower or
any of its Restricted Subsidiaries in connection therewith and if such
Indebtedness has a floating or formula rate, shall have an implied rate of
interest for the applicable period for purposes of this definition determined by
utilizing the rate which is or would be in effect with respect to such
Indebtedness as at the relevant date of determination.

“Pro Forma Financial Statements” has the meaning specified in
Section 4.01(a)(x).

“Projections” means the Borrower’s forecasted (a) balance sheets, (b) profit and
loss statements, and (c) cash flow statements, all prepared on a basis
consistent with the Borrower’s

 

27



--------------------------------------------------------------------------------

historical financial statements, together with appropriate supporting details
and a statement of underlying assumptions.

“Public Lender” has the meaning specified in Section 6.02.

“Quarterly Payment Date” means the last Business Day of each March, June,
September and December.

“Refinancing Indebtedness” means Indebtedness arising after the date hereof
issued in exchange for, or the proceeds of which are used to extend, refinance,
replace or substitute for other Indebtedness to the extent permitted hereunder
so long as:

(a) the Refinancing Indebtedness shall have a weighted average life to maturity
and a final maturity equal to or greater than the weighted average life to
maturity and the final maturity, respectively, of the Indebtedness being
extended, refinanced, replaced, or substituted for,

(b) the Refinancing Indebtedness shall rank in right of payment no more senior
than, and be at least as subordinated (if already subordinated) to, the
Obligations as the Indebtedness being extended, refinanced, replaced or
substituted for,

(c) the Refinancing Indebtedness will not have any obligors who were not
obligors in respect of the Indebtedness being extended, refinanced, replaced or
substituted for,

(d) the negative covenants (including financial covenants) and collateral (if
any), of any such Refinancing Indebtedness are no less favorable in any material
respect to the Loan Parties or the Lenders than the terms of any agreement or
instrument governing the Indebtedness being refinanced, refunded, renewed or
extended, taken as a whole (and if secured, such Refinancing Indebtedness shall
be subject to intercreditor terms no less favorable to the Agent and the Lenders
than the terms of the then existing intercreditor arrangement, if any,

(e) such Indebtedness shall be at rates and with fees or other charges that do
not exceed the then applicable market rates, and

(f) the principal amount of such Refinancing Indebtedness shall not exceed the
principal amount of the Indebtedness so extended, refinanced, replaced or
substituted for (plus the amount of reasonable refinancing fees and expenses
incurred in connection therewith outstanding on the date of such event).

“Register” has the meaning specified in Section 10.06(c).

 

28



--------------------------------------------------------------------------------

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees and advisors
of such Person and of such Person’s Affiliates.

“Remediation Properties” means the real properties listed on Schedule 1.01(c).

“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the 30 day notice period has been waived.

“Required Lenders” means, as of any date of determination, Lenders holding more
than 50% of the Facility on such date; provided that the portion of the Facility
held by any Defaulting Lender shall be excluded for purposes of making a
determination of Required Lenders.

“Responsible Officer” means the chief executive officer, president, chief
financial officer, treasurer, assistant treasurer or controller of a Loan Party.
Any document delivered hereunder that is signed by a Responsible Officer of a
Loan Party shall be conclusively presumed to have been authorized by all
necessary corporate, partnership and/or other action on the part of such Loan
Party and such Responsible Officer shall be conclusively presumed to have acted
on behalf of such Loan Party.

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any capital stock or other Equity
Interest of the Borrower, or any payment (whether in cash, securities or other
property), including any sinking fund or similar deposit, on account of the
purchase, redemption, retirement, defeasance, acquisition, cancellation or
termination of any such capital stock or other Equity Interest, or on account of
any return of capital to the Borrower’s stockholders, partners or members (or
the equivalent of any thereof).

“Restricted Subsidiary” means each Subsidiary of the Borrower that is not an
Unrestricted Subsidiary.

“Retired Notes” means the 8.875% Senior Notes due May 1, 2012.

“Revolving Loan Debt” shall have the meaning specified in the Intercreditor
Agreement.

“Sanctioned Entity” means (a) a country or a government of a country, (b) an
agency of the government of a country, (b) an organization directly or
indirectly controlled by a country or its government, or (c) a Person resident
in or determined to be resident in a country, in each case, that is subject to a
country sanctions program administered and enforced by OFAC.

“Sanctioned Person” means a person named on the list of Specially Designated
Nationals maintained by OFAC.

“S&P” means Standard & Poor’s Ratings Services LLC, a subsidiary of The
McGraw-Hill Companies, Inc., and any successor thereto.

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

 

29



--------------------------------------------------------------------------------

“Secured Parties” means, collectively, the Administrative Agent, the Lenders,
each co-agent or sub-agent appointed by the Administrative Agent from time to
time pursuant to Section 9.05, each Secured Swap Counterparty and the other
Persons the Obligations owing to which are or are purported to be secured by the
Collateral under the terms of the Collateral Documents.

“Secured Swap Counterparty” has the meaning specified in the Security Agreement.

“Securities Account” means a securities account (as that term is defined in the
UCC).

“Securities Account Control Agreement” has the meaning specified in the Security
Agreement.

“Security Agreement” has the meaning specified in Section 4.01(a)(iii).

“Security Agreement Supplement” has the meaning specified in the Security
Agreement.

“Specified Representations” means the representations set forth in Sections
5.01, 5.02, 5.04(a) and (b), 5.14, 5.16, 5.17, 5.18 and 5.19.

“Specified Transaction” means any incurrence or repayment of Indebtedness (other
than for working capital purposes) or Investment that results in a Person
becoming a Subsidiary or any Disposition that results in a Restricted Subsidiary
ceasing to be a Subsidiary of the Borrower, or any Investment constituting an
Acquisition, in each case not in the ordinary course of business.

“Series G Notes” mean the Secured Senior Notes due 2017, Series G issued by the
Sunbelt Chlor Alkali Partnership pursuant to the terms of several Note Purchase
Agreements, each dated as of December 22, 1997.

“Solvent” and “Solvency” mean, with respect to any Person on any date of
determination, taking into account any right of reimbursement, contribution or
similar right available to such Person from other Persons, that on such date
(a) the fair value of the property of such Person is greater than the total
amount of liabilities, including contingent liabilities, of such Person, (b) the
present fair salable value of the assets of such Person is not less than the
amount that will be required to pay the probable liability of such Person on its
debts as they become absolute and matured, (c) such Person does not intend to,
and does not believe that it will, incur debts or liabilities beyond such
Person’s ability to pay such debts and liabilities as they mature, (d) such
Person is not engaged in business or a transaction, and is not about to engage
in business or a transaction, for which such Person’s property would constitute
an unreasonably small capital, and (e) such Person is able to pay its debts and
liabilities, contingent obligations and other commitments as they mature in the
ordinary course of business. The amount of contingent liabilities at any time
shall be computed as the amount that, in the light of all the facts and
circumstances existing at such time, represents the amount that can reasonably
be expected to become an actual or matured liability.

“Subordinated Indebtedness” means any Indebtedness that is contractually
subordinated in right of payment to the Obligations.

 

30



--------------------------------------------------------------------------------

“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of securities or other interests having ordinary voting power for the
election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned, or the management of which is otherwise
controlled, directly, or indirectly through one or more intermediaries, or both,
by such Person. Unless otherwise specified, all references herein to a
“Subsidiary” or to “Subsidiaries” shall refer to a Subsidiary or Subsidiaries of
the Borrower.

“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.

“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Lender or any Affiliate of a
Lender).

“Synthetic Debt” means, with respect to any Person as of any date of
determination thereof, all obligations of such Person in respect of transactions
entered into by such Person that are intended to function primarily as a
borrowing of funds (including any minority interest transactions that function
primarily as a borrowing) but are not otherwise included in the definition of
“Indebtedness” or as a liability on the consolidated balance sheet of such
Person and its Subsidiaries in accordance with GAAP.

“Synthetic Lease Obligation” means the monetary obligation of a Person under
(a) a so-called synthetic, off-balance sheet or tax retention lease, or (b) an
agreement for the use or possession of property (including sale and leaseback
transactions), in each case, creating obligations that do not appear on the
balance sheet of such Person but which, upon the application of any Debtor
Relief Laws to such Person, would be characterized as the indebtedness of such
Person (without regard to accounting treatment).

 

31



--------------------------------------------------------------------------------

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, similar fees or other
similar charges imposed by any Governmental Authority, including any interest,
additions to tax or penalties applicable thereto.

“Threshold Amount” means $35,000,000.

“Total Outstandings” means the aggregate Outstanding Amount of all Loans.

“Transaction” means, collectively, (a) the consummation of the Merger, (b) the
entering into by the Loan Parties and their applicable Subsidiaries of the ABL
Loan Documents, (c) the entering into by the Loan Parties and their applicable
Subsidiaries of the Loan Documents to which they are or are intended to be a
party, (d) payment in full of all amounts due under the Existing Credit
Agreement, the Existing Securitization Facility, the Existing Subordinated Loan
Agreement and the Retired Notes and termination of all Liens securing
obligations under the Existing Credit Agreement, the Existing Securitization
Facility and/or the Retired Notes, (e) termination of the 2006 Guarantee and
Agreement, and (f) the payment of the fees and expenses incurred in connection
with the consummation of the foregoing.

“Type” means, with respect to a Loan, its character as a Base Rate Loan or a
Eurodollar Rate Loan.

“UCC” means the Uniform Commercial Code as in effect in the State of New York;
provided that, if perfection or the effect of perfection or non-perfection or
the priority of any security interest in any Collateral is governed by the
Uniform Commercial Code as in effect in a jurisdiction other than the State of
New York, “UCC” means the Uniform Commercial Code as in effect from time to time
in such other jurisdiction for purposes of the provisions hereof relating to
such perfection, effect of perfection or non-perfection or priority.

“United States” and “U.S.” mean the United States of America.

“Unrestricted Subsidiary” means (1) any Subsidiary of the Borrower designated by
the Borrower as an Unrestricted Subsidiary hereunder by written notice to the
Administrative Agent; provided, that the Borrower shall only be permitted to so
designate a Subsidiary as an Unrestricted Subsidiary after the Closing Date and
so long as (a) no Event of Default has occurred and is continuing or would
result therefrom, (b) immediately after giving effect to such designation, the
Borrower shall be in Pro Forma Compliance with the financial covenants set forth
in Section 7.11, (c) such Unrestricted Subsidiary shall be capitalized (to the
extent capitalized by the Borrower or any of its Restricted Subsidiaries)
through Investments as permitted by, and in compliance with, Section 7.03,
(d) without duplication of clause (c), any assets owned by such Unrestricted
Subsidiary at the time of the initial designation thereof shall be treated as
Investments pursuant to Section 7.03, (e) such Subsidiary shall have been or
will promptly be designated an “unrestricted subsidiary” (or otherwise not be
subject to the covenants) under the ABL Facility, the 1997 Guaranty, the 2015
Notes and the 2020 Notes, if applicable, and (f) the Borrower shall have
delivered to the Administrative Agent an officer’s certificate executed by a
Responsible Officer of the Borrower, certifying compliance with the requirements
of preceding clauses (a) through (e), and containing the calculations and

 

32



--------------------------------------------------------------------------------

information required by the preceding clause (b), and (2) any subsidiary of an
Unrestricted Subsidiary. The Borrower may designate any Unrestricted Subsidiary
to be a Restricted Subsidiary for purposes of this Agreement (each, a
“Subsidiary Redesignation”); provided, that (i) no Event of Default has occurred
and is continuing or would result therefrom, (ii) immediately after giving
effect to such Subsidiary Redesignation, the Borrower shall be in Pro Forma
Compliance with the financial covenants set forth in Section 7.11 and (iii) the
Borrower shall have delivered to the Administrative Agent an officer’s
certificate executed by a Responsible Officer of the Borrower, certifying
compliance with the requirements of preceding clauses (i) and (ii), and
containing the calculations and information required by the preceding clause
(ii); provided, further, that no Unrestricted Subsidiary that has been
designated as a Restricted Subsidiary pursuant to a Subsidiary Redesignation may
again be designated as an Unrestricted Subsidiary.

“U.S. Maximum Credit” has the meaning specified in the ABL Credit Agreement.

“Wholly Owned Subsidiary” means any Person 100% of whose Equity Interests are at
the time owned by the Borrower directly or indirectly through other Persons 100%
of whose Equity Interests are at the time owned, directly or indirectly, by the
Borrower.

1.02 Other Interpretive Provisions. With reference to this Agreement and each
other Loan Document, unless otherwise specified herein or in such other Loan
Document:

(a) The definitions of terms herein shall apply equally to the singular and
plural forms of the terms defined. Whenever the context may require, any pronoun
shall include the corresponding masculine, feminine and neuter forms. The words
“include,” “includes” and “including” shall be deemed to be followed by the
phrase “without limitation.” The word “will” shall be construed to have the same
meaning and effect as the word “shall.” Unless the context requires otherwise,
(i) any definition of or reference to any agreement, instrument or other
document (including any Organization Document) shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein or in any other Loan
Document), (ii) any reference herein to any Person shall be construed to include
such Person’s successors and assigns, (iii) the words “herein,” “hereof” and
“hereunder,” and words of similar import when used in any Loan Document, shall
be construed to refer to such Loan Document in its entirety and not to any
particular provision thereof, (iv) all references in a Loan Document to
Articles, Sections, Preliminary Statements, Exhibits and Schedules shall be
construed to refer to Articles and Sections of, and Preliminary Statements,
Exhibits and Schedules to, the Loan Document in which such references appear,
(v) any reference to any law, rule or regulation shall include all statutory and
regulatory provisions consolidating, amending, replacing or interpreting such
law, rule or regulation and any reference to any law or regulation shall, unless
otherwise specified, refer to such law, rule or regulation as amended, modified
or supplemented from time to time, and (vi) the words “asset” and “property”
shall be construed to have the same meaning and effect and to refer to any and
all tangible and intangible assets and properties, including cash, securities,
accounts and contract rights.

 

33



--------------------------------------------------------------------------------

(b) In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including;” the words “to” and
“until” each mean “to but excluding;” and the word “through” means “to and
including.”

(c) Section headings herein and in the other Loan Documents are included for
convenience of reference only and shall not affect the interpretation of this
Agreement or any other Loan Document.

1.03 Accounting Terms. Generally. All accounting terms not specifically or
completely defined herein shall be construed in conformity with, and all
financial data (including financial ratios and other financial calculations)
required to be submitted pursuant to this Agreement shall be prepared in
conformity with, GAAP applied on a consistent basis, as in effect from time to
time, applied in a manner consistent with that used in preparing the Audited
Financial Statements, except as otherwise specifically prescribed herein.
Notwithstanding the foregoing, for purposes of determining compliance with any
covenant (including the computation of any financial covenant) contained herein,
Indebtedness of the Borrower and its Subsidiaries shall be deemed to be carried
at 100% of the outstanding principal amount thereof, and the effects of FASB ASC
825 and FASB ASC 470-20 on financial liabilities shall be disregarded.

(b) Changes in GAAP. If at any time any change in GAAP would affect the
computation of any financial ratio, covenant (including, without limitation,
Section 7.02(e)) or requirement set forth in any Loan Document, and either the
Borrower or the Required Lenders shall so request, the Administrative Agent, the
Lenders and the Borrower shall negotiate in good faith to amend such ratio or
requirement to preserve the original intent thereof in light of such change in
GAAP (subject to the approval of the Required Lenders); provided that, until so
amended, (i) such ratio or requirement shall continue to be computed in
accordance with GAAP prior to such change therein and (ii) the Borrower shall
provide to the Administrative Agent and the Lenders financial statements and
other documents required under this Agreement or as reasonably requested
hereunder setting forth a reconciliation between calculations of such ratio or
requirement made before and after giving effect to such change in GAAP. No
consent or amendment fee shall be required to be paid to any Lender in
connection with an amendment contemplated by this Section 1.03(b).

1.04 Rounding. Any financial ratios required to be maintained by the Borrower
pursuant to this Agreement shall be calculated by dividing the appropriate
component by the other component, carrying the result to one place more than the
number of places by which such ratio is expressed herein and rounding the result
up or down to the nearest number (with a rounding-up if there is no nearest
number).

1.05 Times of Day. Unless otherwise specified, all references herein to times of
day shall be references to Eastern time (daylight or standard, as applicable).

1.06 Currency Equivalents Generally. Any amount specified in this Agreement
(other than in Articles II and IX) or any of the other Loan Documents to be in
Dollars shall also include the equivalent of such amount in any currency other
than Dollars, such equivalent amount thereof in the applicable currency to be
determined by the Administrative Agent at such time on

 

34



--------------------------------------------------------------------------------

the basis of the Spot Rate (as defined below) for the purchase of such currency
with Dollars. For purposes of this Section 1.06, the “Spot Rate” for a currency
means the rate determined by the Administrative Agent to be the rate quoted by
the Person acting in such capacity as the Spot Rate for the purchase by such
Person of such currency with another currency through its principal foreign
exchange trading office at approximately 11:00 a.m. on the date two Business
Days prior to the date of such determination; provided that the Administrative
Agent may obtain such Spot Rate from another financial institution designated by
the Administrative Agent if the Person acting in such capacity does not have as
of the date of determination a spot buying rate for any such currency.

ARTICLE II

THE COMMITMENTS AND CREDIT EXTENSIONS

2.01 The Loans. Subject to the terms and conditions set forth herein, each
Lender severally agrees to make a single loan to the Borrower on the Closing
Date in an amount not to exceed such Lender’s Commitment. The Borrowing shall
consist of Loans made simultaneously by the Lenders in accordance with their
respective Commitments. Amounts borrowed under this Section 2.01 and repaid or
prepaid may not be reborrowed. Loans may be Base Rate Loans or Eurodollar Rate
Loans as further provided herein.

2.02 Borrowings, Conversions and Continuations of Loans. (a) Each Borrowing,
each conversion of Loans from one Type to the other, and each continuation of
Eurodollar Rate Loans shall be made upon the Borrower’s irrevocable notice to
the Administrative Agent, which may be given by telephone. Each such notice must
be received by the Administrative Agent not later than 11:00 a.m. (i) three
Business Days prior to the requested date of any Borrowing of, conversion to or
continuation of Eurodollar Rate Loans or of any conversion of Eurodollar Rate
Loans to Base Rate Loans, and (ii) on the requested date of any Borrowing of
Base Rate Loans; provided, however, that if the Borrower wishes to request
Eurodollar Rate Loans having an Interest Period other than one, two, three or
six months in duration as provided in the definition of “Interest Period,” the
applicable notice must be received by the Administrative Agent not later than
11:00 a.m. four Business Days prior to the requested date of such Borrowing,
conversion or continuation, whereupon the Administrative Agent shall give prompt
notice to the Lenders of such request and determine whether the requested
Interest Period is acceptable to all of them. Not later than 11:00 a.m., three
Business Days before the requested date of such Borrowing, conversion or
continuation, the Administrative Agent shall notify the Borrower (which notice
may be by telephone) whether or not the requested Interest Period has been
consented to by all the Lenders. Each telephonic notice by the Borrower pursuant
to this Section 2.02(a) must be confirmed promptly by delivery to the
Administrative Agent of a written Committed Loan Notice, appropriately completed
and signed by a Responsible Officer of the Borrower. Each Borrowing of,
conversion to or continuation of Eurodollar Rate Loans shall be in a principal
amount of $5,000,000 or a whole multiple of $1,000,000 in excess thereof. Each
Committed Loan Notice (whether telephonic or written) shall specify (i) whether
the Borrower is requesting a Borrowing, a conversion of Loans from one Type to
the other, or a continuation of Eurodollar Rate Loans, (ii) the requested date
of the Borrowing, conversion or continuation, as the case may be (which shall be
a Business Day), (iii) the principal amount of Loans to be borrowed, converted
or continued, (iv) the Type of Loans to be borrowed or to which existing Loans
are to be converted, and (v) if applicable, the duration of the Interest Period
with respect thereto. If the

 

35



--------------------------------------------------------------------------------

Borrower fails to specify a Type of Loans in a Committed Loan Notice or if the
Borrower fails to give a timely notice requesting a conversion or continuation,
then the Loans shall be converted to a Base Rate Loan. Any such automatic
conversion to Base Rate Loan shall be effective as of the last day of the
Interest Period then in effect with respect to the applicable Eurodollar Rate
Loans. If the Borrower requests a Borrowing of, conversion to, or continuation
of Eurodollar Rate Loans in any such Committed Loan Notice, but fails to specify
an Interest Period, it will be deemed to have specified an Interest Period of
one month.

(b) Following receipt of a Committed Loan Notice, the Administrative Agent shall
promptly notify each Lender of the amount of its Applicable Percentage, and if
no timely notice of a conversion or continuation is provided by the Borrower,
the Administrative Agent shall notify each Lender of the details of any
automatic conversion to a Base Rate Loan described in Section 2.02(a). Each
Lender shall make the amount of its Loans available to the Administrative Agent
in immediately available funds at the Administrative Agent’s Office not later
than 1:00 p.m. on the Business Day specified in the applicable Committed Loan
Notice. Upon satisfaction of the applicable conditions set forth in
Section 4.01, the Administrative Agent shall make all funds so received
available to the Borrower in like funds as received by the Administrative Agent
either by (i) crediting the account of the Borrower on the books of Bank of
America with the amount of such funds or (ii) wire transfer of such funds, in
each case in accordance with instructions provided to (and reasonably acceptable
to) the Administrative Agent by the Borrower.

(c) Except as otherwise provided herein, a Eurodollar Rate Loan may be continued
or converted only on the last day of an Interest Period for such Eurodollar Rate
Loan. During the existence of a Default, no Loan may be converted to or
continued as Eurodollar Rate Loans without the consent of the Required Lenders.

(d) The Administrative Agent shall promptly notify the Borrower and the Lenders
of the interest rate applicable to any Interest Period for Eurodollar Rate Loans
upon determination of such interest rate. At any time that Base Rate Loans are
outstanding, the Administrative Agent shall notify the Borrower and the Lenders
of any change in Bank of America’s prime rate used in determining the Base Rate
promptly following the public announcement of such change.

(e) After giving effect to all Borrowings, all conversions of Loans from one
Type to the other, and all continuations of Loans as the same Type, there shall
not be more than ten Interest Periods in effect.

2.03 Prepayments. (a) Optional. (i) The Borrower may, upon notice to the
Administrative Agent, at any time or from time to time voluntarily prepay Loans
in whole or in part without premium or penalty (subject to clause (ii) of this
Section 2.03(a)); provided that (A) such notice must be received by the
Administrative Agent not later than 11:00 a.m. (1) three Business Days prior to
any date of prepayment of Eurodollar Rate Loans and (2) on the date of
prepayment of Base Rate Loans; (B) any prepayment of Eurodollar Rate Loans shall
be in a principal amount of $5,000,000 or a whole multiple of $1,000,000 in
excess thereof; and (C) any prepayment of Base Rate Loans shall be in a
principal amount of $500,000 or a whole multiple of $100,000 in excess thereof
or, in each case, if less, the entire principal amount thereof then outstanding.
Each such notice shall specify the date and amount of such prepayment and the

 

36



--------------------------------------------------------------------------------

Type(s) of Loans to be prepaid and, if Eurodollar Rate Loans are to be prepaid,
the Interest Period(s) of such Loans. The Administrative Agent will promptly
notify each Lender of its receipt of each such notice, and of the amount of such
Lender’s ratable portion of such prepayment (based on such Lender’s Applicable
Percentage). If such notice is given by the Borrower, the Borrower shall make
such prepayment and the payment amount specified in such notice shall be due and
payable on the date specified therein. Any prepayment of a Eurodollar Rate Loan
shall be accompanied by all accrued interest on the amount prepaid, together
with any additional amounts required pursuant to Section 3.05. Each prepayment
of the outstanding Loans pursuant to this Section 2.03(a) shall be applied to
the principal repayment installments thereof as directed by the Borrower, and
each such prepayment shall be paid to the Lenders in accordance with their
respective Applicable Percentages.

(ii) Notwithstanding the foregoing, to the extent the Borrower makes a
prepayment of Loans pursuant to this Section 2.03(a) or Section 2.03(b)(iii)
below, with the proceeds of Indebtedness, then if any such prepayment occurs on
or prior to the first anniversary of the Closing Date, the Borrower shall pay a
premium of 1% of the aggregate principal amount of such Loans prepaid.

(b) Mandatory. (i) Except as otherwise provided in Section 6.6(a)(iv)(B) of the
ABL Credit Agreement (as in effect on the date hereof), within five Business
Days (or on such later date, if any, as shall be in accordance with
Section 6.6(a)(iv)(B) of the ABL Credit Agreement (as in effect on the date
hereof)) after financial statements have been delivered pursuant to
Section 6.01(a) (commencing with the fiscal year ended 2012) and the related
Compliance Certificate has been delivered pursuant to Section 6.02(a), the
Borrower shall prepay an aggregate principal amount of Loans equal to the excess
(if any) of (A) 50% (as may be adjusted pursuant to the proviso below) of Excess
Cash Flow for the fiscal year covered by such financial statements over (B) the
aggregate principal amount of Loans prepaid pursuant to Section 2.03(a);
provided, that such percentage shall be reduced to 25% or 0% if the Consolidated
Leverage Ratio as of the last day of the relevant fiscal year was less than
2:25:1.00 or 1.50:1.00, respectively.

(ii) (A) If (x) the Borrower or any of its Restricted Subsidiaries Disposes of
any property (other than any Disposition of any property permitted by
Section 7.05(a), (b), (c), (d), (h), (i) (l), (o), (p) or (q) or, except to the
extent set forth therein, (n) (collectively, “Excluded Dispositions”)) or
(y) any Involuntary Disposition occurs, which results in the realization or
receipt by the Borrower or such Restricted Subsidiary of Net Cash Proceeds in
excess for any such Disposition or series of related Dispositions of $10,000,000
or in excess during any fiscal year for all such Dispositions of $50,000,000,
the Borrower shall cause to be prepaid on or prior to the date which is ten
Business Days after the date of the realization or receipt of such Net Cash
Proceeds an aggregate principal amount of Loans in an amount equal to 100% of
all Net Cash Proceeds received; provided that no such prepayment shall be
required pursuant to this Section 2.03(b)(ii)(A) if, on or prior to such date,
the Borrower shall have given written notice to the Administrative Agent of its
intention to reinvest or cause to be reinvested all or a portion of such Net
Cash Proceeds in accordance with Section 2.03(b)(ii)(B) (which election may only
be made if no Event of Default has occurred and is then continuing).

 

37



--------------------------------------------------------------------------------

(B) With respect to any Net Cash Proceeds realized or received with respect to
any Disposition (other than any Excluded Disposition), at the option of the
Borrower, and so long as no Event of Default shall have occurred and be
continuing, the Borrower may use all or any portion of such Net Cash Proceeds to
acquire, maintain, develop, construct, improve, upgrade or repair assets useful
for its business (including for making Acquisitions) within (i) 365 days of the
receipt of such Net Cash Proceeds or (ii) if the Borrower enters into a legally
binding commitment to use such Net Cash Proceeds to acquire, maintain, develop,
construct, improve, upgrade or repair assets useful for its business within 365
days after receipt of such Net Cash Proceeds, within 545 days after receipt of
such Net Cash Proceeds; provided further that if any Net Cash Proceeds are not
so used within the time period set forth above in this Section 2.03(b)(ii)(B) or
are no longer intended to be so used at any time after delivery of a notice of
such election, an amount equal to any such Net Cash Proceeds shall be promptly
applied to the prepayment of the Loans as set forth in this Section 2.03.

(iii) Upon the incurrence or issuance by the Borrower or any of its Restricted
Subsidiaries of any Indebtedness (other than Indebtedness expressly permitted to
be incurred or issued pursuant to Section 7.02), the Borrower shall prepay an
aggregate principal amount of Loans equal to 100% of all Net Cash Proceeds
received therefrom immediately upon receipt thereof by the Borrower or such
Restricted Subsidiary (such prepayments to be applied as set forth in clause
(iv) below).

(iv) Each prepayment of Loans pursuant to the foregoing provisions of this
Section 2.03(b) shall be applied ratably to the principal repayment installments
thereof.

2.04 Termination or Reduction of Commitments. The Aggregate Commitments shall be
automatically and permanently reduced to zero on the date of the Borrowing.

2.05 Repayment of Loans. On each Quarterly Payment Date, beginning with the
Quarterly Payment Date in March 2012, the Borrower shall repay to the
Administrative Agent for the ratable account of the Lenders the principal amount
of Loans then outstanding in an amount equal to 0.25% of the aggregate initial
principal amounts of all Loans theretofore borrowed by the Borrower pursuant to
Section 2.01 (which amount shall be reduced as a result of application of
prepayments in accordance with the order of priority set forth in
Sections 2.03(a) or (b), as applicable). The remaining unpaid principal amount
of the Loans and all other Obligations under or in respect of the Loans shall be
due and payable in full, if not earlier in accordance with this Agreement, on
the Maturity Date and in any event shall be in an amount equal to the aggregate
principal amount of all Loans outstanding on such date.

2.06 Interest. (a) Subject to the provisions of Section 2.06(b), (i) each
Eurodollar Rate Loan shall bear interest on the outstanding principal amount
thereof for each Interest Period at a rate per annum equal to the sum of (A) the
Eurodollar Rate for such Interest Period plus (B) the Applicable Rate; and
(ii) each Base Rate Loan shall bear interest on the outstanding principal amount
thereof from the applicable borrowing date at a rate per annum equal to the sum
of (A) the Base Rate plus (B) the Applicable Rate.

 

38



--------------------------------------------------------------------------------

(b) While any Event of Default set forth in Sections 8.01(a) and (f) exists, the
Borrower shall pay interest on (i) the principal amount of all of its
outstanding Loans hereunder at a fluctuating interest rate per annum at all
times equal to the Default Rate (ii) and all other outstanding amounts (other
than principal) hereunder that are not paid when due at a fluctuating interest
rate per annum at all times equal to the Default Rate. Accrued and unpaid
interest on past due amounts (including interest on past due interest) shall be
due and payable upon demand, and (iii) accrued and unpaid interest on past due
amounts (including interest on past due interest) shall be due and payable upon
demand.

(c) Interest on each Loan shall be due and payable in arrears on each Interest
Payment Date applicable thereto and at such other times as may be specified
herein. Interest hereunder shall be due and payable in accordance with the terms
hereof before and after judgment, and before and after the commencement of any
proceeding under any Debtor Relief Law.

2.07 Fees. (a) The Borrower shall pay to the Lead Arrangers and the
Administrative Agent for their own respective accounts fees in the amounts and
at the times specified in the Fee Letter. Such fees shall be fully earned when
paid and shall not be refundable for any reason whatsoever.

(b) The Borrower shall pay to the Lenders such fees as shall have been
separately agreed upon in writing in the amounts and at the times so specified.
Such fees shall be fully earned when paid and shall not be refundable for any
reason whatsoever.

2.08 Computation of Interest and Fees; Retroactive Adjustments of Applicable
Rate. (a) All computations of interest for Base Rate Loans when the Base Rate is
determined by Bank of America’s “prime rate” shall be made on the basis of a
year of 365 or 366 days, as the case may be, and actual days elapsed. All other
computations of fees and interest shall be made on the basis of a 360-day year
and actual days elapsed (which results in more fees or interest, as applicable,
being paid than if computed on the basis of a 365-day year). Interest shall
accrue on each Loan for the day on which the Loan is made, and shall not accrue
on a Loan, or any portion thereof, for the day on which the Loan or such portion
is paid, provided that any Loan that is repaid on the same day on which it is
made shall, subject to Section 2.10(a), bear interest for one day. Each
determination by the Administrative Agent of an interest rate or fee hereunder
shall be conclusive and binding for all purposes, absent manifest error.

(b) If, as a result of any restatement of or other adjustment to the financial
statements of the Borrower or for any other reason, the Borrower or the Lenders
determine that (i) the Consolidated Leverage Ratio as calculated by the Borrower
as of any applicable date was inaccurate and (ii) a proper calculation of the
Consolidated Leverage Ratio would have resulted in higher pricing for such
period, the Borrower shall immediately and retroactively be obligated to pay to
the Administrative Agent for the account of the applicable Lenders promptly on
demand by the Administrative Agent (or, after the occurrence of an actual or
deemed entry of an order for relief with respect to the Borrower under the
Bankruptcy Code of the United States, automatically and without further action
by the Administrative Agent or any Lender), an amount equal to the excess of the
amount of interest and fees that should have been paid for such period over the
amount of interest and fees actually paid for such period. This paragraph shall
not limit

 

39



--------------------------------------------------------------------------------

the rights of the Administrative Agent or any Lender, as the case may be, under
Section 2.06(b) or under Article VIII. The Borrower’s obligations under this
paragraph shall survive the termination of the Commitments and the repayment of
all other Obligations hereunder.

2.09 Evidence of Debt. The Credit Extensions made by each Lender shall be
evidenced by one or more accounts or records maintained by such Lender and by
the Administrative Agent in the ordinary course of business. The accounts or
records maintained by the Administrative Agent and each Lender shall be
conclusive absent manifest error of the amount of the Credit Extensions made by
the Lenders to the Borrower and the interest and payments thereon. Any failure
to so record or any error in doing so shall not, however, limit or otherwise
affect the obligation of the Borrower hereunder to pay any amount owing with
respect to the Obligations. In the event of any conflict between the accounts
and records maintained by any Lender and the accounts and records of the
Administrative Agent in respect of such matters, the accounts and records of the
Administrative Agent shall control in the absence of manifest error. Upon the
request of any Lender to the Borrower made through the Administrative Agent, the
Borrower shall execute and deliver to such Lender (through the Administrative
Agent) a Note, which shall evidence such Lender’s Loans in addition to such
accounts or records. Each Lender may attach schedules to its Note and endorse
thereon the date, Type (if applicable), amount and maturity of its Loans and
payments with respect thereto.

2.10 Payments Generally; Administrative Agent’s Clawback. (a) General. All
payments to be made by the Borrower shall be made without condition or deduction
for any counterclaim, defense, recoupment or setoff. Except as otherwise
expressly provided herein, all payments by the Borrower hereunder shall be made
to the Administrative Agent, for the account of the Lenders to which such
payment is owed, at the Administrative Agent’s Office in Dollars and in
immediately available funds not later than 2:00 p.m. on the date specified
herein. The Administrative Agent will promptly distribute to each Lender its
Applicable Percentage (or other applicable share as provided herein) of such
payment in like funds as received by wire transfer to such Lender’s Lending
Office. All payments received by the Administrative Agent after 2:00 p.m. shall
be deemed received on the next succeeding Business Day and any applicable
interest or fee shall continue to accrue. If any payment to be made by the
Borrower shall come due on a day other than a Business Day, payment shall be
made on the next following Business Day, and such extension of time shall be
reflected on computing interest or fees, as the case may be; provided, however,
that, if such extension would cause payment of interest on or principal of
Eurodollar Rate Loans to be made in the next succeeding calendar month, such
payment shall be made on the immediately preceding Business Day.

(b) (i) Funding by Lenders; Presumption by Administrative Agent. Unless the
Administrative Agent shall have received notice from a Lender prior to the
proposed date of any Borrowing of Eurodollar Rate Loans (or, in the case of any
Borrowing of Base Rate Loans, prior to 12:00 noon on the date of such Borrowing)
that such Lender will not make available to the Administrative Agent such
Lender’s share of such Borrowing, the Administrative Agent may assume that such
Lender has made such share available on such date in accordance with
Section 2.02 (or, in the case of a Borrowing of Base Rate Loans, that such
Lender has made such share available in accordance with and at the time required
by Section 2.02) and may, in reliance upon such assumption, make available to
the Borrower a corresponding amount. In such event, if a Lender has not in fact
made its share of the applicable Borrowing available to the Administrative

 

40



--------------------------------------------------------------------------------

Agent, then the applicable Lender and the Borrower severally agree to pay to the
Administrative Agent forthwith on demand such corresponding amount in
immediately available funds with interest thereon, for each day from and
including the date such amount is made available to the Borrower to but
excluding the date of payment to the Administrative Agent, at (A) in the case of
a payment to be made by such Lender, the greater of the Federal Funds Rate and a
rate determined by the Administrative Agent in accordance with banking industry
rules on interbank compensation, plus any administrative, processing or similar
fees customarily charged by the Administrative Agent in connection with the
foregoing, and (B) in the case of a payment to be made by the Borrower, the
interest rate applicable to Base Rate Loans. If the Borrower and such Lender
shall pay such interest to the Administrative Agent for the same or an
overlapping period, the Administrative Agent shall promptly remit to the
Borrower the amount of such interest paid by the Borrower for such period. If
such Lender pays its share of the applicable Borrowing to the Administrative
Agent, then the amount so paid shall constitute such Lender’s Loan included in
such Borrowing. Any payment by the Borrower shall be without prejudice to any
claim the Borrower may have against a Lender that shall have failed to make such
payment to the Administrative Agent.

(ii) Payments by Borrower; Presumptions by Administrative Agent. Unless the
Administrative Agent shall have received notice from the Borrower prior to the
time at which any payment is due to the Administrative Agent for the account of
the Lenders hereunder that the Borrower will not make such payment, the
Administrative Agent may assume that the Borrower has made such payment on such
date in accordance herewith and may, in reliance upon such assumption,
distribute to the Lenders, as the case may be, the amount due. In such event, if
the Borrower has not in fact made such payment, then each of the Lenders
severally agrees to repay to the Administrative Agent forthwith on demand the
amount so distributed to such Lender, in immediately available funds with
interest thereon, for each day from and including the date such amount is
distributed to it to but excluding the date of payment to the Administrative
Agent, at the greater of the Federal Funds Rate and a rate determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation.

A notice of the Administrative Agent to any Lender or the Borrower with respect
to any amount owing under this subsection (b) shall be conclusive, absent
manifest error.

(c) Failure to Satisfy Conditions Precedent. If any Lender makes available to
the Administrative Agent funds for any Loan to be made by such Lender as
provided in the foregoing provisions of this Article II, and such funds are not
made available to the Borrower by the Administrative Agent because the
conditions to the applicable Credit Extension set forth in Article IV are not
satisfied or waived in accordance with the terms hereof, the Administrative
Agent shall return such funds (in like funds as received from such Lender) to
such Lender, without interest.

(d) Obligations of Lenders Several. The obligations of the Lenders hereunder to
make Loans and to make payments pursuant to Section 10.04(c) are several and not
joint. The failure of any Lender to make any Loan, to fund any such
participation or to make any payment under Section 10.04(c) on any date required
hereunder shall not relieve any other Lender of its corresponding obligation to
do so on such date, and no Lender shall be responsible for the failure

 

41



--------------------------------------------------------------------------------

of any other Lender to so make its Loan, to purchase its participation or to
make its payment under Section 10.04(c).

(e) Funding Source. Nothing herein shall be deemed to obligate any Lender to
obtain the funds for any Loan in any particular place or manner or to constitute
a representation by any Lender that it has obtained or will obtain the funds for
any Loan in any particular place or manner.

(f) Insufficient Funds. If at any time insufficient funds are received by and
available to the Administrative Agent to pay fully all amounts of principal,
interest and fees then due hereunder, such funds shall be applied (i) first,
toward payment of interest and fees then due hereunder, ratably among the
parties entitled thereto in accordance with the amounts of interest and fees
then due to such parties, and (ii) second, toward payment of principal then due
hereunder, ratably among the parties entitled thereto in accordance with the
amounts of principal then due to such parties.

2.11 Sharing of Payments by Lenders. If any Lender shall, by exercising any
right of setoff or counterclaim or otherwise, obtain payment in respect of
(a) Obligations due and payable to such Lender hereunder and under the other
Loan Documents at such time in excess of its ratable share (according to the
proportion of (i) the amount of such Obligations due and payable to such Lender
at such time to (ii) the aggregate amount of the Obligations due and payable to
all Lenders hereunder and under the other Loan Documents at such time) of
payments on account of the Obligations due and payable to all Lenders hereunder
and under the other Loan Documents at such time obtained by all the Lenders at
such time or (b) Obligations owing (but not due and payable) to such Lender
hereunder and under the other Loan Documents at such time in excess of its
ratable share (according to the proportion of (i) the amount of such Obligations
owing (but not due and payable) to such Lender at such time to (ii) the
aggregate amount of the Obligations owing (but not due and payable) to all
Lenders hereunder and under the other Loan Parties at such time) of payment on
account of the Obligations owing (but not due and payable) to all Lenders
hereunder and under the other Loan Documents at such time obtained by all of the
Lenders at such time then the Lender receiving such greater proportion shall
(a) notify the Administrative Agent of such fact, and (b) purchase (for cash at
face value) participations in the Loans of the other Lenders, or make such other
adjustments as shall be equitable, so that the benefit of all such payments
shall be shared by the Lenders ratably in accordance with the aggregate amount
of Obligations then due and payable to the Lenders or owing (but not due and
payable) to the Lenders, as the case may be, provided that:

(i) if any such participations or subparticipations are purchased and all or any
portion of the payment giving rise thereto is recovered, such participations or
subparticipations shall be rescinded and the purchase price restored to the
extent of such recovery, without interest; and

(ii) the provisions of this Section shall not be construed to apply to (A) any
payment made by the Borrower pursuant to and in accordance with the express
terms of this Agreement or (B) any payment obtained by a Lender as consideration
for the assignment of or sale of a participation in any of its Loans to any
assignee or participant,

 

42



--------------------------------------------------------------------------------

other than to the Borrower or any Subsidiary thereof (as to which the provisions
of this Section shall apply).

The Borrower consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against the
Borrower rights of setoff and counterclaim with respect to such participation as
fully as if such Lender were a direct creditor of the Borrower in the amount of
such participation.

2.12 Defaulting Lenders. (a) Adjustments. Notwithstanding anything to the
contrary contained in this Agreement, if any Lender becomes a Defaulting Lender,
then, until such time as that Lender is no longer a Defaulting Lender, to the
extent permitted by applicable Law:

(i) Waivers and Amendments. That Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in Section 10.01.

(ii) Reallocation of Payments. Any payment of principal, interest, fees or other
amounts received by the Administrative Agent for the account of that Defaulting
Lender (whether voluntary or mandatory, at maturity, pursuant to Article VIII or
otherwise, and including any amounts made available to the Administrative Agent
by that Defaulting Lender pursuant to Section 10.08), shall be applied at such
time or times as may be determined by the Administrative Agent as follows:
first, to the payment of any amounts owing by that Defaulting Lender to the
Administrative Agent hereunder; second, as the Borrower may request (so long as
no Default or Event of Default exists), to the funding of any Loan in respect of
which that Defaulting Lender has failed to fund its portion thereof as required
by this Agreement, as determined by the Administrative Agent; third, if so
determined by the Administrative Agent and the Borrower, to be held in a
non-interest bearing deposit account and released in order to satisfy
obligations of that Defaulting Lender to fund Loans under this Agreement;
fourth, to the payment of any amounts owing to the Lenders as a result of any
judgment of a court of competent jurisdiction obtained by any Lender against
that Defaulting Lender as a result of that Defaulting Lender’s breach of its
obligations under this Agreement; fifth, so long as no Default or Event of
Default exists, to the payment of any amounts owing to the Borrower as a result
of any judgment of a court of competent jurisdiction obtained by the Borrower
against that Defaulting Lender as a result of that Defaulting Lender’s breach of
its obligations under this Agreement; and sixth, to that Defaulting Lender or as
otherwise directed by a court of competent jurisdiction. Any payments,
prepayments or other amounts paid or payable to a Defaulting Lender that are
applied (or held) to pay amounts owed by a Defaulting Lender or to post Cash
Collateral pursuant to this Section 2.12(a)(ii) shall be deemed paid to and
redirected by that Defaulting Lender, and each Lender irrevocably consents
hereto.

(b) Defaulting Lender Cure. If the Borrower, the Administrative Agent agree in
writing in their sole discretion that a Defaulting Lender should no longer be
deemed to be a Defaulting Lender, the Administrative Agent will so notify the
parties hereto, whereupon as of the effective date specified in such notice and
subject to any conditions set forth therein, that Lender will, to the extent
applicable, purchase that portion of outstanding Loans of the other

 

43



--------------------------------------------------------------------------------

Lenders or take such other actions as the Administrative Agent may determine to
be necessary to cause the committed Loans to be held on a pro rata basis by the
Lenders in accordance with their Applicable Percentages, whereupon that Lender
will cease to be a Defaulting Lender; provided that no adjustments will be made
retroactively with respect to fees accrued or payments made by or on behalf of
the Borrower while that Lender was a Defaulting Lender; and provided, further,
that except to the extent otherwise expressly agreed by the affected parties, no
change hereunder from Defaulting Lender to Lender will constitute a waiver or
release of any claim of any party hereunder arising from that Lender’s having
been a Defaulting Lender.

ARTICLE III

TAXES, YIELD PROTECTION AND ILLEGALITY

3.01 Taxes. (a) Payments Free of Taxes; Obligation to Withhold; Payments on
Account of Taxes. (i) Any and all payments by or on account of any obligation of
the Borrower hereunder or under any other Loan Document shall to the extent
permitted by applicable Laws be made free and clear of and without reduction or
withholding for any Taxes. If, however, applicable Laws require the Borrower or
the Administrative Agent to withhold or deduct any Tax, such Tax shall be
withheld or deducted in accordance with such Laws as determined by the Borrower
or the Administrative Agent, as the case may be, upon the basis of the
information and documentation to be delivered pursuant to subsection (e) below.

(ii) If the Borrower or the Administrative Agent shall be required by the Code
or other applicable Laws to withhold or deduct any Taxes, including withholding
taxes imposed by a Governmental Authority, from any payment, then (A) the
Administrative Agent shall withhold or make such deductions as are determined by
the Administrative Agent to be required based upon the information and
documentation it has received pursuant to subsection (e) below, (B) the
Administrative Agent shall timely pay the full amount withheld or deducted to
the relevant Governmental Authority in accordance with the Code or other
applicable Laws, and (C) to the extent that the withholding or deduction is made
on account of Indemnified Taxes or Other Taxes, the sum payable by the Borrower
shall be increased as necessary so that after any required withholding or the
making of all required deductions (including deductions applicable to additional
sums payable under this Section) the Administrative Agent or Lender, as the case
may be, receives an amount equal to the sum it would have received had no such
withholding or deduction been made.

(b) Payment of Other Taxes by the Borrower. Without limiting the provisions of
subsection (a) above, the Borrower shall timely pay any Other Taxes to the
relevant Governmental Authority in accordance with applicable law.

(c) Tax Indemnifications. (i) Without limiting the provisions of subsection
(a) or (b) above, the Borrower shall, and does hereby indemnify the
Administrative Agent and each Lender and shall make payment in respect thereof
within 10 days after demand therefor, for the full amount of any Indemnified
Taxes or Other Taxes (including Indemnified Taxes or Other Taxes imposed or
asserted on or attributable to amounts payable under this Section) withheld or
deducted by the Borrower or the Administrative Agent or paid by the
Administrative Agent, such Lender, as the case may be, and any penalties and
interest arising therefrom or with respect

 

44



--------------------------------------------------------------------------------

thereto (other than any penalties and interest attributable to the gross
negligence or willful misconduct of the Administrative Agent or any Lender, as
determined in a final, non-appealable judgment by a court of competent
jurisdiction), whether or not such Indemnified Taxes or Other Taxes were
correctly or legally imposed or asserted by the relevant Governmental Authority.
The Borrower shall also, and does hereby, indemnify the Administrative Agent,
and shall make payment in respect thereof within 10 days after demand therefor,
for any amount which a Lender for any reason fails to pay indefeasibly to the
Administrative Agent as required by clause (ii) of this subsection. A
certificate as to the amount of any such payment or liability delivered to the
Borrower by a Lender (with a copy to the Administrative Agent), or by the
Administrative Agent on its own behalf or on behalf of a Lender, shall be
conclusive absent manifest error.

(ii) Without limiting the provisions of subsection (a) or (b) above, each Lender
shall, and does hereby, indemnify the Borrower and the Administrative Agent, and
shall make payment in respect thereof within 10 days after demand therefor,
against any and all Taxes and any and all related losses, claims, liabilities,
penalties, interest and expenses (including the fees, charges and disbursements
of any counsel for the Borrower or the Administrative Agent) incurred by or
asserted against the Borrower or the Administrative Agent by any Governmental
Authority as a result of the failure by such Lender, as the case may be, to
deliver, or as a result of the inaccuracy, inadequacy or deficiency of, any
documentation required to be delivered by such Lender, as the case may be, to
the Borrower or the Administrative Agent pursuant to subsection (e). Each Lender
hereby authorizes the Administrative Agent to set off and apply any and all
amounts at any time owing to such Lender, as the case may be, under this
Agreement or any other Loan Document against any amount due to the
Administrative Agent under this clause (ii). The agreements in this clause
(ii) shall survive the resignation and/or replacement of the Administrative
Agent, any assignment of rights by, or the replacement of, a Lender, the
termination of the Aggregate Commitments and the repayment, satisfaction or
discharge of all other Obligations.

(d) Evidence of Payments. Upon request by the Borrower or the Administrative
Agent, as the case may be, after any payment of Taxes by the Borrower or the
Administrative Agent to a Governmental Authority as provided in this
Section 3.01, the Borrower shall deliver to the Administrative Agent or the
Administrative Agent shall deliver to the Borrower the original or a certified
copy of a receipt issued by such Governmental Authority evidencing such payment,
a copy of any return required by Laws to report such payment or other evidence
of such payment reasonably satisfactory to the Borrower or the Administrative
Agent, as the case may be.

(e) Status of Lenders; Tax Documentation. (i) Each Lender shall deliver to the
Borrower and to the Administrative Agent, at the time it becomes a party to this
Agreement or when reasonably requested by the Borrower or the Administrative
Agent, such properly completed and executed documentation prescribed by
applicable Laws or by the taxing authorities of any jurisdiction and such other
reasonably requested information as will permit the Borrower or the
Administrative Agent, as the case may be, to determine (A) whether or not
payments made hereunder or under any other Loan Document are subject to Taxes,
(B) if applicable, the required rate of withholding or deduction, and (C) such
Lender’s entitlement to any available exemption from, or reduction of,
applicable Taxes in respect of all payments to be

 

45



--------------------------------------------------------------------------------

made to such Lender by the Borrower pursuant to this Agreement or otherwise to
establish such Lender’s status for withholding tax purposes in the applicable
jurisdiction.

(ii) Without limiting the generality of the foregoing, if the Borrower is
resident for tax purposes in the United States,

(A) any Lender that is a “United States person” within the meaning of
Section 7701(a)(30) of the Code shall deliver to the Borrower and the
Administrative Agent executed originals of Internal Revenue Service Form W-9 or
such other documentation or information prescribed by applicable Laws or
reasonably requested by the Borrower or the Administrative Agent as will enable
the Borrower or the Administrative Agent, as the case may be, to determine
whether or not such Lender is subject to backup withholding or information
reporting requirements; and

(B) each Foreign Lender that is entitled under the Code or any applicable treaty
to an exemption from or reduction of withholding tax with respect to payments
hereunder or under any other Loan Document shall deliver to the Borrower and the
Administrative Agent (in such number of copies as shall be requested by the
recipient) on or prior to the date on which such Foreign Lender becomes a Lender
under this Agreement (and from time to time thereafter upon the request of the
Borrower or the Administrative Agent, but only if such Foreign Lender is legally
entitled to do so), whichever of the following is applicable:

(I) executed originals of Internal Revenue Service Form W-8BEN claiming
eligibility for benefits of an income tax treaty to which the United States is a
party,

(II) executed originals of Internal Revenue Service Form W-8ECI,

(III) executed originals of Internal Revenue Service Form W-8IMY and all
required supporting documentation,

(IV) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under section 881(c) of the Code, (x) a certificate to the
effect that such Foreign Lender is not (A) a “bank” within the meaning of
section 881(c)(3)(A) of the Code, (B) a “10 percent shareholder” of the Borrower
within the meaning of section 881(c)(3)(B) of the Code, or (C) a “controlled
foreign corporation” described in section 881(c)(3)(C) of the Code and
(y) executed originals of Internal Revenue Service Form W-8BEN, or

(V) executed originals of any other form prescribed by applicable Laws as a
basis for claiming exemption from or a reduction in United States Federal
withholding tax together with such supplementary documentation as may be
prescribed by applicable Laws to permit the

 

46



--------------------------------------------------------------------------------

Borrower or the Administrative Agent to determine the withholding or deduction
required to be made.

(C) If a payment made to a Foreign Lender would be subject to United States
federal withholding tax imposed by FATCA if such Foreign Lender fails to comply
with the applicable reporting requirements of FATCA, such Foreign Lender shall
deliver to the Administrative Agent and the Borrower any documentation required
under any Law or reasonably requested by the Administrative Agent or the
Borrower sufficient for the Administrative Agent or the Borrower to comply with
their obligations under FATCA and to determine that such Foreign Lender has
complied with such applicable reporting requirements.

(iii) Each Lender shall promptly (A) notify the Borrower and the Administrative
Agent of any change in circumstances which would modify or render invalid any
claimed exemption or reduction, and (B) take such steps as shall not be
materially disadvantageous to it, in the reasonable judgment of such Lender, and
as may be reasonably necessary (including the re-designation of its Lending
Office) to avoid any requirement of applicable Laws of any jurisdiction that the
Borrower or the Administrative Agent make any withholding or deduction for taxes
from amounts payable to such Lender. Notwithstanding anything to the contrary in
this Section, no Lender shall be required to deliver any documentation that it
is not legally eligible to deliver.

(f) Treatment of Certain Refunds. Unless required by applicable Laws, at no time
shall the Administrative Agent have any obligation to file for or otherwise
pursue on behalf of a Lender, or have any obligation to pay to any Lender, any
refund of Taxes withheld or deducted from funds paid for the account of such
Lender. If the Administrative Agent or any Lender, in its sole discretion, that
it has received a refund of any Taxes or Other Taxes as to which it has been
indemnified by the Borrower or with respect to which the Borrower has paid
additional amounts pursuant to this Section, it shall pay to the Borrower an
amount equal to such refund (but only to the extent of indemnity payments made,
or additional amounts paid, by the Borrower under this Section with respect to
the Taxes or Other Taxes giving rise to such refund), net of all out-of-pocket
expenses (including any loss or gain realized in the conversion of such funds
from or to another currency) incurred by the Administrative Agent or such
Lender, as the case may be, and without interest (other than any interest paid
by the relevant Governmental Authority with respect to such refund), provided
that the Borrower, upon the request of the Administrative Agent or such Lender,
agrees to repay the amount paid over to the Borrower (plus any penalties,
interest or other charges imposed by the relevant Governmental Authority) to the
Administrative Agent or such Lender in the event the Administrative Agent or
such Lender is required to repay such refund to such Governmental Authority.
This subsection shall not be construed to require the Administrative Agent or
any Lender to make available its tax returns (or any other information relating
to its taxes that it deems confidential) to the Borrower or any other Person.

3.02 Illegality. If any Lender determines that any Law has made it unlawful, or
that any Governmental Authority has asserted that it is unlawful, for any Lender
or its applicable Lending Office to make, maintain or fund Eurodollar Rate
Loans, or to determine or charge

 

47



--------------------------------------------------------------------------------

interest rates based upon the Eurodollar Rate, or any Governmental Authority has
imposed material restrictions on the authority of such Lender to purchase or
sell, or to take deposits of, Dollars in the London interbank market, then, on
notice thereof by such Lender to the Borrower through the Administrative Agent,
any obligation of such Lender to make or continue Eurodollar Rate Loans or to
convert Base Rate Loans to Eurodollar Rate Loans shall be suspended until such
Lender notifies the Administrative Agent and the Borrower that the circumstances
giving rise to such determination no longer exist. Upon receipt of such notice,
the Borrower shall, upon demand from such Lender (with a copy to the
Administrative Agent), prepay or, if applicable, convert all Eurodollar Rate
Loans of such Lender to Base Rate Loans, either on the last day of the Interest
Period therefor, if such Lender may lawfully continue to maintain such
Eurodollar Rate Loans to such day, or immediately, if such Lender may not
lawfully continue to maintain such Eurodollar Rate Loans. Upon any such
prepayment or conversion, the Borrower shall also pay accrued interest on the
amount so prepaid or converted.

3.03 Inability to Determine Rates. If the Required Lenders determine that for
any reason in connection with any request for a Eurodollar Rate Loan or a
conversion to or continuation thereof that (a) Dollar deposits are not being
offered to banks in the London interbank eurodollar market for the applicable
amount and Interest Period of such Eurodollar Rate Loan, (b) adequate and
reasonable means do not exist for determining the Eurodollar Rate for any
requested Interest Period with respect to a proposed Eurodollar Rate Loan, or
(c) the Eurodollar Rate for any requested Interest Period with respect to a
proposed Eurodollar Rate Loan does not adequately and fairly reflect the cost to
such Lenders of funding such Loan, the Administrative Agent will promptly so
notify the Borrower and each Lender. Thereafter, the obligation of the Lenders
to make or maintain Eurodollar Rate Loans shall be suspended until the
Administrative Agent (upon the instruction of the Required Lenders) revokes such
notice. Upon receipt of such notice, the Borrower may revoke any pending request
for a Borrowing of, conversion to or continuation of Eurodollar Rate Loans or,
failing that, will be deemed to have converted such request into a request for a
Borrowing of Base Rate Loans in the amount specified therein.

3.04 Increased Costs. (a) Increased Costs Generally. If any Change in Law shall:

(i) impose, modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against assets of, deposits with
or for the account of, or credit extended or participated in by, any Lender
(except any reserve requirement);

(ii) subject any Lender to any tax of any kind whatsoever with respect to this
Agreement or any Eurodollar Rate Loan made by it, or change the basis of
taxation of payments to such Lender in respect thereof (except for Indemnified
Taxes or Other Taxes covered by Section 3.01 and the imposition of, or any
change in the rate of, any Excluded Tax payable by such Lender); or

(iii) impose on any Lender or the London interbank market any other condition,
cost or expense affecting this Agreement or Eurodollar Rate Loans made by such
Lender;

 

48



--------------------------------------------------------------------------------

and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Eurodollar Rate Loan (or of maintaining its
obligation to make any such Loan), or to increase the cost to such Lender, or to
reduce the amount of any sum received or receivable by such Lender hereunder
(whether of principal, interest or any other amount) then, upon request of such
Lender, the Borrower will pay to such Lender, as the case may be, such
additional amount or amounts as will compensate such Lender, as the case may be,
for such additional costs incurred or reduction suffered.

(b) Capital Requirements. If any Lender determines that any Change in Law
affecting such Lender or any Lending Office of such Lender or such Lender’s
holding company, if any, regarding capital requirements has or would have the
effect of reducing the rate of return on such Lender’s capital or on the capital
of such Lender’s holding company, if any, as a consequence of this Agreement,
the Commitments of such Lender or the Loans made by such Lender to a level below
that which such Lender or such Lender’s holding company could have achieved but
for such Change in Law (taking into consideration such Lender’s policies and the
policies of such Lender’s holding company with respect to capital adequacy),
then from time to time the Borrower will pay to such Lender such additional
amount or amounts as will compensate such Lender or such Lender’s holding
company for any such reduction suffered.

(c) Certificates for Reimbursement. A certificate of a Lender setting forth the
amount or amounts necessary to compensate such Lender or its holding company, as
the case may be, as specified in subsection (a) or (b) of this Section and
delivered to the Borrower shall be conclusive absent manifest error. The
Borrower shall pay such Lender the amount shown as due on any such certificate
within 10 days after receipt thereof.

(d) Delay in Requests. Failure or delay on the part of any Lender to demand
compensation pursuant to the foregoing provisions of this Section shall not
constitute a waiver of such Lender’s right to demand such compensation, provided
that the Borrower shall not be required to compensate a Lender pursuant to the
foregoing provisions of this Section for any increased costs incurred or
reductions suffered more than nine months prior to the date that such Lender
notifies the Borrower of the Change in Law giving rise to such increased costs
or reductions and of such Lender’s intention to claim compensation therefor
(except that, if the Change in Law giving rise to such increased costs or
reductions is retroactive, then the nine-month period referred to above shall be
extended to include the period of retroactive effect thereof).

3.05 Compensation for Losses. Upon demand of any Lender (with a copy to the
Administrative Agent) from time to time, the Borrower shall promptly compensate
such Lender for and hold such Lender harmless from any loss, cost or expense
incurred by it as a result of:

(a) any continuation, conversion, payment or prepayment of any Loan other than a
Base Rate Loan on a day other than the last day of the Interest Period for such
Loan (whether voluntary, mandatory, automatic, by reason of acceleration, or
otherwise); or

(b) any failure by the Borrower (for a reason other than the failure of such
Lender to make a Loan) to prepay, borrow, continue or convert any Loan other
than a Base Rate Loan on the date or in the amount notified by the Borrower;

 

49



--------------------------------------------------------------------------------

including any loss of anticipated profits and any loss or expense arising from
the liquidation or reemployment of funds obtained by it to maintain such Loan or
from fees payable to terminate the deposits from which such funds were obtained.
The Borrower shall also pay any customary administrative fees charged by such
Lender in connection with the foregoing.

For purposes of calculating amounts payable by the Borrower to the Lenders under
this Section 3.05, each Lender shall be deemed to have funded each Eurodollar
Rate Loan made by it at the Eurodollar Rate for such Loan by a matching deposit
or other borrowing in the London interbank eurodollar market for a comparable
amount and for a comparable period, whether or not such Eurodollar Rate Loan was
in fact so funded.

3.06 Mitigation Obligations; Replacement of Lenders. Designation of a Different
Lending Office. If any Lender requests compensation under Section 3.04, or the
Borrower is required to pay any additional amount to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 3.01,
or if any Lender gives a notice pursuant to Section 3.02, then such Lender shall
use reasonable efforts to designate a different Lending Office for funding or
booking its Loans hereunder or to assign its rights and obligations hereunder to
another of its offices, branches or affiliates, if, in the judgment of such
Lender, such designation or assignment (i) would eliminate or reduce amounts
payable pursuant to Section 3.01 or 3.04, as the case may be, in the future, or
eliminate the need for the notice pursuant to Section 3.02, as applicable, and
(ii) in each case, would not subject such Lender to any unreimbursed cost or
expense and would not otherwise be disadvantageous to such Lender. The Borrower
hereby agrees to pay all reasonable costs and expenses incurred by any Lender in
connection with any such designation or assignment.

3.07 Survival. All of the Borrower’s obligations under this Article III shall
survive termination of the Aggregate Commitments, repayment of all other
Obligations hereunder, and resignation of the Administrative Agent.

ARTICLE IV

CONDITIONS PRECEDENT TO CREDIT EXTENSION

4.01 Conditions of Credit Extension. The obligation of each Lender to make its
Credit Extension hereunder is subject to satisfaction of the following
conditions precedent:

(a) The Administrative Agent’s receipt of the following, each of which shall be
originals or telecopies (followed promptly by originals) unless otherwise
specified, each properly executed by a Responsible Officer of the signing Loan
Party, each dated the Closing Date (or, in the case of certificates of
governmental officials, a recent date before the Closing Date) and each in form
and substance satisfactory to the Administrative Agent and each of the Lenders:

(i) executed counterparts of this Agreement and the Guaranty;

(ii) a Note executed by the Borrower in favor of each Lender requesting a Note
at least two Business Days prior to the Closing Date;

(iii) subject to the final paragraph of this Section 4.01, a security agreement,
in substantially the form of Exhibit F (together with each other security
agreement and

 

50



--------------------------------------------------------------------------------

security agreement supplement delivered pursuant to Section 6.12, in each case
as amended, the “Security Agreement”), duly executed by each Loan Party,
together with:

(A) certificates representing the Pledged Securities referred to therein
accompanied by undated stock powers executed in blank and instruments evidencing
the Pledged Debt indorsed in blank,

(B) proper financing statements, duly prepared for filing under the Uniform
Commercial Code or other applicable Law in all jurisdictions necessary in order
to perfect and protect the Liens created under the Security Agreements (in the
circumstances and to the extent required under such Security Agreements),
covering the Collateral described in the Security Agreement,

(C) completed requests for information, dated on or before the date of the
initial Credit Extension, listing all effective financing statements filed in
the jurisdictions referred to in clause (B) above that name any Loan Party as
debtor, together with copies of such other financing statements,

(D) evidence of the completion of all other actions, recordings and filings of
or with respect to the Security Agreement that the Administrative Agent may deem
necessary in order to perfect the Liens created thereby (or evidence that such
actions, recordings and filings shall be completed concurrently with the initial
borrowing under the Facility),

(E) the Account Control Agreements and the Securities Account Control Agreement,
in each case as referred to in, and required pursuant to, the Security Agreement
and duly executed by the appropriate parties, and

(F) evidence that all other actions that the Administrative Agent may deem
necessary or desirable in order to perfect the Liens created under the Security
Agreement has been taken (or shall be taken concurrently with the initial
borrowing under the Facility) (including receipt of duly executed payoff
letters, UCC-3 termination statements and consent agreements); and

(iv) subject to the final paragraph of this Section 4.01, deeds of trust, trust
deeds, deeds to secure debt, and mortgages, in substantially the form of Exhibit
G (with such changes as may be satisfactory to the Administrative Agent and its
counsel to account for local law matters) and covering the properties listed on
Schedule 4.01(a)(iv) (together with the Assignments of Leases and Rents referred
to therein and each other mortgage delivered pursuant to Section 6.12, in each
case as amended, the “Mortgages”), duly executed by the appropriate Loan Party,
together with the items set forth on Schedule 4.01(a)(iv).

(v) subject to the last paragraph of this Section 4.01, an intellectual property
security agreement, in substantially the form of Exhibit H (together with each
other intellectual property security agreement and intellectual property
security agreement supplement delivered pursuant to Section 6.12, in each case
as amended, the “Intellectual Property Security Agreement”), duly executed by
each Loan Party, together with

 

51



--------------------------------------------------------------------------------

evidence that all action that the Administrative Agent may deem necessary in
order to perfect the Liens created under the Intellectual Property Security
Agreement has been taken (or evidence that such actions, recordings and filings
shall be completed concurrently with the initial borrowing under the Facility);

(vi) such certificates of resolutions or other action, incumbency certificates
and/or other certificates of Responsible Officers of each Loan Party as the
Administrative Agent may require evidencing the identity, authority and capacity
of each Responsible Officer thereof authorized to act as a Responsible Officer
in connection with this Agreement and the other Loan Documents to which such
Loan Party is a party or is to be a party;

(vii) such documents and certifications as the Administrative Agent may
reasonably require to evidence that each Loan Party is duly organized or formed,
and that each Loan Party is validly existing, in good standing and qualified to
engage in business in each jurisdiction where its ownership, lease or operation
of properties or the conduct of its business requires such qualification, except
to the extent that failure to do so would not reasonably be expected to have a
Material Adverse Effect;

(viii) a favorable opinion of Jones Day, counsel to the Loan Parties, addressed
to the Administrative Agent and each Lender, in form and substance reasonably
satisfactory to the Administrative Agent;

(ix) a favorable opinion of (A) Lewis Brisbois Bisgaard & Smith LLP, local
counsel to the Loan Parties in Nevada and (B) Levett Rockwood P.C., local
counsel to the Loan Parties in Connecticut, in each case, addressed to the
Administrative Agent and each Lender, in form and substance reasonably
satisfactory to the Administrative Agent;

(x) (A) (1) the consolidated balance sheet of each of the Borrower and the
Acquired Business as of the end of fiscal year ending December 31, 2010 and
related consolidated statements of operations, cash flows and shareholders’
equity, accompanied by an unqualified report thereon of Ernst & Young, with
respect to the Borrower and its subsidiaries and McGladrey, with respect to the
Acquired Business and its subsidiaries and (2) an unaudited balance sheet and
related statements of operations and cash flows of each of the Borrower and of
the Acquired Business for each fiscal quarter ending more than 45 days prior to
the Closing Date and for the elapsed period of the 2011 fiscal year and for the
comparable periods of the prior fiscal year (the “Quarterly Financial
Statements”); and (B) the Lead Arrangers shall have received pro forma balance
sheet and related statement of operations of the Borrower for fiscal year 2010
and for the latest four-quarter period ending with the latest fiscal quarter
covered by the Quarterly Financial Statements in each case after giving effect
to the Transaction (the “Pro Forma Financial Statements”), promptly after the
historical financial statements for such periods are available;

(xi) forecasts prepared by management of income statements for each month for
the twelve months following the Closing Date and balance sheets, income
statements

 

52



--------------------------------------------------------------------------------

and cash flow statements for each year on an annual basis commencing with the
first fiscal year following the Closing Date for the term of the Facility;

(xii) certificates attesting to the Solvency of the Borrower and its
Subsidiaries, taken as a whole, after giving effect to the Transaction, from the
Borrower’s chief financial officer;

(xiii) evidence that all insurance required to be maintained pursuant to the
Loan Documents has been obtained and is in effect, together with the
certificates of insurance, naming the Administrative Agent, on behalf of the
Lenders, as an additional insured or loss payee, as the case may be and as
required under the Loan Documents, under all insurance policies maintained with
respect to the assets and properties of the Loan Parties that constitutes
Collateral;

(xiv) a Committed Loan Notice relating to the Borrowing;

(xv) certified copies of each of the Merger Documents, duly executed by the
parties thereto;

(xvi) a certificate of merger or other confirmation satisfactory to the Lenders
of the consummation of the Merger from the Secretary of State of the State of
Delaware; and

(xvii) copies of the ABL Loan Documents, which shall be in full force and effect
and all conditions to the extension of credit thereunder shall have been
satisfied.

(b) (i) All fees required to be paid to the Administrative Agent and the Lead
Arrangers on or before the Closing Date shall have been paid and (ii) all fees
required to be paid to the Lenders on or before the Closing Date shall have been
paid (or, in each case, shall be paid concurrently with the initial borrowing
under the Facility).

(c) the Borrower shall have paid (or shall be paid concurrently with the initial
borrowing under the Facility) the reasonable fees and expenses of the
Administrative Agent, the Lead Arrangers and the Lenders (including, without
limitation, fees and reasonable out-of-pocket expenses of counsel to the
Administrative Agent and the Lead Arrangers), in each case that have been
invoiced two (2) Business Days prior to the Closing Date (and which shall
include reasonable estimate of such fees, charges and disbursements incurred or
to be incurred by it).

(d) the Merger shall have been consummated, or shall be consummated
substantially concurrently with the initial borrowing under the Facility, in
accordance with the Merger Agreement and without giving effect to any amendments
thereto or waivers thereof that are materially adverse to the Lenders (in their
capacity as such) without the consent of the Lead Arrangers (it being understood
that a reduction in the acquisition consideration in excess of 10% shall be
deemed materially adverse).

(e) on the Closing Date, after giving effect to the Merger and the other
Transactions, neither the Borrower nor any of its Subsidiaries shall have any
outstanding Indebtedness for borrowed money other than the Facility and other
Indebtedness permitted by Section 7.02.

 

53



--------------------------------------------------------------------------------

(f) since December 31, 2010, there has not occurred an Acquired Business
Material Adverse Effect.

(g) the Administrative Agent shall have received, at least five days prior to
the Closing Date, all documentation and other information required by regulatory
authorities under applicable “know your customer” and anti-money laundering
rules and regulations, including the Patriot Act, to the extent such information
is requested by the Administrative Agent at least ten days prior to the Closing
Date.

(h) the accuracy (x) in all material respects (or in all respects where
qualified by materiality or material adverse effect), with respect to the
Borrower and its subsidiaries (before and after giving effect to the Merger), of
the Specified Representations and (y) with respect to the Acquired Business and
its subsidiaries (before and after giving effect to the Merger), the Closing
Date Representations.

(i) The Intercreditor Agreement, the 2015 Note Intercreditor Agreement and the
Acknowledgment shall have been duly executed and delivered by each party
thereto, and shall be in full force and effect.

(j) The Intercompany Subordination Agreement shall have been duly executed and
delivered by each Domestic Subsidiary that is not a Loan Party, and shall be in
full force and effect.

Without limiting the generality of the provisions of the last paragraph of
Section 9.03, for purposes of determining compliance with the conditions
specified in this Section 4.01, each Lender that has signed this Agreement shall
be deemed to have consented to, approved or accepted or to be satisfied with,
each document or other matter required thereunder to be consented to or approved
by or acceptable or satisfactory to a Lender unless the Administrative Agent
shall have received notice from such Lender prior to the proposed Closing Date
specifying its objection thereto.

Notwithstanding anything to the contrary in this Section 4.01, to the extent
that any Collateral (or the creation or perfection of any security interest
therein), in each case intended to be made or granted (determined in accordance
with the principles set forth in Section 6.12), is not or cannot be made or
granted on the Closing Date (other than (i) Uniform Commercial Code lien
searches, (ii) the pledge and perfection of collateral with respect to which a
lien may be perfected upon the Closing Date solely by the filing of financing
statements under the Uniform Commercial Code and (iii) the pledge and perfection
of security interests in the Equity Interests of each Domestic Subsidiary of a
Loan Party (other than an Excluded Subsidiary) in each case with respect to
which a Lien may be perfected upon the Closing Date by the delivery of a stock
certificate to the extent such Equity Interests are evidenced by a stock
certificate) after use by the Borrower of commercially reasonable efforts to do
so or without undue burden or expense, then the provision of any such Collateral
(or creation or perfection of a security interest therein) shall not constitute
a condition precedent to the Credit Extensions, but shall be required to be
delivered within the time periods specified in Section 6.17. It is acknowledged
and agreed that the Collateral Documents set forth in Section 6.17 shall not be
provided on the Closing Date but

 

54



--------------------------------------------------------------------------------

shall be delivered within the periods specified in Section 6.17 (or such longer
period as the Administrative Agent, in its discretion, shall have agreed).

ARTICLE V

REPRESENTATIONS AND WARRANTIES

The Borrower represents and warrants to the Administrative Agent and the Lenders
that:

5.01 Existence, Qualification and Power. Each Loan Party (a) is duly organized
or formed, validly existing and, as applicable, in good standing under the Laws
of the jurisdiction of its incorporation or organization, (b) has all requisite
corporate or other organizational power and authority to (i) own or lease its
assets and carry on its business and (ii) execute, deliver and perform its
obligations under the Loan Documents to which it is a party and consummate the
Transactions contemplated hereby, and (c) is duly qualified and is licensed and,
as applicable, in good standing under the Laws of each jurisdiction where its
ownership, lease or operation of properties or the conduct of its business
requires such qualification or license; except in each case referred to in
clause (b)(i) or (c), to the extent that failure to do so would not reasonably
be expected to have a Material Adverse Effect.

5.02 Authorization; No Conflict. (a) As to each Loan Party, the execution,
delivery, and performance by such Loan Party of the Loan Documents to which it
is a party have been duly authorized by all necessary corporate or
organizational action on the part of such Loan Party.

(b) Neither the execution and delivery of this Agreement or the other Loan
Documents by any Loan Party nor the consummation of the Transactions,
contemplated or compliance with the terms and provisions hereof or thereof by
any of them will conflict with, constitute a default under or result in (a) any
breach of (i) the terms and conditions of the certificate of incorporation,
bylaws, certificate of limited partnership, partnership agreement, certificate
of formation, limited liability company agreement or other Organization
Documents of any Loan Party or (ii) any Law or any material agreement or
instrument or order, writ, judgment, injunction or decree to which any Loan
Party or any of its Subsidiaries is a party or by which it or any of its
Subsidiaries is bound or to which it is subject, except where such conflict or
default would not individually or in the aggregate reasonably be expected to
have a Material Adverse Effect or (b) the creation or enforcement of any Lien,
charge or encumbrance whatsoever upon any property (now or hereafter acquired)
of any Loan Party or any of its Subsidiaries (other than Liens granted under the
Loan Documents or permitted under Section 7.01).

5.03 Governmental Authorization; Other Consents. No approval, consent,
exemption, authorization, or other action by, or notice to, or filing with, any
Governmental Authority or any other Person is required in connection with
(a) the execution, delivery or performance by, or enforcement against, any Loan
Party of this Agreement or any other Loan Document or for the consummation of
the transactions contemplated thereby, (b) the grant by any Loan Party of the
Liens granted by it pursuant to the Collateral Documents, or (c) the perfection
of the Liens created under the Collateral Documents (including the first
priority nature thereof to the extent required by the Loan Documents) except
(i) for those registrations, exemptions, orders,

 

55



--------------------------------------------------------------------------------

authorizations, consents, approvals, notices or other actions that have been
made, obtained, given or taken, (ii) filings and recordings with respect to the
Collateral to be made, or otherwise delivered to Administrative Agent for filing
and/or recordation, as of the Closing Date, or (iii) those approvals, consents,
exemptions, authorizations or other actions, notices or filings, the failure of
which to obtain or make would not reasonably be expected to have a Material
Adverse Effect.

5.04 Binding Effect. (a) Each Loan Document has been duly executed and delivered
by each Loan Party that is a party thereto and is the legally valid and binding
obligation of such Loan Party, enforceable against such Loan Party in accordance
with its respective terms, except as enforcement may be limited by equitable
principles or by bankruptcy, insolvency, reorganization, moratorium, or similar
laws relating to or limiting creditors’ rights generally.

(b) The Liens in the Collateral granted to the Administrative Agent for the
benefit of the Lenders pursuant to the Collateral Documents constitute, to the
extent required by the Collateral Documents, first priority Liens, subject only
to Permitted Encumbrances, Permitted Liens or other liens permitted by the Loan
Documents. Except for filings contemplated on the Closing Date or such later
date as is contemplated by this Agreement and the Collateral Documents, no
filings will be required to perfect such Liens.

(c) [Reserved].

(d) As of the closing date, the inventory and equipment (other than vehicles or
equipment out for repair) of the Borrower and the other Loan Parties are not
stored with a bailee, warehouseman, or similar party other than those identified
on Schedule 5.04(d) and are otherwise located only at, or in-transit between or
to, the locations identified on Schedule 5.04(d).

5.05 Financial Statements; No Material Adverse Effect. (a) (i) The Borrower
Audited Financial Statements (A) were prepared in accordance with GAAP
consistently applied throughout the period covered thereby, except as otherwise
expressly noted therein; (B) fairly present in all material respects the
financial condition of the Borrower and its Subsidiaries (before giving effect
to the Acquisition) as of the date thereof and their results of operations for
the period covered thereby in accordance with GAAP consistently applied
throughout the period covered thereby, except as otherwise expressly noted
therein; and (C) show all material indebtedness and other liabilities, direct or
contingent, of the Borrower and its Subsidiaries (before giving effect to the
Acquisition) as of the date thereof, including liabilities for taxes, material
commitments and Indebtedness, in each case to the extent required by GAAP.

(ii) To the knowledge of the Borrower, the Acquired Business Audited Financial
Statements (A) were prepared in accordance with GAAP consistently applied
throughout the period covered thereby, except as otherwise expressly noted
therein; (B) fairly present in all material respects the financial condition of
the Acquired Business and its Subsidiaries (before giving effect to the
Acquisition) as of the date thereof and their results of operations for the
period covered thereby in accordance with GAAP consistently applied throughout
the period covered thereby.

 

56



--------------------------------------------------------------------------------

(b) The unaudited consolidated balance sheet of the Borrower and its
Subsidiaries dated September 30, 2011, and the related consolidated statements
of operations, shareholders’ equity and cash flows for the fiscal quarter ended
on that date (i) were prepared in accordance with GAAP consistently applied
throughout the period covered thereby, except as otherwise expressly noted
therein and (ii) fairly present in all material respects the financial condition
of the Borrower and its Subsidiaries as of the date thereof and their results of
operations for the period covered thereby, subject, in the case of clauses
(i) and (ii), to the absence of footnotes and to normal year-end audit
adjustments.

(c) Since the date of the Audited Financial Statements, there has been no event
or circumstance, either individually or in the aggregate, that has had or would
reasonably be expected to have a Material Adverse Effect.

(d) The Pro Forma Financial Statements fairly present in all material respects
the consolidated pro forma financial condition of the Borrower and its
Subsidiaries as at such date and the consolidated pro forma results of
operations of the Borrower and its Subsidiaries for the period ended on such
date, all in accordance with GAAP.

(e) The consolidated forecasted balance sheet and statements of income and cash
flows of the Borrower and its Subsidiaries delivered prior to the Closing Date
or pursuant to Section 6.01(c) were prepared in good faith on the basis of the
assumptions stated therein, which assumptions were believed by the Borrower to
be reasonable at the time such forecasted information was prepared.

5.06 Litigation. (a) There are no actions, suits, proceedings, claims or
disputes pending or, to the knowledge of the Borrower, threatened, at law, in
equity, in arbitration or before any Governmental Authority, by or against the
Borrower or any of its Subsidiaries that (i) purport to affect or pertain to
this Agreement, any other Loan Document, any Merger Document or the consummation
of the Transaction or (ii) has or, if adversely determined, would reasonably be
expected to have, a Material Adverse Effect.

5.07 No Default. Neither the Borrower nor any of its Restricted Subsidiaries is
in default under or with respect to, or a party to, any Contractual Obligation,
which default would, either individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect. No Default has occurred and is
continuing or would result from the consummation of the transactions
contemplated by this Agreement or any other Loan Document.

5.08 Ownership of Property; Liens; Investments. (a) Each of the Loan Parties and
its Restricted Subsidiaries has (i) good record and marketable legal and
insurable fee simple title, subject only to Permitted Encumbrances, Liens
permitted by the Loan Documents and other Liens acceptable to Administrative
Agent, to (in the case of fee interests in real property), (ii) valid leasehold
interests, subject only to Permitted Encumbrances, Liens permitted by the Loan
Documents and other Liens acceptable to Administrative Agent, in (in the case of
leasehold interests in real or personal property), and (iii) good and marketable
title, to (in the case of all other personal property), all of their respective
assets except (other than with respect to Material Real Property) for minor
defects in title that do not materially interfere with such Loan Party’s or
Subsidiary’s ability to conduct its business and to utilize such assets for
their intended purposes

 

57



--------------------------------------------------------------------------------

and except (other than with respect to Material Real Property) where the failure
to have such title or other property interests described above would not
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect.

(b) Schedule 5.08(b) sets forth as of the Closing Date a complete and accurate
list of all real property owned by each Loan Party, showing as of the date
hereof the street address, county or other relevant jurisdiction, state, record
owner and book value (or, if available, fair market value) thereof.

(c) Schedule 5.08(c) sets forth as of the Closing Date a complete and accurate
list of all leases and subleases of real property, where Collateral having value
in excess of $100,000 is located, under which the Borrower or any other Loan
Party is the lessee or comparable party, showing as of the date hereof the
street address, county or other relevant jurisdiction, state, lessor and lessee.

5.09 Environmental Compliance. (a) The Borrower conducts in the ordinary course
of business a review of the effect of existing Environmental Laws relating to
remedial obligations and claims alleging potential liability or responsibility
for violation of any Environmental Law on their respective businesses,
operations and properties, and as a result thereof the Borrower has reasonably
concluded that such effect of existing Environmental Laws relating to remedial
obligations and claims alleging potential liability or responsibility for
violation of any Environmental Law could not, individually or in the aggregate,
net of reserves, reasonably be expected to have a Material Adverse Effect.

(b) Except where such status or condition would not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect: (i) none of
the properties currently or, to the knowledge of the Loan Parties, formerly
owned or operated by any Loan Party or any of its Subsidiaries is listed or
proposed for listing on the NPL or on the CERCLIS or any analogous foreign,
state or local list or is adjacent to any such property; (ii) there are no and
have never been any underground or above ground storage tanks or any surface
impoundments, septic tanks, pits, sumps or lagoons in which Hazardous Materials
are being or have been treated, stored or disposed on any property currently
owned or operated by any Loan Party or any of its Subsidiaries or, to the best
of the knowledge of the Loan Parties, on any property formerly owned or operated
by any Loan Party or any of its Subsidiaries; (iii) there is no asbestos or
asbestos-containing material on any property currently owned or operated by any
Loan Party or any of its Subsidiaries; (iv) Hazardous Materials have not been
released, discharged or disposed of on any property currently owned or operated
by any Loan Party or any of its Subsidiaries; (v) neither any Loan Party nor any
of its Subsidiaries is undertaking, either individually or together with other
potentially responsible parties, any investigation or assessment or remedial or
response action relating to any actual or threatened release, discharge or
disposal of Hazardous Materials at any site, location or operation, either
voluntarily or pursuant to the order of any Governmental Authority or the
requirements of any Environmental Law; and (vi) all Hazardous Materials
generated, used, treated, handled or stored at, or transported to or from, any
property currently owned or operated by any Loan Party or any of its
Subsidiaries have been disposed of in a manner that would not reasonably
expected to result in liability to any Loan Party.

 

58



--------------------------------------------------------------------------------

5.10 Insurance. The properties of the Loan Parties are insured with financially
sound insurance companies, in such amounts, with such deductibles and covering
such risks as are customarily carried by companies engaged in similar businesses
and owning similar properties in localities where the Borrower or the applicable
Subsidiary operates.

5.11 Taxes. All material federal, state, local and other tax returns required to
have been filed with respect to each Loan Party and each Restricted Subsidiary
of each Loan Party have been filed (or extensions have been obtained), and
payment or adequate provision has been made for the payment of all taxes, fees,
assessments and other governmental charges which have or may become due pursuant
to said returns or to assessments received, except to the extent that such
taxes, fees, assessments and other charges are being contested in good faith by
appropriate proceedings diligently conducted and for which such reserves or
other appropriate provisions, if any, as shall be required by GAAP shall have
been made.

5.12 ERISA Compliance. (a) Each Plan is in compliance with the applicable
provisions of ERISA, the Code and other Federal or state laws, except where any
failure to so comply would not reasonably be expected to result in a Material
Adverse Effect. Each Pension Plan that is intended to be a qualified plan under
Section 401(a) of the Code has received a favorable determination letter from
the IRS to the effect that the form of such Plan is qualified under
Section 401(a) of the Code and the trust related thereto has been determined by
the IRS to be exempt from federal income tax under Section 501(a) of the Code,
or an application for such a letter is currently being processed by the Internal
Revenue Service. To the knowledge of the Borrower, nothing has occurred that
would prevent or cause the loss of such tax qualified status except where any
such occurrence would not reasonably be expected to have a Material Adverse
Effect.

(b) There are no pending or, to the knowledge of the Borrower, threatened
claims, actions or lawsuits, or action by any Governmental Authority, with
respect to any Plan that could reasonably be expected to have a Material Adverse
Effect. There has been no prohibited transaction or violation of the fiduciary
responsibility rules with respect to any Plan that has resulted or could
reasonably be expected to result in a Material Adverse Effect.

(c) Except as set forth in Schedule 5.12, hereto, (i) no ERISA Event has
occurred, and neither the Borrower nor any ERISA Affiliate is aware of any fact,
event or circumstance that could reasonably be expected to constitute or result
in an ERISA Event; (ii) the Borrower and each ERISA Affiliate has met all
applicable requirements under the Pension Funding Rules in respect of each
Pension Plan, and no waiver of the minimum funding standards under the Pension
Funding Rules has been applied for or obtained in respect of any Pension Plan;
and (iii) neither the Borrower nor any ERISA Affiliate has engaged in a
transaction that could be subject to Section 4069 or Section 4212(c) of ERISA
with respect to any Pension Plan, except, with respect to subsections
(i) through (iii) above, as could not, in the aggregate, reasonably be expected
to result in a Material Adverse Effect.

5.13 Subsidiaries; Equity Interests; Loan Parties. (a) As of the Closing Date,
the Borrower has no Subsidiaries other than those specifically disclosed in Part
(a) of Schedule 5.13, and as of the Closing Date all of the outstanding Equity
Interests in such Subsidiaries have been validly issued, are fully paid and
non-assessable and are owned by a Loan Party in the amounts

 

59



--------------------------------------------------------------------------------

specified on Part (a) of Schedule 5.13 free and clear of all Liens except those
created under the Collateral Documents and Permitted Liens.

5.14 Margin Regulations; Investment Company Act. (a) The Borrower is not engaged
and will not engage, principally or as one of its important activities, in the
business of purchasing or carrying margin stock (within the meaning of
Regulation U issued by the FRB), or extending credit for the purpose of
purchasing or carrying margin stock. No part of the proceeds of the Loans will
be used to purchase or carry any such margin stock or to extend credit to others
for the purpose of purchasing or carrying any such margin stock or for any
purpose that violates the provisions of Regulation T, U or X of the FRB.

(b) None of the Borrower, any Person Controlling the Borrower, or any Subsidiary
is or is required to be registered as an “investment company” under the
Investment Company Act of 1940 or is subject to regulation under the Investment
Company Act.

5.15 Disclosure. All factual information taken as a whole (other than
forward-looking information and projections and information of a general
economic nature and general information about the Borrower’s industry) furnished
by or on behalf of the Borrower or its Subsidiaries in writing to Administrative
Agent or any Lender (including all information contained in the Schedules hereto
or in the other Loan Documents) for purposes of or in connection with this
Agreement or the other Loan Documents, and all other such factual information
taken as a whole (other than forward-looking information and projections and
information of a general economic nature and general information about
Borrower’s industry) hereafter furnished by or on behalf of the Borrower or its
Subsidiaries in writing to the Administrative Agent or any Lender will be, true
and accurate, in all material respects, on the date as of which such information
is dated or certified and will not omit to state any material fact necessary to
make such information (taken as a whole) not misleading in any material respect
at such time in light of the circumstances under which such information was
provided. The Projections delivered to Administrative Agent on October 17, 2011
represent, and as of the date on which any other Projections are delivered to
the Administrative Agent, such additional Projections represent, Borrower’s good
faith estimate, on the date such Projections are delivered, of the Borrower and
its Subsidiaries’ future performance for the periods covered thereby based upon
assumptions believed by the Borrower to be reasonable at the time of the
delivery thereof to the Administrative Agent (it being understood that such
Projections are subject to uncertainties and contingencies, many of which are
beyond the control of the Borrower and its Subsidiaries, that no assurances can
be given that such Projections will be realized, and that actual results may
differ in a material manner from such Projections).

5.16 Compliance with Laws. Each Loan Party and each Subsidiary thereof is in
compliance in all material respects with the requirements of all Laws and all
orders, writs, injunctions and decrees applicable to it or to its properties,
except in such instances in which (i) such requirement of Law or order, writ,
injunction or decree is being contested in good faith by appropriate proceedings
diligently conducted or (ii) the failure to comply therewith, either
individually or in the aggregate, would not reasonably be expected to have a
Material Adverse Effect.

 

60



--------------------------------------------------------------------------------

5.17 Solvency. (a) The Borrower and its Subsidiaries, on a consolidated basis,
are Solvent.

(b) No transfer of property is being made by any Loan Party and no obligation is
being incurred by any Loan Party in connection with the Transactions with the
intent to hinder, delay, or defraud either present or future creditors of such
Loan Party.

5.18 Patriot Act. To the extent applicable, the Borrower and each of its
Subsidiaries is in compliance, in all material respects, with the (a) Trading
with the Enemy Act, as amended, and each of the foreign assets control
regulations of the United States Treasury Department (31 CFR, Subtitle B,
Chapter V, as amended) and any other enabling legislation or executive order
relating thereto, and (b) the Patriot Act. No part of the proceeds of the Loans
made hereunder will be used, directly or indirectly, for any payments to any
governmental official or employee, political party, official of a political
party, candidate for political office, or anyone else acting in an official
capacity, in order to obtain, retain or direct business or obtain any improper
advantage, in violation of the United States Foreign Corrupt Practices Act of
1977, as amended.

5.19 OFAC. Neither the Borrower nor any of its Subsidiaries is in violation of
any of the country or list based economic and trade sanctions administered and
enforced by OFAC. Neither the Borrower nor any of its Subsidiaries (i) is a
Sanctioned Person or a Sanctioned Entity, (ii) has its assets located in
Sanctioned Entities, or (iii) derives revenues from investments in, or
transactions with Sanctioned Persons or Sanctioned Entities. No proceeds of any
Loan made hereunder will be used to fund any operations in, finance any
investments or activities in, or make any payments to, a Sanctioned Person or a
Sanctioned Entity.

5.20 Merger. (a) The Merger shall have been consummated, or shall be consummated
substantially concurrently with the initial borrowing under the Facility, in
accordance with the Merger Agreement. The Merger Agreement is the legally valid
and binding obligation of the Borrower, and is enforceable against the Borrower
in accordance with its terms, in each case, except (i) as may be limited by
applicable bankruptcy, insolvency, reorganization, moratorium or other similar
laws relating to or affecting generally the enforcement of creditors’ rights and
(ii) the availability of the remedy of specific performance or injunctive or
other equitable relief is subject to the discretion of the court before which
any proceeding therefor may be brought.

(b) As of the Closing Date, all requisite approvals by Governmental Authorities
having jurisdiction over the Borrower and, to the Borrower’s knowledge, the
seller, with respect to the Merger, have been obtained (including filings or
approvals required under the Hart-Scott-Rodino Antitrust Improvements Act),
except for any approval the failure to obtain would not reasonably be expected
to have a Material Adverse Effect.

ARTICLE VI

AFFIRMATIVE COVENANTS

So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation shall remain unpaid or unsatisfied (other than contingent
indemnification Obligations

 

61



--------------------------------------------------------------------------------

as to which no claim has been made) the Borrower shall, and shall (except in the
case of the covenants set forth in Sections 6.01, 6.02, 6.03 and 6.11) cause
each Restricted Subsidiary to:

6.01 Financial Statements. Deliver to the Administrative Agent, in form and
detail reasonably satisfactory to the Administrative Agent:

(a) as soon as available, but in any event within 90 days after the end of each
fiscal year of the Borrower, a consolidated balance sheet of the Borrower and
its Subsidiaries as at the end of such fiscal year, and the related consolidated
statements of income or operations, changes in shareholders’ equity, and cash
flows for such fiscal year, setting forth in each case in comparative form the
figures for the previous fiscal year (excluding comparisons to the Acquired
Business financial statements for any fiscal year ending prior to 2012), all in
reasonable detail and prepared in accordance with GAAP, audited and accompanied
by a report and opinion of an independent certified public accountant of
nationally recognized standing reasonably acceptable to the Required Lenders,
which report and opinion shall be prepared in accordance with generally accepted
auditing standards and shall not be subject to any “going concern” or like
qualification or exception or any qualification or exception as to the scope of
such audit;

(b) as soon as available, but in any event within 45 days after the end of each
of the first three fiscal quarters of each fiscal year of the Borrower, a
consolidated balance sheet of the Borrower and its Subsidiaries as at the end of
such fiscal quarter, and the related consolidated statements of income or
operations, changes in shareholders’ equity, and cash flows for such fiscal
quarter and for the portion of the Borrower’s fiscal year then ended, setting
forth in each case in comparative form the figures for the corresponding fiscal
quarter of the previous fiscal year and the corresponding portion of the
previous fiscal year (excluding comparisons to the Acquired Business financial
statements for any fiscal year ending prior to 2012), all in reasonable detail,
certified by the chief executive officer, chief financial officer, treasurer or
controller of the Borrower as fairly presenting the financial condition, results
of operations, shareholders’ equity and cash flows of the Borrower and its
Subsidiaries in accordance with GAAP, subject only to normal year-end audit
adjustments and the absence of footnotes; and

(c) as soon as available, but in any event at least 60 days after the end of
each fiscal year of the Borrower, forecasts prepared by management of the
Borrower, in form reasonably satisfactory to the Administrative Agent, of
consolidated balance sheets and statements of income or operations and cash
flows of the Borrower and its Subsidiaries on a monthly basis for the
immediately following fiscal year (including the fiscal year in which the
Maturity Date for the Facility occurs).

As to any information contained in materials furnished pursuant to
Section 6.02(c), the Borrower shall not be separately required to furnish such
information under Section 6.01(a) or (b) above, but the foregoing shall not be
in derogation of the obligation of the Borrower to furnish the information and
materials described in Sections 6.01(a) and (b) above at the times specified
therein.

6.02 Certificates; Other Information. Deliver to the Administrative Agent, in
form and detail reasonably satisfactory to the Administrative Agent:

 

62



--------------------------------------------------------------------------------

(a) concurrently with the delivery of the financial statements referred to in
Sections 6.01(a) and (b), a duly completed Compliance Certificate signed by the
chief executive officer, chief financial officer, treasurer or controller of the
Borrower;

(b) promptly after the same are publicly available, copies of each annual
report, proxy or financial statement or other report or communication sent to
the stockholders of the Borrower, and copies of all annual, regular, periodic
and special reports and registration statements which the Borrower may file or
be required to file with the SEC under Section 13 or 15(d) of the Securities
Exchange Act of 1934, or with any national securities exchange, and in any case
not otherwise required to be delivered to the Administrative Agent pursuant
hereto;

(c) promptly after the furnishing thereof, copies of any non-routine statement
or report furnished to any holder of debt securities of any Loan Party or of any
of its Subsidiaries pursuant to the terms of any indenture, loan or credit or
similar agreement and not otherwise required to be furnished to the Lenders
pursuant to Section 6.01 or any other clause of this Section 6.02;

(d) together with the delivery of each Compliance Certificate pursuant to
Section 6.02(a), a report setting forth any changes to Schedules 5.08(b) and
5.08(c), if applicable;

(e) promptly after the assertion or occurrence thereof, notice of any action or
proceeding against or of any noncompliance by any Loan Party or any of its
Subsidiaries with any Environmental Law or Environmental Permit that (i) would
reasonably be expected to have a Material Adverse Effect or (ii) could cause any
property described in the Mortgages to be subject to any restrictions on
ownership, occupancy or transferability under any Environmental Law;

Documents required to be delivered pursuant to Section 6.01(a) or (b) or
Section 6.02(c) (to the extent any such documents are included in materials
otherwise filed with the SEC) may be delivered electronically and if so
delivered, shall be deemed to have been delivered on the date (i) on which the
Borrower posts such documents, or provides a link thereto on the Borrower’s
website on the Internet at the website address listed on Schedule 10.02; or
(ii) on which such documents are posted on the Borrower’s behalf on an Internet
or intranet website, if any, to which each Lender and the Administrative Agent
have access (whether a commercial, third-party website or whether sponsored by
the Administrative Agent); provided that: (i) upon the written request of the
Administrative Agent, the Borrower shall deliver paper copies of such documents
to the Administrative Agent for any Lender that requests the Borrower to deliver
such paper copies until a written request to cease delivering paper copies is
given by the Administrative Agent or such Lender and (ii) the Borrower shall
notify the Administrative Agent (by telecopier or electronic mail) of the
posting of any such documents and provide to the Administrative Agent by
electronic mail electronic versions (i.e., soft copies) of such documents.
Notwithstanding anything contained herein, in every instance the Borrower shall
be required to provide paper copies of the Compliance Certificates required by
Section 6.02(a) to the Administrative Agent. Except for such Compliance
Certificates, the Administrative Agent shall have no obligation to request the
delivery or to maintain copies of the documents referred to above, and in any
event shall have no responsibility to monitor compliance by the Borrower with
any such request for delivery, and each Lender shall be solely responsible for
requesting delivery to it or maintaining its copies of such documents.

 

63



--------------------------------------------------------------------------------

The Borrower hereby acknowledges that (a) the Administrative Agent and/or the
Lead Arrangers will make available to the Lenders materials and/or information
provided by or on behalf of the Borrower hereunder (collectively, “Borrower
Materials”) by posting the Borrower Materials on IntraLinks or another similar
electronic system (the “Platform”) and (b) certain of the Lenders (each, a
“Public Lender”) may have personnel who do not wish to receive material
non-public information with respect to the Borrower or its Affiliates, or the
respective securities of any of the foregoing, and who may be engaged in
investment and other market-related activities with respect to such Persons’
securities. The Borrower hereby agrees that so long as the Borrower is the
issuer of any outstanding debt or equity securities that are registered or
issued pursuant to a private offering or is actively contemplating issuing any
such securities it will use commercially reasonable efforts to identify that
portion of the Borrower Materials that may be distributed to the Public Lenders
and that (w) all such Borrower Materials shall be clearly and conspicuously
marked “PUBLIC” which, at a minimum, shall mean that the word “PUBLIC” shall
appear prominently on the first page thereof; (x) by marking Borrower Materials
“PUBLIC,” the Borrower shall be deemed to have authorized the Administrative
Agent, the Lead Arrangers and the Lenders to treat such Borrower Materials as
not containing any material non-public information (although it may be sensitive
and proprietary) with respect to the Borrower or its securities for purposes of
United States Federal and state securities laws (provided, however, that to the
extent such Borrower Materials constitute Information, they shall be treated as
set forth in Section 10.07); (y) all Borrower Materials marked “PUBLIC” are
permitted to be made available through a portion of the Platform designated
“Public Side Information;” and (z) the Administrative Agent and the Lead
Arrangers shall be entitled to treat any Borrower Materials that are not marked
“PUBLIC” as being suitable only for posting on a portion of the Platform not
designated “Public Side Information.”

6.03 Notices. Promptly notify the Administrative Agent:

(a) upon any Responsible Officer becoming aware of the occurrence of any
Default;

(b) upon any Responsible Officer becoming aware of any matter that has resulted
or could reasonably be expected to result in a Material Adverse Effect;

(c) upon any Responsible Officer becoming aware of the occurrence of any ERISA
Event that has resulted or could reasonably be expected to result in a Material
Adverse Effect;

(d) of any material change in accounting policies or financial reporting
practices by any Loan Party or any Subsidiary thereof;

(e) of the (i) occurrence of any Disposition of property or assets for which the
Borrower is required to make a mandatory prepayment pursuant to
Section 2.03(b)(ii), and (ii) incurrence or issuance of any Indebtedness for
which the Borrower is required to make a mandatory prepayment pursuant to
Section 2.03(b)(iii); and

(f) upon any Responsible Officer becoming aware of any announcement by Moody’s
or S&P of any change or possible change in a Debt Rating.

Each notice pursuant to Section 6.03 (other than Section 6.03(e) or (f)) shall
be accompanied by a statement of a Responsible Officer of the Borrower setting
forth details of the

 

64



--------------------------------------------------------------------------------

occurrence referred to therein and stating what action the Borrower has taken
and proposes to take with respect thereto. Each notice pursuant to
Section 6.03(a) shall describe with particularity any and all provisions of this
Agreement and any other Loan Document that have been breached.

6.04 Payment of Obligations. Pay and discharge as the same shall become due and
payable, all its material obligations and liabilities, unless the same are being
contested or disputed in good faith by appropriate proceedings diligently
conducted and adequate reserves to the extent required in accordance with GAAP
are being maintained by the Borrower or such Subsidiary or except to the extent
the failure to pay any such obligation or liability will not constitute an Event
of Default hereunder.

6.05 Preservation of Existence, Etc. (a) Preserve, renew and maintain in full
force and effect its legal existence and good standing under the Laws of the
jurisdiction of its organization except in a transaction permitted by
Section 7.04 or 7.05; provided, however, that the Borrower may consummate the
Merger; (b) take all reasonable action to maintain all rights, privileges,
permits, licenses and franchises necessary in the normal conduct of its
business, except to the extent that failure to do so would not reasonably be
expected to have a Material Adverse Effect; and (c) preserve or renew all of its
registered patents, trademarks, trade names and service marks, the
non-preservation of which could reasonably be expected to have a Material
Adverse Effect.

6.06 Maintenance of Properties. (a) Maintain, preserve and protect all of its
material properties and equipment necessary in the operation of its business in
good working order and condition, ordinary wear and tear excepted; and (b) make
all necessary repairs thereto and renewals and replacements thereof except, in
the case of both clauses (a) and (b) where the failure to do so would not
reasonably be expected to have a Material Adverse Effect.

6.07 Maintenance of Insurance. Maintain with financially sound and reputable
insurance companies not Affiliates of the Borrower, insurance with respect to
its properties (real and personal) and business against loss or damage of the
kinds customarily insured against by Persons engaged in the same or similar
business, of such types and in such amounts (after giving effect to any
self-insurance compatible with the following standards) as are customarily
carried under similar circumstances by such other Persons. If any portion of any
Mortgaged Property is at any time located in an area identified by the Federal
Emergency Management Agency (or any successor agency) as a special flood hazard
area with respect to which flood insurance has been made available under the
National Flood Insurance Act of 1968 (as now or hereafter in effect or successor
act thereto), then the Borrower shall, or shall cause each Loan Party to
(i) maintain, or cause to be maintained, with a financially sound insurer, flood
insurance in an amount and otherwise sufficient to comply with all applicable
rules and regulations and (ii) deliver to the Administrative Agent evidence of
such, and (b) all such insurance with respect to any Collateral shall name the
Administrative Agent as mortgagee or loss payee (in the case of property
insurance with respect to Collateral) or additional insured, as its interests
may arise, on behalf of the Secured Parties (in the case of liability
insurance).

6.08 Compliance with Laws. Comply in all material respects with the requirements
of all Laws and all orders, writs, injunctions and decrees applicable to it or
to its business or property, except in such instances in which (a) such
requirement of Law or order, writ, injunction

 

65



--------------------------------------------------------------------------------

or decree is being contested in good faith by appropriate proceedings diligently
conducted; or (b) the failure to comply therewith would not reasonably be
expected to have a Material Adverse Effect.

6.09 Books and Records. Maintain proper books of record and account, in which
full, true and correct entries in conformity in all material respects with GAAP
consistently applied shall be made of all financial transactions and matters
involving the assets and business of the Borrower or such Subsidiary, as the
case may be.

6.10 Inspection Rights. Permit representatives and independent contractors of
the Administrative Agent and each Lender to visit and inspect any of its
properties, to examine its corporate, financial and operating records, and make
copies thereof or abstracts therefrom, and to discuss its affairs, finances and
accounts with its directors, officers, and independent public accountants, in
each case subject to Section 10.07, all at the expense of the Borrower as
provided below and subject to Section 10.04 hereof, at such reasonable times
during normal business hours and upon reasonable advance notice to the Borrower;
provided that excluding any such visits and inspections during the continuation
of an Event of Default, only the Administrative Agent on behalf of the Lenders
may exercise rights under this Section 6.10 and the Administrative Agent shall
not exercise such rights more often than two (2) times during any calendar year
absent the existence of an Event of Default and only one (1) such time shall be
at the Borrowers’ expense; provided, further, that when an Event of Default has
occurred and is continuing, the Administrative Agent or any such Lender (or any
of their respective representatives or independent contractors) may do any of
the foregoing at the expense of the Borrower at any time during normal business
hours and upon reasonable advance notice. The Administrative Agent and the
Lenders shall give the Borrower the opportunity to participate in any
discussions with the Borrower’s accountants.

6.11 Use of Proceeds. Use the proceeds of the Credit Extensions to finance the
Transaction and for general corporate purposes not in contravention of any Law
or of any Loan Document.

6.12 Covenant to Guarantee Obligations and Give Security. (a) Upon the formation
or acquisition of any new direct or indirect Subsidiary (other than any Excluded
Subsidiary or an Unrestricted Subsidiary) by any Loan Party, then the Borrower
shall, at the Borrower’s expense:

(i) within 30 days after such formation or acquisition (or such later date as
permitted by Administrative Agent in its sole discretion), cause such Subsidiary
to duly execute and deliver to the Administrative Agent a guaranty or guaranty
supplement, in form and substance satisfactory to the Administrative Agent,
guaranteeing the other Loan Parties’ obligations under the Loan Documents,

(ii) within 30 days after such formation or acquisition (or such later date as
permitted by Administrative Agent in its sole discretion), furnish to the
Administrative Agent a description of the real properties of such Subsidiary, in
detail reasonably satisfactory to the Administrative Agent,

 

66



--------------------------------------------------------------------------------

(iii) within 60 days after such formation or acquisition (or such later date as
permitted by Administrative Agent in its sole discretion), cause such Subsidiary
to duly execute and deliver to the Administrative Agent deeds of trust, trust
deeds, deeds to secure debt and/or mortgages for any Material Real Property,
Account Control Agreements and Securities Account Control Agreements as required
under the Security Agreement, Security Agreement Supplements, intellectual
property security agreement supplements and other security and pledge
agreements, specified by and in form and substance reasonably satisfactory to
the Administrative Agent (including delivery of all Pledged Interests in and of
such Subsidiary, and other instruments of the type specified in
Section 4.01(a)), securing payment of all the Obligations of such Subsidiary
under the Loan Documents and constituting Liens on all such owned real and
personal properties, subject to Permitted Encumbrances, Liens permitted by the
Loan Documents and other Liens acceptable to Administrative Agent (it being
understood that no leasehold mortgages or deeds of trust need be granted with
respect to any leased real property),

(iv) within 30 days after such formation or acquisition (or such later date as
permitted by Administrative Agent in its sole discretion), cause such Subsidiary
to take whatever action (including the recording of mortgages, the filing of
Uniform Commercial Code financing statements, the giving of notices and the
endorsement of notices on title documents) may be necessary or reasonably
advisable in the opinion of the Administrative Agent to vest in the
Administrative Agent (or in any representative of the Administrative Agent
designated by it) valid and subsisting Liens on the properties, subject to
Permitted Encumbrances, Liens permitted under the Loan Documents and other Liens
acceptable to the Administrative Agent, purported to be subject to the deeds of
trust, trust deeds, deeds to secure debt and/or mortgages for any Material Real
Property, Account Control Agreements and Securities Account Control Agreements
as required under the Security Agreement, Security Agreement Supplements,
intellectual property security agreement supplements and security and pledge
agreements delivered pursuant to this Section 6.12,

(v) within 60 days after such formation or acquisition (or such later date as
permitted by Administrative Agent in its sole discretion), deliver to the
Administrative Agent, upon the request of the Administrative Agent in its sole
discretion, a signed copy of a favorable opinion, addressed to the
Administrative Agent and the other Secured Parties, of counsel for the Loan
Parties in form and substance reasonably satisfactory to the Administrative
Agent as to the matters contained in clauses (i), (iii) and (iv) above, and as
to such other matters as the Administrative Agent may reasonably request, in
each case consistent with Section 4.01(a),

(vi) as promptly as practicable after such formation or acquisition, deliver,
upon the request of the Administrative Agent in its sole discretion, to the
Administrative Agent with respect to any Material Real Property owned or held by
the entity that is the subject of such formation or acquisition, title reports
and other reports consistent with Schedule 4.01(a)(iv), each in scope, form and
substance reasonably satisfactory to the Administrative Agent, provided,
however, that to the extent that any Loan Party or any of its Subsidiaries shall
have otherwise received any of the foregoing items with respect to

 

67



--------------------------------------------------------------------------------

such real property, such items shall, promptly after the receipt thereof, be
delivered to the Administrative Agent.

Upon any Subsidiary’s ceasing to be an Immaterial Subsidiary, the Borrower shall
take and shall cause such Subsidiary to take each of the actions set forth in
this clause (a) within the time periods set forth herein, measured from the date
on which such Subsidiary ceased to be an Immaterial Subsidiary.

(b) Upon the acquisition of (x) any Material Real Property by any Loan Party or
(y) any material personal property by any Loan Party, if such personal property
shall not already be subject to a perfected Lien in favor of the Administrative
Agent for the benefit of the Lenders, the relevant Loan Party shall give notice
of such acquisition to the Administrative Agent and shall, if requested by the
Administrative Agent or the Required Lenders, cause such assets to be subjected
to a Lien securing such Loan Party’s Obligations and will take such actions as
shall be reasonably necessary or reasonably requested by the Administrative
Agent to grant and perfect or record such Lien.

(c) Notwithstanding the foregoing, (i) the Administrative Agent shall not take a
security interest in or Lien, or require any of the items it is entitled to
require or request pursuant to this Section 6.12 or other similar items with
respect to those assets as to which the Administrative Agent shall determine, in
its reasonable discretion, that the cost of obtaining such Lien (including any
mortgage, stamp, intangibles or other similar Tax, title insurance or similar
items) exceeds the practical benefit to the Secured Parties of the security
afforded thereby, and (ii) Liens required to be granted pursuant to this
Section 6.12, and actions required to be taken, including to perfect such Liens,
shall be subject to exceptions and limitations consistent with those set forth
in the Collateral Documents as in effect on the Closing Date (to the extent
appropriate in the applicable jurisdiction).

(d) At any time upon request of the Administrative Agent, promptly execute and
deliver any and all further instruments and documents and take all such other
action as the Administrative Agent may deem necessary in obtaining the full
benefits of, or (as applicable) in perfecting and preserving the Liens of, such
guaranties, deeds of trust, trust deeds, deeds to secure debt, mortgages,
leasehold deeds of trust, Security Agreement Supplements, intellectual property
security agreement supplements and other security and pledge agreements entered
into pursuant to this Agreement.

6.13 Compliance with Environmental Laws. Comply, and cause all lessees and other
Persons operating or occupying its properties to comply, in all material
respects, with all applicable Environmental Laws and Environmental Permits;
obtain and renew all Environmental Permits necessary for its operations and
properties; and conduct any investigation, study, sampling and testing, and
undertake any cleanup, removal, remedial or other action necessary to remove and
clean up all Hazardous Materials from any of its properties, in accordance with
the requirements of all Environmental Laws; provided, however, that neither the
Borrower nor any of its Subsidiaries shall be required to undertake any such
cleanup, removal, remedial or other action to the extent that its obligation to
do so is being contested in good faith and by proper proceedings and appropriate
reserves are being maintained with respect to such circumstances in accordance
with GAAP.

 

68



--------------------------------------------------------------------------------

6.14 Further Assurances. Promptly upon the reasonable request of the
Administrative Agent, or any Lender through the Administrative Agent,
(a) correct any material defect or error that may be discovered in any Loan
Document or in the execution, acknowledgment, filing or recordation thereof, and
(b) do, execute, acknowledge, deliver, record, re-record, file, re-file,
register and re-register any and all such further acts, deeds, certificates,
assurances and other instruments as the Administrative Agent, or any Lender
through the Administrative Agent, may reasonably require from time to time in
order to carry out more effectively the purposes of the Loan Documents.

6.15 Designation as Senior Debt. Designate all Obligations as “Designated Senior
Indebtedness” under, and defined in, all Subordinated Indebtedness of the
Borrower or any of its Subsidiaries.

6.16 Rated Credit Facility; Corporate Ratings. Use commercially reasonable
efforts to maintain a rating of the Facilities by each of S&P and Moody’s.

6.17 Post-Closing Matters. Execute and deliver the documents and complete the
tasks set forth on Schedule 6.17, in each case within the time limits specified
on such schedule (unless the Administrative Agent, in its discretion, shall have
agreed to any particular longer period).

6.18 Preparation of Environmental Reports. If the Required Lenders have a
reasonable basis to believe, based on information that is publicly available or
provided to the Administrative Agent or the Lenders, that a material
Environmental Liability has arisen at or in connection with any Mortgaged
Property, then at the written request of the Required Lenders, the Borrower
shall cause to be prepared an environmental site assessment report for any such
Mortgaged Property described in such request, prepared by an environmental
consulting firm reasonably acceptable to the Administrative Agent, indicating
the presence or absence of Hazardous Materials and the estimated cost of any
compliance, removal or remedial action required under any applicable
Environmental Law in connection with any Hazardous Materials on such properties.

ARTICLE VII

NEGATIVE COVENANTS

So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder shall remain unpaid or unsatisfied (other than contingent
indemnification Obligations as to which no claim has been made), the Borrower
shall not, nor shall it permit any Restricted Subsidiary to, directly or
indirectly:

7.01 Liens. Create, incur, assume or suffer to exist any Lien upon any of its
property, assets or revenues, whether now owned or hereafter acquired, other
than the following (collectively, “Permitted Liens”):

(a) Liens under the Loan Documents;

(b) Liens existing on the date hereof and listed on Schedule 7.01(b) securing
Indebtedness or other obligations in effect on the date hereof or any
Refinancing Indebtedness in respect thereof;

 

69



--------------------------------------------------------------------------------

(c) Liens for unpaid taxes, assessments or similar charges not yet due or which
are being contested in good faith and by appropriate proceedings diligently
conducted, which proceedings (or orders entered into in connection with such
proceedings) have the effect of preventing the forfeiture or sale of the
property subject to any such Lien, if adequate reserves with respect thereto are
maintained on the books of the applicable Person in accordance with GAAP and
which proceedings have the effect of preventing the forfeiture or sale of the
property subject to such Lien;

(d) carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s or other
like Liens arising by operation of law in the ordinary course of business which
are not overdue for a period of more than 30 days or which are being contested
in good faith and by appropriate proceedings diligently conducted, if adequate
reserves with respect thereto are maintained on the books of the applicable
Person;

(e) pledges or deposits of cash in the ordinary course of business in connection
with workers’ compensation, unemployment insurance and other social security
legislation, other than any Lien imposed by ERISA;

(f) deposits of cash to secure the performance of bids, trade contracts and
leases (other than Indebtedness for borrowed money), statutory obligations,
surety and appeal bonds, performance bonds, completion guarantees, and other
obligations of a like nature incurred in the ordinary course of business and
obligations in respect of letters of credit that have been posted to secure
payment of such items;

(g) easements, rights-of-way, survey exceptions, restrictions (including zoning
restrictions), covenants, licenses, municipal regulations, reservations of oil,
gas and mineral rights, encroachments, protrusions or other minor title
deficiencies, and other similar encumbrances which do not materially adversely
affect the conduct of the business of the applicable Person or the ownership of
its properties and which could not individually or in the aggregate reasonably
be expected to materially adversely affect the value of said properties or
materially impair their use in the operation of the business of the applicable
Person;

(h) Liens securing judgments for the payment of money not constituting an Event
of Default under Section 8.01(h);

(i) Liens securing Indebtedness permitted under Section 7.02(e); provided that
(i) such Liens do not at any time encumber any property other than the property
financed by such Indebtedness (except that individual financings of equipment
may be cross-collateralized with other financings provided by the same lender)
and (ii) the Indebtedness secured thereby consists only of the Indebtedness that
was incurred to acquire, lease, construct, replace, repair or improve such
property;

(j) Liens in favor of customs and revenue authorities arising as a matter of law
to secure payment of customs duties in connection with the importation of goods,

(k) Liens solely on any cash earnest money deposits made by Borrower or any of
its Subsidiaries in connection with any letter of intent or purchase agreement
with respect to a

 

70



--------------------------------------------------------------------------------

Permitted Acquisition and Liens consisting of any agreement to Dispose of assets
in a Disposition permitted hereunder;

(l) Liens in favor of the ABL Agent in and on the assets and properties of
Borrowers and Guarantors that constitute Collateral, to secure the Indebtedness
permitted under Section 7.02(b); provided that, such Liens are at all times
subject to the terms of the Intercreditor Agreement;

(m) Liens on the Collateral for the benefit of (i) the 2015 Note Trustee, that
equally and ratably secure the obligations under the 2015 Notes to the extent
required under the terms of the 2015 Note Indenture, at all times subject to the
terms of the 2015 Note Intercreditor Agreement and (ii) holders of the Series G
Notes that equally and ratably secure the obligations under, and solely to the
extent required under, the terms of the 1997 Guaranty and in any event not to
exceed the sum of (x) $42,700,000 less (y) any payment of principal made on
account of the Series G Notes or received by any holder of a Series G Note, from
time to time, from and after the date of this Agreement;

(n) non-exclusive licenses and sublicenses of tangible or intangible assets
(including real property and intellectual property) in the ordinary course of
business and that do not materially interfere with the business of the Borrower
and its Subsidiaries;

(o) Liens (i) of a collecting bank arising under Section 4-208 of the Uniform
Commercial Code on the items in the course of collection and (ii) in favor of a
banking or other financial institution arising as a matter of law encumbering
deposits or other funds or assets maintained with a financial institution
(including the right of set off) and that are within the general parameters
customary in the banking industry, including, without limitation, customary
liens for customary fees and expenses relating to the operation and maintenance
of such deposits and (iii) consisting of rights of setoff related to, or Liens
on cash subject to, pooling arrangements in connection with cash management;

(p) (i) Liens granted in the ordinary course of business securing the financing
of insurance premiums or (ii) non-recourse reimbursement obligations with
respect to existing life insurance policies or Liens in respect of, and
extending solely to, the cash surrender value of existing life insurance
policies (provided that the obligations secured thereby shall be recourse only
to such policies);

(q) Liens existing on property at the time of its acquisition or existing on the
property of any Person at the time such Person becomes a Restricted Subsidiary,
in each case after the date hereof (other than Liens on the Equity Interests of
any Person that becomes a Restricted Subsidiary); provided that (i) such Lien
was not created in contemplation of such acquisition or such Person becoming a
Restricted Subsidiary, (ii) such Lien does not extend to or cover any other
assets or property (other than the proceeds or products thereof and
after-acquired property subjected to a Lien pursuant to terms existing at the
time of such acquisition), and (iii) the Indebtedness secured thereby (or, as
applicable, Refinancing Indebtedness thereof) is permitted under
Section 7.02(i);

 

71



--------------------------------------------------------------------------------

(r) Liens arising from precautionary UCC financing statement filings (or similar
filings under other applicable Law) in connection with operating leases,
consignment of goods or similar types of transactions;

(s) Liens arising out of conditional sale, title retention, consignment or
similar arrangements for sale or purchase of goods entered into by the Borrower
or any of the Restricted Subsidiaries in the ordinary course of business;

(t) any interest or title of a lessor, sublessor, licensor or sublicensor under
any leases, subleases, licenses or sublicenses of tangible assets entered into
by the Borrower or any Restricted Subsidiary in the ordinary course of business;

(u) Liens on assets of Restricted Subsidiaries that are not Loan Parties to the
extent Indebtedness secured thereby is permitted under Section 7.02(h);

(v) Liens securing obligations made under Swap Contracts that constitute
Revolving Loan Debt for the purposes of the Intercreditor Agreement and are
permitted by Section 7.02(m); provided that, at all times, such Liens, and the
obligations securing them, shall be subject to the terms of the Intercreditor
Agreement;

(w) other Liens securing Indebtedness or other obligations permitted hereunder
that do not exceed $50,000,000 at any time outstanding;

(x) Liens securing Indebtedness of a Restricted Subsidiary owed to and held by
the Borrower or a Restricted Subsidiary thereof that is permitted under
Section 7.03(c)(ii);

(y) options, put and call arrangements, rights of first refusal and similar
rights relating to Investments in joint ventures, partnerships and the like
permitted under Section 7.03; and

(x) Liens on Collateral of the Acquired Business or its Subsidiaries existing on
the Closing Date and securing Indebtedness under the Existing Credit Agreement
that has been paid in full on the Closing Date; provided that such Liens are
terminated as soon as practicable on or after the Closing Date.

Notwithstanding anything to the contrary and except as permitted under clause
(a) of this Section 7.01, the Borrower shall not, nor shall it permit any
Restricted Subsidiary to, directly or indirectly create, incur, assume or suffer
to exist any Lien (other than a Lien under (x) clause (a) of this Section 7.01
and (y) so long as such Lien is subject to the Intercreditor Agreement and the
2015 Note Intercreditor Agreement, as applicable, clause (l) and clause (m)(i)
of this Section 7.01 and solely to the extent required to equally and ratably
secure the 1997 Guaranty in accordance with the terms thereof clause (m)(ii) of
this Section 7.01) upon (i) the Equity Interest of any Immaterial Subsidiary or
any Joint Venture and (ii) Indebtedness of a Non-Loan Party that is owed to a
Loan Party.

7.02 Indebtedness. Create, incur, assume or suffer to exist any Indebtedness,
except:

(a) Indebtedness under the Loan Documents;

 

72



--------------------------------------------------------------------------------

(b) Indebtedness, subject to the terms of the Intercreditor Agreement, under any
ABL Loan Document and any Refinancing Indebtedness in respect thereof;

(c) Indebtedness outstanding on the date hereof and listed on Schedule 7.02 and
any Refinancing Indebtedness in respect thereof;

(d) Guarantees by the Borrower or any Restricted Subsidiary in respect of
Indebtedness of the Borrower or such Restricted Subsidiary otherwise permitted
hereunder; provided that (A) no Guarantee by any Restricted Subsidiary that is
not a Loan Party of any Indebtedness of a Loan Party shall be permitted unless
such Restricted Subsidiary shall have also provided a Guarantee of the
Obligations substantially on the terms set forth in the applicable Guaranty;
(B) if the Indebtedness being Guaranteed is subordinated to the Obligations,
such Guarantee shall be subordinated to the Guarantee of the Obligations on
terms at least as favorable to the Lenders as those contained in the
subordination provisions of such Indebtedness and (C) with respect to any
Guarantee by the Borrower or any Loan Party in respect of Indebtedness of a
Restricted Subsidiary that is not a Loan Party, such Guarantee is permitted
under Section 7.03 (other than Section 7.03(e));

(e) Indebtedness in respect of Capitalized Leases, Synthetic Lease Obligations
and purchase money obligations to finance the purchase, lease, construction,
replacement, repair or improvement of personal or real property within the
limitations set forth in Section 7.01(i) and any Refinancing Indebtedness in
respect thereof; provided, however, that the aggregate amount of all such
Indebtedness at any one time outstanding shall not exceed $35,000,000;

(f) Indebtedness permitted by Section 7.03(c) consisting of intercompany loans
and advances; provided, that (i) in the case of Section 7.03(c)(ii)(C), such
Indebtedness is subject to the terms of the Intercompany Subordination Agreement
and (ii) in the case of Section 7.03(c)(ii)(D), such Indebtedness is not subject
to any Lien other than Liens permitted by Section 7.01(a);

(g) contingent liabilities in respect of any indemnification obligation,
adjustment of purchase price, or similar obligation of Borrower or the
applicable Loan Party incurred in connection with the consummation of one or
more Permitted Acquisitions or Dispositions permitted under Section 7.05;

(h) other Indebtedness of Restricted Subsidiaries that are not Loan Parties in
an aggregate principal amount (for all such Persons) not in excess of
$100,000,000 at any time outstanding;

(i) Acquired Indebtedness in an amount not to exceed $50,000,000 outstanding at
any one time and any Refinancing Indebtedness in respect of such Indebtedness,

(j) Indebtedness incurred in the ordinary course of business under customs,
stay, performance, surety, statutory, and appeal bonds and completion guarantees
(or obligations in respect of letters of credit related thereto),

(l) Indebtedness consisting of insurance premium financing in the ordinary
course of business;

 

73



--------------------------------------------------------------------------------

(m) the incurrence by any Loan Party or its Subsidiaries of Indebtedness under
Swap Contracts that are incurred for the bona fide purpose of hedging the
interest rate, commodity, or foreign currency risks associated with any Loan
Party’s and its Subsidiaries’ operations and not for speculative purposes;

(n) Indebtedness representing deferred compensation to employees of the Borrower
or any Restricted Subsidiary;

(o) Indebtedness (including obligations in respect of letters of credit or bank
guarantees or similar instruments) incurred by the Borrower or any Restricted
Subsidiary constituting reimbursement obligations in respect of workers
compensation claims, health, disability or other employee benefits or property,
casualty or liability insurance or self-insurance; provided that upon the
drawing of such letters of credit or the incurrence of such Indebtedness with
respect to reimbursement obligations regarding workers’ compensation claims,
such obligations are reimbursed within 30 days following such drawing or
incurrence;

(p) Indebtedness and other obligations in respect of netting services, overdraft
protections and similar arrangements in each case in connection with cash
management or treasury services arrangements and deposit accounts;

(q) Indebtedness evidenced by the 2015 Notes in an aggregate outstanding
principal amount not to exceed $50,000,000 and any Refinancing Indebtedness with
respect thereto;

(r) Indebtedness evidenced by the 2020 Notes in an aggregate outstanding
principal amount not to exceed $360,000,000 and any Refinancing Indebtedness
with respect thereto;

(s) Indebtedness evidenced by the 1997 Guaranty in an aggregate outstanding
principal amount not to exceed $42,700,000 the sum of (x) $42,700,000 less
(y) any payment of principal made on account of the Series G Notes or received
by any holder of a Series G Note, from time to time, from and after the date of
this Agreement;

(t) unsecured Indebtedness of any Loan Party owing to former employees,
officers, or directors (or any spouses, ex-spouses, or estates of any of the
foregoing) incurred in connection with the repurchase by such Loan Party of the
Equity Interests of such Loan Party that has been issued to such Persons, so
long as the aggregate amount of all such Indebtedness outstanding at any one
time does not exceed $2,000,000;

(u) unsecured Indebtedness (including Subordinated Indebtedness) of the Borrower
or any other Loan Party so long as the Loan Parties shall be in compliance with
the Incurrence Test, and provided that (i) such Indebtedness is not scheduled to
mature prior to the date that is ninety-one (91) days after the Maturity Date,
(ii) no Event of Default shall have occurred and be continuing or would exist
immediately after giving effect to such incurrence, (iii) shall be entered into
on terms and conditions, including covenants, defaults and remedy provisions,
which are, in the good faith judgment of a Responsible Officer of the Borrower,
not more restrictive in any material respect, taken as a whole, to the Borrower
and its Restricted Subsidiaries than this Agreement and shall have no financial
maintenance covenants, (iv) the documentation with respect to any such
Indebtedness shall contain no mandatory prepayment, repurchase or redemption
provisions except with respect to change of control and asset sale

 

74



--------------------------------------------------------------------------------

offers that are customary for the type of Indebtedness issued and (v) if such
Indebtedness is owed to a seller of assets, it is expressly subordinated to the
prior payment in full in cash of the obligations on terms reasonably acceptable
to the Administrative Agent; and

(v) Guarantees of PolyOne International Finance Company in respect of
Indebtedness otherwise permitted under this Agreement of any Subsidiary that is
not a Loan Party.

7.03 Investments. Make any Investments, except:

(a) Investments held by the Borrower and its Subsidiaries in the form of cash
equivalents;

(b) advances to officers, directors and employees of the Borrower and
Subsidiaries in an aggregate amount not to exceed $5,000,000 at any time
outstanding, for travel, entertainment, relocation packages and analogous
ordinary business purposes;

(c) (i) Investments by the Borrower and its Subsidiaries in their respective
Subsidiaries outstanding on the date hereof, and (ii) additional Investments by
(A) a Loan Party in another Loan Party, (B) a Non-Loan Party in another Non-Loan
Party, (C) a Non-Loan Party in a Loan Party so long as any such Investment
taking the form of a loan or advance is subject to the terms of the Intercompany
Subordination Agreement, and (D) a Loan Party in a Non-Loan Party, provided,
that, as to any such Investment under this clause (D) the aggregate amount of
all such Investments after the date hereof shall not exceed $100,000,000;

(d) Investments consisting of extensions of credit in the nature of accounts
receivable or notes receivable arising from the grant of trade credit in the
ordinary course of business, and Investments received in satisfaction or partial
satisfaction thereof from financially troubled account debtors to the extent
reasonably necessary in order to prevent or limit loss;

(e) Guarantees permitted by Section 7.02;

(f) Investments existing on the date hereof (other than those referred to in
Section 7.03(c)(i)) and set forth on Schedule 7.03;

(g) Permitted Acquisitions;

(h) Investments in the ordinary course of business consisting of
(i) endorsements for collection or deposit or (ii) customary trade arrangements
with customers;

(i) Investments (including debt obligations and Equity Interests) received in
connection with (x) the bankruptcy or reorganization of any Person and in
settlement of obligations of, or disputes with, any Person arising in the
ordinary course of business and upon foreclosure with respect to any secured
Investment or other transfer of title with respect to any secured Investment and
(y) the non-cash proceeds of any Disposition permitted by Section 7.05;

(j) Investments by the Borrower and its Restricted Subsidiaries, consisting of
loans and advances to any direct or indirect parent of the Borrower, if the
Borrower or any other Restricted Subsidiary would otherwise be permitted to make
a Restricted Payment in such

 

75



--------------------------------------------------------------------------------

amount (provided that the amount of any such Investment shall also be deemed to
be a Restricted Payment under the appropriate paragraph of Section 7.06 for all
purposes of this Agreement);

(k) advances of payroll payments to employees in the ordinary course of
business;

(l) Guarantees by the Borrower or any Restricted Subsidiary of leases (other
than Capitalized Leases) or of other obligations that do not constitute
Indebtedness, in each case entered into in the ordinary course of business;

(m) Investments to the extent the consideration paid therefor consists of Equity
Interests other than Disqualified Equity Interests of the Borrower;

(n) Investments of a Restricted Subsidiary acquired after the Closing Date or of
an entity merged into the Borrower or merged into or consolidated with a
Restricted Subsidiary after the Closing Date, in each case, (i) to the extent
such acquisition, merger or consolidation was or is permitted under this
Section 7.03 or Section 7.04 (other than Section 7.04(e)) and (ii) to the extent
that such Investments were not made in contemplation of or in connection with
such acquisition, merger, consolidation or amalgamation and were in existence on
the date of such acquisition, merger, consolidation or amalgamation;

(o) other Investments by the Borrower or any Restricted Subsidiary in an
aggregate amount (valued at the time of the making thereof, and without giving
effect to any write-downs or write-offs thereof) not to exceed (x) $75,000,000
(minus Restricted Payments pursuant to clause (x) of Section 7.06(g) and
prepayments of Junior Indebtedness pursuant to clause (x) of Section 7.15(c), in
each case, prior to or on the date of determination) plus (y) the Available
Amount (plus any returns of capital actually received by the respective investor
in respect of investments theretofore made by it pursuant to this paragraph
(m)); provided that, with respect to any Investment made pursuant to clause (y),
the Borrower shall be in compliance with the Incurrence Test;

(p) advances made in connection with purchases of goods or services in the
ordinary course of business, including advances to suppliers;

(q) deposits of cash made in the ordinary course of business to secure
performance of operating leases;

(r) deposits of cash for leases, utilities, worker’s compensation and similar
matters in the ordinary course of business;

(s) Investments resulting from entering into (1) cash management or treasury
services or arrangements or cash pooling arrangements, or (2) Swap Contracts
solely to the extent permitted pursuant to Section 7.02(m);

(t) to the extent constituting Investments, Liens, Indebtedness, Dispositions,
Restricted Payments and purchases and repayments of Indebtedness otherwise
permitted by this Agreement;

 

76



--------------------------------------------------------------------------------

(v) the Juffali Investment; provided that such Investment occurs within 36
months of the Closing Date;

(w) promissory notes from an Excluded Subsidiary payable to a Loan Party in
exchange for Equity Interests transferred to such Excluded Subsidiary pursuant
to a Disposition permitted by Section 7.05(s); and

(x) Investments in Immaterial Subsidiaries or Unrestricted Subsidiaries in an
aggregate amount not to exceed $2,500,000 in any fiscal year in connection with
environmental remediation costs and expenses incurred by such Subsidiaries.

7.04 Fundamental Changes. Merge, dissolve, liquidate, consolidate with or into
another Person, or Dispose of (whether in one transaction or in a series of
transactions) all or substantially all of its assets (whether now owned or
hereafter acquired) to or in favor of any Person, except that:

(a) any Subsidiary may merge, consolidate, amalgamate or liquidate with or into
(i) the Borrower, provided that the Borrower shall be the continuing or
surviving Person, or (ii) any one or more other Subsidiaries, including any such
merger, consolidation, or amalgamation, the purpose of which is to change the
jurisdiction of the Borrower or any Subsidiary so long as the Borrower remains
organized under the laws of a state within the United States and the Loan
Parties comply with the Collateral Documents, provided that when any Loan Party
is merging with another Subsidiary, such Loan Party shall be the continuing or
surviving Person;

(b) any Loan Party may Dispose of all or substantially all of its assets (upon
voluntary liquidation or otherwise) to the Borrower or to another Loan Party;

(c) any Subsidiary that is not a Loan Party may dispose of all or substantially
all its assets (including any Disposition that is in the nature of a
liquidation) to (i) another Subsidiary that is not a Loan Party or (ii) to a
Loan Party;

(d) the Borrower and its Subsidiaries may consummate the Merger;

(e) the Borrower and its Subsidiaries may enter to any merger, consolidation, or
amalgamation or effect Dispositions in order to effect any corporate
reorganization, provided that in the case of a merger, consolidation or
amalgamation involving a Loan Party, a Loan Party must be the survivor of such
merger, consolidation or amalgamation;

(f) in connection with any Acquisition permitted under Section 7.03, any
Subsidiary of the Borrower may merge into or consolidate with any other Person
or permit any other Person to merge into or consolidate with it; provided that
(i) the Person surviving such merger shall be a Subsidiary of the Borrower and
(ii) in the case of any such merger to which any Loan Party (other than the
Borrower) is a party, such Loan Party is the surviving Person; and

(g) the Borrower and its Subsidiaries may consummate any Dispositions permitted
by Section 7.05.

7.05 Dispositions. Make any Disposition, except:

 

77



--------------------------------------------------------------------------------

(a) Dispositions of obsolete or worn out property, equipment and Dispositions of
other assets no longer necessary or required for operation of business
(including insignificant or immaterial parcels of real property), whether now
owned or hereafter acquired, in the ordinary course of business;

(b) Dispositions of cash and Cash Equivalents and Dispositions of inventory in
the ordinary course of business;

(c) Dispositions of assets to the extent that (i) such property is exchanged for
credit against the purchase price of replacement property or (ii) the proceeds
of such Disposition are reasonably promptly applied to the purchase price of
such replacement property;

(d) Dispositions of property by any Subsidiary to the Borrower or to a
wholly-owned Subsidiary; provided that if the transferor of such property is a
Guarantor, the transferee thereof must either be the Borrower or a Guarantor and
to the extent of any Lien of the Collateral Agent with respect to such property
prior to its sale or other disposition, the Lien of the Collateral Agent on such
property shall continue in all respects and shall not be deemed released or
terminated as a result of such Disposition, and the Borrower and Guarantors
shall execute and deliver such agreements, documents and instruments as Agent
may request with respect thereto;

(e) Dispositions permitted by Section 7.04;

(f) the sale or discount, in each case without recourse, of Accounts arising in
the ordinary course of business, but only in connection with the compromise or
collection thereof;

(g) any Involuntary Disposition;

(h) the leasing, subleasing or non-exclusive licensing or sublicensing of
tangible and intangible assets (or an assignment of a lease or license or
sublease of assets) of any Loan Party in the ordinary course of business and
which do not materially interfere with the business of the Borrower and the
Restricted Subsidiaries, taken as a whole;

(i) the abandonment or other disposition of Intellectual Property in the
ordinary course of business consistent with past practices that is not material
and is no longer used or useful in the business of the Borrower, or its
Subsidiaries;

(k) the making of a Restricted Payment or an Investment that in each case is
permitted to be made pursuant to this Agreement;

(l) the Dispositions of the real property listed on Schedule 7.05;

(m) Dispositions by the Borrower and its Subsidiaries not otherwise permitted
under this Section 7.05; provided that (i) at the time of such Disposition, no
Event of Default shall exist or would result from such Disposition, (ii) the
aggregate consideration for all dispositions pursuant to this clause (m) shall
not exceed $75,000,000, (iii) the purchase price for such asset shall be paid to
the Borrower or such Subsidiary at the time of such Disposition at least 75% in
cash; provided that the limitation in clause (i) shall not apply if the Borrower
shall be in

 

78



--------------------------------------------------------------------------------

compliance with the Incurrence Test and (iv) the Net Cash Proceeds of such
Disposition shall be applied to prepay Loans to the extent required pursuant to
Section 2.03(b)(ii);

(n) Dispositions by the Borrower or any Restricted Subsidiary of property
pursuant to any arrangement, directly or indirectly, with any person whereby it
shall sell or transfer any property, real or personal, used or useful in its
business, whether now owned or hereafter acquired, and thereafter rent or lease
such property or other property that it intends to use for substantially the
same purpose or purposes as the property being sold or transferred (a “Sale and
Lease-Back Transaction”); provided that (i) the lease contemplated by such Sale
and Lease-Back Transaction is executed within 270 days of the sale of such
property, and (ii) all Net Cash Proceeds resulting from the Disposition pursuant
to this Section 7.05(n) of property with a fair market value in excess of
$25,000,000 shall be applied to prepay Loans pursuant to Section 2.03(b)(ii);

(o) any surrender or waiver of contractual rights or the settlement, release or
surrender of contractual rights or other litigation claims in the ordinary
course of business;

(p) the termination of any Swap Contract;

(q) any other Disposition of property by the Borrower or any Restricted
Subsidiary for consideration not in excess of $1,000,000;

(r) sales of interests in or assets of Unrestricted Subsidiaries; and

(s) Dispositions by a Loan Party of any Equity Interests held in a first tier
Subsidiary that is organized under the Laws of a jurisdiction other than the
United States, to a Restricted Subsidiary (including any Excluded Subsidiary)
whose Equity Interests are the subject of a pledge in favor of the
Administrative Agent on behalf of the Lenders pursuant to the Loan Documents.

7.06 Restricted Payments. Declare or make, directly or indirectly, any
Restricted Payment, except that:

(a) each Restricted Subsidiary may make Restricted Payments to a any Loan Party
or other Restricted Subsidiary;

(b) the Borrower and each Subsidiary may declare and make dividend payments or
other distributions payable solely in Equity Interests (other than Disqualified
Equity Interest) of such Person;

(c) the Borrower and each Subsidiary may purchase, redeem or otherwise acquire
its common Equity Interests with the proceeds received from the substantially
concurrent issue of new common Equity Interests;

(d) any Subsidiary of Borrower may pay or make distributions to Borrower that
are used to make substantially contemporaneous payments to, and the Borrower may
make payments to, repurchase or redeem Equity Interests and options to purchase
Equity Interests of Borrower held by officers, directors or employees or former
officers, directors or employees (or their

 

79



--------------------------------------------------------------------------------

transferees, estates or beneficiaries under their estates) of the Borrower
pursuant to any management equity subscription agreement, employee agreement or
stock option agreement or other agreement with such officer, director or
employee or former officer, director or employee; provided, that, the aggregate
cash consideration paid for all such payments, repurchases or redemptions shall
not in any fiscal year of the Borrower exceed $2,000,000;

(e) the Borrower may repurchase its Equity Interests to the extent such
repurchase is deemed to occur upon (i) the non-cash exercise of stock options to
the extent such Equity Interests represents a portion of the exercise price of
such options and (ii) the withholding of a portion of such Equity Interests to
pay taxes associated therewith,

(f) the purchase of fractional shares of Equity Interests of the Borrower
arising out of stock dividends, splits or combinations or business combinations;

(g) so long as (x) no Default shall have occurred and be continuing or would
result therefrom, and (y) immediately after giving effect to the making of such
Restricted Payment, the Borrower and its Subsidiaries shall be in compliance, on
a Pro Forma Basis, with the covenants set forth in Section 7.11, in addition to
the foregoing Restricted Payments, the Borrower and the Restricted Subsidiaries
may make additional Restricted Payments in any fiscal year in an aggregate
amount that does not exceed the sum of (x) $75,000,000 (minus Investments
pursuant to clause (x) of Section 7.03(o) and prepayments of Junior Indebtedness
pursuant to clause (x) of Section 7.15(c), in each case prior to or on the date
of determination) and (y) the Available Amount; provided that the Borrower shall
be in compliance with the Incurrence Test; and

(h) to the extent constituting a Restricted Payment, any transaction permitted
by Sections 7.04 or 7.05.

7.07 Change in Nature of Business. Engage in any material line of business
substantially different from those lines of business conducted by the Borrower
and its Subsidiaries on the date hereof or any business substantially related or
incidental thereto.

7.08 Transactions with Affiliates. Directly or indirectly enter into any
transaction of any kind with any Affiliate of the Borrower, whether or not in
the ordinary course of business, other than on fair and reasonable terms
substantially as favorable to the Borrower or such Subsidiary as would be
obtainable by the Borrower or such Subsidiary at the time in a comparable arm’s
length transaction with a Person other than an Affiliate, except for (a) any
employment, consulting, severance or compensation arrangement or agreement,
employee benefit plan or arrangement, officer or director indemnification
agreement or any similar arrangement or other compensation arrangement entered
into by the Borrower or any of its Subsidiaries in the ordinary course of
business and payments, issuance of securities or awards pursuant thereto, and
including the grant of stock options, restricted stock, stock appreciation
rights, phantom stock awards or similar rights to employees and directors in
each case approved by the Board of Directors of the Borrower or such Subsidiary,
(b) transactions exclusively between or among Loan Parties (or any entity
becoming a Loan Party after the consummation of such transaction), and
transactions exclusively between or among Subsidiaries (or any entity becoming a
Subsidiary after the consummation of such transaction) of the Borrower that are
not

 

80



--------------------------------------------------------------------------------

Loan Parties, provided that such transactions are not otherwise prohibited by
this Agreement and (c) transactions between the Borrower and Altona Properties
Pty Ltd.

7.09 Burdensome Agreements. Enter into any Contractual Obligation (other than
this Agreement, any other Loan Document, the ABL Documents, or documents
governing the 1997 Guaranty, the 2015 Notes and the 2020 Notes) that (a) limits
the ability (i) of any Subsidiary to make Restricted Payments to the Borrower or
any Guarantor or to otherwise transfer property to or invest in the Borrower or
any Guarantor, (ii) of any Subsidiary to Guarantee the Indebtedness of the
Borrower or (iii) of the Borrower or any Subsidiary to create, incur, assume or
suffer to exist Liens on property of such Person; or (b) requires the grant of a
Lien to secure an obligation of such Person if a Lien is granted to secure
another obligation of such Person; provided, that this Section 7.09 shall not
prohibit (i) restrictions contained in any agreement in effect (x) on the date
hereof and set forth on Schedule 7.09 and (y) to the extent Contractual
Obligations permitted by clause (x) are set forth in an agreement evidencing
Indebtedness, are set forth in any agreement evidencing any Refinancing
Indebtedness in respect of such Indebtedness so long as such renewal, extension
or refinancing does not expand the scope of the restrictions described in clause
(a) or (b) that are contained in such Contractual Obligation, (ii) are binding
on a Restricted Subsidiary at the time such Restricted Subsidiary first becomes
a Restricted Subsidiary pursuant to a Permitted Acquisition, so long as such
Contractual Obligations were not entered into in contemplation of such Person
becoming a Restricted Subsidiary, (iii) customary restrictions that arise in
connection with any Disposition permitted by Section 7.05 on the assets that are
the subject of such Disposition pending the consummation thereof, (iv) are
customary provisions in joint venture agreements and other similar agreements
applicable to joint ventures permitted under Section 7.03, (v) any restrictions
imposed by any agreement related to Indebtedness permitted by Section 7.02(t) or
Permitted Refinancing thereof, to the extent such restrictions are not more
restrictive, taken as a whole, than the restrictions contained in this Agreement
and in any event permit guarantees by the Loan Parties of, and Liens on the
Collateral securing, the Obligations, (vi) are customary restrictions contained
in leases, subleases or licenses otherwise permitted hereby so long as such
restrictions only relate to the assets subject thereto, (vii) comprise
restrictions or Liens imposed by any agreement relating to secured Indebtedness
permitted pursuant to Section 7.02(e) to the extent that such restrictions apply
only to the property or assets securing such Indebtedness or (viii) are
customary provisions restricting subletting or assignment of any lease governing
a leasehold interest.

7.10 Use of Proceeds. Use the proceeds of any Credit Extension, whether directly
or indirectly, and whether immediately, incidentally or ultimately, to purchase
or carry margin stock (within the meaning of Regulation U of the FRB) or to
extend credit to others for the purpose of purchasing or carrying margin stock
or to refund indebtedness originally incurred for such purpose.

7.11 Financial Covenants. (a) Consolidated Interest Coverage Ratio. Permit the
Consolidated Interest Coverage Ratio as of the last day of any Measurement
Period to be less than the ratio set forth below opposite such fiscal quarter:

 

81



--------------------------------------------------------------------------------

Four Fiscal Quarters Ending

   Minimum
Consolidated
Interest Coverage
Ratio

Closing Date through December 31, 2012

   4.00:1.00

March 31, 2013 through December 31, 2013

   4.25:1.00

March 31, 2014 and each fiscal quarter thereafter

   4.50:1.00

(b) Consolidated Leverage Ratio. Permit the Consolidated Leverage Ratio of the
last day of any Measurement Period set forth below to be greater than the ratio
set forth below opposite such period:

 

Four Fiscal Quarters Ending

   Maximum
Consolidated
Leverage Ratio

Closing Date through December 31, 2012

   3.50:1.00

March 31, 2013 through December 31, 2013

   3.25:1.00

March 31, 2014 through December 31, 2014

   3.00:1.00

March 31, 2015 through December 31, 2015

   2.75:1.00

March 31, 2016 and each fiscal quarter thereafter

   2.50:1.00

7.12 Capital Expenditures. Make or become legally obligated to make any Capital
Expenditure, except for Capital Expenditures not exceeding, in the aggregate for
the Borrower and its Restricted Subsidiaries during each fiscal year set forth
below, the amount set forth opposite such fiscal year:

 

Fiscal Year

   Amount  

Closing Date to December 31, 2011

   $ 25,000,000   

2012

   $ 90,000,000   

2013

   $ 75,000,000   

2014

   $ 65,000,000   

2015 and thereafter

   $ 60,000,000   

; provided, however, that so long as no Default has occurred and is continuing
or would result from such expenditure, any portion of any amount set forth
above, if not expended in the fiscal year for which it is permitted above, may
be carried over for expenditure in the next following fiscal year; and provided,
further, if any such amount is so carried over, it will be deemed used in the
applicable subsequent fiscal year before the amount set forth opposite such
fiscal year above.

 

82



--------------------------------------------------------------------------------

7.13 Amendments of Certain Documents. Amend or otherwise modify (a) any of its
Organization Documents in a manner materially adverse to the Administrative
Agent and the Lenders taken as a whole (as determined in good faith by the
Borrower) and (b) any term or condition of any Merger Document or Junior
Indebtedness in any manner materially adverse to the interests of the
Administrative Agent and the Lenders taken as a whole (as determined in good
faith by the Borrower).

7.14 Accounting Changes. Make any change in (a) its accounting policies or
reporting practices, except as required by GAAP, or (b) its fiscal year.

7.15 Prepayments, Etc. of Indebtedness. Prepay, redeem, purchase, defease or
otherwise satisfy prior to the scheduled maturity thereof in any manner, or make
any payment in violation of any subordination terms of, any Junior Indebtedness
(it being understood that regularly scheduled payments shall be permitted),
except (a) the refinancing thereof with proceeds of Refinancing Indebtedness,
(b) the conversion of Junior Indebtedness into Equity Interests, (c) prepayments
of Junior Indebtedness but only so long as no Default shall have occurred and be
continuing or would result therefrom and in an amount that does not exceed the
sum of (x) $75,000,000 (minus Investments pursuant to clause (x) of
Section 7.03(o) and Restricted Payments pursuant to clause (x) of
Section 7.06(g), in each case prior to or on the date of determination) and
(y) the Available Amount, so long as before and after giving effect to such
prepayment pursuant to this clause (y), the Borrower is in compliance with the
Incurrence Test and (d) so long as no Default shall have occurred and be
continuing or would result therefrom, prepayments of the 2015 Notes.

7.16 Designation of Senior Debt. Designate any Indebtedness (other than the
Indebtedness under the Loan Documents and the ABL Credit Agreement) of the
Borrower or any of its Subsidiaries as “Designated Senior Debt” (or any similar
term) under, and as defined in, any Subordinated Indebtedness.

7.17 1997 Guaranty, 2015 Notes and 2020 Notes. (a) Enter into or consent to or
acknowledge any amendment, modification, restatement, change or refinancing of
(i) the 1997 Guaranty or any of the other 1997 Guaranty Documents, (ii) the 2015
Notes or any of the other 2015 Notes Documents or the (iii) 2020 Notes, in each
case, other than to (x) terminate such document or agreement or any obligation
thereunder or (y) terminate, release or make less restrictive to the Borrower or
any Restricted Subsidiary any term, provision, covenant, security interest or
lien thereof.

(b) Permit or cause any 1997 Guaranty Collateral Document or any 2015 Notes
Collateral Document to have a term, provision, covenant, security interest, lien
or other encumbrance that is more restrictive to any Loan Party than those in
any similar Collateral Document.

(c) Permit any Subsidiary or any Joint Venture that is not a Loan Party to
execute or become obligated under any of the 1997 Guaranty Documents or 2015
Notes Documents.

(d) Permit or give rise to any Indebtedness or obligation that will require the
granting of a security interest, lien or other encumbrance to holders of the
2020 Notes.

 

83



--------------------------------------------------------------------------------

ARTICLE VIII

EVENTS OF DEFAULT AND REMEDIES

8.01 Events of Default. Any of the following shall constitute an Event of
Default:

(a) Non-Payment. The Borrower or any other Loan Party fails to (i) pay when and
as required to be paid herein, any amount of principal of any Loan, or (ii) pay
within three days after the same becomes due, any interest on any Loan, or any
fee due hereunder, or (iii) pay within five days after the same becomes due, any
other amount payable hereunder or under any other Loan Document; or

(b) Specific Covenants. (i) The Borrower or any Restricted Subsidiary fails to
perform or observe any term, covenant or agreement contained in any of
Section 6.03, 6.05, or Article VII; or

(c) Other Defaults. Any Loan Party fails to perform or observe any other
covenant or agreement (not specified in Section 8.01(a) or (b) above) contained
in any Loan Document on its part to be performed or observed and such failure
continues for 30 days after the earlier of (i) a Responsible Officer of such
Loan Party becoming aware of such default or (ii) receipt by such Loan Party of
notice from the Administrative Agent or any Lender of such default; or

(d) Representations and Warranties. Any representation, warranty, certification
or statement of fact made or deemed made by or on behalf of the Borrower or any
other Loan Party herein, in any other Loan Document, or in any document
delivered in connection herewith or therewith shall be incorrect or misleading
in any material respect when made or deemed made; or

(e) Cross-Default. (i) Any Loan Party or any Restricted Subsidiary thereof
(A) fails to make any payment when due (whether by scheduled maturity, required
prepayment, acceleration, demand, or otherwise) in respect of any Indebtedness
or Guarantee (other than Indebtedness hereunder) having an aggregate principal
amount (including undrawn committed or available amounts and including amounts
owing to all creditors under any combined or syndicated credit arrangement) of
more than the Threshold Amount, or (B) fails to observe or perform any other
agreement or condition relating to any such Indebtedness or Guarantee or
contained in any instrument or agreement evidencing, securing or relating
thereto, or any other event occurs, the effect of which default or other event
is to cause, or to permit the holder or holders of such Indebtedness or the
beneficiary or beneficiaries of such Guarantee (or a trustee or agent on behalf
of such holder or holders or beneficiary or beneficiaries) to cause (whether or
not exercised), with the giving of notice if required, such Indebtedness to be
demanded or to become due or to be purchased, repurchased, prepaid, defeased or
redeemed (automatically or otherwise), or an offer to purchase, repurchase,
prepay, defease or redeem such Indebtedness to be made, prior to its stated
maturity, or such Guarantee to become payable or cash collateral in respect
thereof to be demanded; provided that this clause (e) shall not apply to secured
Indebtedness that becomes due (and is paid in full and otherwise discharged
within five Business Days of initially becoming due) as a result of the
voluntary sale or transfer of the property or assets securing such Indebtedness,
if such sale or transfer is permitted hereunder and under the documents
providing for such Indebtedness or (ii) notwithstanding clause (i) above, a
breach, a default or an event of

 

84



--------------------------------------------------------------------------------

default under any of the 1997 Guaranty Documents that would permit any holder of
any of the Series G Notes or any agent or trustee on behalf of any holder of any
of the Series G Notes (A) to commence an action or proceeding against or
exercise any right or remedy against any Loan Party or any Restricted Subsidiary
or any asset or property of any Loan Party or any Restricted Subsidiary or
(B) to make a demand on any Loan Party or any Restricted Subsidiary to purchase,
repurchase, defease or redeem (automatically or otherwise), or offer to
purchase, repurchase, prepay, defease or redeem any and all amounts owing under
the 1997 Guaranty or the Series G Notes; or

(f) Insolvency Proceedings, Etc. Any Loan Party or any Restricted Subsidiary
(other than any Immaterial Subsidiary) thereof institutes or consents to the
institution of any proceeding under any Debtor Relief Law, or makes an
assignment for the benefit of creditors; or applies for or consents to the
appointment of any receiver, trustee, custodian, conservator, liquidator,
rehabilitator or similar officer for it or for all or any material part of its
property; or any receiver, trustee, custodian, conservator, liquidator,
rehabilitator or similar officer is appointed without the application or consent
of such Person and the appointment continues undischarged or unstayed for 60
calendar days; or any proceeding under any Debtor Relief Law relating to any
such Person or to all or any material part of its property is instituted without
the consent of such Person and continues undismissed or unstayed for 60 calendar
days, or an order for relief is entered in any such proceeding; or

(g) Inability to Pay Debts; Attachment. (i) Any Loan Party or any Restricted
Subsidiary thereof becomes unable or admits in writing its inability or fails
generally to pay its debts as they become due, or (ii) any writ or warrant of
attachment or execution or similar process is issued or levied against all or
any material part of the property of any such Person and is not released,
vacated or fully bonded within 30 days after its issue or levy; or

(h) Judgments. There is entered against any Loan Party or any Restricted
Subsidiary thereof (i) one or more final judgments or orders for the payment of
money in an aggregate amount (as to all such judgments and orders) exceeding the
Threshold Amount (to the extent not covered by independent third-party insurance
as to which the insurer has been notified of the potential claim and does not
dispute or decline coverage), or (ii) any one or more final judgments other than
for the payment of money, that have, or would reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect and, in either case,
(A) enforcement proceedings are commenced by any creditor upon such judgment or
order, or (B) there is a period of ten (10) consecutive days at any time after
the entry of any such judgment, order, or award during which the same is not
discharged, satisfied, vacated, or bonded pending appeal, or (C) a stay of
enforcement of such judgment, by reason of a pending appeal or otherwise, is not
in effect; or

(i) ERISA. (i) Except as is not reasonably expected to result in a Material
Adverse Effect, an ERISA Event occurs with respect to a Pension Plan or
Multiemployer Plan which has resulted or could reasonably be expected to result
in liability of the Borrower under Title IV of ERISA to the Pension Plan,
Multiemployer Plan or the PBGC in an aggregate amount in excess of the Threshold
Amount, or (ii) the Borrower or any ERISA Affiliate fails to pay when due, after
the expiration of any applicable grace period, any installment payment with
respect to its

 

85



--------------------------------------------------------------------------------

withdrawal liability under Section 4201 of ERISA under a Multiemployer Plan in
an aggregate amount in excess of the Threshold Amount; or

(j) Invalidity of Loan Documents. The validity or enforceability of any material
provision of any Loan Document, shall at any time for any reason (other than the
failure of the Administrative Agent to file UCC-1 financing statements or
maintain possession of stock certificates that have been delivered to it and
other than as a result of any transaction permitted by this Agreement or after
the satisfaction of the Obligations) cease to be in full force and effect or be
declared to be null and void, or any Loan Party or its Subsidiaries purport to
revoke, terminate or rescind any provision of any Loan Document, or a proceeding
shall be commenced by a Loan Party or its Subsidiaries, or by any Governmental
Authority having jurisdiction over a Loan Party or its Subsidiaries, seeking to
establish the invalidity or unenforceability thereof, or a Loan Party or its
Subsidiaries shall deny that such Loan Party or its Subsidiaries has any
liability or obligation purported to be created under any Loan Document; or

(k) Change of Control. There occurs any Change of Control; or

(l) Collateral and Other Documents. Any Collateral Document shall fail or cease
to create a valid and perfected and, except to the extent set forth in the
Intercreditor Agreement, and to the extent Permitted Liens have priority, first
priority Lien on the Collateral purported to be covered thereby (except as a
result of a transaction permitted by this Agreement or with respect to
Collateral with a collective fair market value of less than the Threshold
Amount) or the subordination provisions contained in any agreement related to
any Subordinated Debt shall cease to be in full force and effect or to give
Agent or Lenders the rights, powers and privileges purported to be created
thereby; or

(m) Forfeiture of Collateral. The indictment by any Governmental Authority, or
any indictment threatened in writing by any Governmental Authority of any Loan
Party of which any Loan Party or Agent receives notice, as to which there is a
reasonable possibility of an adverse determination, under any criminal statute,
or commencement or threatened commencement of criminal or civil proceedings
against such Loan Party, in each case pursuant to which statute or proceedings
the penalties or remedies sought or available include forfeiture of (i) any of
the Collateral having a value in excess of the Threshold Amount or (ii) any
other property of any Loan Party which is necessary or material to the conduct
of its business.

8.02 Remedies upon Event of Default. If any Event of Default occurs and is
continuing, the Administrative Agent shall, at the request of, or may, with the
consent of, the Required Lenders, (a) declare the unpaid principal amount of all
outstanding Loans, all interest accrued and unpaid thereon, and all other
amounts owing or payable hereunder or under any other Loan Document to be
immediately due and payable, without presentment, demand, protest or other
notice of any kind, all of which are hereby expressly waived by the Borrower and
(b) exercise on behalf of itself and the Lenders all rights and remedies
available to it and the Lenders under the Loan Documents or applicable Law;

provided, however, that upon the occurrence of an actual or deemed entry of an
order for relief with respect to the Borrower under the Bankruptcy Code of the
United States, the obligation of each Lender to make Loans shall automatically
terminate, the unpaid principal amount of all

 

86



--------------------------------------------------------------------------------

outstanding Loans and all interest and other amounts as aforesaid shall
automatically become due and payable, in each case without further act of the
Administrative Agent or any Lender.

8.03 Application of Funds. After the exercise of remedies provided for in
Section 8.02 (or after the Loans have automatically become immediately due and
payable as set forth in the proviso to Section 8.02), any amounts received on
account of the Obligations shall be applied by the Administrative Agent in the
following order:

First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including fees, charges and
disbursements of counsel to the Administrative Agent and amounts payable under
Article III) payable to the Administrative Agent in its capacity as such;

Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal and interest) payable to the
Lenders (including fees, charges and disbursements of counsel to the respective
Lenders) arising under the Loan Documents and amounts payable under Article III,
ratably among them in proportion to the respective amounts described in this
clause Second payable to them;

Third, to payment of that portion of the Obligations constituting accrued and
unpaid interest on the Loans and other Obligations arising under the Loan
Documents, ratably among the Lenders in proportion to the respective amounts
described in this clause Third payable to them;

Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Loans, ratably among the Lenders in proportion to the
respective amounts described in this clause Fourth held by them;

Fifth, to the payment of all other Obligations of the Loan Parties owing under
or in respect of the Loan Documents that are due and payable to the
Administrative Agent and the other Secured Parties on such date, ratably based
upon the respective aggregate amounts of all such Obligations owing to the
Administrative Agent and the other Secured Parties on such date; and

Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to the Borrower or as otherwise required by Law.

ARTICLE IX

ADMINISTRATIVE AGENT

9.01 Appointment and Authority. (a) Each of the Lenders hereby irrevocably
appoints Bank of America to act on its behalf as the Administrative Agent
hereunder and under the other Loan Documents and authorizes the Administrative
Agent to take such actions on its behalf and to exercise such powers as are
delegated to the Administrative Agent by the terms hereof or thereof, together
with such actions and powers as are reasonably incidental thereto. The
provisions of this Article are solely for the benefit of the Administrative
Agent and the Lenders, and the Borrower shall not have rights as a third party
beneficiary of any of such provisions.

 

87



--------------------------------------------------------------------------------

(b) The Administrative Agent shall also act as the “collateral agent” under the
Loan Documents, and each of the Lenders hereby irrevocably appoints and
authorizes the Administrative Agent to act as the agent of such Lender for
purposes of acquiring, holding and enforcing any and all Liens on Collateral
granted by any of the Loan Parties to secure any of the Obligations, together
with such powers and discretion as are reasonably incidental thereto. In this
connection, the Administrative Agent, as “collateral agent” and any co-agents,
sub-agents and attorneys-in-fact appointed by the Administrative Agent pursuant
to Section 9.05 for purposes of holding or enforcing any Lien on the Collateral
(or any portion thereof) granted under the Collateral Documents, or for
exercising any rights and remedies thereunder at the direction of the
Administrative Agent), shall be entitled to the benefits of all provisions of
this Article IX and Article X (including Section 10.04(c), as though such
co-agents, sub-agents and attorneys-in-fact were the “collateral agent” under
the Loan Documents) as if set forth in full herein with respect thereto.

9.02 Rights as a Lender. The Person serving as the Administrative Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though it were not the
Administrative Agent and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the Person
serving as the Administrative Agent hereunder in its individual capacity. Such
Person and its Affiliates may accept deposits from, lend money to, act as the
financial advisor or in any other advisory capacity for and generally engage in
any kind of business with the Borrower or any Subsidiary or other Affiliate
thereof as if such Person were not the Administrative Agent hereunder and
without any duty to account therefor to the Lenders.

9.03 Exculpatory Provisions. The Administrative Agent shall not have any duties
or obligations except those expressly set forth herein and in the other Loan
Documents. Without limiting the generality of the foregoing, the Administrative
Agent:

(a) shall not be subject to any fiduciary or other implied duties, regardless of
whether a Default has occurred and is continuing;

(b) shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents), provided that the Administrative Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the Administrative Agent to liability or that is
contrary to any Loan Document or applicable law; and

(c) shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Borrower or any of its Affiliates that
is communicated to or obtained by the Person serving as the Administrative Agent
or any of its Affiliates in any capacity.

(d) The Administrative Agent shall not be liable for any action taken or not
taken by it (i) with the consent or at the request of the Required Lenders (or
such other number or

 

88



--------------------------------------------------------------------------------

percentage of the Lenders as shall be necessary, or as the Administrative Agent
shall believe in good faith shall be necessary, under the circumstances as
provided in Sections 10.01 and 8.02) or (ii) in the absence of its own gross
negligence or willful misconduct. The Administrative Agent shall be deemed not
to have knowledge of any Default unless and until notice describing such Default
is given to the Administrative Agent by the Borrower or a Lender.

(e) The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document, or the creation,
perfection or priority of any Lien purported to be created by the Collateral
Documents, (v) the value or the sufficiency of any Collateral, or (v) the
satisfaction of any condition set forth in Article IV or elsewhere herein, other
than to confirm receipt of items expressly required to be delivered to the
Administrative Agent.

9.04 Reliance by Administrative Agent. The Administrative Agent shall be
entitled to rely upon, and shall not incur any liability for relying upon, any
notice, request, certificate, consent, statement, instrument, document or other
writing (including any electronic message, Internet or intranet website posting
or other distribution) believed by it to be genuine and to have been signed,
sent or otherwise authenticated by the proper Person. The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to have been made by the proper Person, and shall not incur any liability
for relying thereon. In determining compliance with any condition hereunder to
the making of a Loan that by its terms must be fulfilled to the satisfaction of
a Lender, the Administrative Agent may presume that such condition is
satisfactory to such Lender unless the Administrative Agent shall have received
notice to the contrary from such prior to the making of such Loan. The
Administrative Agent may consult with legal counsel (who may be counsel for the
Borrower), independent accountants and other experts selected by it, and shall
not be liable for any action taken or not taken by it in accordance with the
advice of any such counsel, accountants or experts.

9.05 Delegation of Duties. The Administrative Agent may perform any and all of
its duties and exercise its rights and powers hereunder or under any other Loan
Document by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties. The exculpatory provisions of this
Article shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent.

9.06 Resignation of Administrative Agent. The Administrative Agent may at any
time give notice of its resignation to the Lenders and the Borrower. Upon
receipt of any such notice of resignation, the Required Lenders shall have the
right, in consultation with the Borrower, to appoint a successor, which shall be
a bank with an office in the United States, or an Affiliate of

 

89



--------------------------------------------------------------------------------

any such bank with an office in the United States. If no such successor shall
have been so appointed by the Required Lenders and shall have accepted such
appointment within 30 days after the retiring Administrative Agent gives notice
of its resignation, then the retiring Administrative Agent may on behalf of the
Lenders appoint a successor Administrative Agent meeting the qualifications set
forth above; provided that if the Administrative Agent shall notify the Borrower
and the Lenders that no qualifying Person has accepted such appointment, then
such resignation shall nonetheless become effective in accordance with such
notice and (a) the retiring Administrative Agent shall be discharged from its
duties and obligations hereunder and under the other Loan Documents (except that
in the case of any collateral security held by the Administrative Agent on
behalf of the Lenders under any of the Loan Documents, the retiring
Administrative Agent shall continue to hold such collateral security until such
time as a successor Administrative Agent is appointed) and (b) all payments,
communications and determinations provided to be made by, to or through the
Administrative Agent shall instead be made by or to each Lender directly, until
such time as the Required Lenders appoint a successor Administrative Agent as
provided for above in this Section. Upon the acceptance of a successor’s
appointment as Administrative Agent hereunder, such successor shall succeed to
and become vested with all of the rights, powers, privileges and duties of the
retiring (or retired) Administrative Agent, and the retiring Administrative
Agent shall be discharged from all of its duties and obligations hereunder or
under the other Loan Documents (if not already discharged therefrom as provided
above in this Section). The fees payable by the Borrower to a successor
Administrative Agent shall be the same as those payable to its predecessor
unless otherwise agreed between the Borrower and such successor. After the
retiring Administrative Agent’s resignation hereunder and under the other Loan
Documents, the provisions of this Article and Section 10.04 shall continue in
effect for the benefit of such retiring Administrative Agent, its sub-agents and
their respective Related Parties in respect of any actions taken or omitted to
be taken by any of them while the retiring Administrative Agent was acting as
Administrative Agent.

9.07 Non-Reliance on Administrative Agent and Other Lenders. Each Lender
acknowledges that it has, independently and without reliance upon the
Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it has deemed appropriate, made its
own credit analysis and decision to enter into this Agreement. Each Lender also
acknowledges that it will, independently and without reliance upon the
Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it shall from time to time deem
appropriate, continue to make its own decisions in taking or not taking action
under or based upon this Agreement, any other Loan Document or any related
agreement or any document furnished hereunder or thereunder.

9.08 No Other Duties, Etc. Anything herein to the contrary notwithstanding, none
of the Syndication Agent, Bookrunners or Lead Arrangers listed on the cover page
hereof shall have any powers, duties or responsibilities under this Agreement or
any of the other Loan Documents, except in its capacity, as applicable, as the
Administrative Agent, a Lender hereunder.

9.09 Administrative Agent May File Proofs of Claim. In case of the pendency of
any proceeding under any Debtor Relief Law or any other judicial proceeding
relative to any Loan Party, the Administrative Agent (irrespective of whether
the principal of any Loan shall then be

 

90



--------------------------------------------------------------------------------

due and payable as herein expressed or by declaration or otherwise and
irrespective of whether the Administrative Agent shall have made any demand on
the Borrower) shall be entitled and empowered, by intervention in such
proceeding or otherwise

(a) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans and all other Obligations that are
owing and unpaid and to file such other documents as may be necessary or
advisable in order to have the claims of the Lenders and the Administrative
Agent (including any claim for the reasonable compensation, expenses,
disbursements and advances of the Lenders and the Administrative Agent and their
respective agents and counsel and all other amounts due the Lenders and the
Administrative Agent under Sections 2.07 and 10.04) allowed in such judicial
proceeding; and

(b) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same;

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to the Administrative Agent and, if the
Administrative Agent shall consent to the making of such payments directly to
the Lenders, to pay to the Administrative Agent any amount due for the
reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel, and any other amounts due the
Administrative Agent under Sections 2.07 and 10.04.

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender any plan
of reorganization, arrangement, adjustment or composition affecting the
Obligations or the rights of any Lender to authorize the Administrative Agent to
vote in respect of the claim of any Lender or in any such proceeding.

9.10 Collateral and Guaranty Matters. Each of the Lenders irrevocably authorize
the Administrative Agent, at its option and in its discretion,

(a) to release any Lien on any property granted to or held by the Administrative
Agent under any Loan Document (i) upon termination of the Aggregate Commitments
and payment in full of all Obligations (other than contingent indemnification
obligations), (ii) that is sold or to be sold as part of or in connection with
any sale permitted hereunder or or any Disposition that is not prohibited
hereunder or under any other Loan Document, or (iii) if approved, authorized or
ratified in writing in accordance with Section 10.01;

(b) to release any Guarantor from its obligations under the Guaranty if such
Person becomes an Unrestricted or Immaterial Subsidiary or ceases to be a
Subsidiary as a result of a transaction permitted hereunder; and

(c) to subordinate any Lien on any property granted to or held by the
Administrative Agent under any Loan Document to the holder of any Lien on such
property that is permitted by Section 7.01(i) or in connection with a Permitted
Encumbrance that is entered into in the ordinary course of business and is not a
Disposition.

 

91



--------------------------------------------------------------------------------

Upon request by the Administrative Agent at any time, the Required Lenders will
confirm in writing the Administrative Agent’s authority to release or
subordinate its interest in particular types or items of property, or to release
any Guarantor from its obligations under the Guaranty pursuant to this
Section 9.10. In each case as specified in this Section 9.10, the Administrative
Agent will, at the Borrower’s reasonable expense, execute and deliver to the
applicable Loan Party such documents as such Loan Party may reasonably request
to evidence the release of such item of Collateral from the assignment and
security interest granted under the Collateral Documents or to subordinate its
interest in such item, or to release such Guarantor from its obligations under
the Guaranty, in each case in accordance with the terms of the Loan Documents
and this Section 9.10.

ARTICLE X

MISCELLANEOUS

10.01 Amendments, Etc. No amendment or waiver of any provision of this Agreement
or any other Loan Document, and no consent to any departure by the Borrower or
any other Loan Party therefrom, shall be effective unless in writing signed by
the Required Lenders and the Borrower or the applicable Loan Party, as the case
may be, and acknowledged by the Administrative Agent, and each such waiver or
consent shall be effective only in the specific instance and for the specific
purpose for which given; provided, however, that no such amendment, waiver or
consent shall:

(a) waive any condition set forth in Section 4.01, without the written consent
of each Lender;

(b) extend or increase the Commitment of any Lender (or reinstate any Commitment
terminated pursuant to Section 8.02) without the written consent of such Lender;

(c) postpone any date fixed by this Agreement or any other Loan Document for any
scheduled payment (excluding mandatory prepayments) of principal, interest, fees
or other amounts due to the Lenders (or any of them) hereunder or under such
other Loan Document without the written consent of each Lender entitled to such
scheduled payment;

(d) reduce the principal of, or the rate of interest specified herein on, any
Loan or any fees or other amounts payable hereunder or under any other Loan
Document without the written consent of each Lender entitled to such amount;
provided, however, that only the consent of the Required Lenders shall be
necessary to amend the definition of “Default Rate” or to waive any obligation
of the Borrower to pay interest at the Default Rate;

(e) change (i) Section 8.03 in a manner that would alter the pro rata sharing of
payments required thereby without the written consent of each Lender or (ii) the
order of application of any reduction in the Commitments or any prepayment of
Loans;

(f) change any provision of this Section 10.01 or the definition of “Required
Lenders” or any other provision hereof specifying the number or percentage of
Lenders required to amend, waive or otherwise modify any rights hereunder or
make any determination or grant any consent hereunder without the written
consent of each Lender;

 

92



--------------------------------------------------------------------------------

(g) release all or substantially all of the Collateral in any transaction or
series of related transactions, without the written consent of each Lender;

(h) release all or substantially all of the value of the Guaranty, without the
written consent of each Lender, except to the extent the release of any
Subsidiary from the Guaranty is permitted pursuant to Section 9.10 (in which
case such release may be made by the Administrative Agent acting alone); or

(i) impose any greater restriction on the ability of any Lender to assign any of
its rights or obligations hereunder without the written consent of the Required
Lenders;

and provided, further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by the Administrative Agent in addition to the Lenders
required above, affect the rights or duties of the Administrative Agent under
this Agreement or any other Loan Document; and (ii) the Fee Letter may be
amended, or rights or privileges thereunder waived, in a writing executed only
by the parties thereto. Notwithstanding anything to the contrary herein, no
Defaulting Lender shall have any right to approve or disapprove any amendment,
waiver or consent hereunder, (and any amendment, waiver or consent which by its
terms requires the consent of all Lenders or each affected Lender may be
effected with the consent of the applicable Lenders other than Defaulting
Lenders), except that (x) the Commitment of any Defaulting Lender may not be
increased or extended without the consent of such Lender and (y) any waiver,
amendment or modification requiring the consent of all Lenders or each affected
Lender that by its terms affects any Defaulting Lender more adversely than other
affected Lenders shall require the consent of such Defaulting Lender.

10.02 Notices; Effectiveness; Electronic Communications. (a) Notices Generally.
Except in the case of notices and other communications expressly permitted to be
given by telephone (and except as provided in subsection (b) below), all notices
and other communications provided for herein shall be in writing and shall be
delivered by hand or overnight courier service, mailed by certified or
registered mail or sent by telecopier as follows, and all notices and other
communications expressly permitted hereunder to be given by telephone shall be
made to the applicable telephone number, as follows:

(i) if to the Borrower or the Administrative Agent, to the address, telecopier
number, electronic mail address or telephone number specified for such Person on
Schedule 10.02; and

(ii) if to any other Lender, to the address, telecopier number, electronic mail
address or telephone number specified in its Administrative Questionnaire.

Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices and other communications sent by telecopier shall be deemed to
have been given when sent (except that, if not given during normal business
hours for the recipient, shall be deemed to have been given at the opening of
business on the next business day for the recipient). Notices and other
communications delivered through electronic communications to the extent
provided in subsection (b) below shall be effective as provided in such
subsection (b).

 

93



--------------------------------------------------------------------------------

(b) Electronic Communications. Notices and other communications to the Lenders
hereunder may be delivered or furnished by electronic communication (including
e-mail and Internet or intranet websites) pursuant to procedures approved by the
Administrative Agent, provided that the foregoing shall not apply to notices to
any Lender pursuant to Article II if such Lender has notified the Administrative
Agent that it is incapable of receiving notices under such Article by electronic
communication. The Administrative Agent or the Borrower may, in its discretion,
agree to accept notices and other communications to it hereunder by electronic
communications pursuant to procedures approved by it, provided that approval of
such procedures may be limited to particular notices or communications.

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.

(c) The Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE AGENT
PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF THE
BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM
LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS. NO WARRANTY OF
ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT
PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM. In no event
shall the Administrative Agent or any of its Related Parties (collectively, the
“Agent Parties”) have any liability to the Borrower, any Lender or any other
Person for losses, claims, damages, liabilities or expenses of any kind (whether
in tort, contract or otherwise) arising out of the Borrower’s or the
Administrative Agent’s transmission of Borrower Materials through the Internet,
except to the extent that such losses, claims, damages, liabilities or expenses
are determined by a court of competent jurisdiction by a final and nonappealable
judgment to have resulted from the gross negligence or willful misconduct of
such Agent Party; provided, however, that in no event shall any Agent Party have
any liability to the Borrower, any Lender or any other Person for indirect,
special, incidental, consequential or punitive damages (as opposed to direct or
actual damages).

(d) Change of Address, Etc. Each of the Borrower and the Administrative Agent
may change its address, telecopier or telephone number for notices and other
communications hereunder by notice to the other parties hereto. Each other
Lender may change its address, telecopier or telephone number for notices and
other communications hereunder by notice to the Borrower and the Administrative
Agent. In addition, each Lender agrees to notify the Administrative Agent from
time to time to ensure that the Administrative Agent has on record (i)

 

94



--------------------------------------------------------------------------------

an effective address, contact name, telephone number, telecopier number and
electronic mail address to which notices and other communications may be sent
and (ii) accurate wire instructions for such Lender. Furthermore, each Public
Lender agrees to cause at least one individual at or on behalf of such Public
Lender to at all times have selected the “Private Side Information” or similar
designation on the content declaration screen of the Platform in order to enable
such Public Lender or its delegate, in accordance with such Public Lender’s
compliance procedures and applicable Law, including United States Federal and
state securities Laws, to make reference to Borrower Materials that are not made
available through the “Public Side Information” portion of the Platform and that
may contain material non-public information with respect to the Borrower or its
securities for purposes of United States Federal or state securities laws.

(e) Reliance by Administrative Agent and Lenders. The Administrative Agent and
the Lenders shall be entitled to rely and act upon any notices (including
telephonic Committed Loan Notices) purportedly given by or on behalf of the
Borrower even if (i) such notices were not made in a manner specified herein,
were incomplete or were not preceded or followed by any other form of notice
specified herein, or (ii) the terms thereof, as understood by the recipient,
varied from any confirmation thereof. The Borrower shall indemnify the
Administrative Agent, each Lender and the Related Parties of each of them from
all losses, costs, expenses and liabilities resulting from the reliance by such
Person on each notice purportedly given by or on behalf of the Borrower. All
telephonic notices to and other telephonic communications with the
Administrative Agent may be recorded by the Administrative Agent, and each of
the parties hereto hereby consents to such recording.

10.03 No Waiver; Cumulative Remedies; Enforcement. No failure by any Lender or
the Administrative Agent to exercise, and no delay by any such Person in
exercising, any right, remedy, power or privilege hereunder or under any other
Loan Document shall operate as a waiver thereof; nor shall any single or partial
exercise of any right, remedy, power or privilege hereunder preclude any other
or further exercise thereof or the exercise of any other right, remedy, power or
privilege. The rights, remedies, powers and privileges herein provided, and
provided under each other Loan Document, are cumulative and not exclusive of any
rights, remedies, powers and privileges provided by law.

Notwithstanding anything to the contrary contained herein or in any other Loan
Document, the authority to enforce rights and remedies hereunder and under the
other Loan Documents against the Loan Parties or any of them shall be vested
exclusively in, and all actions and proceedings at law in connection with such
enforcement shall be instituted and maintained exclusively by, the
Administrative Agent in accordance with Section 8.02 for the benefit of all the
Lenders; provided, however, that the foregoing shall not prohibit (a) the
Administrative Agent from exercising on its own behalf the rights and remedies
that inure to its benefit (solely in its capacity as Administrative Agent)
hereunder and under the other Loan Documents, (b) any Lender from exercising
setoff rights in accordance with Section 10.08 (subject to the terms of
Section 2.11), or (c) any Lender from filing proofs of claim or appearing and
filing pleadings on its own behalf during the pendency of a proceeding relative
to any Loan Party under any Debtor Relief Law; and provided, further, that if at
any time there is no Person acting as Administrative Agent hereunder and under
the other Loan Documents, then (i) the Required Lenders shall have the rights
otherwise ascribed to the Administrative Agent pursuant to Section 8.02 and
(ii) in

 

95



--------------------------------------------------------------------------------

addition to the matters set forth in clauses (b) and (c) of the preceding
proviso and subject to Section 2.11, any Lender may, with the consent of the
Required Lenders, enforce any rights and remedies available to it and as
authorized by the Required Lenders.

10.04 Expenses; Indemnity; Damage Waiver. (a) Costs and Expenses. The Borrower
shall pay (i) all reasonable out-of-pocket expenses incurred by the
Administrative Agent and its Affiliates (including the reasonable fees, charges
and disbursements of counsel for the Administrative Agent in each relevant
jurisdiction,), in connection with the syndication of the credit facilities
provided for herein, the preparation, negotiation, execution, delivery and
administration of this Agreement and the other Loan Documents or any amendments,
modifications or waivers of the provisions hereof or thereof (whether or not the
transactions contemplated hereby or thereby shall be consummated), and (ii) all
out-of-pocket expenses incurred by the Administrative Agent, Syndication Agent,
Bookrunners, Lead Arrangers or any Lender (including the reasonable fees,
charges and disbursements of counsel for the Administrative Agent and the
Lenders), in connection with the enforcement or protection of its rights (A) in
connection with this Agreement and the other Loan Documents, including its
rights under this Section, or (B) in connection with Loans made hereunder,
including all such out-of-pocket expenses incurred during any workout,
restructuring or negotiations in respect of such Loans; provided that in the
case of charges of outside counsel, such payment shall be limited to the fees,
disbursements and other charges of (x) one transaction counsel, (y) if
reasonably necessary (as determined by the Administrative Agent), one local
counsel in each relevant jurisdiction and (z) if reasonably necessary (as
determined by the Administrative Agent), regulatory and specialist counsel (and,
in each case, in the case of an actual or a potential conflict of interest,
(A) one additional counsel for each affected person (or group of persons) and
(B) if necessary, one local, regulatory and/or specialist counsel for each
affected person (or group of persons) in any relevant jurisdiction.

(b) Indemnification by the Borrower. The Borrower shall indemnify the
Administrative Agent (and any sub-agent thereof), Syndication Agent,
Bookrunners, Lead Arrangers each Lender and each Related Party of any of the
foregoing Persons (each such Person being called an “Indemnitee”) against, and
hold each Indemnitee harmless from, any and all losses, claims, damages,
liabilities and related expenses (including the fees, charges and disbursements
of counsel for any Indemnitees), incurred by any Indemnitee or asserted against
any Indemnitee by any third party or by the Borrower or any other Loan Party
arising out of, in connection with, or as a result of (i) the execution or
delivery of this Agreement, any other Loan Document or any agreement or
instrument contemplated hereby or thereby, the performance by the parties hereto
of their respective obligations hereunder or thereunder or the consummation of
the transactions contemplated hereby or thereby, or, in the case of the
Administrative Agent (and any sub-agent thereof) and its Related Parties only,
the administration of this Agreement and the other Loan Documents, (ii) any Loan
or the use or proposed use of the proceeds therefrom, (iii) any actual or
alleged presence or release of Hazardous Materials on or from any property owned
or operated by the Borrower or any of its Subsidiaries, or any Environmental
Liability related in any way to the Borrower or any of its Subsidiaries, or
(iv) any actual or prospective claim, litigation, investigation or proceeding
relating to any of the foregoing, whether based on contract, tort or any other
theory, whether brought by a third party or by the Borrower or any other Loan
Party or any of the Borrower’s or such Loan Party’s directors, shareholders or
creditors, and regardless of whether any Indemnitee is a party thereto, IN ALL
CASES,

 

96



--------------------------------------------------------------------------------

WHETHER OR NOT CAUSED BY OR ARISING, IN WHOLE OR IN PART, OUT OF THE
COMPARATIVE, CONTRIBUTORY OR SOLE NEGLIGENCE OF THE INDEMNITEE; provided that
such indemnity shall not, as to any Indemnitee, be available to the extent that
such losses, claims, damages, liabilities or related expenses (x) are determined
by a court of competent jurisdiction by final and nonappealable judgment to have
resulted from the gross negligence or willful misconduct of such Indemnitee or
(y) result from a claim brought by the Borrower or any other Loan Party against
an Indemnitee for breach in bad faith of such Indemnitee’s obligations hereunder
or under any other Loan Document, if the Borrower or such Loan Party has
obtained a final and nonappealable judgment in its favor on such claim as
determined by a court of competent jurisdiction; provided further that with
respect to each claim (or related series of claims), in the case of charges of
outside counsel, such payment shall be limited to the fees, disbursements and
other charges of (x) one counsel, (y) if reasonably necessary (as determined by
the Administrative Agent), one local counsel in each relevant jurisdiction and
(z) if reasonably necessary (as determined by the Administrative Agent),
regulatory and specialist counsel (and, in each case, in the case of an actual
or a potential conflict of interest, (A) one additional counsel for each
affected person (or group of persons) and (B) if necessary, one local,
regulatory and/or specialist counsel for each affected person (or group of
persons) in any relevant jurisdiction.

(c) Reimbursement by Lenders. To the extent that the Borrower for any reason
fails to indefeasibly pay any amount required under subsection (a) or (b) of
this Section to be paid by it to the Administrative Agent (or any sub-agent
thereof), or any Related Party of any of the foregoing, each Lender severally
agrees to pay to the Administrative Agent (or any such sub-agent), or such
Related Party, as the case may be, such Lender’s Applicable Percentage
(determined as of the time that the applicable unreimbursed expense or indemnity
payment is sought) of such unpaid amount, provided that the unreimbursed expense
or indemnified loss, claim, damage, liability or related expense, as the case
may be, was incurred by or asserted against the Administrative Agent (or any
such sub-agent) in its capacity as such, or against any Related Party of any of
the foregoing acting for the Administrative Agent (or any such sub-agent) in
connection with such capacity. The obligations of the Lenders under this
subsection (c) are subject to the provisions of Section 2.12.

(d) Waiver of Consequential Damages, Etc. To the fullest extent permitted by
applicable law, the Borrower shall not assert, and hereby waives, any claim
against any Indemnitee, on any theory of liability, for special, indirect,
consequential or punitive damages (as opposed to direct or actual damages)
arising out of, in connection with, or as a result of, this Agreement, any other
Loan Document or any agreement or instrument contemplated hereby, the
transactions contemplated hereby or thereby, any Loan or the use of the proceeds
thereof. No Indemnitee referred to in subsection (b) above shall be liable for
any damages arising from the use by unintended recipients of any information or
other materials distributed to such unintended recipients by such Indemnitee
through telecommunications, electronic or other information transmission systems
in connection with this Agreement or the other Loan Documents or the
transactions contemplated hereby or thereby other than for direct or actual
damages resulting from the gross negligence or willful misconduct of such
Indemnitee as determined by a final and nonappealable judgment of a court of
competent jurisdiction.

 

97



--------------------------------------------------------------------------------

(e) Payments. All amounts due under this Section shall be payable not later than
ten Business Days after demand therefor.

(f) Survival. The agreements in this Section shall survive the resignation of
the Administrative Agent, the replacement of any Lender, the termination of the
Aggregate Commitments and the repayment, satisfaction or discharge of all the
other Obligations.

10.05 Payments Set Aside. To the extent that any payment by or on behalf of the
Borrower is made to the Administrative Agent or any Lender, or the
Administrative Agent or any Lender exercises its right of setoff, and such
payment or the proceeds of such setoff or any part thereof is subsequently
invalidated, declared to be fraudulent or preferential, set aside or required
(including pursuant to any settlement entered into by the Administrative Agent
or such Lender in its discretion) to be repaid to a trustee, receiver or any
other party, in connection with any proceeding under any Debtor Relief Law or
otherwise, then (a) to the extent of such recovery, the obligation or part
thereof originally intended to be satisfied shall be revived and continued in
full force and effect as if such payment had not been made or such setoff had
not occurred, and (b) each Lender severally agrees to pay to the Administrative
Agent upon demand its applicable share (without duplication) of any amount so
recovered from or repaid by the Administrative Agent, plus interest thereon from
the date of such demand to the date such payment is made at a rate per annum
equal to the Federal Funds Rate from time to time in effect. The obligations of
the Lenders under clause (b) of the preceding sentence shall survive the payment
in full of the Obligations and the termination of this Agreement.

10.06 Successors and Assigns. (a) Successors and Assigns Generally. The
provisions of this Agreement shall be binding upon and inure to the benefit of
the parties hereto and their respective successors and assigns permitted hereby,
except that the Borrower may not assign or otherwise transfer any of its rights
or obligations hereunder without the prior written consent of the Administrative
Agent and each Lender and no Lender may assign or otherwise transfer any of its
rights or obligations hereunder except (i) to an assignee in accordance with the
provisions of Section 10.06(b), (ii) by way of participation in accordance with
the provisions of Section 10.06(d), or (iii) by way of pledge or assignment of a
security interest subject to the restrictions of Section 10.06(f) (and any other
attempted assignment or transfer by any party hereto shall be null and void).
Nothing in this Agreement, expressed or implied, shall be construed to confer
upon any Person (other than the parties hereto, their respective successors and
assigns permitted hereby, Participants to the extent provided in subsection
(d) of this Section and, to the extent expressly contemplated hereby, the
Related Parties of each of the Administrative Agent and the Lenders) any legal
or equitable right, remedy or claim under or by reason of this Agreement.

(b) Assignments by Lenders. Any Lender may at any time assign to one or more
assignees all or a portion of its rights and obligations under this Agreement
(including all or a portion of its Commitment(s) and the Loans at the time owing
to it); provided that any such assignment shall be subject to the following
conditions:

(i) Minimum Amounts.

(A) in the case of an assignment (i) in connection with the initial syndication
of the Commitments held by Bank of America, N.A. and Wells Fargo

 

98



--------------------------------------------------------------------------------

Bank, N.A. and (ii) of the entire remaining amount of the assigning Lender’s
Commitment under any Facility and the Loans at the time owing to it under such
Facility or in the case of an assignment to a Lender, an Affiliate of a Lender
or an Approved Fund, no minimum amount need be assigned; and

(B) in any case not described in subsection (b)(i)(A) of this Section, the
aggregate amount of the Commitment (which for this purpose includes Loans
outstanding thereunder) or, if the Commitment is not then in effect, the
principal outstanding balance of the Loans of the assigning Lender subject to
each such assignment, determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the Administrative Agent or, if
“Trade Date” is specified in the Assignment and Assumption, as of the Trade
Date, shall not be less than $1,000,000, unless each of the Administrative Agent
and, so long as no Event of Default has occurred and is continuing, the Borrower
otherwise consents (each such consent not to be unreasonably withheld or
delayed); provided, however, that concurrent assignments to members of an
Assignee Group and concurrent assignments from members of an Assignee Group to a
single Eligible Assignee (or to an Eligible Assignee and members of its Assignee
Group) will be treated as a single assignment for purposes of determining
whether such minimum amount has been met;

(ii) Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loans or the Commitment
assigned;

(iii) Required Consents. No consent shall be required for any assignment except
to the extent required by subsection (b)(i)(B) of this Section and, in addition:

(A) except in the case of an assignment in connection with the initial
syndication of the commitments held by Bank of America, N.A. and Wells Fargo
Bank, N.A., the consent of the Borrower (such consent not to be unreasonably
withheld or delayed) shall be required unless (1) an Event of Default has
occurred and is continuing at the time of such assignment or (2) such assignment
is to a Lender, an Affiliate of a Lender or an Approved Fund; provided that the
Borrower shall be deemed to have consented to any such assignment unless it
shall object thereto by written notice to the Administrative Agent within five
(5) Business Days after having received notice thereof; and

(B) the consent of the Administrative Agent (such consent not to be unreasonably
withheld or delayed) shall be required for assignments in respect of any Loan to
a Person that is not a Lender, an Affiliate of a Lender or an Approved Fund.

(iv) Assignment and Assumption. The parties to each assignment shall execute and
deliver to the Administrative Agent an Assignment and Assumption, together with
a processing and recordation fee in the amount of $3,500; provided, however,
that the Administrative Agent may, in its sole discretion, elect to waive such
processing and

 

99



--------------------------------------------------------------------------------

recordation fee in the case of any assignment. The assignee, if it is not a
Lender, shall deliver to the Administrative Agent an Administrative
Questionnaire.

(v) No Assignment to Certain Persons. No such assignment shall be made (A) to
the Borrower or any of the Borrower’s Affiliates or Subsidiaries, or (B) to any
Defaulting Lender or any of its Subsidiaries, or any Person who, upon becoming a
Lender hereunder, would constitute any of the foregoing Persons described in
this clause (B), or (C) to a natural person.

(vi) Certain Additional Payments. In connection with any assignment of rights
and obligations of any Defaulting Lender hereunder, no such assignment shall be
effective unless and until, in addition to the other conditions thereto set
forth herein, the parties to the assignment shall make such additional payments
to the Administrative Agent in an aggregate amount sufficient, upon distribution
thereof as appropriate (which may be outright payment, purchases by the assignee
of participations or subparticipations, or other compensating actions, including
funding, with the consent of the Borrower and the Administrative Agent, the
applicable pro rata share of Loans previously requested but not funded by the
Defaulting Lender, to each of which the applicable assignee and assignor hereby
irrevocably consent), to (x) pay and satisfy in full all payment liabilities
then owed by such Defaulting Lender to the Administrative Agent or any Lender
hereunder (and interest accrued thereon) and (y) acquire (and fund as
appropriate) its full pro rata share of all Loans in accordance with its
Applicable Percentage. Notwithstanding the foregoing, in the event that any
assignment of rights and obligations of any Defaulting Lender hereunder shall
become effective under applicable Law without compliance with the provisions of
this paragraph, then the assignee of such interest shall be deemed to be a
Defaulting Lender for all purposes of this Agreement until such compliance
occurs.

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section, from and after the effective date specified
in each Assignment and Assumption, the assignee thereunder shall be a party to
this Agreement and, to the extent of the interest assigned by such Assignment
and Assumption, have the rights and obligations of a Lender under this
Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 3.01, 3.04, 3.05 and 10.04 with
respect to facts and circumstances occurring prior to the effective date of such
assignment. Upon request, the Borrower (at its expense) shall execute and
deliver a Note to the assignee Lender. Any assignment or transfer by a Lender of
rights or obligations under this Agreement that does not comply with this
subsection shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
Section 10.06(d).

(c) Register. The Administrative Agent, acting solely for this purpose as an
agent of the Borrower (and such agency being solely for tax purposes), shall
maintain at the Administrative Agent’s Office a copy of each Assignment and
Assumption delivered to it and a

 

100



--------------------------------------------------------------------------------

register for the recordation of the names and addresses of the Lenders, and the
Commitments of, and principal amounts of the Loans owing to, each Lender
pursuant to the terms hereof from time to time (the “Register”). The entries in
the Register shall be conclusive, and the Borrower, the Administrative Agent and
the Lenders may treat each Person whose name is recorded in the Register
pursuant to the terms hereof as a Lender hereunder for all purposes of this
Agreement, notwithstanding notice to the contrary. In addition, the
Administrative Agent shall maintain on the Register information regarding the
designation, and revocation of designation, of any Lender as a Defaulting
Lender. The Register shall be available for inspection by the Borrower and any
Lender, at any reasonable time and from time to time upon reasonable prior
notice.

(d) Participations. Any Lender may at any time, without the consent of, or
notice to, the Borrower or the Administrative Agent, sell participations to any
Person (other than a natural person or the Borrower or any of the Borrower’s
Affiliates or Subsidiaries) (each, a “Participant”) in all or a portion of such
Lender’s rights and/or obligations under this Agreement (including all or a
portion of its Commitment and/or the Loans; provided that (i) such Lender’s
obligations under this Agreement shall remain unchanged, (ii) such Lender shall
remain solely responsible to the other parties hereto for the performance of
such obligations and (iii) the Borrower, the Administrative Agent and the
Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement. Any
agreement or instrument pursuant to which a Lender sells such a participation
shall provide that such Lender shall retain the sole right to enforce this
Agreement and to approve any amendment, modification or waiver of any provision
of this Agreement; provided that such agreement or instrument may provide that
such Lender will not, without the consent of the Participant, agree to any
amendment, waiver or other modification described in the first proviso to
Section 10.01 that affects such Participant. Subject to subsection (e) of this
Section, the Borrower agrees that each Participant shall be entitled to the
benefits of Sections 3.01, 3.04 and 3.05 to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to Section 10.06(b).
To the extent permitted by law, each Participant also shall be entitled to the
benefits of Section 10.08 as though it were a Lender, provided such Participant
agrees to be subject to Section 2.11 as though it were a Lender.

(e) Limitations upon Participant Rights. A Participant shall not be entitled to
receive any greater payment under Section 3.01 or 3.04 than the applicable
Lender would have been entitled to receive with respect to the participation
sold to such Participant, unless the sale of the participation to such
Participant is made with the Borrower’s prior written consent. A Participant
that would be a Foreign Lender if it were a Lender shall not be entitled to the
benefits of Section 3.01 unless the Borrower is notified of the participation
sold to such Participant and such Participant agrees, for the benefit of the
Borrower, to comply with Section 3.01(e) as though it were a Lender.

(f) Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement (including
under its Note, if any) to secure obligations of such Lender, including any
pledge or assignment to secure obligations to a Federal Reserve Bank; provided
that no such pledge or assignment shall release such Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.

 

101



--------------------------------------------------------------------------------

10.07 Treatment of Certain Information; Confidentiality. Each of the
Administrative Agent and the Lenders agrees to maintain the confidentiality of
the Information (as defined below), except that Information may be disclosed
(a) to its Affiliates and to its and its Affiliates’ respective partners,
directors, officers, employees, agents, trustees, advisors and representatives
(it being understood that the Persons to whom such disclosure is made will be
informed of the confidential nature of such Information and instructed to keep
such Information confidential), (b) to the extent requested by any regulatory
authority purporting to have jurisdiction over it (including any self-regulatory
authority, such as the National Association of Insurance Commissioners), (c) to
the extent required by applicable laws or regulations or by any subpoena or
similar legal process, (d) to any other party hereto, (e) in connection with the
exercise of any remedies hereunder or under any other Loan Document or any
action or proceeding relating to this Agreement or any other Loan Document or
the enforcement of rights hereunder or thereunder, (f) subject to an agreement
containing provisions substantially the same as those of this Section, to
(i) any assignee of or Participant in, or any prospective assignee of or
Participant in, any of its rights or obligations under this Agreement or
(ii) any actual or prospective counterparty (or its advisors) to any swap or
derivative transaction relating to the Borrower and its obligations, (g) with
the consent of the Borrower or (h) to the extent such Information (i) becomes
publicly available other than as a result of a breach of this Section or
(ii) becomes available to the Administrative Agent, any Lender or any of their
respective Affiliates on a nonconfidential basis from a source other than the
Borrower.

For purposes of this Section, “Information” means all information received from
any Loan Party or any Subsidiary thereof relating to any Loan Party or any
Subsidiary thereof or their respective businesses, other than any such
information that is available to the Administrative Agent or any Lender on a
nonconfidential basis prior to disclosure by any Loan Party or any Subsidiary
thereof, provided that, in the case of information received from a Loan Party or
any such Subsidiary after the date hereof, such information is clearly
identified at the time of delivery as confidential. Any Person required to
maintain the confidentiality of Information as provided in this Section shall be
considered to have complied with its obligation to do so if such Person has
exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential information.

Each of the Administrative Agent and the Lenders acknowledges that (a) the
Information may include material non-public information concerning the Borrower
or a Subsidiary, as the case may be, (b) it has developed compliance procedures
regarding the use of material non-public information and (c) it will handle such
material non-public information in accordance with applicable Law, including
United States Federal and state securities Laws.

10.08 Right of Setoff. If an Event of Default shall have occurred and be
continuing, each Lender and each of its Affiliates is hereby authorized at any
time and from time to time, after obtaining the prior written consent of the
Administrative Agent, to the fullest extent permitted by applicable law, to set
off and apply any and all deposits (general or special, time or demand,
provisional or final, in whatever currency) at any time held and other
obligations (in whatever currency) at any time owing by such Lender or any such
Affiliate to or for the credit or the account of the Borrower against any and
all of the obligations of the Borrower now or hereafter existing under this
Agreement or any other Loan Document to such Lender, irrespective of whether or
not such Lender shall have made any demand under this Agreement or

 

102



--------------------------------------------------------------------------------

any other Loan Document and although such obligations of the Borrower may be
contingent or unmatured or are owed to a branch or office of such Lender
different from the branch or office holding such deposit or obligated on such
indebtedness. The rights of each Lender and its Affiliates under this Section
are in addition to other rights and remedies (including other rights of setoff)
that such Lender and its Affiliates may have. Each Lender agrees to notify the
Borrower and the Administrative Agent promptly after any such setoff and
application, provided that the failure to give such notice shall not affect the
validity of such setoff and application.

10.09 Interest Rate Limitation. Notwithstanding anything to the contrary
contained in any Loan Document, the interest paid or agreed to be paid under the
Loan Documents shall not exceed the maximum rate of non-usurious interest
permitted by applicable Law (the “Maximum Rate”). If the Administrative Agent or
any Lender shall receive interest in an amount that exceeds the Maximum Rate,
the excess interest shall be applied to the principal of the Loans or, if it
exceeds such unpaid principal, refunded to the Borrower. In determining whether
the interest contracted for, charged, or received by the Administrative Agent or
a Lender exceeds the Maximum Rate, such Person may, to the extent permitted by
applicable Law, (a) characterize any payment that is not principal as an
expense, fee, or premium rather than interest, (b) exclude voluntary prepayments
and the effects thereof, and (c) amortize, prorate, allocate, and spread in
equal or unequal parts the total amount of interest throughout the contemplated
term of the Obligations hereunder.

10.10 Counterparts; Integration; Effectiveness. This Agreement may be executed
in counterparts (and by different parties hereto in different counterparts),
each of which shall constitute an original, but all of which when taken together
shall constitute a single contract. This Agreement and the other Loan Documents
constitute the entire contract among the parties relating to the subject matter
hereof and supersede any and all previous agreements and understandings, oral or
written, relating to the subject matter hereof. Except as provided in
Section 4.01, this Agreement shall become effective when it shall have been
executed by the Administrative Agent and when the Administrative Agent shall
have received counterparts hereof that, when taken together, bear the signatures
of each of the other parties hereto. Delivery of an executed counterpart of a
signature page of this Agreement by telecopy or other electronic imaging means
shall be effective as delivery of a manually executed counterpart of this
Agreement.

10.11 Survival of Representations and Warranties. All representations and
warranties made hereunder and in any other Loan Document or other document
delivered pursuant hereto or thereto or in connection herewith or therewith
shall survive the execution and delivery hereof and thereof. Such
representations and warranties have been or will be relied upon by the
Administrative Agent and each Lender, regardless of any investigation made by
the Administrative Agent or any Lender or on their behalf and notwithstanding
that the Administrative Agent or any Lender may have had notice or knowledge of
any Default at the time of any Credit Extension, and shall continue in full
force and effect as long as any Loan or any other Obligation hereunder shall
remain unpaid or unsatisfied.

10.12 Severability. If any provision of this Agreement or the other Loan
Documents is held to be illegal, invalid or unenforceable, (a) the legality,
validity and enforceability of the remaining provisions of this Agreement and
the other Loan Documents shall not be affected or

 

103



--------------------------------------------------------------------------------

impaired thereby and (b) the parties shall endeavor in good faith negotiations
to replace the illegal, invalid or unenforceable provisions with valid
provisions the economic effect of which comes as close as possible to that of
the illegal, invalid or unenforceable provisions. The invalidity of a provision
in a particular jurisdiction shall not invalidate or render unenforceable such
provision in any other jurisdiction. Without limiting the foregoing provisions
of this Section 10.12, if and to the extent that the enforceability of any
provisions in this Agreement relating to Defaulting Lenders shall be limited by
Debtor Relief Laws, as determined in good faith by the Administrative Agent,
then such provisions shall be deemed to be in effect only to the extent not so
limited.

10.13 Governing Law; Jurisdiction; Etc.

(a) GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

(b) SUBMISSION TO JURISDICTION. EACH PARTY HERETO IRREVOCABLY AND
UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE EXCLUSIVE
JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK SITTING IN NEW YORK COUNTY
AND OF THE UNITED STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW YORK,
AND ANY APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING ARISING
OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT, OR FOR
RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE PARTIES HERETO
IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH
ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK STATE COURT
OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL COURT.
EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR
PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY
SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW. NOTHING IN THIS
AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT THAT THE
ADMINISTRATIVE AGENT, ANY LENDER MAY OTHERWISE HAVE TO BRING ANY ACTION OR
PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT, INCLUDING WITH
RESPECT TO COLLATERAL, AGAINST THE BORROWER OR ITS PROPERTIES IN THE COURTS OF
ANY JURISDICTION.

(c) WAIVER OF VENUE. EACH PARTY HERETO IRREVOCABLY AND UNCONDITIONALLY WAIVES,
TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW
OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING ARISING OUT
OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT IN ANY COURT
REFERRED TO IN PARAGRAPH (B) OF THIS SECTION. EACH OF THE PARTIES HERETO HEREBY
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, THE
DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING
IN ANY SUCH COURT.

 

104



--------------------------------------------------------------------------------

(d) SERVICE OF PROCESS. EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF
PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 10.02. NOTHING IN THIS
AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY
OTHER MANNER PERMITTED BY APPLICABLE LAW

10.14 Waiver of Jury Trial. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON
WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG OTHER THINGS, THE
MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

10.15 No Advisory or Fiduciary Responsibility. In connection with all aspects of
each transaction contemplated hereby (including in connection with any
amendment, waiver or other modification hereof or of any other Loan Document),
the Borrower acknowledges and agrees, and acknowledges its Affiliates’
understanding, that: (i) (A) the arranging and other services regarding this
Agreement provided by the Administrative Agent and the Lead Arrangers are
arm’s-length commercial transactions between the Borrower and its Affiliates, on
the one hand, and the Administrative Agent and the Lead Arrangers, on the other
hand, (B) the Borrower has consulted its own legal, accounting, regulatory and
tax advisors to the extent it has deemed appropriate, and (C) the Borrower is
capable of evaluating, and understands and accepts, the terms, risks and
conditions of the transactions contemplated hereby and by the other Loan
Documents; (ii) (A) the Administrative Agent and the Lead Arrangers are and have
been acting solely as a principal and, except as expressly agreed in writing by
the relevant parties, has not been, is not, and will not be acting as an
advisor, agent or fiduciary for the Borrower or any of its Affiliates, or any
other Person and (B) neither the Administrative Agent nor the Lead Arrangers
have any obligation to the Borrower or any of its Affiliates with respect to the
transactions contemplated hereby except those obligations expressly set forth
herein and in the other Loan Documents; and (iii) the Administrative Agent and
the Lead Arrangers and their respective Affiliates may be engaged in a broad
range of transactions that involve interests that differ from those of the
Borrower and its Affiliates, and neither the Administrative Agent nor the Lead
Arrangers have any obligation to disclose any of such interests to the Borrower
or its Affiliates. To the fullest extent permitted by law, the Borrower hereby
waives and releases any claims that it may have against the Administrative Agent
and the Lead Arrangers with respect to any breach or alleged breach of agency or
fiduciary duty in connection with any aspect of any transaction contemplated
hereby.

 

105



--------------------------------------------------------------------------------

10.16 Electronic Execution of Assignments and Certain Other Documents. The words
“execution,” “signed,” “signature,” and words of like import in any Assignment
and Assumption or in any amendment or other modification hereof (including
waivers and consents) shall be deemed to include electronic signatures or the
keeping of records in electronic form, each of which shall be of the same legal
effect, validity or enforceability as a manually executed signature or the use
of a paper-based recordkeeping system, as the case may be, to the extent and as
provided for in any applicable law, including the Federal Electronic Signatures
in Global and National Commerce Act, the New York State Electronic Signatures
and Records Act, or any other similar state laws based on the Uniform Electronic
Transactions Act.

10.17 USA PATRIOT Act. Each Lender that is subject to the Act (as hereinafter
defined) and the Administrative Agent (for itself and not on behalf of any
Lender) hereby notifies the Borrower that pursuant to the requirements of the
USA PATRIOT Act (Title III of Pub. L. 107-56 (signed into law October 26, 2001))
(the “Patriot Act”), it is required to obtain, verify and record information
that identifies each Loan Party, which information includes the name and address
of each Loan Party and other information that will allow such Lender or the
Administrative Agent, as applicable, to identify each Loan Party in accordance
with the Patriot Act. The Borrower shall, promptly following a request by the
Administrative Agent or any Lender, provide all documentation and other
information that the Administrative Agent or such Lender requests in order to
comply with its ongoing obligations under applicable “know your customer” an
anti-money laundering rules and regulations, including the Patriot Act.

10.18 Judgment Currency. If, for the purposes of obtaining judgment in any
court, it is necessary to convert a sum due hereunder or any other Loan Document
in one currency into another currency, the rate of exchange used shall be that
at which in accordance with normal banking procedures the Administrative Agent
could purchase the first currency with such other currency on the Business Day
preceding that on which final judgment is given. The obligation of the Borrower
in respect of any such sum due from it to the Administrative Agent or any Lender
hereunder or under the other Loan Documents shall, notwithstanding any judgment
in a currency (the “Judgment Currency”) other than that in which such sum is
denominated in accordance with the applicable provisions of this Agreement (the
“Agreement Currency”), be discharged only to the extent that on the business day
following receipt by the Administrative Agent or such Lender, as the case may
be, of any sum adjudged to be so due in the Judgment Currency, the
Administrative Agent or such Lender, as the case may be, may in accordance with
normal banking procedures purchase the Agreement Currency with the Judgment
Currency. If the amount of the Agreement Currency so purchased is less than the
sum originally due to the Administrative Agent or any Lender from the Borrower
in the Agreement Currency, the Borrower agrees, as a separate obligation and
notwithstanding any such judgment, to indemnify the Administrative Agent or such
Lender, as the case may be, against such loss. If the amount of the Agreement
Currency so purchased is greater than the sum originally due to the
Administrative Agent or any Lender in such currency, the Administrative Agent or
such Lender, as the case may be, agrees to return the amount of any excess to
the Borrower (or to any other Person who may be entitled thereto under
applicable law).

10.19 Intercreditor Agreement, the 2015 Note Intercreditor Agreement and the
Acknowledgment.

 

106



--------------------------------------------------------------------------------

(a) Each Lender grants the Administrative Agent the power to enter into the
Intercreditor Agreement and to bind such Lender to the provisions thereof.
Notwithstanding anything herein to the contrary, the Lien and security interest
granted pursuant to this Agreement and the exercise of any right or remedy
hereunder are subject to the provisions of the Intercreditor Agreement. In the
event of any conflict between the terms of the Intercreditor Agreement and this
Agreement, the terms of the Intercreditor Agreement shall govern and control
except as expressly set forth in the Intercreditor Agreement. Without limiting
the generality of the foregoing, and notwithstanding anything herein to the
contrary, all rights and remedies of the Administrative Agent (and the other
Secured Parties) with respect to the “Revolving Loan Priority Collateral” (as
defined in the Intercreditor Agreement) shall be subject to the terms of the
Intercreditor Agreement, and until the “Discharge of Revolving Loan Debt” (as
defined in the Intercreditor Agreement), any obligation of any Loan Party
thereunder or under any other Loan Document with respect to the delivery or
control of any Revolving Loan Priority Collateral, the novation of any lien on
any certificate of title, bill of lading or other document, the giving of any
notice to any bailee or other Person, the provision of voting rights or the
obtaining of any consent of any Person, in each case in connection with any
Revolving Loan Priority Collateral, shall be deemed to be satisfied if such Loan
Party, as applicable, complies with the requirements of the similar provision of
the applicable “Revolving Loan Documents” (as defined in the Intercreditor
Agreement). Until the Discharge of Revolving Loan Debt, the delivery of any
Revolving Loan Priority Collateral to the “Revolving Loan Agent” (as defined in
the Intercreditor Agreement) pursuant to the Revolving Loan Documents shall
satisfy any delivery requirement hereunder or under any other Loan Document.

(b) Each Lender grants the Administrative Agent the power to enter into the 2015
Note Intercreditor Agreement and to bind such Lender to the provisions thereof.
Notwithstanding anything herein to the contrary, the Lien and security interest
granted pursuant to this Agreement and the exercise of any right or remedy
hereunder are subject to the provisions of the 2015 Note Intercreditor
Agreement.

(c) Each Lender grants the Administrative Agent the power to enter into the
Acknowledgment and to bind such Lender to the provisions thereof.

 

107



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.

 

POLYONE CORPORATION By:   /s/ Daniel O’Bryon   Name: Daniel O’Bryon   Title:
Treasurer

 

[Signature Page – Credit Agreement]



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A.,
as Administrative Agent By:   /s/ DeWayne D. Rosse   Name: DeWayne D. Rosse  
Title: Agency Management Officer

 

 

[Signature Page – Credit Agreement]



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., as a Lender By:   /s/ William M. Bulger, Jr.   Name:
William M. Bulger, Jr.   Title: Vice President

 

[Signature Page – Credit Agreement]



--------------------------------------------------------------------------------

EXHIBIT A

FORM OF COMMITTED LOAN NOTICE

Date:                     

 

To: Bank of America, N.A., as Administrative Agent

Ladies and Gentlemen:

Reference is made to that certain Credit Agreement dated as of November [•],
2011 (as amended, restated, extended, supplemented or otherwise modified in
writing from time to time, the “Credit Agreement;” the terms defined in the
Credit Agreement being used herein as therein defined), among PolyOne
Corporation, an Ohio corporation, (the “Borrower”), the Lenders from time to
time party thereto, and Bank of America, N.A., as Administrative Agent.

The undersigned hereby requests (select one):

         A Borrowing of Loans          A conversion or continuation of Loans

 

  1. On                                          (must be a Business Day).

 

  2. In the amount of $                    .

 

  3. Comprised of                             .

[Type of Loan requested]

 

  4. For Eurodollar Rate Loans: with an Interest Period of          months.

 

BORROWER:

POLYONE CORPORATION,

an Ohio corporation

By:      

Name:

Title:

 

Exhibit A – Page 1

Form of Committed Loan Notice



--------------------------------------------------------------------------------

EXHIBIT B

FORM OF TERM NOTE

FOR VALUE RECEIVED, POLYONE CORPORATION, an Ohio corporation (“Borrower”),
hereby promises to pay to                      or its registered assigns (the
“Lender”), in accordance with the provisions of the Credit Agreement (as
hereinafter defined), the principal amount of the Loans made by the Lender to
the Borrower under that certain Credit Agreement dated as of November [•], 2011
(as amended, restated, extended, supplemented or otherwise modified in writing
from time to time, the “Credit Agreement”; the terms defined therein being used
herein as therein defined), among the Borrower, the Lenders from time to time
party thereto, and Bank of America, N.A., as Administrative Agent for the
Lenders.

The Borrower promises to pay interest on the unpaid principal amount of the Loan
from the date of such Loan until such principal amount is paid in full, at such
interest rates and at such times as provided in the Credit Agreement. All
payments of principal and interest shall be made to the Administrative Agent for
the account of the Lender in Dollars in immediately available funds to the
Administrative Agent’s Office in accordance with the terms of the Credit
Agreement. If any amount is not paid in full when due hereunder, such unpaid
amount shall bear interest, to be paid upon demand, from the due date thereof
until the date of actual payment (and before as well as after judgment) computed
at the per annum rate set forth in the Credit Agreement.

This Note is one of the Notes referred to in the Credit Agreement, is entitled
to the benefits thereof and may be prepaid in whole or in part subject to the
terms and conditions provided therein. This Note is also entitled to the
benefits of the Guaranty and is secured by the Collateral. Upon the occurrence
and continuation of one or more of the Events of Default specified in the Credit
Agreement, all amounts then remaining unpaid on this Note shall become, or may
be declared to be, immediately due and payable, all as provided in the Credit
Agreement. The Loan made by the Lender may be evidenced by a loan account or
records maintained by the Lender in the ordinary course of business. The Lender
may also attach schedules to this Note and endorse thereon the date, amount and
maturity of the Loan and payments with respect thereto.

The Borrower, for itself, its successors and assigns, hereby waives diligence,
presentment, protest and demand and notice of intent to accelerate, notice of
acceleration, notice of protest, demand, dishonor and non-payment of this Note.

THIS NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF NEW YORK.

- Signature Page to Follow -

 

Exhibit B – Page 1

Form of Term Note



--------------------------------------------------------------------------------

BORROWER:

POLYONE CORPORATION,

an Ohio corporation

By:       Name:   Title:

 

 

Exhibit B – Page 2

Form of Term Note



--------------------------------------------------------------------------------

EXHIBIT C

FORM OF COMPLIANCE CERTIFICATE

(Pursuant to Section 6.02(a) of the Credit Agreement)

Financial Statement Date:                     ,         

 

To: Bank of America, N.A., as Administrative Agent

Ladies and Gentlemen:

Reference is made to that certain Credit Agreement dated as of November [•],
2011 (as amended, restated, extended, supplemented or otherwise modified in
writing from time to time, the “Credit Agreement”; the terms defined therein
being used herein as therein defined), among PolyOne Corporation, an Ohio
corporation (the “Borrower”), the various financial institutions that are, or
may from time to time become, parties thereto (each individually a “Lender,” and
collectively, the “Lenders”), and Bank of America, N.A., as Administrative Agent
for the Lenders (the “Administrative Agent”).

The undersigned Responsible Officer hereby certifies as of the date hereof that
he is a Responsible Officer of the Borrower, and that, as such, he is authorized
to execute and deliver this Certificate to the Administrative Agent on the
behalf of the Borrower, and that:

[Use following paragraph 1 for fiscal year-end financial statements]

1. Attached hereto as Exhibit A is a consolidated balance sheet of the Borrower
and its Subsidiaries for the fiscal year ended [__], 201[__], and the related
consolidated statements of income or operations, changes in shareholders’
equity, and cash flows for such fiscal year, setting forth in each case in
comparative form the figures for the previous fiscal year,1 all in reasonable
detail and prepared in accordance with GAAP, audited and accompanied by a report
and opinion of [•]2, which report and opinion have been prepared in accordance
with generally accepted auditing standards and shall not be subject to any
“going concern” or like qualification or exception or any qualification or
exception as to the scope of such audit.

[Use following paragraph 1 for fiscal quarter-end financial statements]

1. Attached hereto as Exhibit A is a consolidated balance sheet of the Borrower
and its Subsidiaries as at the end of the fiscal quarter ended [            ]
and the related consolidated statements of income or operations, changes in
shareholders’ equity, and cash flows for such

 

1  Excluding comparisons to the Acquired Business financial statements for any
fiscal year ending prior to 2012.

2  To be an independent certified public accountant of nationally recognized
standing reasonably acceptable to the Required Lenders.

 

Exhibit C – Page 1

Form of Compliance Certificate



--------------------------------------------------------------------------------

fiscal quarter and for the portion of the Borrower’s fiscal year then ended,
setting forth in each case in comparative form the figures for the corresponding
fiscal quarter of the previous fiscal year and the corresponding portion of the
previous fiscal year,3 all in reasonable detail. Such financial statements
fairly present the financial condition, results of operations, shareholders’
equity and cash flows of the Borrower and its Subsidiaries in accordance with
GAAP as at such date and for such period, subject only to normal year-end audit
adjustments and the absence of footnotes.

2. The undersigned has reviewed and is familiar with the terms of the Credit
Agreement and has made, or has caused to be made under his/her supervision, a
detailed review of the transactions and condition (financial or otherwise) of
the Borrower during the accounting period covered by such financial statements.

[select one:]

3. [To the best knowledge of the undersigned, as of the date hereof, no Default
has occurred and is continuing.]

—or—

3. [To the best knowledge of the undersigned, the following is a list of each
Default that has occurred and is continuing as of the date hereof, and its
nature and status:]

4. To the best knowledge of the undersigned, the Borrower and each of its
Subsidiaries are in compliance with their notice and reporting obligations the
Security Agreement to which they are parties [add if applicable: except as
follows:                     ].

5. Attached hereto as Exhibit B are the forecasts required to be delivered
pursuant to Section 6.01(c) of the Credit Agreement.4

6. [Attached hereto as Schedule 1 is a calculation of the Consolidated Leverage
Ratio as of the end of the most recent Measurement Period, which calculation is
true and accurate on and as of the date of this Certificate.]

7. Attached hereto as Schedule 1 is a calculation of the Capital Expenditures as
of the end of the most recent Fiscal Year, which calculation is true and
accurate on and as of the date of this Certificate.

 

3  Excluding comparisons to the Acquired Business financial statements for any
fiscal year ending prior to 2012.

4  This is an annual requirement.

 

Exhibit C – Page 2

Form of Compliance Certificate



--------------------------------------------------------------------------------

8. Attached hereto as Schedule 1 is a calculation of the Consolidated Interest
Coverage Ratio as of the end of the most recent Measurement Period, which
calculation is true and accurate on and as of the date of this Certificate.

9. [Attached hereto as Schedule 2 are changes to Schedules 5.08(b) and 5.08(c).]

[Signature Page to Follow]

 

Exhibit C – Page 3

Form of Compliance Certificate



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed this Certificate as of
                    ,         .

 

POLYONE CORPORATION,

an Ohio corporation

By:      

Name:

Title:



--------------------------------------------------------------------------------

Schedule 1 to Compliance Certificate

For the Quarter/Year ended             ,              (“Statement Date”)

($ in 000’s)

 

I.

   Section 7.11 (a) – Consolidated Interest Coverage Ratio.       A.   
Consolidated EBITDA for Measurement Period ending on above date (“Subject
Period”):    $ ______          1.    Consolidated Net Income for Subject Period:
   $ ______          2.    Consolidated Interest Charges for Subject Period:   
$ ______          3.    Provision for income taxes payable for Subject Period:
   $ ______          4.    Depreciation and amortization expenses for Subject
Period:    $ ______          5.    Non-recurring reductions of Consolidated Net
Income for Subject Period (of which cash items do not exceed 3% of Consolidated
EBITDA for Subject Period and calculated without taking into account any of the
addbacks set forth in this clause 5)5:    $ ______          6.    Non-cash
compensation expense in respect of stock option plans, restricted stock and
other employee equity compensation plans for Subject Period:          7.   
Non-cash goodwill or other intangible asset impairment charges and write-offs of
goodwill and other intangible assets, in each case, pursuant to ASC 350 or any
similar rule announced by the Financial Accounting Standards Board for Subject
Period:          8.    Fees and expenses incurred prior to or within 90 days
after the Closing Date in connection with the Transaction for Subject Period:6
         9    Fees and expenses incurred in connection with amendments and
waivers of the Credit Agreement and the other Loan Documents for Subject Period,
including any legal fees in connection therewith:   

 

5  Requires certification by a Responsible Officer.

6  Must be incurred on or prior to 90 days after the Closing Date.



--------------------------------------------------------------------------------

    10    Non-cash restructuring charges for Subject Period:        11   
Non-cash effects of changes in accounting principles for Subject Period:       
12    Losses from asset sales not in the ordinary course of business for Subject
Period:        13    Non-cash losses on the early extinguishment of Indebtedness
for Subject Period:        14    Non-cash purchase accounting charges required
by ASC 805 or any similar rule announced by the Financial Accounting Standards
Board for Subject Period:        15    Non-cash unrealized losses and charges
with respect to Swap Contracts for Subject Period, including such losses and
charges that arise from foreign currency losses:        16    Other non-cash
items to the extent such non-cash items are not accruals for future payments for
Subject Period:        17    Foreign currency translation losses for Subject
Period:        18    Non-recurring cash costs and expenses relating to the
assimilation and integration of the Acquired Business for Subject Period:7     
  19    Environmental remediation costs and expenses related to the Remediation
Properties for Subject Period: 8        20    Income taxes credits for Subject
Period:        21    Interest income for Subject Period:        22    Any gains
from asset sales not in the ordinary course of business for Subject Period:   

 

7  Must be incurred on or prior to February 28, 2013 and not to exceed an
aggregate amount of $5,000,000.

8  Not to exceed $7,000,000 per fiscal year; provided that any portion of such
amount that is not used in a particular fiscal year may be carried over to
succeeding fiscal years.



--------------------------------------------------------------------------------

      23    Non-cash effects of changes in accounting principles for Subject
Period:          24    Non-cash gains on the early extinguishment of
Indebtedness for Subject Period:          25    Non-cash unrealized gains with
respect to Swap Contracts for Subject Period:          26    Other non-cash
income or gains for Subject Period:          27    Foreign currency translation
gains (in each case of or by the Borrower and its Restricted Subsidiaries) for
Subject Period:          28    Consolidated EBITDA (Lines I.A.1 + 2 + 3 + 4 + 5
+ 6 + 7 + 8 + 9 +10 +11 + 12 +13 + 14 +15 + 16 + 17 + 18 + 19 - 20 - 21 – 22 –
23 – 24 – 25 – 26 – 27):    $ ______       B.    Consolidated Interest Charges
for Subject Period:    $ ______       C.    Consolidated Interest Coverage Ratio
(Line I.A.28 ÷ Line I.B):      ____ to 1          Minimum required:   

 

Four Fiscal Quarters Ending

  

Minimum Consolidated Interest
Coverage Ratio

Closing Date through December 31, 2012

   4.00:1.00

March 31, 2013 through December 31, 2013

   4.25:1.00

March 31, 2014 and each fiscal quarter thereafter

   4.50:1.00

 

II.

   Section 7.11 (b) – Consolidated Leverage Ratio.       A.    Consolidated
Funded Indebtedness at Statement Date    $ ______       B.    Consolidated
EBITDA for Subject Period (Line I.A.28 above):    $ ______       C.   
Consolidated Leverage Ratio (Line II.A ÷ Line II.B):      ____ to 1         
Maximum permitted:   



--------------------------------------------------------------------------------

Four Fiscal Quarters Ending

  

Maximum Consolidated
Leverage Ratio

Closing Date through December 31, 2012

   3.50:1.00

March 31, 2013 through December 31, 2013

   3.25:1.00

March 31, 2014 through December 31, 2014

   3.00:1.00

March 31, 2015 through December 31, 2015

   2.75:1.00

March 31, 2016 and each fiscal quarter thereafter

   2.50:1.00

 

III.

     Section 7.12 — Capital Expenditures.         A.       Capital Expenditures
made during fiscal year to date:    $ ______         B.       Capital
Expenditures that could have made during prior fiscal year but which were not
made (> $________):    $ ______         C.      

Maximum permitted Capital Expenditures

($________ + Line III.B):

   $ ______         D.      

Excess (deficient) for covenant compliance

(Line III.C – III.A):9

   $ ______   

 

9  Amount in III.B. may not be carried forward to the next subsequent fiscal
year.



--------------------------------------------------------------------------------

EXHIBIT D-1

FORM OF

ASSIGNMENT AND ASSUMPTION

[separately attached]

Form of Assignment and Assumption



--------------------------------------------------------------------------------

EXHIBIT D-1

FORM OF

ASSIGNMENT AND ASSUMPTION

This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between
[the][each] Assignor identified in item 1 below ([the][each, an] “Assignor”) and
[the][each] Assignee identified in item 2 below ([the][each, an] “Assignee”).
[It is understood and agreed that the rights and obligations of [the
Assignors][the Assignees] hereunder are several and not joint.] Capitalized
terms used but not defined herein shall have the meanings given to them in the
Credit Agreement identified below (as amended, the “Credit Agreement”), receipt
of a copy of which is hereby acknowledged by [the][each] Assignee. The Standard
Terms and Conditions set forth in Annex 1 attached hereto are hereby agreed to
and incorporated herein by reference and made a part of this Assignment and
Assumption as if set forth herein in full.

For an agreed consideration, [the][each] Assignor hereby irrevocably sells and
assigns to [the Assignee][the respective Assignees], and [the][each] Assignee
hereby irrevocably purchases and assumes from [the Assignor][the respective
Assignors], subject to and in accordance with the Standard Terms and Conditions
and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of [the Assignor’s][the
respective Assignors’] rights and obligations in [its capacity as a
Lender][their respective capacities as Lenders] under the Credit Agreement and
any other documents or instruments delivered pursuant thereto to the extent
related to the amount and percentage interest identified below of all of such
outstanding rights and obligations of [the Assignor][the respective Assignors]
under the Loan, and (ii) to the extent permitted to be assigned under applicable
law, all claims, suits, causes of action and any other right of [the Assignor
(in its capacity as a Lender)][the respective Assignors (in their respective
capacities as Lenders)] against any Person, whether known or unknown, arising
under or in connection with the Credit Agreement, any other documents or
instruments delivered pursuant thereto or the loan transactions governed thereby
or in any way based on or related to any of the foregoing, including, but not
limited to, contract claims, tort claims, malpractice claims, statutory claims
and all other claims at law or in equity related to the rights and obligations
sold and assigned pursuant to clause (i) above (the rights and obligations sold
and assigned by [the][any] Assignor to [the][any] Assignee pursuant to clauses
(i) and (ii) above being referred to herein collectively as [the][an] “Assigned
Interest”). Each such sale and assignment is without recourse to [the][any]
Assignor and, except as expressly provided in this Assignment and Assumption,
without representation or warranty by [the][any] Assignor.

 

1. Assignor[s]:                                                      

                               _______________________

[Assignor [is] [is not] a Defaulting Lender]

 

2. Assignee[s]: _________________________

                               _______________________

[for each Assignee, indicate [Affiliate][Approved Fund] of [identify Lender]



--------------------------------------------------------------------------------

3.    Borrower:    PolyOne Corporation 4.    Administrative Agent:    Bank of
America, N.A., as the administrative agent under the Credit Agreement 5.   
Credit Agreement:    Credit Agreement dated as of November [•], 2011 (as
amended, restated, extended, supplemented or otherwise modified in writing from
time to time, the “Agreement;” the terms defined therein being used herein as
therein defined), among PolyOne Corporation (the “Borrower”), the Lenders from
time to time party thereto, and Bank of America, N.A., as Administrative Agent.

 

6. Assigned Interest[s]:

 

Assignor[s]10

   Assignee[s]11    Aggregate
Amount of
Commitment/Loans
for all
Lenders12      Amount of
Commitment/Loans
Assigned      Percentage Assigned of
Commitment/
Loans13      CUSIP Number       $         $           %             $         $
          %             $         $           %      

 

[7.

Trade Date:                     ]14

[Page break]

 

 

10 

List each Assignor, as appropriate

11 

List each Assignee, as appropriate.

12 

Amount to be adjusted by the counterparties to take into account any payments or
prepayments made between the Trade Date and the Effective Date.

13 

Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans of
all Lenders thereunder.

14 

To be completed if the Assignor(s) and the Assignee(s) intend that the minimum
assignment amount is to be determined as of the Trade Date.



--------------------------------------------------------------------------------

Effective Date:                                  , 20         [TO BE INSERTED BY
ADMINISTRATIVE AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF
TRANSFER IN THE REGISTER THEREFOR.]

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

ASSIGNOR [NAME OF ASSIGNOR] By:       Title:   [NAME OF ASSIGNOR] By:      
Title:   ASSIGNEE[S] [NAME OF ASSIGNEE] By:       Title:   [NAME OF ASSIGNEE]
By:       Title:  

[Consented to and]15 Accepted:

BANK OF AMERICA, N.A.,

    as Administrative Agent

 

 

15 

To be added only if the consent of the Administrative Agent is required by the
terms of the Credit Agreement.



--------------------------------------------------------------------------------

By:       Title:  

[Consented to:]16

 

 

POLYONE CORPORATION By:       Title:  

 

 

16 

To be added only if the consent of the Borrower is required by the terms of the
Credit Agreement.



--------------------------------------------------------------------------------

ANNEX 1

STANDARD TERMS AND CONDITIONS FOR

ASSIGNMENT AND ASSUMPTION

1. Representations and Warranties.

1.1 Assignor[s]. [The][Each] Assignor (a) represents and warrants that (i) it is
the legal and beneficial owner of [the][the relevant] Assigned Interest,
(ii) [the][such] Assigned Interest is free and clear of any lien, encumbrance or
other adverse claim, (iii) it has full power and authority, and has taken all
action necessary, to execute and deliver this Assignment and Assumption and to
consummate the transactions contemplated hereby and (iv) it is [not] a
Defaulting Lender; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Loan Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan
Documents or any collateral thereunder, (iii) the financial condition of the
Borrower, any of its Subsidiaries or Affiliates or any other Person obligated in
respect of any Loan Document, or (iv) the performance or observance by the
Borrower, any of its Subsidiaries or Affiliates or any other Person of any of
their respective obligations under any Loan Document.

1.2. Assignee[s]. [The][Each] Assignee (a) represents and warrants that (i) it
has full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and to become a Lender under the Credit Agreement, (ii) it
meets all the requirements to be an assignee under Section 10.06(b)(iii),
(v) and (vi) of the Credit Agreement (subject to such consents, if any, as may
be required under Section 10.06(b)(iii) of the Credit Agreement), (iii) from and
after the Effective Date, it shall be bound by the provisions of the Credit
Agreement as a Lender thereunder and, to the extent of [the][the relevant]
Assigned Interest, shall have the obligations of a Lender thereunder, (iv) it is
sophisticated with respect to decisions to acquire assets of the type
represented by the Assigned Interest and either it, or the Person exercising
discretion in making its decision to acquire the Assigned Interest, is
experienced in acquiring assets of such type, (v) it has received a copy of the
Credit Agreement, and has received or has been accorded the opportunity to
receive copies of the most recent financial statements delivered pursuant to
Section 6.01 thereof, as applicable, and such other documents and information as
it deems appropriate to make its own credit analysis and decision to enter into
this Assignment and Assumption and to purchase [the][such] Assigned Interest,
(vi) it has, independently and without reliance upon the Administrative Agent or
any other Lender and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Assignment and Assumption and to purchase [the][such] Assigned Interest, and
(vii) if it is a Foreign Lender, attached to the Assignment and Assumption is
any documentation required to be delivered by it pursuant to the terms of the
Credit Agreement, duly completed and executed by [the][such] Assignee; and
(b) agrees that (i) it will, independently and without reliance on the
Administrative Agent, [the][any] Assignor or any other Lender, and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under the Loan
Documents, and (ii) it will perform in accordance with their terms all of the
obligations which by the terms of the Loan Documents are required to be
performed by it as a Lender.



--------------------------------------------------------------------------------

2. Payments. From and after the Effective Date, the Administrative Agent shall
make all payments in respect of [the][each] Assigned Interest (including
payments of principal, interest, fees and other amounts) to [the][the relevant]
Assignor for amounts which have accrued to but excluding the Effective Date and
to [the][the relevant] Assignee for amounts which have accrued from and after
the Effective Date.

3. General Provisions. This Assignment and Assumption shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption. This Assignment and Assumption shall be governed
by, and construed in accordance with, the law of the State of New York.



--------------------------------------------------------------------------------

EXHIBIT D-2

FORM OF

ADMINISTRATIVE QUESTIONAIRE

 

I.    Borrower Name:    PolyOne Corporation               
$300,000,000 Term Loan B          II.   
Legal Name of Lender for Signature Page:                       III.   
Domestic Address:          IV. Eurodollar Address:                       

V. Contact Information:

 

    

Credit Contact

  

Operations Contact

  

Legal Counsel

Name:

   ___________________________        ___________________________       
___________________________    

Title:

   ___________________________        ___________________________       
___________________________    

Address:

   ___________________________        ___________________________       
___________________________        ___________________________       
___________________________        ___________________________       
___________________________        ___________________________       
___________________________    

Telephone:

   ___________________________        ___________________________       
___________________________    

Facsimile:

   ___________________________        ___________________________       
___________________________    

E:Mail Address

   ___________________________        ___________________________       
___________________________         

Secondary Credit Contact

  

Secondary Operations Contact

  

Draft Documentation Contact

Name:

   ___________________________        ___________________________       
___________________________    

Title:

   ___________________________        ___________________________       
___________________________    

Address:

   ___________________________        ___________________________       
___________________________        ___________________________       
___________________________        ___________________________       
___________________________        ___________________________       
___________________________    

Telephone:

   ___________________________        ___________________________       
___________________________    

Facsimile:

   ___________________________        ___________________________       
___________________________    

E Mail Address

   ___________________________        ___________________________       
___________________________    



--------------------------------------------------------------------------------

VI. Lender’s Fed Wire Payment Instructions: Pay to:              (Name of
Lender)                 (ABA#)    (City/State)              (Account #)   
(Account Name)              (Attention)   

 

VII. Lender’s Standby L/C Fed Wire Payment Instructions (if applicable): Pay to:
             (Name of Lender)                 (ABA#)    (City/State)          
   (Account #)    (Account Name)              (Attention)   

 

VIII. Organizational Structure:  

Type of Entity:

   

Lender’s Tax ID:

       

 

IX. Name of Authorized Officer:   

Name:

    

Signature:

    

Date:

         

X. Bank of America Contact Information:

 

    

Credit Contact

  

Operations Contact

  

Secondary Operations Contact

Name:

   ___________________________        ___________________________       
___________________________    

Title:

   ___________________________        ___________________________       
___________________________    

Address:

   ___________________________        ___________________________       
___________________________        ___________________________       
___________________________        ___________________________       
___________________________        ___________________________       
___________________________    

Telephone:

   ___________________________        ___________________________       
___________________________    

Facsimile:

   ___________________________        ___________________________       
___________________________    

E Mail Address

   ___________________________        ___________________________       
___________________________    



--------------------------------------------------------------------------------

X. Bank of America Payment Instructions:

Pay to:

   Sent under separate cover

PLEASE RETURN COMPLETED LENDER’S INFORMATION AND TAX FORM TO:



--------------------------------------------------------------------------------

EXHIBIT E

FORM OF GUARANTY

[separately attached]



--------------------------------------------------------------------------------

 

 

GUARANTY

dated as of

December 21, 2011,

among

THE GUARANTORS IDENTIFIED HEREIN

and

BANK OF AMERICA, N.A.,

as Administrative Agent

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

ARTICLE I    DEFINITIONS   

SECTION 1.01

  

CREDIT AGREEMENT

     1   

SECTION 1.02

  

OTHER DEFINED TERMS

     1    ARTICLE II    GUARANTY   

SECTION 2.01

  

GUARANTY

     2   

SECTION 2.02

  

GUARANTY OF PAYMENT

     3   

SECTION 2.03

  

NO LIMITATIONS

     4   

SECTION 2.04

  

REINSTATEMENT

     5   

SECTION 2.05

  

AGREEMENT TO PAY; SUBROGATION

     5   

SECTION 2.06

  

INFORMATION

     6    ARTICLE III    INDEMNITY, SUBROGATION AND SUBORDINATION   

SECTION 3.01

  

INDEMNITY AND SUBROGATION

     6   

SECTION 3.02

  

CONTRIBUTION AND SUBROGATION

     6   

SECTION 3.03

  

SUBORDINATION

     7    ARTICLE IV    MISCELLANEOUS   

SECTION 4.01

  

NOTICES

     7   

SECTION 4.02

  

WAIVERS; AMENDMENT

     7   

SECTION 4.03

  

FEES AND EXPENSES; INDEMNIFICATION; PAYMENT GENERALLY

     8   

SECTION 4.04

  

SUCCESSORS AND ASSIGNS

     8   

SECTION 4.05

  

SURVIVAL OF AGREEMENT

     9   

SECTION 4.06

  

COUNTERPARTS; INTEGRATION; EFFECTIVENESS

     9   

SECTION 4.07

  

SEVERABILITY

     9   

SECTION 4.08

  

RIGHT OF SET-OFF

     9   

SECTION 4.09

   GOVERNING LAW; JURISDICTION; VENUE; WAIVER OF JURY TRIAL; CONSENT TO SERVICE
OF PROCESS      10   

SECTION 4.10

  

HEADINGS

     10   

SECTION 4.11

  

GUARANTY ABSOLUTE

     10   

 

i



--------------------------------------------------------------------------------

SECTION 4.12

  

TERMINATION OR RELEASE

     10   

SECTION 4.13

  

ADDITIONAL GUARANTORS

     10   

SECTION 4.14

  

LIMITATION ON GUARANTEED OBLIGATIONS

     11   

SECTION 4.15

  

CONTINUING GUARANTY

     11   

SECTION 4.16

  

CONSENT TO CERTAIN PROVISIONS

     11   

Exhibits

Exhibit I     Form of Guaranty Supplement

 

-ii-



--------------------------------------------------------------------------------

This GUARANTY, dated as of December 21, 2011, is executed and delivered by the
Guarantors identified herein in favor of BANK OF AMERICA, N.A., as
administrative agent for the Secured Parties (in such capacity, together with
its successors and assigns, if any, in such capacity, “Administrative Agent”).

WHEREAS, PolyOne Corporation (the “Borrower”), the Administrative Agent and the
lending institutions listed therein have entered into that certain Credit
Agreement, dated as of December 21, 2011 (as amended, amended and restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”);

WHEREAS, the Guarantors are affiliates and/or subsidiaries of the Borrower, will
derive substantial benefits from the extension of credit to the Borrower
pursuant to the Credit Agreement; and

WHEREAS, in order to induce the Secured Parties to enter into the Credit
Agreement and the other Loan Documents and to extend the loans and other
financial accommodations to the Borrower pursuant to the Credit Agreement, and
in consideration thereof, and in consideration of any loans or other financial
accommodations heretofore or hereafter extended by the Secured Parties to the
Borrower and the Guarantors pursuant to the Loan Documents, the Guarantors have
agreed to guaranty the Guaranteed Obligations.

NOW, THEREFORE, in consideration of the foregoing, each Guarantor hereby jointly
and severally agrees as follows:

ARTICLE XI

DEFINITIONS

11.01 Credit Agreement.

(a) Capitalized terms used in this Agreement and not otherwise defined herein
have the meanings specified in the Credit Agreement.

(b) The rules of construction specified in Section 1.4 of the Credit Agreement
also apply to this Agreement.

11.02 Other Defined Terms. As used in this Agreement, the following terms have
the meanings specified below:

“Agreement” means this Guaranty.

“Borrower” has the meaning assigned to such term in the recitals to this
Agreement.

“Claiming Party” has the meaning assigned to such term in Section 3.02.

“Contributing Party” has the meaning assigned to such term in Section 3.02.



--------------------------------------------------------------------------------

“Credit Agreement” has the meaning assigned to such term in the recitals to this
Agreement.

“Guarantors” means (a) the Guarantors identified in the preamble to this
Agreement and (b) each other Restricted Subsidiary that becomes a party to this
Agreement as a Guarantor after the Closing Date; sometimes referred to herein
individually as a “Guarantor”.

“Guaranteed Obligations” has the meaning assigned to such term in Section 2.01.

“Guaranty Supplement” means an instrument substantially in the form of Exhibit I
hereto.

“Insolvency Proceeding” shall mean, means any proceeding commenced by or against
any Person under any provision of any Debtor Relief Law or under any other
provincial, state or federal bankruptcy or insolvency law, assignments for the
benefit of creditors, formal or informal moratoria, compositions, extensions
generally with creditors, or proceedings seeking reorganization, arrangement, or
other similar relief.

“Lenders” means, individually and collectively, each of the lenders identified
on the signature pages to the Credit Agreement, and shall include any other
Person made a party to the Credit Agreement as a Lender in accordance with the
provisions thereof (together with their respective successors and assigns).

“Obligations” means the “Obligations” as defined in the Credit Agreement.

“Paid in Full” or “Payment in Full” means the payment in full in cash (or cash
collateralization in accordance with the terms of the Credit Agreement) of all
Guaranteed Obligations other than Guaranteed Obligations consisting of
contingent indemnification obligations for which no claim has been made and the
full and final termination of any commitment to extend any financial
accommodations under the Credit Agreement and any other Loan Document.

ARTICLE XII

GUARANTY

12.01 Guaranty.

(a) Each Guarantor absolutely and unconditionally guarantees, jointly with the
other Guarantors and severally, as a primary obligor and not merely as a surety,
(i) the due and punctual payment of the Obligations of the Borrower (the
“Guaranteed Obligations”), when and as the same shall become due and payable, in
each case, whether such Guaranteed Obligations are now existing or hereafter
incurred under, arising out of any Loan Document, whether for principal,
interest (including all interest that accrues after the commencement of any
Insolvency Proceeding irrespective of whether a claim therefor is allowed in
such case or proceeding), fees, expenses or otherwise, and also includes any and
all expenses (including reasonable counsel fees and expenses) incurred by the
Administrative Agent or the Lenders (or

 

-2-



--------------------------------------------------------------------------------

any of them) in enforcing any rights under this Agreement, and whether at stated
maturity or earlier, by reason of acceleration, demand, mandatory prepayment or
otherwise in accordance herewith or with any other Loan Documents and (ii) the
punctual and faithful performance, keeping, observance, and fulfillment by the
Borrower of all of the agreements, conditions, covenants, and obligations of the
Borrower contained in the Credit Agreement and under each of the other Loan
Documents. Without limiting the generality of the foregoing, Guaranteed
Obligations shall include all amounts that constitute part of the Guaranteed
Obligations and would be owed by the Borrower to the Administrative Agent or the
Lenders under any Loan Document but for the fact that they are unenforceable or
not allowable, including due to the existence of a bankruptcy, reorganization or
similar proceeding involving the Borrower or any other guarantor. Each of the
Guarantors further agrees that the Guaranteed Obligations may be extended or
renewed, in whole or in part, without notice to or further assent from it, and
that it will remain bound upon its guarantee notwithstanding any extension or
renewal of any Guaranteed Obligation.

(b) Each Guarantor hereby agrees that it is directly, jointly and severally with
each other Guarantor and any other guarantor of the Guaranteed Obligations,
liable to Administrative Agent, for the Secured Parties, that the obligations of
each Guarantor hereunder are independent of the obligations of the Borrower or
any other Guarantor, and that a separate action may be brought against the
Guarantor, whether such action is brought against the Borrower or any other
Guarantor or whether the Borrower or any other guarantor is joined in such
action.

(c) To the fullest extent permitted by applicable Law, each Guarantor waives
presentment to, demand of payment from and protest to the Borrower or any other
Guarantor of any of the Guaranteed Obligations and any all notices in connection
therewith, and also waives (i) notice of acceptance of its guarantee,
(ii) notice of protest for nonpayment, (iii) notice of any loans or other
financial accommodations made or extended under the Credit Agreement, or the
creation or existence of any Guaranteed Obligations, (iv) notice of the amount
of the Guaranteed Obligations, subject, however, to Guarantors’ right to make
inquiry of Administrative Agent to ascertain the amount of the Guaranteed
Obligations at any reasonable time, (v) notice of any adverse change in the
financial condition of any Loan Party or of any other fact that might increase
such Guarantor’s risk hereunder, (vi) notice of any Default or Event of Default
under any of the Loan Documents, and (vii) all other notices (except if such
notice is specifically required to be given to such Guarantor under this
Agreement or any other Loan Documents to which such Guarantor is a party) and
demands to which Guarantor might otherwise be entitled.

12.02 Guaranty of Payment. Each of the Guarantors further agrees that its
guaranty hereunder constitutes a guaranty of payment when due and not of
collection. Each Guarantor hereby agrees that its liability hereunder shall be
immediate and shall not be contingent upon the exercise or enforcement by any
Secured Party of whatever remedies they may have against the Borrower or any
other Guarantor, or the enforcement of any lien or realization upon any security
by any Secured Party. Each Guarantor hereby agrees that any release which may be
given by Administrative Agent to the Borrower or any other Guarantor, or with
respect to any property or asset subject to a Lien, shall not release such
Guarantor. Each Guarantor consents and agrees that no Secured Party shall be
under any obligation to marshal

 

-3-



--------------------------------------------------------------------------------

any property or assets of any Borrower or any other Guarantor in favor of such
Guarantor, or against or in payment of any or all of the Guaranteed Obligations.

12.03 No Limitations.

(a) Except for termination of a Guarantor’s obligations hereunder as expressly
provided in Section 4.12, the obligations of each Guarantor hereunder shall not
be subject to any reduction, limitation, impairment or termination for any
reason, including any claim of waiver, release, surrender, alteration or
compromise, and shall not be subject to any defense or set-off, counterclaim,
recoupment or termination whatsoever by reason of the invalidity, illegality or
unenforceability of the Guaranteed Obligations or otherwise. Without limiting
the generality of the foregoing, the obligations of each Guarantor hereunder
shall not be discharged or impaired or otherwise affected by: (i) the failure of
the Administrative Agent or any other Secured Party to assert any claim or
demand or to enforce any right or remedy under the provisions of any Loan
Document or otherwise; (ii) any rescission, waiver, amendment or modification
of, or any release from any of the terms or provisions of, any Loan Document or
any other agreement, including with respect to any other Guarantor under this
Agreement; (iii) the release of any security held by the Administrative Agent or
any other Secured Party for the Guaranteed Obligations; (iv) any default,
failure or delay, willful or otherwise, in the performance of the Guaranteed
Obligations; or (v) any other act or omission that may or might in any manner or
to any extent vary the risk of any Guarantor or otherwise operate as a discharge
of any Guarantor as a matter of Law or equity (other than the Payment in Full of
all the Guaranteed Obligations). Each Guarantor expressly authorizes the Secured
Parties to take and hold security for the payment and performance of the
Guaranteed Obligations, to exchange, waive or release any or all such security
(with or without consideration), to enforce or apply such security and direct
the order and manner of any sale thereof in their sole discretion or to release
or substitute any one or more other guarantors or obligors upon or in respect of
the Guaranteed Obligations, all without affecting the obligations of any
Guarantor hereunder.

(b) Without limiting the generality of any other waiver or other provision set
forth in this Agreement, each Guarantor hereby also agrees that Administrative
Agent’s right to enforce this Agreement is absolute and is not contingent upon
the genuineness, validity or enforceability of the Guaranteed Obligations or any
of the Loan Documents. Each Guarantor agrees that Administrative Agent’s rights
under this Agreement shall be enforceable even if the Borrower had no liability
at the time of execution of the Loan Documents or the Guaranteed Obligations are
unenforceable in whole or in part, or the Borrower ceases to be liable with
respect to all or any portion of the Guaranteed Obligations.

(c) To the fullest extent permitted by applicable Law, each Guarantor hereby
waives any right to revoke this Agreement as to future Guaranteed Obligations.
If such a revocation is effective notwithstanding the foregoing waiver, each
Guarantor acknowledges and agrees that (i) no such revocation shall be effective
until written notice thereof has been received by Administrative Agent, (ii) no
such revocation shall apply to any Guaranteed Obligations in existence on the
date of receipt by Administrative Agent of such written notice (including any
subsequent continuation, extension, or renewal thereof, or change in the
interest rate, payment terms, or other terms and conditions thereof), (iii) no
such revocation shall apply to any

 

-4-



--------------------------------------------------------------------------------

Guaranteed Obligations made or created after such date to the extent made or
created pursuant to a legally binding commitment of any of the Secured Parties
in existence on the date of such revocation, (iv) no payment by any Guarantor,
the Borrower, or from any other source, prior to the date of Administrative
Agent’s receipt of written notice of such revocation shall reduce the maximum
obligation of any Guarantor hereunder, and (v) any payment by the Borrower or
from any source other than such Guarantor subsequent to the date of such
revocation shall first be applied to that portion of the Guaranteed Obligations
as to which the revocation is effective and which are not, therefore, guaranteed
hereunder, and to the extent so applied shall not reduce the maximum obligation
of such Guarantor hereunder.

(d) To the fullest extent permitted by applicable Law, each Guarantor waives any
defense based on or arising out of any defense of the Borrower or any other Loan
Party or the unenforceability of the Guaranteed Obligations or any part thereof
from any cause, or the cessation from any cause of the liability of any Borrower
or any other Loan Party, other than the Payment in Full of all the Guaranteed
Obligations. The Administrative Agent and the other Secured Parties may in
accordance with the terms of the Loan Documents, at their election, foreclose on
any security for the Guaranteed Obligations held by one or more of them by one
or more judicial or nonjudicial sales, accept an assignment of any such security
in lieu of foreclosure, compromise or adjust any part of the Guaranteed
Obligations, make any other accommodation with the Borrower or any other Loan
Party or exercise any other right or remedy available to them against the
Borrower or any other Loan Party, without affecting or impairing in any way the
liability of any Guarantor hereunder except to the extent the Guaranteed
Obligations have been Paid in Full. To the fullest extent permitted by
applicable Law, each Guarantor waives any defense arising out of any such
election even though such election operates, pursuant to applicable Law, to
impair or to extinguish any right of reimbursement or subrogation or other right
or remedy of such Guarantor against the Borrower or any other Loan Party, as the
case may be, or any security.

12.04 Reinstatement. If the incurrence or payment of the Guaranteed Obligations
or the obligations of Guarantors under this Agreement by any Guarantor or the
transfer by any Guarantor to Administrative Agent of any property of any
Guarantor should for any reason subsequently be declared to be void or voidable
under any state or federal law relating to creditors’ rights, including
provisions of the Bankruptcy Code relating to fraudulent conveyances,
preferences, or other voidable or recoverable payments of money or transfers of
property (collectively, a “Voidable Transfer”), and if any Secured Party is
required to repay or restore, in whole or in part, any such Voidable Transfer,
or elects to do so upon the reasonable advice of its counsel, then, as to any
such Voidable Transfer, or the amount thereof that any Secured Party is required
or elects to repay or restore, and as to all reasonable costs, expenses, and
attorneys fees of such Person related thereto, the liability of Guarantors
automatically shall be revived, reinstated, and restored and shall exist as
though such Voidable Transfer had never been made.

12.05 Agreement To Pay; Subrogation. In furtherance of the foregoing and not in
limitation of any other right that the Administrative Agent or any other Secured
Party has at Law or in equity against any Guarantor by virtue hereof, upon the
failure of the Borrower or other Guarantor to pay any Guaranteed Obligation when
and as the same shall

 

-5-



--------------------------------------------------------------------------------

become due, whether at maturity, by acceleration, after notice of prepayment or
otherwise, or the failure of the Borrower to perform, keep, observe, or fulfill
any other obligation referred to in clause (a)(ii) of Section 2.01 of this
Agreement in the manner provided in the Credit Agreement or any other Loan
Document, each Guarantor immediately shall cause, as applicable, such payment in
respect of the Guaranteed Obligations to be made or such obligation to be
performed, kept, observed, or fulfilled. Upon payment by any Guarantor of any
sums to the Administrative Agent as provided above, all rights of such Guarantor
against the Borrower or other Guarantor arising as a result thereof by way of
right of subrogation, contribution, reimbursement, indemnity or otherwise shall
in all respects be subject to Article III.

12.06 Information. Each Guarantor assumes all responsibility for being and
keeping itself informed of the Borrower’s and each other Guarantor’s financial
condition and assets, and of all other circumstances bearing upon the risk of
nonpayment of the Guaranteed Obligations and the nature, scope and extent of the
risks that such Guarantor assumes and incurs hereunder, and agrees that none of
the Administrative Agent or the other Secured Parties will have any duty to
advise such Guarantor of information known to it or any of them regarding such
circumstances or risks. Each Guarantor agrees that each Secured Party’s books
and records showing the amount of the Guaranteed Obligations shall be admissible
in evidence in any action or proceeding, and shall be binding upon such
Guarantor and conclusive for the purpose of establishing the amount of the
Guaranteed Obligations absent manifest error.

ARTICLE XIII

INDEMNITY, SUBROGATION AND SUBORDINATION

13.01 Indemnity and Subrogation. In addition to all such rights of indemnity and
subrogation as the Guarantors may have under applicable Law (but subject to
Section 3.03), the Borrower agrees that in the event a payment of an obligation
shall be made by any Guarantor under this Agreement, the Borrower shall
indemnify such Guarantor for the full amount of such payment and such Guarantor
shall be subrogated to the rights of the Person to whom such payment shall have
been made to the extent of such payment.

13.02 Contribution and Subrogation. Each Guarantor (a “Contributing Party”)
agrees (subject to Section 3.03) that, in the event a payment shall be made by
any other Guarantor hereunder in respect of any Guaranteed Obligation and such
other Guarantor (the “Claiming Party”) shall not have been fully indemnified by
the Borrower as provided in Section 3.01, the Contributing Party shall indemnify
the Claiming Party in an amount equal to the amount of such payment, in each
case multiplied by a fraction of which the numerator shall be the net worth of
the Contributing Party on the date hereof and the denominator shall be the
aggregate net worth of all the Contributing Parties together with the net worth
of the Claiming Party on the date hereof (or, in the case of any Guarantor
becoming a party hereto pursuant to Section 4.13, the date of the Guaranty
Supplement hereto executed and delivered by such Guarantor). Any Contributing
Party making any payment to a Claiming Party pursuant to this Section 3.02 shall
be subrogated to the rights of such Claiming Party to the extent of such
payment. Each Guarantor recognizes and acknowledges that the rights to
contribution arising hereunder shall constitute an asset in favor of the party
entitled to such

 

-6-



--------------------------------------------------------------------------------

contribution. In this connection, each Guarantor has the right to waive, to the
fullest extent permitted by applicable law, its contribution right against any
other Guarantor to the extent that after giving effect to such waiver such
Guarantor would remain solvent, in the determination of the Administrative
Agent.

13.03 Subordination. Notwithstanding any provision of this Agreement to the
contrary, until the Guaranteed Obligations have been Paid in Full, each
Guarantor hereby postpones and agrees not to exercise any of its rights under
Sections 3.01 and 3.02 and all other rights of indemnity, contribution or
subrogation under applicable Law or otherwise against the Borrower or such other
Guarantor; provided, that, if, in contravention of the foregoing, any amount
shall be paid to such Guarantor on account of such subrogation rights at any
time prior to the Payment in Full of the Guaranteed Obligations, such amount
shall be held in trust for the benefit of the Administrative Agent who shall
hold them for the benefit of the Secured Parties and shall forthwith be paid to
the Administrative Agent to be credited and applied against the Guaranteed
Obligations, whether matured or unmatured, pursuant to Section 2.3(b) of the
Credit Agreement. No failure on the part of the Borrower or any Guarantor to
make the payments required by Sections 3.01 and 3.02 (or any other payments
required under applicable Law or otherwise) shall in any respect limit the
obligations and liabilities of any Guarantor with respect to its obligations
hereunder, and each Guarantor shall remain liable for the full amount of the
obligations of such Guarantor hereunder.

ARTICLE XIV

MISCELLANEOUS

14.01 Notices. All communications and notices hereunder shall (except as
otherwise expressly permitted herein) be in writing and given as provided in
Section 10.02 of the Credit Agreement. All communications and notices hereunder
to any Guarantor shall be given to it in care of the Borrower as provided in
Section 10.02 of the Credit Agreement.

14.02 Waivers; Amendment.

(a) No failure the Administrative Agent or any other Secured Party to exercise,
and no delay by any such Person in exercising, any right, remedy, power or
privilege hereunder shall operate as a waiver thereof, nor shall any single or
partial exercise of any right, remedy, power or privilege hereunder preclude any
other or further exercise thereof or the exercise of any other right, remedy,
power or privilege. The rights, remedies, powers and privileges herein provided
are cumulative and not exclusive of any rights, remedies, powers and privileges
provided by law. No waiver of any provision of this Agreement or consent to any
departure by any Guarantor therefrom shall in any event be effective unless the
same shall be permitted by paragraph (b) of this Section 4.02, and then such
waiver or consent shall be effective only in the specific instance and for the
purpose for which given. Without limiting the generality of the foregoing, the
making of a Loan shall not be construed as a waiver of any Default or Event of
Default, regardless of whether the Administrative Agent or any Lender may have
had notice or knowledge of such Default or Event of Default at the time. No
notice or

 

-7-



--------------------------------------------------------------------------------

demand on any Guarantor in any case shall entitle any Guarantor to any other or
further notice or demand in similar or other circumstances.

(b) Neither this Agreement nor any provision hereof may be waived, amended or
modified except pursuant to an agreement or agreements in writing entered into
by the Administrative Agent and the Guarantor or Guarantors with respect to
which such waiver, amendment or modification is to apply, subject to any consent
required in accordance with Section 10.01 of the Credit Agreement.

14.03 Fees and Expenses; Indemnification; Payment Generally.

(a) The parties hereto agree that each Secured Party shall be entitled to
reimbursement of its reasonable out-of-pocket expenses incurred hereunder and
indemnity for its actions in connection herewith as provided in Section 10.4 of
the Credit Agreement, respectively.

(b) Any such amounts payable as provided hereunder shall be additional
Guaranteed Obligations secured hereby and by the other Loan Documents. The
provisions of this Section 4.03 shall remain operative and in full force and
effect regardless of the termination of this Agreement or any other Loan
Document, the consummation of the transactions contemplated hereby, the
repayment of any of the Guaranteed Obligations, the invalidity or
unenforceability of any term or provision of this Agreement or any other Loan
Document, or any investigation made by or on behalf of the Administrative Agent
or any other Secured Party. All amounts due under this Section 4.03 shall be
payable not later than ten (10) Business Days after written demand therefor.

(c) Each Guarantor represents and warrants that it is organized and resident in
the United States of America. Each Guarantor shall make all payments hereunder
without setoff or counterclaim and free and clear of and without deduction for
any taxes, levies, imposts, duties, charges, fees, deductions, withholdings,
compulsory loans, restrictions or conditions of any nature now or hereafter
imposed or levied by any jurisdiction or any political subdivision thereof or
taxing or other authority therein unless such Guarantor is compelled by law to
make such deduction or withholding. If any such obligation (other than one
arising with respect to taxes based on or measured by the income or profits of a
Secured Party) is imposed upon such Guarantor with respect to any amount payable
by it hereunder, such Guarantor will pay to each of the affected Secured
Parties, on the date on which such amount is due and payable hereunder, such
additional amount in U.S. dollars as shall be necessary to enable the Secured
Parties to receive the same net amount which the Secured Parties would have
received on such due date had no such obligation been imposed upon such
Guarantor. Each Guarantor will deliver promptly to the Secured Parties
certificates or other valid vouchers for all taxes or other charges deducted
from or paid with respect to payments made by such Guarantor hereunder. The
obligations of each of the Guarantors under this paragraph shall survive the
payment in full of the Guaranteed Obligations and termination of this Guaranty.

14.04 Successors and Assigns. Whenever in this Agreement any of the parties
hereto is referred to, such reference shall be deemed to include the permitted
successors and assigns of such party; and all covenants, promises and agreements
by or on behalf of any Guarantor or the Administrative Agent that are contained
in this Agreement shall bind and

 

-8-



--------------------------------------------------------------------------------

inure to the benefit of their respective successors and assigns. No party hereto
may assign any of its rights or obligations hereunder except as permitted
pursuant to the Credit Agreement.

14.05 Survival of Agreement. All covenants, agreements, representations and
warranties made by the Loan Parties in the Loan Documents and in the
certificates or other instruments prepared or delivered in connection with or
pursuant to this Agreement or any other Loan Document shall be considered to
have been relied upon by the Secured Parties and shall survive the execution and
delivery of the Loan Documents and the making of any Loans regardless of any
investigation made by any Lender or on its behalf and notwithstanding that the
Administrative Agent or any Lender may have had notice or knowledge of any
Default or Event of Default or incorrect representation or warranty at the time
any credit is extended under the Credit Agreement, and shall continue in full
force and effect until the Guaranteed Obligations are Paid in Full.

14.06 Counterparts; Integration; Effectiveness. This Agreement may be executed
in counterparts (and by different parties hereto in different counterparts),
each of which shall constitute an original, but all of which when taken together
shall constitute a single contract. This Agreement and the other Loan Documents
constitute the entire agreement among the parties relating to the subject matter
hereof and supersede any and all previous agreements and understandings, oral or
written, relating to the subject matter hereof. This Agreement shall become
effective when it shall have been executed by the Administrative Agent and when
the Administrative Agent shall have received counterparts hereof that, when
taken together, bear the signatures of each of the other parties hereto.
Delivery of an executed counterpart of a signature page of this Agreement by
telecopy or other means of electronic transmission shall be effective as
delivery of a manually executed counterpart of this Agreement.

14.07 Severability. If any provision of this Agreement is held to be illegal,
invalid or unenforceable, (a) the legality, validity and enforceability of the
remaining provisions of this Agreement shall not be affected or impaired thereby
and (b) the parties shall endeavor in good faith negotiations to replace the
illegal, invalid or unenforceable provisions with valid provisions the economic
effect of which comes as close as possible to that of the illegal, invalid or
unenforceable provisions. The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

14.08 Right of Set-Off. If an Event of Default shall have occurred and be
continuing, each Secured Party and each of their respective Affiliates is hereby
authorized at any time and from time to time, after obtaining the prior written
consent of the Administrative Agent, to the fullest extent permitted by
applicable law, to set off and apply any and all deposits (general or special,
time or demand, provisional or final, in whatever currency) at any time held and
other obligations (in whatever currency) at any time owing by such Secured Party
or any such Affiliate to or for the credit or the account of any Guarantor
against any and all of the obligations of such Guarantor now or hereafter
existing under this Agreement or any other Loan Document to such Secured Party,
irrespective of whether or not such Secured Party shall have made any demand
under this Agreement or any other Loan Document and although such obligations of
such Guarantor may be contingent or unmatured or are owed to a branch or office
of such Secured Party different from the branch or office holding such deposit
or obligated on

 

-9-



--------------------------------------------------------------------------------

such indebtedness. The rights of each Secured Party and its respective
Affiliates under this Section 4.08 are in addition to other rights and remedies
(including other rights of setoff) that such Secured Party or its respective
Affiliates may have.

14.09 Governing Law; Jurisdiction; Venue; Waiver of Jury Trial; Consent to
Service of Process.

(a) The terms of Sections 10.13 and 10.14 of the Credit Agreement with respect
to governing law, submission of jurisdiction, venue and waiver of jury trial are
incorporated herein by reference, mutatis mutandis, and the parties hereto agree
to such terms.

(b) Each party to this Agreement irrevocably consents to service of process in
the manner provided for notices in Section 4.01. Nothing in this Agreement will
affect the right of any party to this Agreement to serve process in any other
manner permitted by Law.

14.10 Headings. Article and Section headings and the Table of Contents used
herein are for convenience of reference only, are not part of this Agreement and
are not to affect the construction of, or to be taken into consideration in
interpreting, this Agreement.

14.11 Guaranty Absolute. To the fullest extent permitted by Law, all rights of
the Administrative Agent hereunder and all obligations of each Guarantor
hereunder shall be absolute and unconditional irrespective of (a) any lack of
validity or enforceability of the Credit Agreement, any other Loan Document, any
agreement with respect to any of the Guaranteed Obligations or any other
agreement or instrument relating to any of the foregoing, (b) any change in the
time, manner or place of payment of, or in any other term of, all or any of the
Guaranteed Obligations, or any other amendment or waiver of or any consent to
any departure from the Credit Agreement, any other Loan Document or any other
agreement or instrument, (c) any exchange, release or non-perfection of any Lien
on other collateral, or any release or amendment or waiver of or consent under
or departure from any guarantee guaranteeing all or any of the Guaranteed
Obligations or (d) any other circumstance that might otherwise constitute a
defense available to, or a discharge of, any Guarantor in respect of the
Guaranteed Obligations or this Agreement (other than the Payment in Full of all
of the Guaranteed Obligations).

14.12 Termination or Release.

(a) This Agreement and the Guarantees made herein shall terminate with respect
to all Guaranteed Obligations when all the outstanding Guaranteed Obligations
have been Paid in Full.

(b) If applicable, a Guarantor shall be released of its obligations under this
Agreement in accordance with Section 9.10(b) of the Credit Agreement.

14.13 Additional Guarantors. Pursuant to Section 6.12 of the Credit Agreement,
upon (x) the formation or acquisition of any new direct or indirect Restricted
Subsidiary (other than an Excluded Subsidiary) by any Loan Party or the
designation in

 

-10-



--------------------------------------------------------------------------------

accordance with the terms of the Credit Agreement of any existing direct or
indirect Unrestricted Subsidiary as a Restricted Subsidiary or (y) any
Subsidiary ceasing to constitute an Immaterial Subsidiary, the Borrower shall,
in each case at the Borrower’s expense, cause such Restricted Subsidiary to
enter into this Agreement. Upon execution and delivery by the Administrative
Agent and a Restricted Subsidiary of a Guaranty Supplement, such Restricted
Subsidiary shall become a Guarantor hereunder with the same force and effect as
if originally named as a Guarantor herein. The execution and delivery of any
such instrument shall not require the consent of any other Loan Party hereunder.
The rights and obligations of each Loan Party hereunder shall remain in full
force and effect notwithstanding the addition of any new Loan Party as a party
to this Agreement.

14.14 Limitation on Guaranteed Obligations. Each Guarantor and each Secured
Party (by its acceptance of the benefits of this Agreement) hereby confirms that
it is its intention that this Agreement not constitute a fraudulent transfer or
conveyance for purposes of any Laws related to bankruptcy or insolvency laws of
the United States or other applicable jurisdictions from time to time in effect
and affecting the rights of creditors generally (including the Bankruptcy Code
of the United States, the Uniform Fraudulent Conveyance Act or any similar
Federal or state law). To effectuate the foregoing intention, each Guarantor and
each Secured Party (by its acceptance of the benefits of this Agreement) hereby
irrevocably agrees that the Guaranteed Obligations owing by such Guarantor under
this Agreement shall be limited to such amount as will, after giving effect to
such maximum amount and all other (contingent or otherwise) liabilities of such
Guarantor that are relevant under such Laws and after giving effect to any
rights to contribution and/or subrogation pursuant to any agreement providing
for an equitable contribution and/or subrogation among such Guarantor and the
other Guarantors, result in the Guaranteed Obligations of such Guarantor in
respect of such maximum amount not constituting a fraudulent transfer or
conveyance.

14.15 Continuing Guaranty. This guaranty is a continuing guaranty of payment,
and shall apply to all Guaranteed Obligations whenever arising.

14.16 Consent to Certain Provisions. Each Guarantor will comply with all
covenants in the Loan Documents applicable to it as a Restricted Subsidiary or
Loan Party even if it is not a signatory to the applicable Loan Document.

[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]

 

-11-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the day and year first above written.

 

GUARANTORS: GLS INTERNATIONAL INC. By:       Name:   Title:

 

[Signature Page – Guaranty]



--------------------------------------------------------------------------------

POLYONE LLC By:       Name:   Title:

 

[Signature Page – Guaranty]



--------------------------------------------------------------------------------

POLYMER DIAGNOSTICS, INC. By:       Name:   Title:

 

[Signature Page – Guaranty]



--------------------------------------------------------------------------------

NEU SPECIALTY ENGINEERED

MATERIALS, LLC

By:       Name:   Title:

 

[Signature Page – Guaranty]



--------------------------------------------------------------------------------

CONEXUS, INC. By:       Name:   Title:

 

[Signature Page – Guaranty]



--------------------------------------------------------------------------------

M.A. HANNA ASIA HOLDING COMPANY By:       Name:   Title:

 

[Signature Page – Guaranty]



--------------------------------------------------------------------------------

COLORMATRIX HOLDINGS, INC. By:       Name:   Title:

 

[Signature Page – Guaranty]



--------------------------------------------------------------------------------

COLORMATRIX GROUP, INC. By:       Name:   Title:

 

[Signature Page – Guaranty]



--------------------------------------------------------------------------------

THE COLORMATRIX CORPORATION By:       Name:   Title:

 

[Signature Page – Guaranty]



--------------------------------------------------------------------------------

CHROMATICS, INC. By:       Name:   Title:

 

[Signature Page – Guaranty]



--------------------------------------------------------------------------------

COLORMATRIX - BRAZIL, LLC By:       Name:   Title:

 

[Signature Page – Guaranty]



--------------------------------------------------------------------------------

GAYSON SILICONE DISPERSIONS, INC. By:       Name:   Title:

 

[Signature Page – Guaranty]



--------------------------------------------------------------------------------

BORROWER: POLYONE CORPORATION By:       Name:   Title:

 

[Signature Page – Guaranty]



--------------------------------------------------------------------------------

ADMINISTRATIVE AGENT: BANK OF AMERICA, N.A. By:       Name:   Title:

 

[Signature Page – Guaranty]



--------------------------------------------------------------------------------

Exhibit I

to the Guaranty

SUPPLEMENT NO.      dated as of [•], to the Guaranty, dated as of December 21,
2011, among the Guarantors identified therein and BANK OF AMERICA, N.A., as
Administrative Agent (the “Guaranty”).

A. Reference is made to the Credit Agreement, dated as of December 21, 2011, by
and among PolyOne Corporation, a Delaware corporation (the “Borrower”), Bank of
America, N.A,, as Administrative Agent and the lending institutions from time to
time party thereto (as amended, amended and restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”).

B. Capitalized terms used herein and not otherwise defined herein shall have the
meanings assigned to such terms in the Credit Agreement and the Guaranty.

C. The Guarantors have entered into the Guaranty in order to induce the Lenders
to make Loans and the Issuing Lenders to issue Letters of Credit. Section 4.13
of the Guaranty provides that additional Restricted Subsidiaries of the Borrower
may become Guarantors under the Guaranty by execution and delivery of an
instrument in the form of this Supplement. The undersigned Restricted Subsidiary
(the “New Subsidiary”) is executing this Supplement in accordance with the
requirements of the Credit Agreement to become a Guarantor under the Guaranty in
order to induce the Lenders to make Loans, in each case, pursuant to the terms
of the Credit Agreement, and as consideration for Loans previously made.

Accordingly, the Administrative Agent and the New Subsidiary agree as follows:

SECTION 1. In accordance with Section 4.13 of the Guaranty, the New Subsidiary
by its signature below becomes a Guarantor under the Guaranty with the same
force and effect as if originally named therein as a Guarantor and the New
Subsidiary hereby (a) agrees to all the terms and provisions of the Guaranty
applicable to it as a Guarantor thereunder and (b) represents and warrants that
the representations and warranties made by it as a Guarantor thereunder are true
and correct on and as of the date hereof. In furtherance of the foregoing, the
New Subsidiary, as security for the payment and performance in full of the
Guaranteed Obligations does hereby, for the benefit of the Secured Parties,
their successors and assigns, irrevocably, absolutely and unconditionally
guaranty, jointly with the other Guarantors and severally, the due and punctual
payment and performance of the Guaranteed Obligations as set forth in the
Guaranty. Each reference to a “Guarantor” in the Guaranty shall be deemed to
include the New Subsidiary. The Guaranty is hereby incorporated herein by
reference.

SECTION 2. The New Subsidiary represents and warrants to the Administrative
Agent and the other Secured Parties that this Supplement has been duly
authorized, executed and delivered by it and constitutes its legal, valid and
binding obligation, enforceable against it in accordance with its terms.

SECTION 3. This Supplement may be executed in counterparts (and by different
parties hereto on different counterparts), each of which shall constitute an
original, but all of which when taken together shall constitute a single
contract. This Supplement shall become



--------------------------------------------------------------------------------

effective when the Administrative Agent shall have received a counterpart of
this Supplement that bears the signature of the New Subsidiary and the
Administrative Agent has executed a counterpart hereof. Delivery of an executed
signature page to this Supplement by facsimile transmission or other means of
electronic transmission shall be as effective as delivery of a manually signed
counterpart of this Supplement.

SECTION 4. Except as expressly supplemented hereby, the Guaranty shall remain in
full force and effect.

SECTION 5. THIS SUPPLEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE LAWS OF THE STATE OF NEW YORK.

SECTION 6. In case any one or more of the provisions contained in this
Supplement should be held invalid, illegal or unenforceable in any respect, the
validity, legality and enforceability of the remaining provisions contained
herein and in the Guaranty shall not in any way be affected or impaired thereby
(it being understood that the invalidity of a particular provision in a
particular jurisdiction shall not in and of itself affect the validity of such
provision in any other jurisdiction). The parties hereto shall endeavor in
good-faith negotiations to replace the invalid, illegal or unenforceable
provisions with valid provisions the economic effect of which comes as close as
possible to that of the invalid, illegal or unenforceable provisions.

SECTION 7. All communications and notices hereunder shall be in writing and
given as provided in Section 4.01 of the Guaranty.

 



--------------------------------------------------------------------------------

Exhibit I

to the Guaranty

IN WITNESS WHEREOF, the New Subsidiary and the Administrative Agent have duly
executed this Supplement to the Guaranty as of the day and year first above
written.

 

[NAME OF NEW SUBSIDIARY] By:       Name:   Title:

 



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A.,

as Administrative Agent,

By:       Name:   Title:



--------------------------------------------------------------------------------

EXHIBIT F

FORM OF SECURITY AGREEMENT

[separately attached]

 



--------------------------------------------------------------------------------

Execution Copy

SECURITY AGREEMENT

By

POLYONE CORPORATION,

and

THE OTHER PLEDGORS PARTY HERETO

and

BANK OF AMERICA, N.A.,

as Administrative Agent

 

 

Dated as of December 21, 2011

 

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

      Page  

PREAMBLE

     1   

RECITALS

     1   

AGREEMENT

     2   

 

ARTICLE I    DEFINITIONS AND INTERPRETATION   

SECTION 1.1. DEFINITIONS

     2   

SECTION 1.2. INTERPRETATION

     10   

SECTION 1.3. PERFECTION CERTIFICATE

     10    ARTICLE II    GRANT OF SECURITY AND OBLIGATIONS   

SECTION 2.1. GRANT OF SECURITY INTEREST

     10   

SECTION 2.2. SECURITY FOR OBLIGATIONS

     12   

SECTION 2.3. FILINGS

     12    ARTICLE III   

PERFECTION; SUPPLEMENTS; FURTHER ASSURANCES;

USE OF COLLATERAL

  

SECTION 3.1. DELIVERY OF CERTIFICATED SECURITIES COLLATERAL

     12   

SECTION 3.2. PERFECTION OF UNCERTIFICATED SECURITIES COLLATERAL

     13   

SECTION 3.3. FINANCING STATEMENTS AND OTHER FILINGS; MAINTENANCE OF PERFECTED
SECURITY                      INTEREST

     13   

SECTION 3.4. OTHER ACTIONS

     14   

SECTION 3.5. JOINDER OF ADDITIONAL PLEDGORS

     17   

SECTION 3.6. SUPPLEMENTS; FURTHER ASSURANCES

     18   

SECTION 3.7. AGENT’S RIGHT TO PERFORM CONTRACTS, EXERCISE RIGHTS, ETC.

     18   

 

-i-



--------------------------------------------------------------------------------

     Page   ARTICLE IV        REPRESENTATIONS, WARRANTIES AND COVENANTS   

SECTION 4.1. TITLE

     19   

SECTION 4.2. VALIDITY OF SECURITY INTEREST

     19   

SECTION 4.3. DEFENSE OF CLAIMS; TRANSFERABILITY OF COLLATERAL

     19   

SECTION 4.4. OTHER FINANCING STATEMENTS

     19   

SECTION 4.5. LOCATION OF INVENTORY AND EQUIPMENT

     20   

SECTION 4.6. DUE AUTHORIZATION AND ISSUANCE

     20   

SECTION 4.7. COLLATERAL

     20   

SECTION 4.8. INSURANCE

     20   

SECTION 4.9. CHIEF EXECUTIVE OFFICE; CHANGE OF NAME; JURISDICTION OF
ORGANIZATION

     20    ARTICLE V    CERTAIN PROVISIONS CONCERNING SECURITIES COLLATERAL   

SECTION 5.1. PLEDGE OF ADDITIONAL SECURITIES COLLATERAL

     21   

SECTION 5.2. VOTING RIGHTS; DISTRIBUTIONS; ETC.

     21   

SECTION 5.3. DEFAULTS, ETC.

     22   

SECTION 5.4. CERTAIN AGREEMENTS OF PLEDGORS AS ISSUERS AND HOLDERS OF EQUITY
INTERESTS

     22    ARTICLE VI    CERTAIN PROVISIONS CONCERNING INTELLECTUAL    PROPERTY
COLLATERAL   

SECTION 6.1. GRANT OF INTELLECTUAL PROPERTY LICENSE

     23   

SECTION 6.2. CERTAIN REPRESENTATIONS AND WARRANTIES

     24   

SECTION 6.3. PROTECTION OF ADMINISTRATIVE AGENT’S SECURITY

     25   

SECTION 6.4. AFTER-ACQUIRED IP COLLATERAL

     26   

SECTION 6.5. LITIGATION

     26   

SECTION 6.6. SECURED PARTIES’ DUTIES

     27    ARTICLE VII    CERTAIN PROVISIONS CONCERNING RECEIVABLES   

SECTION 7.1. MAINTENANCE OF RECORDS

     27   

SECTION 7.2. COLLECTION OF RECEIVABLES

     27   

 

-ii-



--------------------------------------------------------------------------------

     Page   ARTICLE VIII    TRANSFERS   

SECTION 8.1. TRANSFERS OF COLLATERAL

     28    ARTICLE IX    REMEDIES   

SECTION 9.1. REMEDIES

     28   

SECTION 9.2. NOTICE OF SALE

     30   

SECTION 9.3. WAIVER OF NOTICE AND CLAIMS

     30   

SECTION 9.4. CERTAIN SALES OF COLLATERAL

     30   

SECTION 9.5. NO WAIVER; CUMULATIVE REMEDIES

     31   

SECTION 9.6. CERTAIN ADDITIONAL ACTIONS REGARDING INTELLECTUAL PROPERTY

     31   

SECTION 9.7. MARSHALING

     32    ARTICLE X    APPLICATION OF PROCEEDS   

SECTION 10.1. APPLICATION OF PROCEEDS

     32    ARTICLE XI    MISCELLANEOUS   

SECTION 11.1. CONCERNING ADMINISTRATIVE AGENT

     32   

SECTION 11.2. ADMINISTRATIVE AGENT MAY PERFORM; ADMINISTRATIVE AGENT APPOINTED
                      ATTORNEY-IN-FACT

     33   

SECTION 11.3. CONTINUING SECURITY INTEREST; ASSIGNMENT

     35   

SECTION 11.4. TERMINATION; RELEASE

     35   

SECTION 11.5. MODIFICATION IN WRITING

     36   

SECTION 11.6. NOTICES

     36   

SECTION 11.7. GOVERNING LAW, CONSENT TO JURISDICTION AND SERVICE OF PROCESS;
WAIVER OF                       JURY TRIAL

     36   

SECTION 11.8. SEVERABILITY OF PROVISIONS

     36   

SECTION 11.9. EXECUTION IN COUNTERPARTS

     36   

SECTION 11.10. BUSINESS DAYS

     36   

SECTION 11.11. NO CREDIT FOR PAYMENT OF TAXES OR IMPOSITION

     37   

SECTION 11.12. NO CLAIMS AGAINST ADMINISTRATIVE AGENT

     37   

SECTION 11.13. NO RELEASE

     37   

 

-iii-



--------------------------------------------------------------------------------

     Page  

SECTION 11.14. OBLIGATIONS ABSOLUTE

     37   

SECTION 11.15. INTERCREDITOR ARRANGEMENTS

     38   

 

EXHIBIT 1    Form of Issuer’s Acknowledgment EXHIBIT 2    Form of Securities
Pledge Amendment EXHIBIT 3    Form of Security Agreement Supplement EXHIBIT 4   
Form of Copyright Security Agreement EXHIBIT 5    Form of Patent Security
Agreement EXHIBIT 6    Form of Trademark Security Agreement

 

SCHEDULE I    Intercompany Notes SCHEDULE C    Copyrights SCHEDULE P-1   
Patents SCHEDULE P-2    Pledged Securities SCHEDULE T    Trademarks SCHEDULE 3.3
   Filing Offices SCHEDULE 3.4(a)    Instruments and Tangible Chattel Paper
SCHEDULE 3.4(b)    Deposit Accounts; Banks SCHEDULE 3.4(c)    Securities
Accounts and Commodities Accounts SCHEDULE 3.4(d)    Electronic Chattel Paper
and Transferable Records SCHEDULE 3.4(f)    Commercial Tort Claims SCHEDULE 4.5
   Inventory and Equipment Locations

 

-iv-



--------------------------------------------------------------------------------

THIS AGREEMENT IS SUBJECT TO THE PROVISIONS OF THE INTERCREDITOR

ARRANGEMENTS (AS DEFINED BELOW). IN THE EVENT OF ANY INCONSISTENCY

BETWEEN THE TERMS OF THIS AGREEMENT AND THE TERMS OF ANY OF THE

INTERCREDITOR ARRANGEMENTS, THE TERMS OF SUCH APPLICABLE INTERCREDITOR

ARRANGEMENT.

SECURITY AGREEMENT

This SECURITY AGREEMENT dated as of December 21, 2011 (as amended, restated,
supplemented or otherwise modified from time to time in accordance with the
provisions hereof, this “Agreement”) made by the Pledgors listed on the
signature pages hereof and those additional entities that hereafter become
parties hereto by executing the form of Security Agreement Supplement attached
hereto as Exhibit 3 (the “Pledgors” and each, a “Pledgor”), in favor of BANK OF
AMERICA, N.A., in its capacity as administrative and collateral agent pursuant
to the Credit Agreement (as hereinafter defined), as pledgee, assignee and
secured party (in such capacities and together with any successors and assigns
in such capacities, the “Administrative Agent”).

R E C I T A L S :

A. The PolyOne Corporation (the “Borrower”), the Administrative Agent and the
lending institutions listed therein have, in connection with the execution and
delivery of this Agreement, entered into that certain Credit Agreement, dated as
of December 21, 2011 (as amended, amended and restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”).

B. Each Guarantor has, pursuant to the Guaranty, unconditionally guaranteed the
Obligations.

C. Each Pledgor will receive substantial benefits from the execution, delivery
and performance of the obligations under the Credit Agreement and the other Loan
Documents and each is, therefore, willing to enter into this Agreement.

D. This Agreement is given by each Pledgor in favor of the Administrative Agent
for the benefit of the Secured Parties to secure the payment and performance of
all of the Obligations.

F. It is a condition to the obligations of the Secured Parties to make financial
accommodations to Borrower and the Guarantors as provided for in the Credit
Agreement and the other Loan Documents that each Pledgor execute and deliver the
applicable Loan Documents, including this Agreement.

 

1



--------------------------------------------------------------------------------

A G R E E M E N T :

NOW THEREFORE, in consideration of the foregoing premises and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, each Pledgor and the Administrative Agent hereby agree as follows:

ARTICLE I

DEFINITIONS AND INTERPRETATION

SECTION 1.1 Definitions.

(a) Unless otherwise defined herein or in the Credit Agreement, capitalized
terms used herein that are defined in the UCC shall have the meanings assigned
to them in the UCC; provided that in any event, the following terms shall have
the meanings assigned to them in the UCC:

“Accounts”; “Bank”; “Chattel Paper”; “Commercial Tort Claim”; “Commodity
Account”; “Commodity Contract”; “Commodity Intermediary”; “Documents”;
“Electronic Chattel Paper”; “Entitlement Order”; “Equipment”; “Financial Asset”;
“Fixtures”; “Goods”, “Inventory”; “Letter-of-Credit Rights”; “Letters of
Credit”; “Money”; “Payment Intangibles”; “Records”; “Securities Account”;
“Securities Intermediary”; “Security Entitlement”; “Supporting Obligations”; and
“Tangible Chattel Paper.”

(b) Terms used but not otherwise defined herein that are defined in the Credit
Agreement shall have the meanings given to them in the Credit Agreement.
Sections 1.2 and 1.4 of the Credit Agreement shall apply herein mutatis
mutandis.

(c) The following terms shall have the following meanings:

“2015 Note Intercreditor Agreement” shall have the meaning assigned to such term
in the Credit Agreement.

“ABL Agent” shall have the meaning assigned to such term in the Credit
Agreement.

“ABL Facility” shall have the meaning assigned to such term in the Credit
Agreement.

“Account Control Agreements” shall mean, collectively, the Deposit Account
Control Agreement, the Securities Account Control Agreement and the Commodity
Account Control Agreement.

“Account Debtor” shall mean each person who is obligated on a Receivable or
Supporting Obligation related thereto.

 

2



--------------------------------------------------------------------------------

“Acknowledgment” shall have the meaning assigned to such term in the Credit
Agreement.

“Activation Instruction” shall have the meaning assigned to such term in
Section 3.4(b)(ii) hereof.

“Administrative Agent” shall have the meaning assigned to such term in the
Preamble hereof.

“After-Acquired IP Collateral” shall have the meaning assigned to such term in
Section 6.4 hereof.

“Agreement” shall have the meaning assigned to such term in the Preamble hereof.

“Books” shall mean books and records (including each Pledgor’s Records
indicating, summarizing, or evidencing such Pledgor’s assets (including the
Collateral) or liabilities, each Pledgor’s Records relating to such Pledgor’s
business operations or financial condition, and each Pledgor’s goods or General
Intangibles related to such information).

“Borrower” shall have the meaning assigned to such term in the Preamble hereof.

“Cash Dominion Event” shall have the meaning assigned to such term in the ABL
Facility.

“Cash Equivalents” shall have the meaning assigned to such term in the Credit
Agreement.

“Collateral” shall have the meaning assigned to such term in Section 2.1 hereof.

“Collateral Support” shall mean all property (real or personal) assigned,
hypothecated or otherwise securing any Collateral and shall include any security
agreement or other agreement granting a lien or security interest in such real
or personal property.

“Collections” shall mean all cash, checks, notes, instruments, and other items
of payment (including insurance proceeds, cash proceeds of asset sales, rental
proceeds, and tax refunds).

“Commodity Account Control Agreement” shall mean a control agreement in a form
that is reasonably satisfactory to the Administrative Agent establishing the
Administrative Agent’s Control with respect to any Commodity Account.

“Computer Software” shall mean, all computer software, programs and databases
(including, without limitation, source code, object code and all related
applications and data files), firmware and documentation and materials relating
thereto, together with any and all maintenance rights, service rights,
programming rights, hosting rights, test rights, improvement rights, renewal
rights and indemnification rights and any substitutions, replacements,
improvements, error corrections, updates and new versions of any of the
foregoing.

 

3



--------------------------------------------------------------------------------

“Contracts” shall mean, collectively, with respect to each Pledgor, the Merger
Agreement, all sale, service, performance, equipment or property lease
contracts, agreements and grants and all other contracts, agreements or grants
(in each case, whether written or oral, or third party or intercompany), between
such Pledgor and any third party, and all assignments, amendments, restatements,
supplements, extensions, renewals, replacements or modifications thereof.

“Control” shall mean (i) in the case of each Deposit Account, “control,” as such
term is defined in Section 9-104 of the UCC, (ii) in the case of any Security
Entitlement, “control,” as such term is defined in Section 8-106 of the UCC, and
(iii) in the case of any Commodity Contract, “control,” as such term is defined
in Section 9-106 of the UCC.

“Controlled Account Bank” shall have the meaning assigned to such term in
Section 3.4(b)(i) hereof.

“Copyrights” shall mean, collectively, with respect to each Pledgor, all
copyrights (whether statutory or common law, whether established or registered
in the United States or any other country or any political subdivision thereof,
whether registered or unregistered and whether published or unpublished),
including copyrights in Computer Software and all copyright registrations and
applications made by such Pledgor, including those listed on Schedule C to this
Agreement, in each case, whether now owned or hereafter created or acquired by
or assigned to such Pledgor, together with any and all (i) rights and privileges
arising under applicable law with respect to such Pledgor’s use of such
copyrights, (ii) reissues, renewals, continuations and extensions thereof and
amendments thereto, (iii) income, fees, royalties, damages, claims and payments
now or hereafter due and/or payable with respect thereto, including damages and
payments for past, present or future infringements thereof, (iv) rights
corresponding thereto throughout the world and (v) rights to sue for past,
present or future infringements thereof.

“Copyright Security Agreement” shall mean an agreement substantially in the form
of Exhibit 4 hereto.

“Credit Agreement” shall have the meaning assigned to such term in Recital A
hereof.

“Deposit Account Control Agreement” shall mean an agreement in a form that is
reasonably satisfactory to the Administrative Agent establishing the
Administrative Agent’s Control with respect to any Deposit Account.

“Deposit Accounts” shall mean, collectively, with respect to each Pledgor, all
“deposit accounts” as such term is defined in the UCC.

“Distributions” shall mean, collectively, with respect to each Pledgor, all
dividends, cash, options, warrants, rights, instruments, distributions, returns
of capital or principal, income, interest, profits and other property, interests
(debt or equity) or proceeds, including as a result of a split, revision,
reclassification or other like change of the Pledged Securities, from time to
time received, receivable or otherwise distributed to such Pledgor in respect of
or in exchange for any or all of the Pledged Securities or Intercompany Notes.

 

4



--------------------------------------------------------------------------------

“Excluded Accounts” shall have the meaning assigned to such term in
Section 3.4(b)(i) hereof.

“Excluded Property” shall mean (a) voting Equity Interest in excess of 65% of
the voting Equity Interest of any CFC (whether directly, indirectly through a
pledge of the voting Equity Interest of an entity that is treated as a
disregarded entity for federal income tax purposes and substantially all of the
assets of which consist of the voting Equity Interest of one or more of such
CFCs, or a combination thereof), and (b)(i) fee-owned Real Property other than
Material Real Property and any leasehold interest, (ii) commercial tort claims
with a value of less than $250,000, (iii) any governmental licenses or State or
local franchises, charters and authorizations, in each case, to the extent that
the grant of a security interest therein would violate or invalidate such
governmental licenses or State or local franchises, charters and authorizations,
(iv) pledges and security interests prohibited or restricted by applicable law
(including any requirement to obtain the consent of any governmental authority
or third party), (v) shares in joint ventures, partnerships or non-wholly-owned
Subsidiaries which cannot be pledged without third parties’ consent or the
assets owned by any of the foregoing, (vi) agreements, licenses or leases to the
extent that by their terms such agreements, licenses or leases prohibit such
security interests or such security interest would create a right of termination
in favor of any other party thereto (including any requirement to obtain the
consent of any third party), (vii) margin stock, and (viii) any intent to use
trademark application to the extent and for so long as creation by a Pledgor of
a security interest therein would result in the loss by such Pledgor of any
material rights therein; provided, that, (A) in case of each of clauses
(iii) through (vii) above, such property and assets shall be excluded from
Collateral only to the extent that the restrictions on security interests are
enforceable after giving effect to the applicable anti-assignment provisions of
the UCC (and/or other applicable law which may render such anti-assignment
provisions null and void and ineffective), (B) proceeds and receivables of
Excluded Property shall be deemed Collateral and the assignment of proceeds and
receivables of Excluded Property shall be expressly deemed effective under the
UCC, notwithstanding the foregoing and (c) the security interest shall attach to
the property and assets identified in clause (b) above immediately and
automatically at such time as any applicable condition described in clause
(b) ceases to exist, and, to the extent severable, shall in any event attach to
all rights in respect of such property and assets that are not subject to such
applicable condition described in clause (b) above.

“Foreign Subsidiary” shall mean a Subsidiary that is organized under the laws of
a jurisdiction other than the United States or any state thereof or the District
of Columbia.

“General Intangibles” shall mean, collectively, with respect to each Pledgor,
all “general intangibles,” as such term is defined in the UCC, of such Pledgor
and, in any event, shall include (i) all of such Pledgor’s rights, title and
interest in, to and under all Contracts and insurance policies (including all
rights and remedies relating to monetary damages, including indemnification
rights and remedies, and claims for damages or other relief pursuant to or in
respect of any Contract), (ii) all know-how and warranties relating to any of
the Collateral or the Mortgaged Property, (iii) any and all other rights,
claims, choses-in-action and causes of action of such Pledgor against any other
person and the benefits of any and all collateral or other security given by any
other person in connection therewith, (iv) all guarantees, endorsements and

 

5



--------------------------------------------------------------------------------

indemnifications on, or of, any of the Collateral or any of the Mortgaged
Property, (v) all lists, books, records, correspondence, ledgers, printouts,
files (whether in printed form or stored electronically), tapes and other papers
or materials containing information relating to any of the Collateral or any of
the Mortgaged Property, including all customer or tenant lists, identification
of suppliers, data, plans, blueprints, specifications, designs, drawings,
appraisals, recorded knowledge, surveys, studies, engineering reports, test
reports, manuals, standards, processing standards, performance standards,
catalogs, research data, computer and automatic machinery software and programs
and the like, field repair data, accounting information pertaining to such
Pledgor’s operations or any of the Collateral or any of the Mortgaged Property
and all media in which or on which any of the information or knowledge or data
or records may be recorded or stored and all computer programs used for the
compilation or printout of such information, knowledge, records or data,
(vi) all licenses, consents, permits, variances, certifications, authorizations
and approvals, however characterized, now or hereafter acquired or held by such
Pledgor, including building permits, certificates of occupancy, environmental
certificates, industrial permits or licenses and certificates of operation and
(vii) all rights to reserves, deferred payments, deposits, refunds,
indemnification of claims and claims for tax or other refunds against any
Governmental Authority.

“Goodwill” shall mean, collectively, with respect to each Pledgor, the goodwill
connected with such Pledgor’s business including all goodwill connected with
(i) the use of and symbolized by any Trademark or, as applicable, any other
trademark licensed to such Pledgor pursuant to an Intellectual Property License,
(ii) all know-how, trade secrets, customer and supplier lists, proprietary
information, inventions, methods, procedures, formulae, descriptions,
compositions, technical data, drawings, specifications, name plates, catalogs,
confidential information and the right to limit the use or disclosure thereof by
any person, pricing and cost information, business and marketing plans and
proposals, consulting agreements, engineering contracts and such other assets
which relate to such goodwill and (iii) all product lines of such Pledgor’s
business.

“Hedging Agreement” shall mean, (a) an agreement relating to any swap, cap,
floor, collar, option, forward, cross right or obligation, or combination
thereof or similar transaction, with respect to interest rate, foreign exchange,
currency, commodity, credit or equity risk, and (b) other agreements or
arrangements designed to protect such Person against fluctuations in interest
rates or the value of foreign currencies.

“Insolvency Proceeding” shall mean, any proceeding commenced by or against any
Person under any provision of any Debtor Relief Law or under any other
provincial, state or federal bankruptcy or insolvency law, assignments for the
benefit of creditors, formal or informal moratoria, compositions, extensions
generally with creditors, or proceedings seeking reorganization, arrangement, or
other similar relief.

“Instruments” shall mean, collectively, with respect to each Pledgor, all
“instruments,” as such term is defined in Article 9, rather than Article 3, of
the UCC, and shall include all promissory notes, drafts, bills of exchange or
acceptances.

 

6



--------------------------------------------------------------------------------

“Intellectual Property Collateral” shall mean, collectively, the Patents,
Trademarks, Copyrights, Intellectual Property Licenses and Goodwill.

“Intellectual Property Licenses” shall mean, collectively, with respect to each
Pledgor, all license agreements with any other party with respect to any Patent,
Trademark or Copyright or any other patent, trademark or copyright, whether such
Pledgor is a licensor or licensee, under any such license agreement, together
with any and all (i) renewals, extensions, supplements and continuations
thereof, (ii) income, fees, royalties, damages, claims and payments now and
hereafter due and/or payable thereunder and with respect thereto including
damages and payments for past, present or future infringements or violations
thereof, (iii) rights, if any, granted to such Pledgor pursuant to such license
agreements to sue for past, present and future infringements or violations of
any patents, trademarks or copyrights licensed to such Pledgor and (iv) other
rights, if any, granted to such Pledgor pursuant to such license agreements to
use, exploit or practice any patents, trademarks or copyrights licensed to such
Pledgor.

“Intercreditor Agreement” shall have the meaning assigned to such term in the
Credit Agreement.

“Intercreditor Arrangements” shall mean, collectively, the Intercreditor
Agreement and the 2015 Note Intercreditor Agreement.

“Intercompany Notes” shall mean, with respect to each Pledgor, all intercompany
notes described in Schedule I to this Agreement and intercompany notes hereafter
acquired by such Pledgor and all certificates, instruments or agreements
evidencing such intercompany notes, and all assignments, amendments,
restatements, supplements, extensions, renewals, replacements or modifications
thereof to the extent permitted pursuant to the terms hereof.

“Investment Property” shall mean a security, whether certificated or
uncertificated, Security Entitlement, Securities Account, Commodity Contract or
Commodity Account, excluding, however, the Securities Collateral.

“Patents” shall mean, collectively, with respect to each Pledgor, all patents
and patent applications and registrations owned by or assigned to, such Pledgor
(whether established or registered or recorded in the United States or any other
country or any political subdivision thereof), including those set forth on
Schedule P-1 to this Agreement, together with any and all (i) rights and
privileges arising under applicable law with respect to such Pledgor’s use of
any such patents, (ii) inventions and improvements described and claimed
therein, (iii) reissues, divisions, continuations, renewals, extensions and
continuations-in-part thereof and amendments thereto, (iv) income, fees,
royalties, damages, claims and payments now or hereafter due and/or payable
thereunder and with respect thereto including damages and payments for past,
present or future infringements thereof, (v) rights corresponding thereto
throughout the world and (vi) rights to sue for past, present or future
infringements thereof.

“Patent Security Agreement” shall mean an agreement substantially in the form of
Exhibit 5 hereto.

 

7



--------------------------------------------------------------------------------

“Perfection Certificate” shall have the meaning assigned to such term in the
Credit Agreement.

“Permitted Liens” shall have the meaning assigned to such term in the Credit
Agreement.

“Pledge Amendment” shall have the meaning assigned to such term in Section 5.1
hereof.

“Pledged Deposit Accounts” means each Deposit Account any Pledgor at any time
opens or maintains, other than (A) Excluded Accounts or (B) Deposit Accounts the
daily balance of which does not at any time exceed $1,000,000 for any such
account or $5,000,000 for all such accounts.

“Pledged Securities” shall mean, collectively, with respect to each Pledgor,
(i) all issued and outstanding Equity Interests set forth on Schedule P-2 to
this Agreement as being owned by such Pledgor, and all options, warrants,
rights, agreements and additional Equity Interests of whatever class of any such
issuer acquired by such Pledgor (including by issuance), together with all
rights, privileges, authority and powers of such Pledgor relating to such Equity
Interests in each such issuer or under any Organization Document of each such
issuer, and the certificates, instruments and agreements representing such
Equity Interests and any and all interest of such Pledgor in the entries on the
books of any financial intermediary pertaining to such Equity Interests,
(ii) all Equity Interests of any issuer, which Equity Interests are hereafter
acquired by such Pledgor (including by issuance) and all options, warrants,
rights, agreements and additional Equity Interests of whatever class of any such
issuer acquired by such Pledgor (including by issuance), together with all
rights, privileges, authority and powers of such Pledgor relating to such Equity
Interests or under any Organization Document of any such issuer, and the
certificates, instruments and agreements representing such Equity Interests and
any and all interest of such Pledgor in the entries on the books of any
financial intermediary pertaining to such Equity Interests, from time to time
acquired by such Pledgor in any manner, and (iii) all Equity Interests issued in
respect of the Equity Interests referred to in clause (i) or (ii) upon any
consolidation or merger of any issuer of such Equity Interests; provided, that,
Pledged Securities shall not include Pledged Securities that otherwise
constitute Excluded Property; provided, further that Pledgors shall not be
required to deliver to the Administrative Agent certificates representing Equity
Interest of any Immaterial Subsidiary and Joint Ventures so long as there exists
no other Lien upon the Equity Interest of any such Immaterial Subsidiary or
Joint Venture other than a lien permitted by Section 7.01(a) of the Credit
Agreement (and for the avoidance of doubt the Administrative Agent’s Liens shall
extend to Equity Interest of all Immaterial Subsidiaries and Joint Ventures),
subject to the terms of the Intercreditor Agreement, Section 7.01(l) of the
Credit Agreement, subject to the terms of the 2015 Note Intercreditor Agreement,
Section 7.01(m)(i) of the Credit Agreement and subject to and in accordance with
the terms of the Acknowledgment and Section 7.01(m)(ii) of the Credit Agreement,
holders of the Series G Notes.

“Pledgor” shall have the meaning assigned to such term in the Preamble hereof.

 

8



--------------------------------------------------------------------------------

“Proceeds” shall have the meaning assigned to such term in Section 2.1.

“Receivables” shall mean all (i) Accounts, (ii) Chattel Paper, (iii) Payment
Intangibles, (iv) General Intangibles, (v) Instruments and (vi) other rights to
payment, whether or not earned by performance, for goods or other property sold,
leased, licensed, assigned or otherwise disposed of, or services rendered or to
be rendered, regardless of how classified under the UCC together with all of
Pledgors’ rights, if any, in any goods or other property giving rise to such
right to payment and all Collateral Support and Supporting Obligations related
thereto and all Records relating thereto.

“Records” means information that is inscribed on a tangible medium or which is
stored in an electronic or other medium and is retrievable in perceivable form.

“Registered” means issued by, registered with, renewed by or the subject of a
pending application before any Governmental Authority or Internet domain name
registrar.

“Revolving Loan Priority Collateral” shall have the meaning assigned to such
term in the Intercreditor Agreement.

“Secured Hedge Agreement” means a Hedge Agreement with a Secured Swap
Counterparty the purpose of which is to hedge interest rates in respect of the
Loans.

“Secured Swap Counterparty” means each Person that is a “Lender” under and as
defined in the ABL Facility at the time it enters into a Secured Hedge
Agreement, in its capacity as a counterparty to such Secured Hedge Agreement.

“Securities Account Control Agreement” shall mean an agreement in a form that is
reasonably satisfactory to the Administrative Agent establishing the
Administrative Agent’s Control with respect to any Securities Account.

“Security Agreement Supplement” shall mean an agreement substantially in the
form of Exhibit 3 hereto.

“Securities Collateral” shall mean, collectively, the Pledged Securities, the
Intercompany Notes and the Distributions.

“Secured Parties” shall have the meaning assigned to such term in the Credit
Agreement.

“Trademarks” shall mean, collectively, with respect to each Pledgor, all
trademarks (including service marks), slogans, logos, certification marks, trade
dress, uniform resource locations (URL’s), domain names, corporate names and
trade names, whether registered or unregistered, owned by or assigned to such
Pledgor and all registrations and applications for the foregoing (whether
statutory or common law and whether established or registered in the United
States or any other country or any political subdivision thereof), including
those set forth on Schedule T to this Agreement, together with any and all
(i) rights and privileges arising under applicable law with respect to such
Pledgor’s use of any trademarks, (ii) reissues, continuations,

 

9



--------------------------------------------------------------------------------

extensions and renewals thereof and amendments thereto, (iii) income, fees,
royalties, damages and payments now and hereafter due and/or payable thereunder
and with respect thereto, including damages, claims and payments for past,
present or future infringements thereof, (iv) rights corresponding thereto
throughout the world and (v) rights to sue for past, present and future
infringements thereof.

“Trademark Security Agreement” shall mean an agreement substantially in the form
of Exhibit 6 hereto.

“UCC” shall mean the Uniform Commercial Code as in effect from time to time in
the State of New York; provided, that, at any time, if by reason of mandatory
provisions of law, any or all of the perfection or priority of the
Administrative Agent’s and the Secured Parties’ security interest in any item or
portion of the Collateral is governed by the Uniform Commercial Code as in
effect in a jurisdiction other than the State of New York, the term “UCC” shall
mean the Uniform Commercial Code as in effect, at such time, in such other
jurisdiction for purposes of the provisions hereof relating to such perfection
or priority and for purposes of definitions relating to such provisions.

“Voting Stock” shall mean, with respect to any person, any class or classes of
Equity Interests pursuant to which the holders thereof have the general voting
power under ordinary circumstances to elect at least a majority of the Board of
Directors of such person.

SECTION 1.2 Interpretation. The rules of interpretation specified in the Credit
Agreement (including Section 1.02 thereof) shall be applicable to this
Agreement.

SECTION 1.3 Perfection Certificate. The Administrative Agent and each Secured
Party agree that the Perfection Certificate and all descriptions of Collateral,
schedules, amendments and supplements thereto are and shall at all times remain
a part of this Agreement.

ARTICLE II

GRANT OF SECURITY AND OBLIGATIONS

SECTION 2.1 Grant of Security Interest. As collateral security for the payment
and performance in full of all the Obligations, each Pledgor hereby pledges and
grants to the Administrative Agent for the benefit of the Secured Parties, a
lien on and security interest in all of the right, title and interest of such
Pledgor in, to and under the following property, wherever located, and whether
now existing or hereafter arising or acquired from time to time (collectively,
the “Collateral”):

(i) all Accounts;

(ii) all Equipment, Goods, Inventory and Fixtures;

(iii) all Documents, Instruments and Chattel Paper;

 

10



--------------------------------------------------------------------------------

(iv) all Securities Collateral;

(v) all Investment Property;

(vi) all Intellectual Property Collateral;

(vii) all General Intangibles;

(viii) all Money, all Cash Equivalents and all Deposit Accounts;

(ix) all Supporting Obligations;

(x) all Commercial Tort Claims, including those set forth on Schedule 3.4(f)
hereto;

(xi) Letters of Credit and Letter of Credit Rights;

(xii) all Books and Records relating to the Collateral; and

(xiii) to the extent not covered by clauses (i) through (xii) of this sentence,
all other personal property of such Pledgor, whether tangible or intangible, and
all of the proceeds (as such term is defined in the UCC) and products, whether
tangible or intangible, of any of the foregoing, including proceeds of insurance
or Commercial Tort Claims covering or relating to any or all of the foregoing,
and any and all Accounts, Books, Chattel Paper, Deposit Accounts, Equipment,
Fixtures, General Intangibles, Inventory, Investment Property, Securities
Collateral, Instruments, Documents, Supporting Obligations, Money, Intellectual
Property Collateral or other tangible or intangible property resulting from the
sale, lease, license, exchange, collection, or other disposition of any of the
foregoing, the proceeds of any award in condemnation with respect to any of the
foregoing, any rebates or refunds, whether for taxes or otherwise, and all
proceeds of any such proceeds, or any portion thereof or interest therein, and
the proceeds thereof, and all proceeds of any loss of, damage to, or destruction
of the above, whether insured or not insured, and, to the extent not otherwise
included, any indemnity, warranty, or guaranty payable by reason of loss or
damage to, or otherwise with respect to any of the foregoing (the “Proceeds”).
Without limiting the generality of the foregoing, the term “Proceeds” includes
whatever is receivable or received when Investment Property, Securities
Collateral or proceeds are sold, exchanged, collected, or otherwise disposed of,
whether such disposition is voluntary or involuntary, and includes proceeds of
any indemnity or guaranty payable to any Pledgor or Administrative Agent from
time to time with respect to any of the Investment Property.

 

11



--------------------------------------------------------------------------------

Notwithstanding anything to the contrary contained in clauses (i) through
(xii) above, the security interest created by this Agreement shall not extend
to, and the term “Collateral” shall not include, any Excluded Property.

SECTION 2.2 Security for Obligations. The security interest created hereby
secures the payment and performance of the Obligations, whether now existing or
arising hereafter. Without limiting the generality of the foregoing, this
Agreement secures the payment of all amounts which constitute part of the
Obligations and would be owed by Pledgors, or any of them, to the Administrative
Agent, any of the other Secured Parties or any of them.

SECTION 2.3 Filings. (i) Each Pledgor hereby irrevocably authorizes the
Administrative Agent at any time and from time to time to file in any relevant
jurisdiction any financing statements (including fixture filings) and amendments
thereto that contain the information required by Article 9 of the Uniform
Commercial Code of each applicable jurisdiction for the filing of any financing
statement or amendment relating to the Collateral, including (i) whether such
Pledgor is an organization, the type of organization and any organizational
identification number issued to such Pledgor, (ii) any financing or continuation
statements or other documents without the signature of such Pledgor where
permitted by law, including the filing of a financing statement describing the
Collateral as “all now existing or hereafter arising or acquired property and
assets of the Pledgor, wherever located” and (iii) in the case of a financing
statement filed as a fixture filing or covering Collateral constituting minerals
or the like to be extracted or timber to be cut, a sufficient description of the
real property to which such Collateral relates. Each Pledgor agrees to provide
all information described in the immediately preceding sentence to the
Administrative Agent promptly upon request by the Administrative Agent.

(a) Each Pledgor hereby further authorizes the Administrative Agent to file
filings with the United States Patent and Trademark Office or United States
Copyright Office (or any successor office or any similar office in any other
country), including this Agreement, the Copyright Security Agreement, the Patent
Security Agreement and the Trademark Security Agreement, or other documents for
the purpose of perfecting, confirming, continuing, enforcing or protecting the
security interest granted by such Pledgor hereunder, without the signature of
such Pledgor, and naming such Pledgor, as debtor, and the Administrative Agent,
as secured party.

ARTICLE III

PERFECTION; SUPPLEMENTS; FURTHER ASSURANCES;

USE OF COLLATERAL

SECTION 3.1 Delivery of Certificated Securities Collateral. Except as expressly
set forth on Schedule 6.17 of the Credit Agreement with respect to post-Closing
Date deliverables, each Pledgor represents and warrants that all certificates,
agreements or instruments representing or evidencing the Securities Collateral
in existence on the date hereof have been

 

12



--------------------------------------------------------------------------------

delivered to the Administrative Agent in suitable form for transfer by delivery
or accompanied by duly executed instruments of transfer or assignment in blank
and that the Administrative Agent has a perfected first priority security
interest therein. Each Pledgor hereby agrees that all certificates, agreements
or instruments representing or evidencing Securities Collateral acquired by such
Pledgor after the date hereof shall promptly (but in any event within ten
(10) days after receipt thereof by such Pledgor) be delivered to and held by or
on behalf of the Administrative Agent pursuant hereto. All certificated
Securities Collateral shall be in suitable form for transfer by delivery or
shall be accompanied by duly executed instruments of transfer or assignment in
blank, all in form and substance reasonably satisfactory to the Administrative
Agent. The Administrative Agent shall have the right, at any time upon the
occurrence and during the continuance of any Event of Default, to endorse,
assign or otherwise transfer to or to register in the name of the Administrative
Agent or any of its nominees or endorse for negotiation any or all of the
Securities Collateral, without any indication that such Securities Collateral is
subject to the security interest hereunder. In addition, upon the occurrence and
during the continuance of an Event of Default, the Administrative Agent shall
have the right at any time to exchange certificates representing or evidencing
Securities Collateral for certificates of smaller or larger denominations.

SECTION 3.2 Perfection of Uncertificated Securities Collateral. Except as
expressly set forth on Schedule 6.17 of the Credit Agreement with respect to
post-Closing Date deliverables, each Pledgor represents and warrants that the
Administrative Agent has a perfected first priority security interest in all
uncertificated Pledged Securities pledged by it hereunder that are in existence
on the date hereof. Each Pledgor hereby agrees that if any of the Pledged
Securities are at any time not evidenced by certificates of ownership, then each
applicable Pledgor shall, to the extent permitted by applicable law, (i) cause
the issuer to execute and deliver to the Administrative Agent an acknowledgment
of the pledge of such Pledged Securities substantially in the form of Exhibit 1
hereto with such modifications as are reasonably satisfactory to the
Administrative Agent and such Pledgor, (ii) if necessary or desirable to perfect
a security interest in such Pledged Securities, cause such pledge to be recorded
on the equityholder register or the books of the issuer, execute any customary
pledge forms or other documents necessary or appropriate to complete the pledge
and give the Administrative Agent the right to transfer such Pledged Securities
under the terms hereof, and (iii) after the occurrence and during the
continuance of any Event of Default, upon request by the Administrative Agent,
(A) cause the Organization Documents of each such issuer that is a Subsidiary of
the Borrower to be amended to provide that such Pledged Securities shall be
treated as “securities” for purposes of the UCC and (B) cause such Pledged
Securities to become certificated and delivered to the Administrative Agent in
accordance with the provisions of Section 3.1.

SECTION 3.3 Financing Statements and Other Filings; Maintenance of Perfected
Security Interest. Except as expressly set forth on Schedule 6.17 of the Credit
Agreement with respect to post-Closing Date deliverables, each Pledgor
represents and warrants that all financing statements, agreements, instruments
and other documents necessary to perfect the security interest granted by it to
the Administrative Agent in respect of the Collateral have been delivered to the
Administrative Agent in completed and, to the extent necessary or appropriate,
duly executed form for filing in each governmental, municipal or other office
specified in Schedule 3.3 to this Agreement. Each Pledgor agrees that at the
sole cost and

 

13



--------------------------------------------------------------------------------

expense of the Pledgors, such Pledgor will maintain the security interest
created by this Agreement in the Collateral as a perfected first priority
security interest subject to Permitted Liens.

SECTION 3.4 Other Actions. In order to further ensure the attachment, perfection
and priority of, and the ability of the Administrative Agent to enforce, the
Administrative Agent’s security interest in the Collateral, each Pledgor
represents and warrants (as to itself) as follows and agrees, in each case at
such Pledgor’s own expense, to take the following actions with respect to the
following Collateral:

(a) Instruments and Tangible Chattel Paper. As of the date hereof, no amounts
payable under or in connection with any of the Collateral are evidenced by any
Instrument or Tangible Chattel Paper other than such Instruments and Tangible
Chattel Paper listed in Schedule 3.4(a) to this Agreement. Each Instrument and
each item of Tangible Chattel Paper listed in Schedule 3.4(a) to this Agreement
has been properly endorsed, assigned and delivered to the Administrative Agent,
accompanied by instruments of transfer or assignment duly executed in blank. If
any amount then payable under or in connection with any of the Collateral shall
be evidenced by any Instrument or Tangible Chattel Paper, and such amount,
together with all amounts payable evidenced by any Instrument or Tangible
Chattel Paper not previously delivered to the Administrative Agent exceeds
$1,000,000 in the aggregate for all Pledgors, the Pledgor acquiring such
Instrument or Tangible Chattel Paper shall promptly (but in any event within ten
(10) days after receipt thereof) endorse, assign and deliver the same to the
Administrative Agent, accompanied by such instruments of transfer or assignment
duly executed in blank as the Administrative Agent may from time to time
specify.

(b) Deposit Accounts.

(i) As of the date hereof, no Pledgor has any Deposit Accounts (other than
segregated Deposit Accounts constituting (and the balance of which consists
solely of funds set aside in connection with) payroll funding accounts, accounts
maintained for contributions to health and benefit plans, withholding accounts,
fiduciary accounts or any accounts maintained outside the United States
(collectively, “Excluded Accounts”)) other than the accounts listed in Schedule
3.4(b) to this Agreement. As of the date hereof, no Pledgor has executed any
Account Control Agreement with respect to any Deposit Account, Securities
Account or Commodity Account. The Administrative Agent has a first priority
security interest in each pledged Securities Account and Commodity Account,
which security interest is perfected by Control (the Administrative Agent shall
have Control upon the execution and delivery of a Account Control Agreement
(which for the avoidance of doubt must be executed and delivered not later than
the date set forth in Schedule 6.17 to the Credit Agreement)). Each Pledgor
shall establish and maintain cash management services of a type and on terms
reasonably satisfactory to Administrative Agent (which cash management services
as established and maintained on the date hereof are reasonably satisfactory to
Administrative Agent) at one or more of the banks set forth on Schedule 3.4(b)
to this Agreement (each a “Controlled Account Bank”), and shall take reasonable
steps to ensure that its cash management system (including, the remittance of
payments by such Pledgor’s Account Debtors and the deposit of Collections of
such Pledgor) into Deposit Accounts at a Controlled Account Bank) shall continue
to operate, in all material respects, in a manner as it does on the date hereof.
Except with respect to the Certificate of Deposit number 406231 of Parent
maintained at Bank of America, N.A., no Pledgor shall grant Control of any
Deposit Account to any person other than the Administrative Agent, the ABL Agent
(subject to the terms

 

14



--------------------------------------------------------------------------------

of the Intercreditor Agreement), as otherwise permitted by the other
Intercreditor Arrangement and subject to and in accordance with the
Acknowledgment and Section 7.01(m)(ii) of the Credit Agreement, holders of the
Series G Notes.

(ii) Each Pledgor shall establish and maintain Deposit Account Control
Agreements for each Pledged Deposit Account with Administrative Agent and the
applicable Controlled Account Bank, in form and substance reasonably acceptable
to the Administrative Agent not later than the date and time set forth in
Schedule 6.17 to the Credit Agreement. Each such Deposit Account Control
Agreement shall provide, among other things, unless otherwise agreed to in
writing by the Administrative Agent that (A) the Controlled Account Bank will
comply with any instructions originated by Administrative Agent directing the
disposition of the funds in such Deposit Account without further consent by the
applicable Pledgor, (B) the Controlled Account Bank waives, subordinates, or
agrees not to exercise any rights of setoff or recoupment or any other claim
against the applicable Deposit Account other than for payment of its service
fees and other charges directly related to the administration of such Deposit
Account and for returned checks or other items of payment, and (C) upon the
instruction of the Administrative Agent (an “Activation Instruction”), the
Controlled Account Bank will forward by daily sweep all amounts in the
applicable Deposit Account to the Agent’s Account. Administrative Agent agrees
not to issue an Activation Instruction with respect to the Deposit Accounts
unless a Cash Dominion Event, a Default or an Event of Default has occurred and
is continuing at the time such Activation Instruction is issued.

(iii) So long as no Cash Dominion Event, Default or Event of Default has
occurred and is continuing, the Pledgors may add or replace a Controlled Account
Bank or Deposit Account; provided, that, (A) the Borrower shall provide
Administrative Agent with prompt written notice of any such new Controlled
Account Bank or Deposit Account that is a Pledged Deposit Account, and
(B) within thirty (30) days (or such longer period as Administrative Agent may
agree in writing in its sole discretion) of opening such new Deposit Account
that is a Pledged Deposit Account, the applicable Pledgor and such applicable
Controlled Account Bank shall have executed and delivered to the Administrative
Agent a Deposit Account Control Agreement.

(c) Securities Accounts and Commodity Accounts. (i) As of the date hereof, no
Pledgor has any Securities Accounts or Commodity Accounts other than those
listed in Schedule 3.4(c) to this Agreement. The Administrative Agent has a
first priority security interest in each pledged Securities Account and
Commodity Account, which security interest is perfected by Control. No Pledgor
shall hereafter establish and maintain any Securities Account or Commodity
Account with any Securities Intermediary or Commodity Intermediary unless as
promptly as practicable after the establishment thereof such Securities
Intermediary or Commodity Intermediary, as the case may be, and such Pledgor
shall have duly executed and delivered a Account Control Agreement with respect
to such Securities Account or Commodity Account, as the case may be. The
requirement in the preceding sentence shall not apply to any Securities Account
or Commodity Account the daily balance of which does not exceed $1,000,000 for
any such account or $1,000,000 for all such accounts. Each Pledgor shall accept
any cash and Investment Property in trust for the benefit of the Administrative
Agent and within one (1) Business Day of actual receipt thereof, deposit any and
all cash and Investment Property received by it into a Deposit Account or
Securities Account subject to Administrative Agent’s Control. The Administrative
Agent agrees with each Pledgor that the Administrative Agent shall not give any
Entitlement Orders or instructions or directions to any issuer of uncertificated
securities, Securities Intermediary or Commodity Intermediary, and shall not
withhold its consent to the exercise of any withdrawal or dealing rights by such
Pledgor, unless a Cash Dominion Event or

 

15



--------------------------------------------------------------------------------

an Event of Default has occurred and is continuing or, after giving effect to
any such investment and withdrawal rights, would occur. Each Pledgor agrees that
once the Administrative Agent sends an instruction or notice to a Securities
Intermediary or Commodity Intermediary exercising its Control over any
Securities Account and Commodity Account such Pledgor shall not give any
instructions or orders with respect to such Securities Account and Commodity
Account including, without limitation, instructions for investment, distribution
or transfer of any Investment Property or financial asset maintained in such
Securities Account or Commodity Account. No Pledgor shall grant Control over any
Investment Property to any person other than the Administrative Agent, the ABL
Agent (subject to the terms of the Intercreditor Agreement), as otherwise
permitted by the other Intercreditor Arrangement and subject to and in
accordance with the Acknowledgment and Section 7.01(m)(ii) of the Credit
Agreement, holders of the Series G Notes.

(ii) As between the Administrative Agent and the Pledgors, the Pledgors shall
bear the investment risk with respect to the Investment Property and Pledged
Securities, and the risk of loss of, damage to, or the destruction of the
Investment Property and Pledged Securities, whether in the possession of, or
maintained as a Security Entitlement or deposit by, or subject to the Control
of, the Administrative Agent, a Securities Intermediary, a Commodity
Intermediary, any Pledgor or any other person.

(d) Electronic Chattel Paper and Transferable Records. As of the date hereof, no
amount under or in connection with any of the Collateral is evidenced by any
Electronic Chattel Paper or any “transferable record” (as that term is defined
in Section 201 of the Federal Electronic Signatures in Global and National
Commerce Act, or in Section 16 of the Uniform Electronic Transactions Act as in
effect in any relevant jurisdiction) other than such Electronic Chattel Paper
and transferable records listed in Schedule 3.4(d) to this Agreement. If any
amount payable under or in connection with any of the Collateral shall be
evidenced by any Electronic Chattel Paper or any transferable record, the
Pledgor acquiring such Electronic Chattel Paper or transferable record shall
promptly notify the Administrative Agent thereof and shall take such action as
is reasonably necessary to grant the Administrative Agent control of such
Electronic Chattel Paper under Section 9-105 of the UCC or control under
Section 201 of the Federal Electronic Signatures in Global and National Commerce
Act or, as the case may be, Section 16 of the Uniform Electronic Transactions
Act, as so in effect in such jurisdiction, of such transferable record. The
requirement in the preceding sentence shall not apply to the extent that such
amount, together with all amounts payable evidenced by Electronic Chattel Paper
or any transferable record in which the Administrative Agent has not been vested
control within the meaning of the statutes described in the immediately
preceding sentence, does not exceed $1,000,000 in the aggregate for all
Pledgors. The Administrative Agent agrees with such Pledgor that the
Administrative Agent will arrange, pursuant to procedures satisfactory to the
Administrative Agent and so long as such procedures will not result in the
Administrative Agent’s loss of control, for the Pledgor to make alterations to
the Electronic Chattel Paper or transferable record permitted under
Section 9-105 of the UCC or, as the case may be, Section 201 of the Federal
Electronic Signatures in Global and National Commerce Act or Section 16 of the
Uniform Electronic Transactions Act for a party in control to allow without loss
of control, unless a Cash Dominion Event or an Event of Default has occurred and
is continuing or would occur after taking into account any action by such
Pledgor with respect to such Electronic Chattel Paper or transferable record.

(e) Letter-of-Credit Rights. If the Pledgors (or any of them) are or become the
beneficiary of Letters of Credit having a face amount or value of $1,000,000 or
more in the

 

16



--------------------------------------------------------------------------------

aggregate, then the applicable Pledgor or Pledgors shall promptly (and in any
event within ten (10) Business Days after becoming a beneficiary), notify
Administrative Agent thereof and, promptly (and in any event within twelve
(12) Business Days) after request by Administrative Agent, enter into an
agreement with Administrative Agent, to the extent applicable, the ABL Agent and
the issuer or confirming bank with respect to Letter-of-Credit Rights assigning
such Letter-of-Credit Rights to Administrative Agent and directing all payments
thereunder to Agent’s Account, all in form and substance satisfactory to
Administrative Agent.

(f) Commercial Tort Claims. As of the date hereof, no Pledgor has any Commercial
Tort Claims having a value, or involving an asserted claim, that exceed $250,000
in amount, except as set forth on Schedule 3.4(f) to this Agreement. If the
Pledgors (or any of them) obtain Commercial Tort Claims having a value, or
involving an asserted claim, in the amount of $250,000 or more in the aggregate
for all Commercial Tort Claims, then the applicable Pledgor or Pledgors shall
promptly (and in any event within ten (10) Business Days of obtaining such
Commercial Tort Claim), notify Administrative Agent upon incurring or otherwise
obtaining such Commercial Tort Claims and, promptly (and in any event within
twelve (12) Business Days) after request by Administrative Agent, amend Schedule
3.4(f) to this Agreement to describe such Commercial Tort Claims in a manner
that reasonably identifies such Commercial Tort Claims and which is otherwise
reasonably satisfactory to Administrative Agent, and hereby authorizes the
filing of additional financing statements or amendments to existing financing
statements describing such Commercial Tort Claims, and agrees to do such other
acts or things deemed necessary or desirable by Administrative Agent to give
Administrative Agent a first priority, perfected security interest in any such
Commercial Tort Claim.

(g) Real Property; Fixtures. Each Pledgor covenants and agrees that upon the
acquisition of any fee interest in Material Real Property it will promptly (and
in any event within five (5) Business Days of acquisition) notify Administrative
Agent of the acquisition of such Real Property and will grant to Administrative
Agent, for the benefit of the Secured Parties, within sixty (60) days of such
acquisition, a first priority Mortgage on each fee interest in Material Real
Property now or hereafter owned by such Pledgor and shall deliver documentation
required by Schedule 4.01(a)(iv) to the Credit Agreement and such other
documentation and opinions, in form and substance satisfactory to Administrative
Agent, in connection with the grant of such Mortgage as Administrative Agent
shall reasonably request, including title insurance policies, financing
statements, fixture filings and environmental audits and such Pledgor shall pay
all recording costs, intangible taxes and other fees and costs (including
reasonable attorneys fees and expenses) incurred in connection therewith.

SECTION 3.5 Joinder of Additional Pledgors. The Pledgors shall cause each
Subsidiary of the Borrower (other than an Excluded Subsidiary) which, from time
to time, after the date hereof shall be required to pledge any assets to the
Administrative Agent for the benefit of the Secured Parties pursuant to the
provisions of the Credit Agreement, (a) to execute and deliver to the
Administrative Agent (i) a Security Agreement Supplement substantially in the
form of Exhibit 3 hereto and (ii) a Perfection Certificate, in each case, within
thirty (30) days of the date on which it was acquired or created or (b) in the
case of a Foreign Subsidiary required to pledge any assets to the Administrative
Agent, to execute and deliver to the Administrative Agent such documentation as
the Administrative Agent shall reasonably request and, in each case with respect
to clauses (a) and (b) above, upon such execution and delivery, such Subsidiary
shall constitute a “Pledgor” for all purposes hereunder with the same force and
effect as if originally named as a Pledgor herein. The execution and delivery of
such Security Agreement

 

17



--------------------------------------------------------------------------------

Supplement shall not require the consent of any Pledgor hereunder. The rights
and obligations of each Pledgor hereunder shall remain in full force and effect
notwithstanding the addition of any new Pledgor as a party to this Agreement.

SECTION 3.6 Supplements; Further Assurances. Each Pledgor shall take such
further actions, and execute and/or deliver to the Administrative Agent such
additional financing statements, amendments, assignments, agreements,
supplements, powers and instruments, as the Administrative Agent may in its
reasonable judgment deem necessary or appropriate in order to create, perfect,
preserve and protect the security interest in the Collateral as provided herein
and the rights and interests granted to the Administrative Agent hereunder, to
carry into effect the purposes hereof or better to assure and confirm the
validity, enforceability and priority of the Administrative Agent’s security
interest in the Collateral or permit the Administrative Agent to exercise and
enforce its rights, powers and remedies hereunder with respect to any
Collateral, including the filing of financing statements, continuation
statements and other documents (including this Agreement) under the Uniform
Commercial Code (or other similar laws) in effect in any jurisdiction with
respect to the security interest created hereby and the execution and delivery
of Account Control Agreements, all in form reasonably satisfactory to the
Administrative Agent and in such offices (including the United States Patent and
Trademark Office and the United States Copyright Office) wherever required by
law to perfect, continue and maintain the validity, enforceability and priority
of the security interest in the Collateral as provided herein and to preserve
the other rights and interests granted to the Administrative Agent hereunder, as
against third parties, with respect to the Collateral. Without limiting the
generality of the foregoing, each Pledgor shall make, execute, endorse,
acknowledge, file or refile and/or deliver to the Administrative Agent from time
to time upon reasonable request by the Administrative Agent such lists,
schedules, descriptions and designations of the Collateral, copies of warehouse
receipts, receipts in the nature of warehouse receipts, bills of lading,
documents of title, vouchers, invoices, schedules, confirmatory assignments,
supplements, additional security agreements, conveyances, financing statements,
transfer endorsements, powers of attorney, certificates, reports and other
assurances or instruments as the Administrative Agent shall reasonably request.
If an Event of Default (or with respect to Collateral for which a Cash Dominion
Event) has occurred and is continuing, the Administrative Agent may institute
and maintain, in its own name or in the name of any Pledgor, such suits and
proceedings as the Administrative Agent may be advised by counsel shall be
necessary or expedient to prevent any impairment of the security interest in or
the perfection thereof in the Collateral. All of the foregoing shall be at the
sole cost and reasonable expense of the Pledgors.

SECTION 3.7 Agent’s Right to Perform Contracts, Exercise Rights, etc. Upon the
occurrence and during the continuance of an Event of Default, subject to the
terms of the Intercreditor Arrangements, as applicable, Administrative Agent (or
its designee) (a) shall have the right, subject to the terms and conditions of
such Intellectual Property Licenses, to exercise any Pledgor’s rights under
Intellectual Property Licenses (including the right to use any patents,
trademarks and copyrights licensed to such Pledgor pursuant to such Intellectual
Property Licenses in connection with the enforcement of Administrative Agent’s
rights hereunder, including the right to prepare for sale and sell any and all
Inventory and Equipment now or hereafter owned by any Pledgor and now or
hereafter covered by such licenses, and (b) shall

 

18



--------------------------------------------------------------------------------

have the right to request that any Equity Interests that is pledged hereunder be
registered in the name of Administrative Agent or any of its nominees.

ARTICLE IV

REPRESENTATIONS, WARRANTIES AND COVENANTS

Each Pledgor represents, warrants and covenants as follows:

SECTION 4.1 Title. Except for the security interest granted to the
Administrative Agent for the benefit of the Secured Parties pursuant to this
Agreement and Permitted Liens, such Pledgor owns and has rights and, as to
Collateral acquired by it from time to time after the date hereof, will own and
have rights in each item of Collateral pledged by it hereunder, free and clear
of any and all Liens or claims of others.

SECTION 4.2 Validity of Security Interest. The security interest in and Lien on
the Collateral granted to the Administrative Agent for the benefit of the
Secured Parties hereunder constitutes (a) a legal and valid security interest in
all the Collateral securing the payment and performance of the Obligations, and
(b) a perfected security interest in all the Collateral (except that solely with
respect to the Collateral that is listed on Schedule 6.17, the Administrative
Agent for the benefit of the Secured Parties shall have a perfected security
interest in such Collateral upon the completion of only those actions that are
expressly set forth on such Schedule 6.17 with respect to such Collateral). The
security interest and Lien granted to the Administrative Agent for the benefit
of the Secured Parties pursuant to this Agreement in and on the Collateral will
at all times constitute a perfected, continuing security interest therein, prior
to all other Liens on the Collateral subject to Permitted Liens.

SECTION 4.3 Defense of Claims; Transferability of Collateral. Each Pledgor
shall, at its own cost and reasonable expense, defend title to the Collateral
pledged by it hereunder and the security interest therein and Lien thereon
granted to the Administrative Agent and the priority thereof against all claims
and demands of all persons, at its own cost and expense, at any time claiming
any interest therein adverse to the Administrative Agent or any other Secured
Party other than Permitted Liens. There is no agreement, order, judgment or
decree, and no Pledgor shall enter into any agreement or take any other action,
that would restrict the transferability of any of the material Collateral or
otherwise materially impair or conflict with such Pledgor’s obligations or the
rights of the Administrative Agent hereunder.

SECTION 4.4 Other Financing Statements. It has not filed, nor authorized any
third party to file (nor will there be), any valid or effective financing
statement (or similar statement, instrument of registration or public notice
under the law of any jurisdiction) covering or purporting to cover any interest
of any kind in the Collateral, except such as have been filed in favor of the
Administrative Agent pursuant to this Agreement or in favor of any holder of a
Permitted Lien with respect to such Permitted Lien or financing statements. No
Pledgor shall execute, authorize or permit to be filed in any public office any
financing statement (or similar statement, instrument of registration or public
notice under the law of any jurisdiction) relating to

 

19



--------------------------------------------------------------------------------

any Collateral, except financing statements and other statements and instruments
filed or to be filed in respect of and covering the security interests granted
by such Pledgor to any holder of Permitted Liens.

SECTION 4.5 Location of Inventory and Equipment. No Pledgor will keep any
Inventory and Equipment (other than vehicles, Inventory and Equipment out for
repair or in-transit) other than at locations identified on Schedule 4.5 and
their chief executive offices; provided, that, (a) with respect to any location
where Inventory or Equipment of the Pledgors with a value in excess of $250,000
is or is to be located, the Borrower shall provide written notice to the
Administrative Agent not less than ten (10) days prior to the date on which such
Inventory or Equipment is moved to such new location, (b) such new location is
within the continental United States, (c) the aggregate amount of all Inventory
at locations where the Administrative Agent has not received such notice shall
not exceed $250,000 collectively for all Pledgors and (d) at the time of such
written notification, the Borrower (and the applicable Pledgor) uses its
commercially reasonable efforts to provide the Administrative Agent a collateral
access agreement with respect thereto.

SECTION 4.6 Due Authorization and Issuance. All of the Pledged Securities
existing on the date hereof have been, and to the extent any Pledged Securities
are hereafter issued, such Pledged Securities will be, upon such issuance, duly
authorized, validly issued and fully paid and non-assessable to the extent
applicable.

SECTION 4.7 Collateral. All information set forth herein, including the
schedules hereto, and all information contained in any documents, schedules and
lists heretofore delivered to any Secured Party, including the Perfection
Certificate and the schedules thereto, in connection with this Agreement, in
each case, relating to the Collateral, is accurate and complete in all material
respects. As of the date hereof, the Collateral described on the schedules to
this Agreement, the Credit Agreement and the Perfection Certificate constitutes
all of the property of such type of Collateral owned or held by the Pledgors,
except, that, the trade names and business names described on such schedules
constitute, to the knowledge of such Pledgors, all of the trade names and
business names owned or held by the Pledgors.

SECTION 4.8 Insurance. In the event that the proceeds of any insurance claim are
paid to any Pledgor after the Administrative Agent has exercised its right to
foreclose after an Event of Default, such Net Cash Proceeds shall be held in
trust for the benefit of the Administrative Agent and immediately after receipt
thereof shall be paid to the Administrative Agent for application in accordance
with the Credit Agreement.

SECTION 4.9 Chief Executive Office; Change of Name; Jurisdiction of
Organization-. No Pledgor will effect any change (i) to its legal name, (ii) in
the location of any Pledgor’s chief executive office, (iii) except as expressly
permitted under the Credit Agreement, in its identity or organizational
structure, (iv) in its organizational identification number, if any, or (v) in
its jurisdiction of organization (in each case, including, except as expressly
permitted under the Credit Agreement, by merging with or into any other entity,
reorganizing, dissolving, liquidating, reorganizing or organizing in any other
jurisdiction), unless it shall have given the Administrative Agent prior written
notice of such change and clearly describing such change and

 

20



--------------------------------------------------------------------------------

providing such other information in connection therewith as the Administrative
Agent may reasonably request not less than ten (10) days prior to the date
thereof (or such shorter period agreed to by the Administrative Agent). Each
Pledgor agrees to promptly provide the Administrative Agent with certified
Organizational Documents reflecting any of the changes described in the
preceding sentence, to the extent applicable and at the request of the
Administrative Agent take all action necessary to maintain the perfection and
priority of the security interest of the Administrative Agent for the benefit of
the Secured Parties in the Collateral.

ARTICLE V

CERTAIN PROVISIONS CONCERNING SECURITIES COLLATERAL

SECTION 5.1 Pledge of Additional Securities Collateral. Each Pledgor shall, upon
obtaining any Pledged Securities or Intercompany Notes (with an aggregate
principal amount exceeding $1,000,000) of any person required to be pledged
hereunder or under the Credit Agreement, accept the same in trust for the
benefit of the Administrative Agent and promptly (but in any event within thirty
(30) days after receipt thereof) deliver to the Administrative Agent a pledge
amendment, duly executed by such Pledgor, in substantially the form of Exhibit 2
hereto (each, a “Pledge Amendment”), and the certificates and other documents
required under Section 3.1 and Section 3.2 hereof in respect of the additional
Pledged Securities or Intercompany Notes which are to be pledged pursuant to
this Agreement, and confirming the attachment of the Lien hereby created on and
in respect of such additional Pledged Securities or Intercompany Notes. Each
Pledgor hereby authorizes the Administrative Agent to attach each Pledge
Amendment to this Agreement and agrees that all Pledged Securities or
Intercompany Notes listed on any Pledge Amendment delivered to the
Administrative Agent shall for all purposes hereunder be considered Collateral.

SECTION 5.2 Voting Rights; Distributions; etc.

(a) So long as no Event of Default shall have occurred and be continuing:

(i) Each Pledgor shall be entitled to exercise any and all voting and other
consensual rights pertaining to the Securities Collateral or any part thereof
for any purpose not inconsistent with the terms or purposes hereof, the Credit
Agreement or any other document evidencing the Obligations; provided, that, no
Pledgor shall in any event exercise such rights in any manner which could
reasonably be expected to have a Material Adverse Effect.

(ii) Each Pledgor shall be entitled to receive and retain, and to utilize free
and clear of the Lien hereof, any and all Distributions, but only if and to the
extent made in accordance with the provisions of the Credit Agreement.

(b) [Reserved.]

 

21



--------------------------------------------------------------------------------

(c) Upon the occurrence and during the continuance of any Event of Default, upon
written notice from the Administrative Agent:

(i) All rights of each Pledgor to exercise the voting and other consensual
rights it would otherwise be entitled to exercise pursuant to Section 5.2(a)(i)
hereof shall immediately cease, and all such rights shall thereupon become
vested in the Administrative Agent, which shall thereupon have the sole right to
exercise such voting and other consensual rights.

(ii) All rights of each Pledgor to receive Distributions which it would
otherwise be authorized to receive and retain pursuant to Section 5.2(a)(ii)
hereof shall immediately cease and all such rights shall thereupon become vested
in the Administrative Agent, which shall thereupon have the sole right to
receive and hold as Collateral such Distributions.

(d) Each Pledgor shall, at its sole cost and expense, from time to time execute
and deliver to the Administrative Agent appropriate instruments as the
Administrative Agent may reasonably request in order to permit the
Administrative Agent to exercise the voting and other rights which it may be
entitled to exercise pursuant to Section 5.2(c)(i) hereof and to receive all
Distributions which it may be entitled to receive under Section 5.2(c)(ii)
hereof.

(e) All Distributions which are received by any Pledgor contrary to the
provisions of Section 5.2(a)(ii) hereof shall be received in trust for the
benefit of the Administrative Agent, shall be segregated from other funds of
such Pledgor and shall promptly be paid over to the Administrative Agent as
Collateral in the same form as so received (with any necessary endorsement).

SECTION 5.3 Defaults, etc. Each Pledgor hereby represents and warrants that
(i) such Pledgor is not in default in the payment of any portion of any
mandatory capital contribution, if any, required to be made under any agreement
to which such Pledgor is a party relating to the Pledged Securities pledged by
it, and such Pledgor is not in violation of any other provisions of any such
agreement to which such Pledgor is a party, or otherwise in default or violation
thereunder, (ii) no Securities Collateral pledged by such Pledgor is subject to
any defense, offset or counterclaim, nor have any of the foregoing been asserted
or alleged against such Pledgor by any person with respect thereto, and (iii) as
of the date hereof, there are no certificates, instruments, documents or other
writings (other than the Organization Documents and certificates representing
such Pledged Securities that have been delivered to the Administrative Agent)
which evidence any Pledged Securities of such Pledgor.

SECTION 5.4 Certain Agreements of Pledgors As Issuers and Holders of Equity
Interests.

(a) In the case of each Pledgor which is an issuer of Securities Collateral,
such Pledgor agrees to be bound by the terms of this Agreement relating to the
Securities Collateral issued by it and will comply with such terms insofar as
such terms are applicable to it.

 

22



--------------------------------------------------------------------------------

(b) In the case of each Pledgor which is a partner, shareholder or member, as
the case may be, in a partnership, limited liability company or other entity,
such Pledgor hereby consents to the extent required by the applicable
Organization Document to the pledge by each other Pledgor, pursuant to the terms
hereof, of the Pledged Securities in such partnership, limited liability company
or other entity and, upon the occurrence and during the continuance of an Event
of Default, to the transfer of such Pledged Securities to the Administrative
Agent or its nominee and to the substitution of the Administrative Agent or its
nominee as a substituted partner, shareholder or member in such partnership,
limited liability company or other entity with all the rights, powers and duties
of a general partner, limited partner, shareholder or member, as the case may
be.

(c) No Pledgor shall make or consent to any amendment or other modification or
waiver with respect to any Pledged Securities or Organization Document related
thereto, or enter into any agreement or permit to exist any restriction with
respect to any Pledged Securities if the same is prohibited pursuant to the Loan
Documents.

(d) Each Pledgor agrees that it will cooperate with Administrative Agent in
obtaining all necessary approvals and making all necessary filings under
federal, state, local, or foreign law to effect the perfection of the security
interest on the Pledged Securities or to effect any sale or transfer thereof.

(e) As to all Pledged Securities comprising of limited liability company or
partnership interests, issued under any Organization Documents related thereto,
each Pledgor hereby covenants that the Pledged Securities issued pursuant to
such agreement (i) are not and shall not be dealt in or traded on securities
exchanges or in securities markets, (ii) do not and will not constitute
investment company securities, and (iii) are not and will not be held by such
Pledgor in a securities account. In addition, none of the Organization Documents
related to the Pledged Securities comprising of limited liability company or
partnership interests provide or shall provide that such Pledged Securities are
securities governed by Article 8 of the Uniform Commercial Code as in effect in
any relevant jurisdiction.

ARTICLE VI

CERTAIN PROVISIONS CONCERNING INTELLECTUAL

PROPERTY COLLATERAL

SECTION 6.1 Grant of Intellectual Property License. For the purpose of enabling
the Administrative Agent, upon the occurrence and during the continuance of an
Event of Default, to exercise rights and remedies under Article IX hereof at
such time as the Administrative Agent shall be lawfully entitled to exercise
such rights and remedies, and for no other purpose, each Pledgor hereby grants
to the Administrative Agent (effective solely upon and during the continuance of
an Event of Default and, subject to the terms and conditions of any applicable
Intellectual Property License) to the extent assignable, an irrevocable (with
respect to any Intellectual Property License, solely during the period when such
license is effective), non-

 

23



--------------------------------------------------------------------------------

exclusive license worldwide to use, license or sublicense any of the
Intellectual Property Collateral now owned or hereafter acquired by such
Pledgor, wherever the same may be located. Such license shall include access to
all media in which any of the licensed items may be recorded or stored and to
all computer programs used for the compilation or printout hereof. In connection
with the rights and remedies of the Administrative Agent pursuant to and in
accordance with Article IX hereof, each Pledgor hereby irrevocably appoints and
designates (effective solely upon and during the continuance of an Event of
Default) the Administrative Agent as its designee, and authorizes the
Administrative Agent to act as its designee and agent, for purposes of selling
any Inventory or other Goods of such Pledgor under the terms of any Intellectual
Property License, whether pursuant to any sell off rights provided for therein
or otherwise and for purposes of taking any other action that such Pledgor may
be entitled to take for the realization on any assets of such Pledgor under any
Intellectual Property License. The foregoing, and any action by the
Administrative Agent as such designee and agent, shall not be construed to
constitute the assumption by the Administrative Agent of any duties, obligations
or liabilities of any Pledgor under any such Intellectual Property License or to
cause the Administrative Agent to have any such duties, obligations or
liabilities.

SECTION 6.2 Certain Representations and Warranties.

(a) Each Pledgor owns, or holds licenses in, all Intellectual Property
Collateral that are necessary to the conduct of its business as currently
conducted. Subject to the terms and conditions of any applicable Intellectual
Property Licenses, each Pledgor shall have the duty, with respect to
Intellectual Property Collateral that is necessary in the conduct of such
Pledgor’s business, to protect and diligently enforce and defend at such
Pledgor’s expense its Intellectual Property Collateral, which such Pledgor, in
its reasonably business judgment, believes should be protected, enforced or
defended, including, promptly suing for infringement, misappropriation, or
dilution and to recover any and all damages for the infringement,
misappropriation, or dilution of any such Intellectual Property Collateral, and
filing for opposition, interference, and cancellation against conflicting
intellectual property rights of any other Person. Each Pledgor hereby agrees
that the second sentence of this Section 6.2(a) shall apply, in accordance with
its terms, to any After-Acquired IP Collateral.

(b) Subject to the terms and conditions of any applicable Intellectual Property
Licenses and except as otherwise permitted under the Credit Agreement, each
Pledgor shall have the duty, with respect to Intellectual Property Collateral
that is necessary in the conduct of such Pledgor’s business, at its own expense,
(i) to prosecute diligently any trademark application or service mark
application that is part of the Trademarks pending as of the date hereof or
hereafter until the termination of this Agreement, (ii) to prosecute diligently
any patent application that is part of the Patents pending as of the date hereof
or hereafter until the termination of this Agreement, (iii) to take reasonable
and necessary actions to preserve and maintain such Intellectual Property
Collateral, and such Pledgor’s rights therein, including paying all maintenance
fees and filing of applications for renewal, affidavits of use, and affidavits
of noncontestability, and (iv) to require all employees, consultants, and
contractors of each Pledgor who were involved in the creation or development of
any such Intellectual Property Collateral that is material to such Pledgor or
its business to sign agreements containing assignments of

 

24



--------------------------------------------------------------------------------

Intellectual Property Collateral rights. Each Pledgor hereby agrees that this
Section 6.2(b) shall apply, in accordance with its terms, to any After-Acquired
IP Collateral

(c) No slogan or other advertising device, product, process, method, substance,
part or other material now employed, by the Pledgors or any of their
Subsidiaries infringes upon any rights held by any other Person, except as,
either individually or in the aggregate, has not had or could not reasonably be
expected to have a Material Adverse Effect. No claim or litigation regarding any
of the foregoing is pending or, to the best knowledge of the Pledgors,
threatened, which, either individually or in the aggregate, has, or if adversely
determined, could reasonably be expected to have, a Material Adverse Effect.

(d) Subject to the terms and conditions of any applicable Intellectual Property
Licenses, each Pledgor shall take reasonable steps to maintain the
confidentiality of the confidential Intellectual Property Collateral and any
trade secret that is owned by or licensed to such Pledgor that, in each case, is
necessary in the conduct of such Pledgor’s business, including, as applicable
(i) protecting the secrecy and confidentiality of its confidential information
and trade secrets by having and enforcing a policy requiring all current
employees, consultants, licensees, vendors and contractors with access to any
such information to execute appropriate confidentiality agreements; (ii) taking
actions reasonably necessary to ensure that no trade secret falls into the
public domain; and (iii) protecting the secrecy and confidentiality of the
source code of all software programs and applications of which it is the owner
or licensee by having and enforcing a policy requiring any licensees (or
sublicensees) of such source code to enter into license agreements with
commercially reasonable use and non-disclosure restrictions.

SECTION 6.3 Protection of Administrative Agent’s Security. On a continuing
basis, each Pledgor shall, at its sole cost and reasonable expense, (i) promptly
following its becoming aware thereof, notify the Administrative Agent of any
adverse determination in any proceeding or the institution of any proceeding in
any federal, state or local court or administrative body or in the United States
Patent and Trademark Office or the United States Copyright Office regarding any
Patents, Trademarks or Copyrights that are Registered, such Pledgor’s right to
register such Intellectual Property Collateral or its right to keep and maintain
such registration in full force and effect, (ii) maintain all Intellectual
Property Collateral as presently used and operated, not knowingly permit to
lapse or become abandoned any Intellectual Property Collateral, and not settle
or compromise any pending or future litigation or administrative proceeding with
respect to any such Intellectual Property Collateral, in each case except as
shall be consistent with such Pledgor’s commercially reasonable business
judgment, (iii) upon such Pledgor obtaining knowledge thereof, promptly notify
the Administrative Agent in writing of any event which may be reasonably
expected to materially and adversely affect the value or utility of any
Intellectual Property Collateral that is material to such Pledgor or its
business or the rights and remedies of the Administrative Agent in relation
thereto including a levy or threat of levy or any legal process against any such
Intellectual Property Collateral, (iv) not license any Patents, Trademarks or
Copyrights other than licenses entered into by such Pledgor in, or incidental
to, the ordinary course of business, or amend or permit the amendment of any
Intellectual Property Licenses that is material to such Pledgor or its business
in a manner that materially and adversely affects the right to receive payments
thereunder, or in any manner that would materially impair the value of any such
Intellectual Property Collateral or the Lien on

 

25



--------------------------------------------------------------------------------

and security interest in such Intellectual Property Collateral created therein
hereby, without the consent of the Administrative Agent, and (v) diligently keep
reasonably adequate records respecting all Patents, Trademarks and Copyrights
that are Registered. Each Pledgor agrees not to abandon any Intellectual
Property Collateral, except as permitted under the Credit Agreement.

SECTION 6.4 After-Acquired IP Collateral. If any Pledgor shall at any time after
the date hereof (i) obtain any rights to any additional Intellectual Property
Collateral or (ii) become entitled to the benefit of any additional Intellectual
Property Collateral or any renewal or extension thereof, including any reissue,
division, continuation, or continuation-in-part of any Intellectual Property
Collateral (collectively, (i) and (ii) the “After-Acquired IP Collateral”), or
any improvement on any Intellectual Property Collateral, the provisions hereof
shall automatically apply thereto and any such item of After-Acquired IP
Collateral shall automatically constitute Intellectual Property Collateral as if
such would have constituted Intellectual Property Collateral at the time of
execution hereof and be subject to the Lien and security interest created by
this Agreement without further action by any party. To the extent that any
After-Acquired IP Collateral is a Patent, Trademark or Copyright that is
registered, the applicable Pledgor shall promptly provide to the Administrative
Agent written notice thereof (together with a list of application and/or
registration numbers for all such additional Trademark, Patents and Copyrights)
and confirm the attachment of the Lien and security interest created by this
Agreement thereto by execution of an instrument in form reasonably acceptable to
the Administrative Agent and the filing of any instruments or statements as
shall be reasonably necessary to create, preserve, protect or perfect the
Administrative Agent’s security interest in such After-Acquired IP Collateral.
Further, each Pledgor authorizes the Administrative Agent to modify this
Agreement by amending Schedules C, P-1 or T to this Agreement, as applicable, to
include such After-Acquired IP Collateral.

SECTION 6.5 Litigation. Unless there shall occur and be continuing any Event of
Default, each Pledgor shall have the right to commence and prosecute in its own
name, as the party in interest, for its own benefit and at the sole cost and
expense of the Pledgors, such applications for protection of the Intellectual
Property Collateral and suits, proceedings or other actions to prevent the
infringement, counterfeiting, unfair competition, dilution, diminution in value
or other damage as are necessary to protect the Intellectual Property
Collateral. Upon the occurrence and during the continuance of any Event of
Default, the Administrative Agent shall have the right but shall in no way be
obligated to file applications for protection of the Intellectual Property
Collateral and/or bring suit in the name of any Pledgor, the Administrative
Agent or the Secured Parties to enforce the Intellectual Property Collateral and
any license thereunder. In the event of such suit, each Pledgor shall, at the
reasonable request of the Administrative Agent, do any and all lawful acts and
execute any and all documents requested by the Administrative Agent in aid of
such enforcement and the Pledgors shall promptly reimburse and indemnify the
Administrative Agent for all reasonable costs and expenses incurred by the
Administrative Agent in the exercise of its rights under this Section 6.5 in
accordance with Section 10.04 of the Credit Agreement. In the event that the
Administrative Agent shall elect not to bring suit to enforce the Intellectual
Property Collateral, each Pledgor agrees, at the reasonable request of the
Administrative Agent, to take all commercially reasonable actions necessary,
whether by suit, proceeding or other action, to prevent the infringement,
counterfeiting, unfair

 

26



--------------------------------------------------------------------------------

competition, dilution, diminution in value of or other damage to any of the
Intellectual Property Collateral by any person.

SECTION 6.6 Secured Parties’ Duties. Pledgors acknowledge and agree that the
Secured Parties shall have no duties with respect to any Intellectual Property
Collateral of any Pledgor. Without limiting the generality of this Section 6.6,
Pledgors acknowledge and agree that no Secured Party shall be under any
obligation to take any steps necessary to preserve rights in the Intellectual
Property Collateral against any other Person, but any Secured Party may do so at
its option from and after the occurrence and during the continuance of an Event
of Default, and all expenses incurred in connection therewith (including
reasonable fees and expenses of attorneys and other professionals) shall be for
the sole account of Borrowers and shall be chargeable to the Loan Account.

ARTICLE VII

CERTAIN PROVISIONS CONCERNING RECEIVABLES

SECTION 7.1 Maintenance of Records. Each Pledgor shall keep and maintain at its
own cost and reasonable expense complete records of each Receivable, in a manner
consistent with prudent business practice, including records of all payments
received, all credits granted thereon, all merchandise returned and all other
documentation relating thereto. Each Pledgor shall, at such Pledgor’s sole cost
and reasonable expense, upon the Administrative Agent’s demand made at any time
after the occurrence and during the continuance of any Event of Default, deliver
all tangible evidence of Receivables, including all documents evidencing
Receivables and any books and records relating thereto to the Administrative
Agent or to its representatives (copies of which evidence and books and records
may be retained by such Pledgor). Upon the occurrence and during the continuance
of any Event of Default, the Administrative Agent may transfer a full and
complete copy of any Pledgor’s books, records, credit information, reports,
memoranda and all other writings relating to the Receivables to and for the use
by any person that has acquired or is contemplating acquisition of an interest
in such Receivables or the Administrative Agent’s security interest therein
without the consent of any Pledgor.

SECTION 7.2 Collection of Receivables. At any time upon the occurrence and
during the continuance of an Event of Default, Administrative Agent or
Administrative Agent’s designee may (a) notify Account Debtors of any Pledgor
that the Receivables of such Pledgor have been assigned to Administrative Agent,
for the benefit of the Secured Parties, or that Administrative Agent has a
security interest therein, and (b) collect the Receivables of any Pledgor
directly, and any collection costs and expenses shall constitute part of such
Pledgor’s Obligations under the Loan Documents.

 

27



--------------------------------------------------------------------------------

ARTICLE VIII

TRANSFERS

SECTION 8.1 Transfers of Collateral. No Pledgor shall sell, convey, assign or
otherwise dispose of, or grant any option with respect to, any of the Collateral
pledged by it hereunder except as expressly permitted by the Credit Agreement.

ARTICLE IX

REMEDIES

SECTION 9.1 Remedies. Upon the occurrence and during the continuance of any
Event of Default, the Administrative Agent may from time to time exercise in
respect of the Collateral, in addition to the other rights and remedies provided
for herein, in the other Loan Documents or otherwise available to it, the
following remedies:

(i) personally, or by agents or attorneys, immediately take possession of the
Collateral or any part thereof, from any Pledgor or any other person who then
has possession of any part thereof with or without notice or process of law, and
for that purpose may enter upon any Pledgor’s premises where any of the
Collateral is located, remove such Collateral, remain present at such premises
to receive copies of all communications and remittances relating to the
Collateral and use in connection with such removal and possession any and all
services, supplies, aids and other facilities of any Pledgor;

(ii) demand, sue for, collect or receive any money or property at any time
payable or receivable in respect of the Collateral including instructing the
obligor or obligors on any agreement, instrument or other obligation
constituting part of the Collateral to make any payment required by the terms of
such agreement, instrument or other obligation directly to the Administrative
Agent, and in connection with any of the foregoing, compromise, settle, extend
the time for payment and make other modifications with respect thereto;
provided, that, in the event that any such payments are made directly to any
Pledgor, prior to receipt by any such obligor of such instruction, such Pledgor
shall segregate all amounts received pursuant thereto in trust for the benefit
of the Administrative Agent and shall promptly (but in no event later than five
(5) Business Day after receipt thereof) pay such amounts to the Administrative
Agent;

(iii) sell, assign, grant a license to use or otherwise liquidate, or direct any
Pledgor to sell, assign, grant a license to use or otherwise liquidate, any and
all investments made in whole or in part with the Collateral or any part
thereof, and take possession of the proceeds of any such sale, assignment,
license or liquidation;

(iv) take possession of the Collateral or any part thereof, by directing any
Pledgor in writing to deliver the same to the Administrative Agent at any place
or places so designated by the Administrative Agent, in which event such Pledgor
shall at its own expense:

 

28



--------------------------------------------------------------------------------

(A) forthwith cause the same to be moved to the place or places designated by
the Administrative Agent and therewith delivered to the Administrative Agent,
(B) store and keep any Collateral so delivered to the Administrative Agent at
such place or places pending further action by the Administrative Agent and
(C) while the Collateral shall be so stored and kept, provide such security and
maintenance services as shall be necessary to protect the same and to preserve
and maintain them in good condition. Each Pledgor’s obligation to deliver the
Collateral as contemplated in this Section 9.1(iv) is of the essence hereof.
Upon application to a court of equity having jurisdiction, the Administrative
Agent shall be entitled to a decree requiring specific performance by any
Pledgor of such obligation;

(v) withdraw all moneys, instruments, securities and other property in any bank,
financial securities, deposit or other account of any Pledgor constituting
Collateral for application to the Obligations as provided in Article X hereof;

(vi) retain and apply the Distributions to the Obligations as provided in
Article X hereof;

(vii) exercise any and all rights as beneficial and legal owner of the
Collateral, including perfecting assignment of and exercising any and all
voting, consensual and other rights and powers with respect to any Collateral;

(viii) exercise any and all rights set forth in Sections 3.7 and 6.1 hereof in
accordance with the terms thereof;

(ix) exercise all the rights and remedies of a secured party on default under
the UCC or any other applicable law, and the Administrative Agent may also in
its sole discretion, without notice except as specified in Section 9.2 hereof,
sell, assign or grant a license to use the Collateral or any part thereof in one
or more parcels at public or private sale, at any exchange, broker’s board or at
any of the Administrative Agent’s offices or elsewhere, for cash, on credit or
for future delivery, and at such price or prices and upon such other terms as
the Administrative Agent may deem commercially reasonable. The Administrative
Agent or any other Secured Party or any of their respective Affiliates may be
the purchaser, licensee, assignee or recipient of the Collateral or any part
thereof at any such sale and shall be entitled, for the purpose of bidding and
making settlement or payment of the purchase price for all or any portion of the
Collateral sold, assigned or licensed at such sale, to use and apply any of the
Obligations owed to such person as a credit on account of the purchase price of
the Collateral or any part thereof payable by such person at such sale. Each
purchaser, assignee, licensee or recipient at any such sale shall acquire the
property sold, assigned or licensed absolutely free from any claim or right on
the part of any Pledgor, and each Pledgor hereby waives, to the fullest extent
permitted by law, all rights of redemption, stay and/or appraisal which it now
has or may at any time in the future have under any rule of law or statute now
existing or hereafter enacted. The Administrative Agent shall not be obligated
to make any sale of the Collateral or any part thereof regardless of notice of
sale having been given. The Administrative Agent may adjourn any public or
private sale from time to time by announcement at the time and place fixed
therefor, and such sale may, without further notice, be made at the time and
place to which it was so adjourned. Each Pledgor hereby waives, to the fullest
extent permitted by law, any claims against the Administrative

 

29



--------------------------------------------------------------------------------

Agent arising by reason of the fact that the price at which the Collateral or
any part thereof may have been sold, assigned or licensed at such a private sale
was less than the price which might have been obtained at a public sale, even if
the Administrative Agent accepts the first offer received and does not offer
such Collateral to more than one offeree; and

(x) each Pledgor hereby acknowledges that the Obligations arise out of a
commercial transaction, and agrees that if an Event of Default shall occur and
be continuing Administrative Agent shall have the right to an immediate writ of
possession without notice of a hearing. Administrative Agent shall have the
right to the appointment of a receiver for the properties and assets of each
Pledgor, and each Pledgor hereby consents to such rights and such appointment
and hereby waives any objection such Pledgor may have thereto or the right to
have a bond or other security posted by Administrative Agent.

SECTION 9.2 Notice of Sale. Each Pledgor acknowledges and agrees that, to the
extent notice of sale or other disposition of the Collateral or any part thereof
shall be required by law, ten (10) days’ prior notice to such Pledgor of the
time and place of any public sale or of the time after which any private sale or
other intended disposition is to take place shall be commercially reasonable
notification of such matters. No notification need be given to any Pledgor if it
has signed, after the occurrence of an Event of Default, a statement renouncing
or modifying any right to notification of sale or other intended disposition.

SECTION 9.3 Waiver of Notice and Claims. Each Pledgor hereby waives, to the
fullest extent permitted by applicable law, notice or judicial hearing in
connection with the Administrative Agent’s taking possession or the
Administrative Agent’s disposition of the Collateral or any part thereof,
including any and all prior notice and hearing for any prejudgment remedy or
remedies and any such right which such Pledgor would otherwise have under law,
and each Pledgor hereby further waives, to the fullest extent permitted by
applicable law: (i) all damages occasioned by such taking of possession,
(ii) all other requirements as to the time, place and terms of sale or other
requirements with respect to the enforcement of the Administrative Agent’s
rights hereunder and (iii) all rights of redemption, appraisal, valuation, stay,
extension or moratorium now or hereafter in force under any applicable law. The
Administrative Agent shall not be liable for any incorrect or improper payment
made pursuant to this Article IX in the absence of gross negligence or willful
misconduct on the part of the Administrative Agent. Any sale of, or the grant of
options to purchase, or any other realization upon, any Collateral shall operate
to divest all right, title, interest, claim and demand, either at law or in
equity, of the applicable Pledgor therein and thereto, and shall be a perpetual
bar both at law and in equity against such Pledgor and against any and all
persons claiming or attempting to claim the Collateral so sold, optioned or
realized upon, or any part thereof, from, through or under such Pledgor.

SECTION 9.4 Certain Sales of Collateral.

(a) Each Pledgor recognizes that, by reason of certain prohibitions contained in
law, rules, regulations or orders of any Governmental Authority, the
Administrative Agent may be compelled, with respect to any sale of all or any
part of the Collateral, to limit purchasers to those who meet the requirements
of such Governmental Authority. Each Pledgor

 

30



--------------------------------------------------------------------------------

acknowledges that any such sales may be at prices and on terms less favorable to
the Administrative Agent than those obtainable through a public sale without
such restrictions, and, notwithstanding such circumstances, agrees that any such
restricted sale shall be deemed to have been made in a commercially reasonable
manner and that, except as may be required by applicable law, the Administrative
Agent shall have no obligation to engage in public sales.

(b) Each Pledgor recognizes that, by reason of certain prohibitions contained in
the Securities Act, and applicable state securities laws, the Administrative
Agent may be compelled, with respect to any sale of all or any part of the
Securities Collateral and Investment Property, to limit purchasers to persons
who will agree, among other things, to acquire such Securities Collateral or
Investment Property for their own account, for investment and not with a view to
the distribution or resale thereof. Each Pledgor acknowledges that any such
private sales may be at prices and on terms less favorable to the Administrative
Agent than those obtainable through a public sale without such restrictions
(including a public offering made pursuant to a registration statement under the
Securities Act), and, notwithstanding such circumstances, agrees that any such
private sale shall be deemed to have been made in a commercially reasonable
manner and that the Administrative Agent shall have no obligation to engage in
public sales and no obligation to delay the sale of any Securities Collateral or
Investment Property for the period of time necessary to permit the issuer
thereof to register it for a form of public sale requiring registration under
the Securities Act or under applicable state securities laws, even if such
issuer would agree to do so.

SECTION 9.5 No Waiver; Cumulative Remedies.

(a) No failure on the part of the Administrative Agent to exercise, no course of
dealing with respect to, and no delay on the part of the Administrative Agent in
exercising, any right, power or remedy hereunder shall operate as a waiver
thereof; nor shall any single or partial exercise of any such right, power,
privilege or remedy hereunder preclude any other or further exercise thereof or
the exercise of any other right, power, privilege or remedy; nor shall the
Administrative Agent be required to look first to, enforce or exhaust any other
security, collateral or guaranties. All rights and remedies herein provided are
cumulative and are not exclusive of any rights or remedies provided by law or
otherwise available.

(b) In the event that the Administrative Agent shall have instituted any
proceeding to enforce any right, power, privilege or remedy under this Agreement
or any other Loan Document by foreclosure, sale, entry or otherwise, and such
proceeding shall have been discontinued or abandoned for any reason or shall
have been determined adversely to the Administrative Agent, then and in every
such case, the Pledgors, the Administrative Agent and each other Secured Party
shall be restored to their respective former positions and rights hereunder with
respect to the Collateral, and all rights, remedies, privileges and powers of
the Administrative Agent and the other Secured Parties shall continue as if no
such proceeding had been instituted.

SECTION 9.6 Certain Additional Actions Regarding Intellectual Property. If any
Event of Default shall have occurred and be continuing, upon the written demand
of the Administrative Agent, each Pledgor shall execute and deliver to the
Administrative Agent an assignment or assignments of the registered Patents,
Trademarks and/or Copyrights and

 

31



--------------------------------------------------------------------------------

Goodwill and such other documents as are necessary or appropriate to carry out
the intent and purposes hereof.

SECTION 9.7 Marshaling. Administrative Agent shall not be required to marshal
any present or future collateral security (including but not limited to the
Collateral) for, or other assurances of payment of, the Obligations or any of
them or to resort to such collateral security or other assurances of payment in
any particular order, and all of its rights and remedies hereunder and in
respect of such collateral security and other assurances of payment shall be
cumulative and in addition to all other rights and remedies, however existing or
arising. To the extent that it lawfully may, each Pledgor hereby agrees that it
will not invoke any law relating to the marshaling of collateral which might
cause delay in or impede the enforcement of Administrative Agent’s rights and
remedies under this Agreement or under any other instrument creating or
evidencing any of the Obligations or under which any of the Obligations is
outstanding or by which any of the Obligations is secured or payment thereof is
otherwise assured, and, to the extent that it lawfully may, each Pledgor hereby
irrevocably waives the benefits of all such laws.

ARTICLE X

APPLICATION OF PROCEEDS

SECTION 10.1 Application of Proceeds. The proceeds received by the
Administrative Agent in respect of any sale of, collection from or other
realization upon all or any part of the Collateral pursuant to the exercise by
the Administrative Agent of its remedies shall be applied, together with any
other sums then held by the Administrative Agent pursuant to this Agreement, in
accordance with the Credit Agreement.

ARTICLE XI

MISCELLANEOUS

SECTION 11.1 Concerning Administrative Agent.

(a) The Administrative Agent has been appointed as administrative agent pursuant
to the Credit Agreement. The actions of the Administrative Agent hereunder are
subject to the provisions of the Credit Agreement. The Administrative Agent
shall have the right hereunder to make demands, to give notices, to exercise or
refrain from exercising any rights, and to take or refrain from taking action
(including the release or substitution of the Collateral), in accordance with
this Agreement and the Credit Agreement. The Administrative Agent may employ
agents and attorneys-in-fact in connection herewith and shall not be liable for
the negligence or misconduct of any such agents or attorneys-in-fact selected by
it in good faith. The Administrative Agent may resign and a successor
Administrative Agent may be appointed in the manner provided in the Credit
Agreement. Upon the acceptance of any appointment as the

 

32



--------------------------------------------------------------------------------

Administrative Agent by a successor Administrative Agent, that successor
Administrative Agent shall thereupon succeed to and become vested with all the
rights, powers, privileges and duties of the retiring Administrative Agent under
this Agreement, and the retiring Administrative Agent shall thereupon be
discharged from its duties and obligations under this Agreement. After any
retiring Administrative Agent’s resignation, the provisions hereof shall inure
to its benefit as to any actions taken or omitted to be taken by it under this
Agreement while it was the Administrative Agent.

(b) The Administrative Agent shall be deemed to have exercised reasonable care
in the custody and preservation of the Collateral in its possession if such
Collateral is accorded treatment substantially equivalent to that which the
Administrative Agent, in its individual capacity, accords its own property
consisting of similar instruments or interests, it being understood that neither
the Administrative Agent nor any of the Secured Parties shall have
responsibility for (i) ascertaining or taking action with respect to calls,
conversions, exchanges, maturities, tenders or other matters relating to any
Securities Collateral, whether or not the Administrative Agent or any other
Secured Party has or is deemed to have knowledge of such matters or (ii) taking
any necessary steps to preserve rights against any person with respect to any
Collateral.

(c) The Administrative Agent shall be entitled to rely upon any written notice,
statement, certificate, order or other document believed by it to be genuine and
correct and to have been signed, sent or made by the proper person, and, with
respect to all matters pertaining to this Agreement and its duties hereunder,
upon advice of counsel selected by it.

(d) If any item of Collateral also constitutes collateral granted to the
Administrative Agent under any other deed of trust, mortgage, security
agreement, pledge or instrument of any type, in the event of any conflict
between the provisions hereof and the provisions of such other deed of trust,
mortgage, security agreement, pledge or instrument of any type in respect of
such collateral, the Administrative Agent, in its sole discretion, shall select
which provision or provisions shall control.

(e) The Administrative Agent may rely on advice of counsel as to whether any or
all UCC financing statements of the Pledgors need to be amended as a result of
any of the changes described in Section 4.9 hereof. If any Pledgor fails to
provide information to the Administrative Agent about such changes on a timely
basis, the Administrative Agent shall not be liable or responsible to any party
for any failure to maintain a perfected security interest in such Pledgor’s
property constituting Collateral, for which the Administrative Agent needed to
have information relating to such changes. The Administrative Agent shall have
no duty to inquire about such changes if any Pledgor does not inform the
Administrative Agent of such changes, the parties acknowledging and agreeing
that it would not be feasible or practical for the Administrative Agent to
search for information on such changes if such information is not provided by
any Pledgor.

SECTION 11.2 Administrative Agent May Perform; Administrative Agent Appointed
Attorney-in-Fact. If any Pledgor shall fail to perform any covenants contained
in this Agreement (including such Pledgor’s covenants to (a) pay the premiums in
respect of all required insurance policies hereunder, (b) pay and discharge any
taxes, assessments and special assessments, levies, fees and governmental
charges imposed upon or assessed against, and landlords’, carriers’, mechanics’,
workmen’s, repairmen’s, laborers’, materialmen’s, suppliers’

 

33



--------------------------------------------------------------------------------

and warehousemen’s Liens and other claims arising by operation of law against,
all or any portion of the Collateral, (c) make repairs, (d) discharge Liens or
(e) pay or perform any obligations of such Pledgor under any Collateral) or if
any representation or warranty on the part of any Pledgor contained herein shall
be breached, the Administrative Agent may (but shall not be obligated to) do the
same or cause it to be done or remedy any such breach, and may expend reasonable
funds for such purpose; provided, that, the Administrative Agent shall in no
event be bound to inquire into the validity of any tax, Lien, imposition or
other obligation which such Pledgor fails to pay or perform as and when required
hereby and which such Pledgor does not contest in accordance with the provisions
of the Credit Agreement. Any and all amounts so expended by the Administrative
Agent shall be paid by the Pledgors in accordance with the provisions of
Section 10.04 of the Credit Agreement. Neither the provisions of this
Section 11.2 nor any action taken by the Administrative Agent pursuant to the
provisions of this Section 11.2 shall prevent any such failure to observe any
covenant contained in this Agreement nor any breach of representation or
warranty from constituting an Event of Default. Each Pledgor hereby appoints the
Administrative Agent its attorney-in-fact, with full power and authority in the
place and stead of such Pledgor and in the name of such Pledgor, or otherwise,
from time to time in the Administrative Agent’s discretion to take any action
and to execute any instrument consistent with the terms of the Credit Agreement,
this Agreement and the other Security Documents which the Administrative Agent
may deem necessary or advisable to accomplish the purposes hereof (but the
Administrative Agent shall not be obligated to and shall have no liability to
such Pledgor or any third party for failure to so do or take action), including:

(i) to ask, demand, collect, sue for, recover, compromise, receive and give
acquittance and receipts for moneys due and to become due under or in connection
with the Receivables or any other Collateral of such Pledgor;

(ii) to receive and open all mail addressed to such Pledgor and to notify postal
authorities to change the address for the delivery of mail to such Pledgor to
that of Administrative Agent;

(iii) to receive, indorse, and collect any drafts or other Instruments,
Documents, Chattel Paper, Letters of Credit or Letter-of-Credit Rights;

(iv) to file any claims or take any action or institute any proceedings which
Administrative Agent may deem necessary or desirable for the collection of any
of the Collateral of such Pledgor or otherwise to enforce the rights of
Administrative Agent with respect to any of the Collateral;

(v) to repair, alter, or supply goods, if any, necessary to fulfill in whole or
in part the purchase order of any Person obligated to such Pledgor in respect of
any Account of such Pledgor;

(vi) to exercise its right to vote any Pledged Securities pursuant to
Section 5.2 hereof; and

 

34



--------------------------------------------------------------------------------

(vii) to use any Intellectual Property Collateral of such Pledgor, including but
not limited to any labels, Patents, Trademarks, trade names, URLs, domain names,
industrial designs, Copyrights, or advertising matter, in preparing for sale,
advertising for sale, or selling Inventory or other Collateral and to collect
any amounts due under Receivables, contracts, Instruments, Documents, Letters of
Credit or Letter-of-Credit Rights of such Pledgor.

The foregoing grant of authority is a power of attorney coupled with an interest
and such appointment shall be irrevocable for the term hereof. Each Pledgor
hereby ratifies all that such attorney shall lawfully do or cause to be done by
virtue hereof.

SECTION 11.3 Continuing Security Interest; Assignment. This Agreement shall
create a continuing security interest in the Collateral and shall (i) be binding
upon the Pledgors, their respective successors and assigns and (ii) inure,
together with the rights and remedies of the Administrative Agent hereunder, to
the benefit of the Administrative Agent and the other Secured Parties and each
of their respective successors, transferees and assigns. No other persons
(including any other creditor of any Pledgor) shall have any interest herein or
any right or benefit with respect hereto. Without limiting the generality of the
foregoing clause (ii), any Secured Party may assign or otherwise transfer any
indebtedness held by it secured by this Agreement to any other person, and such
other person shall thereupon become vested with all the benefits in respect
thereof granted to such Secured Party, herein or otherwise, subject however, to
the provisions of the Credit Agreement. Each of the Pledgors agrees that its
obligations hereunder and the security interest created hereunder shall continue
to be effective or be reinstated, as applicable, if at any time payment, or any
part thereof, of all or any part of the Obligations is rescinded or must
otherwise be restored by the Secured Party upon the bankruptcy or reorganization
of any Pledgor or otherwise.

SECTION 11.4 Termination; Release.

(a) Upon payment in full of the Obligations in accordance with the provisions of
the Credit Agreement and the expiration or termination of the Commitments, this
Agreement shall terminate. Upon termination of this Agreement the Collateral
shall be released from the Lien of this Agreement. Upon such release or any
release of Collateral or any part thereof in accordance with the provisions of
the Credit Agreement, the Administrative Agent shall, upon the request and at
the sole cost and expense of the Pledgors, assign, transfer and deliver to
Pledgor, against receipt and without recourse to or warranty by the
Administrative Agent except as to the fact that the Administrative Agent has not
encumbered the released assets, such of the Collateral or any part thereof to be
released (in the case of a release) as may be in possession of the
Administrative Agent and as shall not have been sold or otherwise applied
pursuant to the terms hereof, and, with respect to any other Collateral, proper
documents and instruments (including UCC-3 termination financing statements or
releases) acknowledging the termination hereof or the release of such
Collateral, as the case may be.

(b) If any Pledgor ceases to be a Guarantor in accordance with the provisions of
the Credit Agreement, the Administrative Agent will, at the Borrower’s
reasonable expense and upon receipt of any certifications reasonably requested
by the Administrative Agent in connection therewith and in accordance with the
terms of the Credit Agreement, execute and

 

35



--------------------------------------------------------------------------------

deliver to the applicable Pledgor such documents as such Pledgor may reasonably
request to evidence the release of Pledgor from the assignment and security
interest granted hereunder and from its obligations hereunder.

SECTION 11.5 Modification in Writing. No amendment, modification, supplement,
termination or waiver of or to any provision hereof, nor consent to any
departure by any Pledgor therefrom, shall be effective unless the same shall be
made in accordance with the terms of the Credit Agreement and unless in writing
and signed by the Administrative Agent. Any amendment, modification or
supplement of or to any provision hereof, any waiver of any provision hereof and
any consent to any departure by any Pledgor from the terms of any provision
hereof in each case shall be effective only in the specific instance and for the
specific purpose for which made or given. Except where notice is specifically
required by this Agreement or any other document evidencing the Obligations, no
notice to or demand on any Pledgor in any case shall entitle any Pledgor to any
other or further notice or demand in similar or other circumstances.

SECTION 11.6 Notices. Unless otherwise provided herein or in the Credit
Agreement, any notice or other communication herein required or permitted to be
given shall be given in the manner and become effective as set forth in the
Credit Agreement, as to any Pledgor, addressed to it at the address of the
Borrower set forth in the Credit Agreement and as to the Administrative Agent,
addressed to it at the address set forth in the Credit Agreement, or in each
case at such other address as shall be designated by such party in a written
notice to the other party complying as to delivery with the terms of this
Section 11.6.

SECTION 11.7 Governing Law, Consent to Jurisdiction and Service of Process;
Waiver of Jury Trial. Sections 10.13 and 10.14 of the Credit Agreement is
incorporated herein, mutatis mutandis, as if a part hereof.

SECTION 11.8 Severability of Provisions. Any provision hereof which is invalid,
illegal or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such invalidity, illegality or unenforceability
without invalidating the remaining provisions hereof or affecting the validity,
legality or enforceability of such provision in any other jurisdiction.

SECTION 11.9 Execution in Counterparts. This Agreement and any amendments,
waivers, consents or supplements hereto may be executed in any number of
counterparts and by different parties hereto in separate counterparts, each of
which when so executed and delivered shall be deemed to be an original, but all
such counterparts together shall constitute one and the same agreement. Delivery
of any executed counterpart of a signature page of this Agreement by facsimile
or other electronic transmission shall be effective as delivery of a manually
executed counterpart of this Agreement.

SECTION 11.10 Business Days. In the event any time period or any date provided
in this Agreement ends or falls on a day other than a Business Day, then such
time period shall be deemed to end and such date shall be deemed to fall on the
next succeeding

 

36



--------------------------------------------------------------------------------

Business Day, and performance herein may be made on such Business Day, with the
same force and effect as if made on such other day.

SECTION 11.11 No Credit for Payment of Taxes or Imposition. Such Pledgor shall
not be entitled to any credit against the principal, premium, if any, or
interest payable under the Credit Agreement, and such Pledgor shall not be
entitled to any credit against any other sums which may become payable under the
terms thereof or hereof, by reason of the payment of any Tax on the Collateral
or any part thereof.

SECTION11.12 No Claims Against Administrative Agent. Nothing contained in this
Agreement shall constitute any consent or request by the Administrative Agent,
express or implied, for the performance of any labor or services or the
furnishing of any materials or other property in respect of the Collateral or
any part thereof, nor as giving any Pledgor any right, power or authority to
contract for or permit the performance of any labor or services or the
furnishing of any materials or other property in such fashion as would permit
the making of any claim against the Administrative Agent in respect thereof or
any claim that any Lien based on the performance of such labor or services or
the furnishing of any such materials or other property is prior to the Lien
hereof.

SECTION 11.13 No Release. Nothing set forth in this Agreement or any other Loan
Document, nor the exercise by the Administrative Agent of any of the rights or
remedies hereunder, shall relieve any Pledgor from the performance of any term,
covenant, condition or agreement on such Pledgor’s part to be performed or
observed under or in respect of any of the Collateral or from any liability to
any person under or in respect of any of the Collateral or shall impose any
obligation on the Administrative Agent or any other Secured Party to perform or
observe any such term, covenant, condition or agreement on such Pledgor’s part
to be so performed or observed or shall impose any liability on the
Administrative Agent or any other Secured Party for any act or omission on the
part of such Pledgor relating thereto or for any breach of any representation or
warranty on the part of such Pledgor contained in this Agreement, the Credit
Agreement or the other Loan Documents, or under or in respect of the Collateral
or made in connection herewith or therewith. Anything herein to the contrary
notwithstanding, neither the Administrative Agent nor any other Secured Party
shall have any obligation or liability under any contracts, agreements and other
documents included in the Collateral by reason of this Agreement, nor shall the
Administrative Agent or any other Secured Party be obligated to perform any of
the obligations or duties of any Pledgor thereunder or to take any action to
collect or enforce any such contract, agreement or other document included in
the Collateral hereunder. The obligations of each Pledgor contained in this
Section 11.13 shall survive the termination hereof and the discharge of such
Pledgor’s other obligations under this Agreement, the Credit Agreement and the
other Loan Documents.

SECTION 11.14 Obligations Absolute. All obligations of each Pledgor hereunder
shall be absolute and unconditional irrespective of:

(i) any Insolvency Proceeding or the like of any other Pledgor;

 

37



--------------------------------------------------------------------------------

(ii) any lack of validity or enforceability of the Credit Agreement or any other
Loan Document, or any other agreement or instrument relating thereto;

(iii) any change in the time, manner or place of payment of, or in any other
term of, all or any of the Obligations, or any other amendment or waiver of or
any consent to any departure from the Credit Agreement or any other Loan
Document or any other agreement or instrument relating thereto;

(iv) any pledge, exchange, release or non-perfection of any other collateral, or
any release or amendment or waiver of or consent to any departure from any
guarantee, for all or any of the Obligations;

(v) any exercise, non-exercise or waiver of any right, remedy, power or
privilege under or in respect hereof, the Credit Agreement or any other Loan
Document except as specifically set forth in a waiver granted pursuant to the
provisions of Section 11.5 hereof; or

(vi) any other circumstances which might otherwise constitute a defense
available to, or a discharge of, any Pledgor.

SECTION 11.15 Intercreditor Arrangements. This Agreement and liens and security
interests granted to the Administrative Agent pursuant to this Agreement or any
other Loan Documents in any Collateral and the exercise of any right or remedy
with respect to any Collateral hereunder or any other Loan Document are subject
to the provisions of the Intercreditor Arrangements. In the event of any
inconsistency between the terms of this Agreement and the terms of any of the
Intercreditor Arrangements, the terms of the applicable Intercreditor
Arrangement shall control.

[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK.]

 

38



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each Pledgor and the Administrative Agent have caused this
Agreement to be duly executed and delivered by their duly authorized officers as
of the date first above written.

 

PLEDGORS: POLYONE CORPORATION By:       Name:   Title:

[Signature Page - Security Agreement]



--------------------------------------------------------------------------------

GLS INTERNATIONAL INC. By:       Name:   Title:

[Signature Page - Security Agreement]



--------------------------------------------------------------------------------

POLYONE LLC By:       Name:   Title:

[Signature Page - Security Agreement]



--------------------------------------------------------------------------------

POLYMER DIAGNOSTICS, INC. By:       Name:   Title:

[Signature Page - Security Agreement]



--------------------------------------------------------------------------------

NEU SPECIALTY ENGINEERED

MATERIALS, LLC

By:       Name:   Title:

[Signature Page - Security Agreement]



--------------------------------------------------------------------------------

CONEXUS, INC. By:       Name:   Title:

[Signature Page - Security Agreement]



--------------------------------------------------------------------------------

M.A. HANNA ASIA HOLDING COMPANY By:       Name:   Title:

[Signature Page - Security Agreement]



--------------------------------------------------------------------------------

COLORMATRIX HOLDINGS, INC. By:       Name:   Title:

[Signature Page - Security Agreement]



--------------------------------------------------------------------------------

COLORMATRIX GROUP, INC. By:       Name:   Title:

[Signature Page - Security Agreement]



--------------------------------------------------------------------------------

THE COLORMATRIX CORPORATION By:       Name:   Title:

[Signature Page - Security Agreement]



--------------------------------------------------------------------------------

CHROMATICS, INC. By:       Name:   Title:

[Signature Page - Security Agreement]



--------------------------------------------------------------------------------

COLORMATRIX - BRAZIL, LLC By:       Name:   Title:

[Signature Page - Security Agreement]



--------------------------------------------------------------------------------

GAYSON SILICONE DISPERSIONS, INC. By:       Name:   Title:

[Signature Page - Security Agreement]



--------------------------------------------------------------------------------

ADMINISTRATIVE AGENT: BANK OF AMERICA, N.A. By:       Name:   Title:

[Signature Page - Security Agreement]



--------------------------------------------------------------------------------

EXHIBIT 1

[Form of]

ISSUER’S ACKNOWLEDGMENT

The undersigned hereby (i) acknowledges receipt of the Security Agreement (as
amended, amended and restated, supplemented or otherwise modified from time to
time, the “Security Agreement;” capitalized terms used but not otherwise defined
herein shall have the meanings assigned to such terms in the Security
Agreement), dated as of December 21, 2011, made by POLYONE CORPORATION, an Ohio
corporation (the “Borrower”), the other Pledgors party thereto and BANK OF
AMERICA, N.A., as administrative agent (in such capacity and together with any
successors in such capacity, the “Administrative Agent”), (ii) agrees promptly
to note on its books the security interests granted to the Administrative Agent
and confirmed under the Security Agreement, (iii) upon the occurrence and during
the continuance of an Event of Default, agrees that it will comply with
instructions of the Administrative Agent with respect to the applicable
Securities Collateral (including all Equity Interests of the undersigned)
without further consent by the applicable Pledgor, (iv) agrees to notify the
Administrative Agent upon obtaining knowledge of any interest in favor of any
person in the applicable Securities Collateral that is adverse to the interest
of the Administrative Agent therein and (v) waives any right or requirement at
any time hereafter to receive a copy of the Security Agreement in connection
with the registration of any Securities Collateral thereunder in the name of the
Administrative Agent or its nominee or the exercise of voting rights by the
Administrative Agent or its nominee.

 

[                                                 ] By:       Name:     Title:  



--------------------------------------------------------------------------------

EXHIBIT 2

[Form of]

SECURITIES PLEDGE AMENDMENT

This Securities Pledge Amendment, dated as of [            ], is delivered
pursuant to Section 5.1 of the Security Agreement (as amended, amended and
restated, supplemented or otherwise modified from time to time, the “Security
Agreement;” capitalized terms used but not otherwise defined herein shall have
the meanings assigned to such terms in the Security Agreement), dated as of
December 21, 2011, made by POLYONE CORPORATION, an Ohio corporation (the
“Borrower”), the other Pledgors party thereto and BANK OF AMERICA, N.A., as
administrative agent (in such capacity and together with any successors in such
capacity, the “Administrative Agent”). The undersigned hereby agrees that this
Securities Pledge Amendment may be attached to the Security Agreement and that
the Pledged Securities and/or Intercompany Notes listed on this Securities
Pledge Amendment shall be deemed to be and shall become part of the Collateral
and shall secure all Obligations.

PLEDGED SECURITIES

 

ISSUER

   CLASS
OF STOCK
OR
INTERESTS    PAR
VALUE    CERTIFICATE
NO(S).    NUMBER OF
SHARES
OR
INTERESTS    PERCENTAGE OF
ALL ISSUED CAPITAL
OR OTHER EQUITY
INTERESTS OF ISSUER



--------------------------------------------------------------------------------

INTERCOMPANY NOTES

 

ISSUER

   PRINCIPAL
AMOUNT    DATE OF
ISSUANCE    INTEREST
RATE    MATURITY
DATE

 

[                                                 ], as Pledgor By:       Name:
    Title:  

 

AGREED TO AND ACCEPTED: BANK OF AMERICA, N.A.,
as Administrative Agent By:       Name:   Title:

 

-2-



--------------------------------------------------------------------------------

EXHIBIT 3

[Form of]

SECURITY AGREEMENT SUPPLEMENT

[Name of New Pledgor]

[Address of New Pledgor]

[Date]

 

           

Ladies and Gentlemen:

Reference is made to the Security Agreement (as amended, amended and restated,
supplemented or otherwise modified from time to time, the “Security Agreement;”
capitalized terms used but not otherwise defined herein shall have the meanings
assigned to such terms in the Security Agreement), dated as of December 21,
2011, made by POLYONE CORPORATION, an Ohio corporation (the “Borrower”), the
other Pledgors party thereto and BANK OF AMERICA, N.A., as administrative agent
(in such capacity and together with any successors in such capacity, the
“Administrative Agent”).

This Security Agreement Supplement supplements the Security Agreement and is
delivered by the undersigned, [                    ] (the “New Pledgor”),
pursuant to Section 3.5 of the Security Agreement. The New Pledgor hereby agrees
to be bound as a Pledgor party to the Security Agreement by all of the terms,
covenants and conditions set forth in the Security Agreement to the same extent
that it would have been bound if it had been a signatory to the Security
Agreement on the date of the Security Agreement. Without limiting the generality
of the foregoing, the New Pledgor hereby grants and pledges to the
Administrative Agent, as collateral security for the full, prompt and complete
payment and performance when due (whether at stated maturity, by acceleration or
otherwise) of the Obligations, a Lien on and security interest in, all of its
right, title and interest in, to and under the Collateral and expressly assumes
all obligations and liabilities of a Pledgor thereunder. The New Pledgor hereby
makes each of the representations and warranties and agrees to each of the
covenants applicable to the Pledgors contained in the Security Agreement.



--------------------------------------------------------------------------------

Annexed hereto are supplements to each of the schedules to the Security
Agreement and the Credit Agreement, as applicable, with respect to the New
Pledgor. Such supplements shall be deemed to be part of the Security Agreement
or the Credit Agreement, as applicable.

This Security Agreement Supplement and any amendments, waivers, consents or
supplements hereto may be executed in any number of counterparts and by
different parties hereto in separate counterparts, each of which when so
executed and delivered shall be deemed to be an original, but all such
counterparts together shall constitute one and the same agreement. Delivery of
any executed counterpart of a signature page of this Security Agreement
Supplement by facsimile or other electronic transmission shall be effective as
delivery of a manually executed counterpart of this Security Agreement
Supplement.

THIS SECURITY AGREEMENT SUPPLEMENT SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED
AND ENFORCED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

 

-2-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the New Pledgor has caused this Security Agreement
Supplement to be executed and delivered by its duly authorized officer as of the
date first above written.

 

[NEW PLEDGOR] By:       Name:   Title:

 

AGREED TO AND ACCEPTED:

 

BANK OF AMERICA, N.A.,

as Administrative Agent

By:       Name:   Title:

[Schedules to be attached]

 

-3-



--------------------------------------------------------------------------------

EXHIBIT 4

[Form of]

Copyright Security Agreement

Copyright Security Agreement, dated as of [                    ], by
[                    ] and [                    ] (individually, a “Pledgor”,
and, collectively, the “Pledgors”), in favor of BANK OF AMERICA, N.A., in its
capacity as administrative agent pursuant to the Credit Agreement (in such
capacity, the “Administrative Agent”).

W I T N E S S E T H:

WHEREAS, the Pledgors are party to a Security Agreement of even date herewith
(as amended, amended and restated, supplemented or otherwise modified from time
to time, the “Security Agreement”) in favor of the Administrative Agent pursuant
to which the Pledgors are required to execute and deliver this Copyright
Security Agreement;

NOW, THEREFORE, in consideration of the premises and to induce the
Administrative Agent, for the benefit of the Secured Parties, to enter into the
Credit Agreement, the Pledgors hereby agree with the Administrative Agent as
follows:

SECTION 1. Defined Terms. Unless otherwise defined herein, terms defined in the
Security Agreement and used herein have the meaning given to them in the
Security Agreement.

SECTION 2. Grant of Security Interest in Copyright Collateral. As collateral
security for the payment and performance in full of all the Obligations, each
Pledgor hereby pledges and grants to the Administrative Agent for the benefit of
the Secured Parties a lien on and security interest in all of the right, title
and interest of such Pledgor in, to and under the following Collateral, wherever
located, whether now existing or hereafter arising or acquired from time to time
(collectively, the “Copyright Collateral”):

(a) registered or applied for Copyrights of such Pledgor and exclusive copyright
Intellectual Property Licenses to which it is a party including those listed on
Schedule I attached hereto; and

(b) all Proceeds of any and all of the foregoing, including any claim by such
Pledgor against third parties for past, present or future infringement of any
Copyright or any copyright exclusively licensed under any Intellectual Property
License, including the right to receive damages, or the right to receive license
fees, royalties, and other compensation under any copyright Intellectual
Property License.



--------------------------------------------------------------------------------

Notwithstanding anything to the contrary contained herein, the security interest
created by this Copyright Security Agreement shall not extend to, and the term
“Copyright Collateral” shall not include, any Excluded Property.

SECTION 3. Security Agreement. The security interest granted pursuant to this
Copyright Security Agreement is granted in conjunction with the security
interest granted to the Administrative Agent pursuant to the Security Agreement
and Pledgors hereby acknowledge and affirm that the rights and remedies of the
Administrative Agent with respect to the security interest in the Copyright
Collateral made and granted hereby are more fully set forth in the Security
Agreement, the terms and provisions of which are incorporated by reference
herein as if fully set forth herein. In the event that any provision of this
Copyright Security Agreement is deemed to be inconsistent with or in conflict
with the Security Agreement, the provisions of the Security Agreement shall
control.

SECTION 4. Termination. Upon payment in full of the Obligations in accordance
with the provisions of the Credit Agreement and the expiration or termination of
the Commitments, the Administrative Agent shall execute, acknowledge, and
deliver to the Pledgors an instrument in writing in recordable form releasing
the collateral pledge, grant, assignment, lien and security interest in the
Copyright Collateral under this Copyright Security Agreement.

SECTION 5. Counterparts. This Copyright Security Agreement may be executed in
any number of counterparts, all of which shall constitute one and the same
instrument, and any party hereto may execute this Copyright Security Agreement
by signing and delivering one or more counterparts. Delivery of any executed
counterpart of a signature page of this Copyright Security Agreement by
facsimile or other electronic transmission shall be effective as delivery of a
manually executed counterpart of this Copyright Security Agreement.

SECTION 6. Governing Law. This Copyright Security Agreement and the transactions
contemplated hereby, and all disputes between the parties under or relating to
this Copyright Security Agreement or the facts or circumstances leading to its
execution, whether in contract, tort or otherwise, shall be construed in
accordance with and governed by the laws (including statutes of limitation) of
the State of New York, without regard to conflicts of law principles that would
require the application of the laws of another jurisdiction.

[signature page follows]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each Pledgor has caused this Copyright Security Agreement to
be executed and delivered by its duly authorized officer as of the date first
set forth above.

 

Very truly yours,

 

[PLEDGORS]

By:       Name:   Title:

 

Accepted and Agreed:

 

BANK OF AMERICA, N.A.,

as Administrative Agent

By:       Name:   Title:



--------------------------------------------------------------------------------

SCHEDULE I

to

COPYRIGHT SECURITY AGREEMENT

COPYRIGHT REGISTRATIONS AND COPYRIGHT APPLICATIONS

Copyright Registrations:

 

OWNER

   REGISTRATION
NUMBER    TITLE

Copyright Applications:

 

OWNER

   TITLE

Copyright Intellectual Property Licences:



--------------------------------------------------------------------------------

EXHIBIT 5

[Form of]

Patent Security Agreement

Patent Security Agreement, dated as of [                    ], by
[                    ] and [                    ] (individually, a “Pledgor”,
and, collectively, the “Pledgors”), in favor of BANK OF AMERICA, N.A., in its
capacity as administrative agent pursuant to the Credit Agreement (in such
capacity, the “Administrative Agent”).

W I T N E S S E T H:

WHEREAS, the Pledgors are party to a Security Agreement of even date herewith
(as amended, amended and restated, supplemented or otherwise modified from time
to time, the “Security Agreement”) in favor of the Administrative Agent pursuant
to which the Pledgors are required to execute and deliver this Patent Security
Agreement;

NOW, THEREFORE, in consideration of the premises and to induce the
Administrative Agent, for the benefit of the Secured Parties, to enter into the
Credit Agreement, the Pledgors hereby agree with the Administrative Agent as
follows:

SECTION 1. Defined Terms. Unless otherwise defined herein, terms defined in the
Security Agreement and used herein have the meaning given to them in the
Security Agreement.

SECTION 2. Grant of Security Interest in Patent Collateral. As collateral
security for the payment and performance in full of all the Obligations, each
Pledgor hereby pledges and grants to the Administrative Agent for the benefit of
the Secured Parties a lien on and security interest in all of the right, title
and interest of such Pledgor in, to and under the following Collateral, wherever
located, and whether now existing or hereafter arising or acquired from time to
time (collectively, the “Patent Collateral”):

(a) the registered or applied for Patents of such Pledgor listed on Schedule I
attached hereto; and

(b) all Proceeds of any and all of the foregoing, including the Proceeds of any
claim by such Pledgor against third parties for past, present or future
infringement of any such Patent and the right to receive license fees,
royalties, and other compensation for such Patent.



--------------------------------------------------------------------------------

Notwithstanding anything to the contrary contained herein, the security interest
created by this Patent Security Agreement shall not extend to, and the term
“Patent Collateral” shall not include, any Excluded Property.

SECTION 3. Security Agreement. The security interest granted pursuant to this
Patent Security Agreement is granted in conjunction with the security interest
granted to the Administrative Agent pursuant to the Security Agreement and
Pledgors hereby acknowledge and affirm that the rights and remedies of the
Administrative Agent with respect to the security interest in the Patent
Collateral made and granted hereby are more fully set forth in the Security
Agreement, the terms and provisions of which are incorporated by reference
herein as if fully set forth herein. In the event that any provision of this
Patent Security Agreement is deemed to be inconsistent with or in conflict with
the Security Agreement, the provisions of the Security Agreement shall control.

SECTION 4. Termination. Upon payment in full of the Obligations in accordance
with the provisions of the Credit Agreement and the expiration or termination of
the Commitments, the Administrative Agent shall execute, acknowledge, and
deliver to the Pledgors an instrument in writing in recordable form releasing
the collateral pledge, grant, assignment, lien and security interest in the
Patent Collateral under this Patent Security Agreement.

SECTION 5. Counterparts. This Patent Security Agreement may be executed in any
number of counterparts, all of which shall constitute one and the same
instrument, and any party hereto may execute this Patent Security Agreement by
signing and delivering one or more counterparts. Delivery of any executed
counterpart of a signature page of this Patent Security Agreement by facsimile
or other electronic transmission shall be effective as delivery of a manually
executed counterpart of this Patent Security Agreement.

SECTION 6. Governing Law. This Patent Security Agreement and the transactions
contemplated hereby, and all disputes between the parties under or relating to
this Patent Security Agreement or the facts or circumstances leading to its
execution, whether in contract, tort or otherwise, shall be construed in
accordance with and governed by the laws (including statutes of limitation) of
the State of New York, without regard to conflicts of law principles that would
require the application of the laws of another jurisdiction.

[signature page follows]

 

-2-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each Pledgor has caused this Patent Security Agreement to be
executed and delivered by its duly authorized officer as of the date first set
forth above.

 

Very truly yours,

 

[PLEDGORS]

By:       Name:   Title:

 

Accepted and Agreed:

 

BANK OF AMERICA, N.A.,

as Administrative Agent

By:       Name:   Title:

 

-3-



--------------------------------------------------------------------------------

SCHEDULE I

to

PATENT SECURITY AGREEMENT

PATENT REGISTRATIONS AND PATENT APPLICATIONS

Patent Registrations:

 

OWNER

   REGISTRATION
NUMBER    NAME

Patent Applications:

 

OWNER

   APPLICATION
NUMBER    NAME

Patent Intellectual Property Licenses:

 

-4-



--------------------------------------------------------------------------------

EXHIBIT 6

[Form of]

Trademark Security Agreement

Trademark Security Agreement, dated as of [                    ], by
[                    ] and [                    ] (individually, a “Pledgor”,
and, collectively, the “Pledgors”), in favor of BANK OF AMERICA, N.A., in its
capacity as administrative agent pursuant to the Credit Agreement (in such
capacity, the “Administrative Agent”).

W I T N E S S E T H:

WHEREAS, the Pledgors are party to a Security Agreement of even date herewith
(as amended, amended and restated, supplemented or otherwise modified from time
to time, the “Security Agreement”) in favor of the Administrative Agent pursuant
to which the Pledgors are required to execute and deliver this Trademark
Security Agreement;

NOW, THEREFORE, in consideration of the premises and to induce the
Administrative Agent, for the benefit of the Secured Parties, to enter into the
Credit Agreement, the Pledgors hereby agree with the Administrative Agent as
follows:

SECTION 1. Defined Terms. Unless otherwise defined herein, terms defined in the
Security Agreement and used herein have the meaning given to them in the
Security Agreement.

SECTION 2. Grant of Security Interest in Trademark Collateral. As collateral
security for the payment and performance in full of all the Obligations, each
Pledgor hereby pledges and grants to the Administrative Agent for the benefit of
the Secured Parties a lien on and security interest in all of the right, title
and interest of such Pledgor in, to and under the following Collateral, wherever
located, whether now existing or hereafter arising or acquired from time to time
(collectively, the “Trademark Collateral”):

(a) the registered or applied for Trademarks of such Pledgor listed on Schedule
I attached hereto;

(b) all Goodwill associated with such Trademarks; and

(c) all Proceeds of any and all of the foregoing, including the Proceeds of any
claim by such Pledgor against third parties for past, present or future
(i) infringement or dilution of any Trademark, (ii) injury to the Goodwill
associated with any Trademark, and (iii) right to receive license fees,
royalties, and other compensation for such Trademark.

Notwithstanding anything to the contrary contained herein, the security interest
created by this Trademark Security Agreement shall not extend to, and the term
“Trademark Collateral” shall not include, any Excluded Property.



--------------------------------------------------------------------------------

SECTION 3. Security Agreement. The security interest granted pursuant to this
Trademark Security Agreement is granted in conjunction with the security
interest granted to the Administrative Agent pursuant to the Security Agreement
and Pledgors hereby acknowledge and affirm that the rights and remedies of the
Administrative Agent with respect to the security interest in the Trademark
Collateral made and granted hereby are more fully set forth in the Security
Agreement, the terms and provisions of which are incorporated by reference
herein as if fully set forth herein. In the event that any provision of this
Trademark Security Agreement is deemed to be inconsistent with or in conflict
with the Security Agreement, the provisions of the Security Agreement shall
control.

SECTION 4. Termination. Upon payment in full of the Obligations in accordance
with the provisions of the Credit Agreement and the expiration or termination of
the Commitments, the Administrative Agent shall execute, acknowledge, and
deliver to the Pledgors an instrument in writing in recordable form releasing
the collateral pledge, grant, assignment, lien and security interest in the
Trademark Collateral under this Trademark Security Agreement.

SECTION 5. Counterparts. This Trademark Security Agreement may be executed in
any number of counterparts, all of which shall constitute one and the same
instrument, and any party hereto may execute this Trademark Security Agreement
by signing and delivering one or more counterparts. Delivery of any executed
counterpart of a signature page of this Trademark Security Agreement by
facsimile or other electronic transmission shall be effective as delivery of a
manually executed counterpart of this Trademark Security Agreement.

SECTION 6. Governing Law. This Trademark Security Agreement and the transactions
contemplated hereby, and all disputes between the parties under or relating to
this Trademark Security Agreement or the facts or circumstances leading to its
execution, whether in contract, tort or otherwise, shall be construed in
accordance with and governed by the laws (including statutes of limitation) of
the State of New York, without regard to conflicts of law principles that would
require the application of the laws of another jurisdiction.

[signature page follows]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each Pledgor has caused this Trademark Security Agreement to
be executed and delivered by its duly authorized officer as of the date first
set forth above.

 

Very truly yours,

 

[PLEDGORS]

By:       Name:   Title:

 

Accepted and Agreed:

 

BANK OF AMERICA, N.A.,

as Administrative Agent

By:       Name:   Title:



--------------------------------------------------------------------------------

SCHEDULE I

to

TRADEMARK SECURITY AGREEMENT

TRADEMARK REGISTRATIONS AND TRADEMARK APPLICATIONS

Trademark Registrations:

 

OWNER

   REGISTRATION
NUMBER    TRADEMARK

Trademark Applications:

 

OWNER

   APPLICATION
NUMBER    TRADEMARK

Trademark Intellectual Property Licenses:



--------------------------------------------------------------------------------

EXHIBIT G

FORM OF MORTGAGE

[separately attached]



--------------------------------------------------------------------------------

FIRST LIEN MORTGAGE, SECURITY AGREEMENT, ASSIGNMENT OF RENTS

AND LEASES AND FIXTURE FILING ([                    ])

by and from

POLYONE CORPORATION, “Mortgagor”

to

BANK OF AMERICA, N.A., in its capacity as Agent, “Mortgagee”

Dated as of [                    ] [__], 2012

 

Location:

   [____________]

Municipality:

   [____________]

County:

   [____________]

State:

   [____________]

[To be included in mortgage recording tax states where capped: THE MAXIMUM
PRINCIPAL INDEBTEDNESS WHICH IS SECURED BY OR WHICH BY ANY CONTINGENCY MAY BE
SECURED BY THIS MORTGAGE IS $                    .]

THE SECURED PARTY (MORTGAGEE) DESIRES THIS FIXTURE FILING

TO BE INDEXED AGAINST THE RECORD OWNER OF THE REAL ESTATE DESCRIBED HEREIN.

PREPARED BY, RECORDING REQUESTED BY,

AND WHEN RECORDED MAIL TO:

Shearman & Sterling LLP

599 Lexington Avenue

New York, New York 10022-6069

Attention: Malcolm K. Montgomery, Esq.

File # 37051/00033



--------------------------------------------------------------------------------

FIRST LIEN MORTGAGE, SECURITY AGREEMENT, ASSIGNMENT OF RENTS

AND LEASES AND FIXTURE FILING ([                    ])

THIS FIRST LIEN MORTGAGE, SECURITY AGREEMENT, ASSIGNMENT OF RENTS AND LEASES AND
FIXTURE FILING ([                    ]) (this “Mortgage”) is dated as of
[                    ] [__], 2012 by and from POLYONE CORPORATION, an Ohio
corporation (“Mortgagor”), whose address is 33587 Walker Road, Avon Lake OH
44012 to BANK OF AMERICA, N.A., a national banking association, as
administrative agent (in such capacity, “Agent”) for the Secured Parties as
defined in the Credit Agreement (defined below), having an address at
[                                        ] (Agent, together with its successors
and assigns, “Mortgagee”).

[To be included in mortgage recording tax states where capped: ANY PROVISION
HEREIN TO THE CONTRARY NOTWITHSTANDING, THE MAXIMUM PRINCIPAL INDEBTEDNESS WHICH
IS SECURED BY OR WHICH BY ANY CONTINGENCY MAY BE SECURED BY THIS MORTGAGE IS
$[                    ] (THE “SECURED AMOUNT”).]

ARTICLE 1

DEFINITIONS

Section 1.1 Definitions. All capitalized terms used herein without definition
shall have the respective meanings ascribed to them in that certain Credit
Agreement dated as of December [__], 2011, as the same may be amended, amended
and restated, supplemented or otherwise modified from time to time (the “Credit
Agreement”), among Mortgagor, as borrower, Agent, as administrative agent, and
the other Secured Parties identified therein. As used herein, the following
terms shall have the following meanings:

(a) “Event of Default”: An Event of Default under and as defined in the Credit
Agreement.

(b) “Indebtedness”: (1) All indebtedness of Mortgagor to Mortgagee or any of the
other Secured Parties under the Credit Agreement or any other Loan Document,
including, without limitation, the sum of all (a) principal, interest and other
amounts owing under or evidenced or secured by the Loan Documents and
(b) principal, interest and other amounts which may hereafter be lent by
Mortgagee or any of the other Secured Parties under or in connection with the
Credit Agreement or any of the other Loan Documents, whether evidenced by a
promissory note or other instrument which, by its terms, is secured hereby, and
(2) all other indebtedness, obligations and liabilities now or hereafter
existing of any kind of Mortgagor to Mortgagee or any of the other Secured
Parties under documents which recite that they are intended to be secured by
this Mortgage. The Indebtedness secured hereby includes, without limitation, all
interest and expenses accruing after the commencement by or against Mortgagor or
any of its affiliates of a proceeding under the Bankruptcy Code (defined below)
or any similar law for the relief of debtors. [To be included in mortgage
recording tax states: Subject to the provisions of Section 2.2, this Mortgage
secures all advances under the Credit Agreement.]

(c) “Mortgaged Property”: The fee interest in the real property described in
Exhibit A attached hereto and incorporated herein by this reference, together
with any greater estate therein as hereafter may be acquired by Mortgagor (the
“Land”), and all of Mortgagor’s



--------------------------------------------------------------------------------

right, title and interest now or hereafter acquired in and to (1) all
improvements now owned or hereafter acquired by Mortgagor, now or at any time
situated, placed or constructed upon the Land (the “Improvements”; the Land and
Improvements are collectively referred to as the “Premises”), (2) all materials,
supplies, equipment, apparatus and other items of personal property now owned or
hereafter acquired by Mortgagor and now or hereafter attached to, installed in
or used in connection with any of the Improvements or the Land, and water, gas,
electrical, telephone, storm and sanitary sewer facilities and all other
utilities whether or not situated in easements, and all equipment, inventory and
other goods in which Mortgagor now has or hereafter acquires any rights or any
power to transfer rights and that are or are to become fixtures (as defined in
the UCC, defined below) related to the Land (the “Fixtures”), (3) all leases,
licenses, concessions, occupancy agreements or other agreements (written or
oral, now or at any time in effect) which grant to any Person a possessory
interest in, or the right to use, all or any part of the Mortgaged Property,
together with all related security and other deposits (the “Leases”), (4) all of
the rents, revenues, royalties, income, proceeds, profits, accounts receivable,
security and other types of deposits, and other benefits paid or payable by
parties to the Leases for using, leasing, licensing possessing, operating from,
residing in, selling or otherwise enjoying the Mortgaged Property (the “Rents”),
(5) all other agreements, to the extent transferable, such as construction
contracts, architects’ agreements, engineers’ contracts, utility contracts,
maintenance agreements, management agreements, service contracts, listing
agreements, guaranties, warranties, permits, licenses, certificates and
entitlements in any way relating to the construction, use, occupancy, operation,
maintenance, enjoyment or ownership of the Mortgaged Property (the “Property
Agreements”), (6) all rights, privileges, tenements, hereditaments,
rights-of-way, easements, appendages and appurtenances appertaining to the
foregoing, (7) all accessions, replacements and substitutions for any of the
foregoing and all proceeds thereof (the “Proceeds”), (8) all insurance policies,
unearned premiums therefor and proceeds from such policies covering any of the
above property now or hereafter acquired by Mortgagor (the “Insurance”), and
(9) all awards, damages, remunerations, reimbursements, settlements or
compensation heretofore made or hereafter to be made by any governmental
authority pertaining to any condemnation or other taking (or any purchase in
lieu thereof) of all or any portion of the Land, Improvements or Fixtures (the
“Condemnation Awards”). As used in this Mortgage, the term “Mortgaged Property”
shall mean all or, where the context permits or requires, any portion of the
above or any interest therein.

(d) “Obligations”: All of the agreements, covenants, conditions, warranties,
representations and other obligations of Mortgagor under the Credit Agreement
and the other Loan Documents to which it is a party.

(e) “Permitted Liens”: Liens described in Sections 7.01 of the Credit Agreement.

(f) “Security Agreement”: That certain Security Agreement by and from Mortgagor
and the other grantors referred to therein to Agent and the other Secured
Parties dated as of December [__], 2011, as the same may hereafter be amended,
amended and restated, supplemented or otherwise modified from time to time.

(g) “UCC”: The Uniform Commercial Code of [                    ] or, if the
creation, perfection and enforcement of any security interest herein granted is
governed by

 

2



--------------------------------------------------------------------------------

the laws of a state other than [                    ], then, as to the matter in
question, the Uniform Commercial Code in effect in that state.

ARTICLE 2

GRANT [TO BE INCLUDED IN MORTGAGE RECORDING TAX STATES: ; REDUCTION

OF SECURED AMOUNT]

Section 2.1 Grant. To secure the full and timely payment of the Indebtedness and
the full and timely performance of the Obligations, Mortgagor MORTGAGES, GRANTS,
BARGAINS, ASSIGNS, SELLS, CONVEYS and CONFIRMS, to Mortgagee the Mortgaged
Property, subject, however, only to the matters that are set forth on Exhibit B
attached hereto (the “Permitted Encumbrances”) and to Permitted Liens, TO HAVE
AND TO HOLD the Mortgaged Property to Mortgagee, and Mortgagor does hereby bind
itself, its successors and assigns to WARRANT AND FOREVER DEFEND the title to
the Mortgaged Property unto Mortgagee, subject, however, only to Permitted
Encumbrances and Permitted Liens.

Section 2.2 Reduction of Secured Amount. [To be included in mortgage recording
tax states where capped: So long as the balance of the Indebtedness equals or
exceeds the Secured Amount, the amount of the Indebtedness secured by this
Mortgage shall at all times equal only the Secured Amount. So long as the
balance of the Indebtedness exceeds the Secured Amount, any payments of the
Indebtedness shall not be deemed to be applied against, or to reduce, the
portion of the Indebtedness secured by this Mortgage. Such payments shall
instead be deemed to reduce only such portions of the Indebtedness as are
secured by other collateral located outside of the State of
[                    ].]

ARTICLE 3

WARRANTIES, REPRESENTATIONS AND COVENANTS

Mortgagor warrants, represents and covenants to Mortgagee as follows:

Section 3.1 Title to Mortgaged Property and Lien of this Instrument. Mortgagor
owns the Mortgaged Property free and clear of any liens, claims or interests,
except the Permitted Encumbrances and the Permitted Liens. This Mortgage creates
valid, enforceable first priority liens and security interests against the
Mortgaged Property, subject to Permitted Encumbrances and Permitted Liens.

Section 3.2 Lien Status. Mortgagor shall preserve and protect the first lien and
security interest priority of this Mortgage and the other Loan Documents. If any
lien or security interest other than a Permitted Encumbrance or a Permitted Lien
is asserted against the Mortgaged Property, Mortgagor shall promptly, after
becoming aware of such lien, and at its expense, (a) give Mortgagee a detailed
written notice of such lien or security interest (including origin, amount and
other terms), and (b) pay the underlying claim in full or take such other action
so as to cause it to be released or contest the same in compliance with the
requirements of the Credit Agreement (including the requirement of providing a
bond or other security satisfactory to Mortgagee), but only to the extent
required by the Loan Documents.

Section 3.3 Payment and Performance. Mortgagor shall pay the Indebtedness when
due under the Credit Agreement and the other Loan Documents and shall perform
the

 

3



--------------------------------------------------------------------------------

Obligations in full when they are required to be performed, but only to the
extent required by the Loan Documents.

Section 3.4 Replacement of Fixtures. Mortgagor shall not, without the prior
written consent of Mortgagee, permit any of the Fixtures owned or leased by
Mortgagor to be removed at any time from the Land or Improvements, unless the
removed item is removed temporarily for maintenance and repair or is permitted
to be removed by the Credit Agreement.

Section 3.5 Inspection. Mortgagor shall permit Mortgagee and the other Secured
Parties and their respective agents, representatives and employees, upon at
least five (5) Business Days’ prior notice to Mortgagor, to inspect the
Mortgaged Property and all books and records of Mortgagor located thereon, and
to conduct such environmental and engineering studies as Mortgagee or the other
Secured Parties may require, provided that such inspections and studies shall
not materially interfere with the use and operation of the Mortgaged Property.

Section 3.6 Other Covenants. All of the covenants in the Credit Agreement
relating to the Mortgaged Property are incorporated herein by reference and,
together with covenants in this Article 3, shall be covenants running with the
Land.

Section 3.7 Insurance; Condemnation Awards and Insurance Proceeds.

(a) Insurance. Mortgagor shall maintain or cause to be maintained, with
financially sound and reputable insurers, insurance with respect to the
Mortgaged Property, as required by the Credit Agreement, against loss or damage
of the kinds customarily carried or maintained under similar circumstances by
corporations of established reputation engaged in similar businesses. Each such
policy of insurance shall name Mortgagee as the loss payee (or, in the case of
liability insurance, an additional insured) thereunder for the ratable benefit
of the Secured Parties, shall (except in the case of liability insurance) name
Mortgagee as the “mortgagee” under a so-called “New York” long form
non-contributory endorsement and shall provide for at least 30 days’ prior
written notice of any cancellation of such policy. In addition to the foregoing,
if any portion of the Mortgaged Property is located in an area identified by the
Federal Emergency Management Agency as an area having special flood hazards and
in which flood insurance has been made available under the National Flood
Insurance Act of 1968 (or any amendment or successor act thereto), then
Mortgagor shall maintain, or cause to be maintained, with a financially sound
and reputable insurer, flood insurance in an amount sufficient to comply with
all applicable rules and regulations promulgated pursuant to such Act.

(b) Condemnation Awards. Mortgagor assigns all Condemnation Awards to Mortgagee
and authorizes Mortgagee to collect and receive such Condemnation Awards and to
give proper receipts and acquittances therefor, subject to the terms of the
Credit Agreement, provided that any Condemnation Award related to an Involuntary
Disposition (as defined in the Credit Agreement) shall be made available to
Mortgagor as permitted under the terms of the Credit Agreement.

(c) Insurance Proceeds. Mortgagor assigns to Mortgagee all proceeds of any
insurance policies insuring against loss or damage to the Mortgaged Property.
Subject to the terms of the Credit Agreement, Mortgagor authorizes Mortgagee to
collect and receive such

 

4



--------------------------------------------------------------------------------

proceeds and authorizes and directs the issuer of each of such insurance
policies to make payment for all such losses directly to Mortgagee, instead of
to Mortgagor and Mortgagee jointly, provided that proceeds from any insurance
policy related to an Involuntary Disposition (as defined in the Credit
Agreement) shall be made available to Mortgagor as permitted under the Credit
Agreement.

ARTICLE 4

[INTENTIONALLY OMITTED]

ARTICLE 5

DEFAULT AND FORECLOSURE

Section 5.1 Remedies. Upon the occurrence and during the continuance of an Event
of Default, Mortgagee may, at Mortgagee’s election, exercise any or all of the
following rights, remedies and recourses:

(a) Acceleration. Subject to any provisions of the Loan Documents providing for
the automatic acceleration of the Indebtedness upon the occurrence of certain
Events of Default, declare the Indebtedness to be immediately due and payable,
without further notice, presentment, protest, notice of intent to accelerate,
notice of acceleration, demand or action of any nature whatsoever (each of which
hereby is expressly waived by Mortgagor), whereupon the same shall become
immediately due and payable.

(b) Entry on Mortgaged Property. Enter the Mortgaged Property and take exclusive
possession thereof and of all books, records and accounts relating thereto or
located thereon. If Mortgagor remains in possession of the Mortgaged Property
following the occurrence and during the continuance of an Event of Default and
without Mortgagee’s prior written consent, Mortgagee may invoke any legal
remedies to dispossess Mortgagor.

(c) Operation of Mortgaged Property. Hold, lease, develop, manage, operate or
otherwise use the Mortgaged Property upon such terms and conditions as Mortgagee
may deem reasonable under the circumstances (making such repairs, alterations,
additions and improvements and taking other actions, from time to time, as
Mortgagee deems necessary or desirable), and apply all Rents and other amounts
collected by Mortgagee in connection therewith in accordance with the provisions
of Section 5.7.

(d) Foreclosure and Sale. Institute proceedings for the complete foreclosure of
this Mortgage by judicial action or by power of sale, in which case the
Mortgaged Property may be sold for cash or credit in one or more parcels as
Mortgagee may determine. With respect to any notices required or permitted under
the UCC, Mortgagor agrees that ten (10) Business Days’ prior written notice
shall be deemed commercially reasonable. At any such sale by virtue of any
judicial proceedings, power of sale, or any other legal right, remedy or
recourse, the title to and right of possession of any such property shall pass
to the purchaser thereof, and to the fullest extent permitted by law, Mortgagor
shall be completely and irrevocably divested of all of its right, title,
interest, claim, equity, equity of redemption, and demand whatsoever, either at
law or in equity, in and to the property sold and such sale shall be a perpetual
bar both at law and in equity against Mortgagor, and against all other Persons
claiming or to claim the property sold or

 

5



--------------------------------------------------------------------------------

any part thereof, by, through or under Mortgagor. Mortgagee or any of the other
Secured Parties may be a purchaser at such sale. If Mortgagee or such other
Secured Party is the highest bidder, Mortgagee or such other Secured Party may
credit the portion of the purchase price that would be distributed to Mortgagee
or such other Secured Party against the Indebtedness in lieu of paying cash. In
the event this Mortgage is foreclosed by judicial action, appraisement of the
Mortgaged Property is waived.

(e) Receiver. Make application to a court of competent jurisdiction for, and
obtain from such court as a matter of strict right and without notice to
Mortgagor or regard to the adequacy of the Mortgaged Property for the repayment
of the Indebtedness, the appointment of a receiver of the Mortgaged Property,
and Mortgagor irrevocably consents to such appointment. Any such receiver shall
have all the usual powers and duties of receivers in similar cases, including
the full power to rent, maintain and otherwise operate the Mortgaged Property
upon such terms as may be approved by the court, and shall apply such Rents in
accordance with the provisions of Section 5.7.

(f) Other. Exercise all other rights, remedies and recourses granted under the
Loan Documents or otherwise available at law or in equity.

Section 5.2 Separate Sales. The Mortgaged Property may be sold in one or more
parcels and in such manner and order as Mortgagee in its sole discretion may
elect. The right of sale arising out of any Event of Default shall not be
exhausted by any one or more sales.

Section 5.3 Remedies Cumulative, Concurrent and Nonexclusive. Mortgagee and the
other Secured Parties shall have all rights, remedies and recourses granted in
the Loan Documents and available at law or equity (including the UCC), which
rights (a) shall be cumulative and concurrent, (b) may be pursued separately,
successively or concurrently against Mortgagor or others obligated under the
Loan Documents, or against the Mortgaged Property, or against any one or more of
them, at the sole discretion of Mortgagee or such other Secured Party, as the
case may be, (c) may be exercised as often as occasion therefor shall arise, and
the exercise or failure to exercise any of them shall not be construed as a
waiver or release thereof or of any other right, remedy or recourse, and (d) are
intended to be, and shall be, nonexclusive. No action by Mortgagee or any other
Secured Party in the enforcement of any rights, remedies or recourses under the
Loan Documents or otherwise at law or equity shall be deemed to cure any Event
of Default.

Section 5.4 Release of and Resort to Collateral. Mortgagee may release,
regardless of consideration and without the necessity for any notice to or
consent by the holder of any subordinate lien on the Mortgaged Property, any
part of the Mortgaged Property without, as to the remainder, in any way
impairing, affecting, subordinating or releasing the lien or security interest
created in or evidenced by the Loan Documents or their priority with respect to
the Mortgaged Property. For payment of the Indebtedness, Mortgagee may resort to
any other security in such order and manner as Mortgagee may elect.

Section 5.5 Waiver of Redemption, Notice and Marshalling of Assets. To the
fullest extent permitted by law, Mortgagor hereby irrevocably and
unconditionally waives and releases (a) all benefit that might accrue to
Mortgagor by virtue of any present or future statute of

 

6



--------------------------------------------------------------------------------

limitations or law or judicial decision exempting the Mortgaged Property from
attachment, levy or sale on execution or providing for any stay of execution,
exemption from civil process, redemption or extension of time for payment,
(b) all notices of any Event of Default or of any election by Mortgagee to
exercise or the actual exercise of any right, remedy or recourse provided for
under the Loan Documents, and (c) any right to a marshalling of assets or a sale
in inverse order of alienation.

Section 5.6 Discontinuance of Proceedings. If Mortgagee or any other Secured
Party shall have proceeded to invoke any right, remedy or recourse permitted
under the Loan Documents and shall thereafter elect to discontinue or abandon it
for any reason, Mortgagee or such other Secured Party, as the case may be, shall
have the unqualified right to do so and, in such an event, Mortgagor, Mortgagee
and the other Secured Parties shall be restored to their former positions with
respect to the Indebtedness, the Obligations, the Loan Documents, the Mortgaged
Property and otherwise, and the rights, remedies, recourses and powers of
Mortgagee and the other Secured Parties shall continue as if the right, remedy
or recourse had never been invoked, but no such discontinuance or abandonment
shall waive any Event of Default which may then exist or the right of Mortgagee
or any other Secured Party thereafter to exercise any right, remedy or recourse
under the Loan Documents for such Event of Default.

Section 5.7 Application of Proceeds. The proceeds of any sale of, and the Rents
and other amounts generated by the holding, leasing, management, operation or
other use of the Mortgaged Property, shall be applied by Mortgagee (or the
receiver, if one is appointed) in the following order unless otherwise required
by applicable law:

(a) to the payment of the costs and expenses of taking possession of the
Mortgaged Property and of holding, using, leasing, repairing, improving and
selling the same, including, without limitation (1) receiver’s fees and
expenses, including the repayment of the amounts evidenced by any receiver’s
certificates, (2) court costs, (3) attorneys’ and accountants’ fees and
expenses, and (4) costs of advertisement;

(b) to the payment of the Indebtedness and performance of the Obligations in
such manner and order of preference as Mortgagee in its sole discretion may
determine; and

(c) the balance, if any, to the Persons legally entitled thereto.

Section 5.8 Occupancy After Foreclosure. Any sale of the Mortgaged Property or
any part thereof in accordance with Section 5.1(d) will divest all right, title
and interest of Mortgagor in and to the property sold. Subject to applicable
law, any purchaser at a foreclosure sale will receive immediate possession of
the property purchased. If Mortgagor retains possession of such property or any
part thereof subsequent to such sale, Mortgagor will be considered a tenant at
sufferance of the purchaser, and will, if Mortgagor remains in possession after
demand to remove, be subject to eviction and removal, forcible or otherwise,
with or without process of law.

Section 5.9 Additional Advances and Disbursements; Costs of Enforcement.

(a) Upon the occurrence and during the continuance of any Event of Default,
Mortgagee and each of the other Secured Parties shall have the right, but not
the obligation, to

 

7



--------------------------------------------------------------------------------

cure such Event of Default in the name and on behalf of Mortgagor. All sums
advanced and expenses incurred at any time by Mortgagee or any other Secured
Party under this Section 5.9, or otherwise under this Mortgage or any of the
other Loan Documents or applicable law, shall bear interest from the date that
such sum is advanced or expense incurred, to and including the date of
reimbursement, computed at the highest rate at which interest is then computed
on any portion of the Indebtedness, and all such sums, together with interest
thereon, shall be secured by this Mortgage.

(b) Mortgagor shall pay all expenses (including reasonable attorneys’ fees and
expenses) of or incidental to the perfection and enforcement of this Mortgage
and the other Loan Documents, or the enforcement, compromise or settlement of
the Indebtedness or any claim under this Mortgage and the other Loan Documents,
and for the curing thereof, or for defending or asserting the rights and claims
of Mortgagee in respect thereof, by litigation or otherwise.

Section 5.10 No Mortgagee in Possession. Neither the enforcement of any of the
remedies under this Article 5, the assignment of the Rents and Leases under
Article 6, the security interests under Article 7, nor any other remedies
afforded to Mortgagee under the Loan Documents, at law or in equity shall cause
Mortgagee or any other Secured Party to be deemed or construed to be a mortgagee
in possession of the Mortgaged Property, to obligate Mortgagee or any other
Secured Party to lease the Mortgaged Property or attempt to do so, or to take
any action, incur any expense, or perform or discharge any obligation, duty or
liability whatsoever under any of the Leases or otherwise.

ARTICLE 6

ASSIGNMENT OF RENTS AND LEASES

Section 6.1 Assignment. In furtherance of and in addition to the assignment made
by Mortgagor in Section 2.1 of this Mortgage, Mortgagor hereby absolutely and
unconditionally assigns, sells, transfers and conveys to Mortgagee all of its
right, title and interest in and to all Leases, whether now existing or
hereafter entered into, and all of its right, title and interest in and to all
Rents. This assignment is an absolute assignment and not an assignment for
additional security only. So long as no Event of Default shall have occurred and
be continuing, Mortgagor shall have a revocable license from Mortgagee to
exercise all rights extended to the landlord under the Leases, including the
right to receive and collect all Rents and to hold the Rents in trust for use in
the payment and performance of the Obligations and to otherwise use the same.
The foregoing license is granted subject to the conditional limitation that no
Event of Default shall have occurred and be continuing. Upon the occurrence and
during the continuance of an Event of Default, whether or not legal proceedings
have commenced, and without regard to waste, adequacy of security for the
Obligations or solvency of Mortgagor, the license herein granted shall
automatically expire and terminate, without notice to Mortgagor by Mortgagee
(any such notice being hereby expressly waived by Mortgagor to the extent
permitted by applicable law).

Section 6.2 Perfection Upon Recordation. Mortgagor acknowledges that Mortgagee
has taken all actions necessary to obtain, and that upon recordation of this
Mortgage Mortgagee shall have, to the extent permitted under applicable law, a
valid and fully perfected, first priority, present assignment of the Rents
arising out of the Leases and all security for such Leases. Mortgagor
acknowledges and agrees that upon recordation of this Mortgage Mortgagee’s
interest

 

8



--------------------------------------------------------------------------------

in the Rents shall be deemed to be fully perfected, “choate” and enforced as to
Mortgagor and to the extent permitted under applicable law, all third parties,
including, without limitation, any subsequently appointed trustee in any case
under Title 11 of the United States Code (the “Bankruptcy Code”), without the
necessity of commencing a foreclosure action with respect to this Mortgage,
making formal demand for the Rents, obtaining the appointment of a receiver or
taking any other affirmative action.

Section 6.3 Bankruptcy Provisions. Without limitation of the absolute nature of
the assignment of the Rents hereunder, Mortgagor and Mortgagee agree that
(a) this Mortgage shall constitute a “security agreement” for purposes of
Section 552(b) of the Bankruptcy Code, (b) the security interest created by this
Mortgage extends to property of Mortgagor acquired before the commencement of a
case in bankruptcy and to all amounts paid as Rents and (c) such security
interest shall extend to all Rents acquired by the estate after the commencement
of any case in bankruptcy.

Section 6.4 No Merger of Estates. So long as part of the Indebtedness and the
Obligations secured hereby remain unpaid and undischarged, the fee and leasehold
estates to the Mortgaged Property shall not merge, but shall remain separate and
distinct, notwithstanding the union of such estates either in Mortgagor,
Mortgagee, any tenant or any third party by purchase or otherwise.

ARTICLE 7

SECURITY AGREEMENT

Section 7.1 Security Interest. This Mortgage constitutes a “security agreement”
on personal property within the meaning of the UCC and other applicable law and
with respect to the Fixtures, Leases, Rents, Property Agreements, Proceeds,
Insurance and Condemnation Awards. To this end, Mortgagor grants to Mortgagee a
first and prior security interest in the Fixtures, Leases, Rents, Property
Agreements, Proceeds, Insurance, Condemnation Awards and all other Mortgaged
Property which is personal property to secure the payment of the Indebtedness
and performance of the Obligations, and agrees that Mortgagee shall have all the
rights and remedies of a secured party under the UCC with respect to such
property. Any notice of sale, disposition or other intended action by Mortgagee
with respect to the Fixtures, Leases, Rents, Property Agreements, Proceeds,
Insurance and Condemnation Awards sent to Mortgagor at least ten (10) Business
Days prior to any action under the UCC shall constitute reasonable notice to
Mortgagor. In the event of any conflict or inconsistency between the terms of
this Mortgage and the terms of the Security Agreement with respect to the
collateral covered both therein and herein, the Security Agreement shall control
and govern to the extent of any such conflict or inconsistency.

Section 7.2 Financing Statements. Mortgagor shall prepare and deliver to
Mortgagee such financing statements, and shall execute and deliver to Mortgagee
such other documents, instruments and further assurances, in each case in form
and substance satisfactory to Mortgagee, as Mortgagee may, from time to time,
reasonably consider necessary to create, perfect and preserve Mortgagee’s
security interest hereunder. Mortgagor hereby irrevocably authorizes Mortgagee
to cause financing statements (and amendments thereto and continuations thereof)
and any such documents, instruments and assurances to be recorded and filed, at
such times and

 

9



--------------------------------------------------------------------------------

places as may be required or permitted by law to so create, perfect and preserve
such security interest. Mortgagor represents and warrants to Mortgagee that
Mortgagor’s jurisdiction of organization is the State of Ohio. After the date of
this Mortgage, Mortgagor shall not change its name, type of organization,
organizational identification number (if any), jurisdiction of organization or
location (within the meaning of the UCC) without giving at least thirty
(30) days’ prior written notice to Mortgagee.

Section 7.3 Fixture Filing. This Mortgage shall also constitute a “fixture
filing” for the purposes of the UCC against all of the Mortgaged Property which
is or is to become fixtures. The information provided in this Section 7.3 is
provided so that this Mortgage shall comply with the requirements of the UCC for
a mortgage instrument to be filed as a financing statement. Mortgagor is the
“Debtor” and its name and mailing address are set forth in the preamble of this
Mortgage immediately preceding Article 1. Mortgagee is the “Secured Party” and
its name and mailing address from which information concerning the security
interest granted herein may be obtained are also set forth in the preamble of
this Mortgage immediately preceding Article 1. A statement describing the
portion of the Mortgaged Property comprising the fixtures hereby secured is set
forth in Section 1.1(c) of this Mortgage. Mortgagor represents and warrants to
Mortgagee that Mortgagor is the record owner of the Mortgaged Property, the
employer identification number of Mortgagor is [            ] and the
organizational identification number of Mortgagor is [            ].

ARTICLE 8

[INTENTIONALLY OMITTED]

ARTICLE 9

MISCELLANEOUS

Section 9.1 Notices. Any notice required or permitted to be given under this
Mortgage shall be given in accordance with Section 10.02 of the Credit
Agreement.

Section 9.2 Covenants Running with the Land. All Obligations contained in this
Mortgage are intended by Mortgagor and Mortgagee to be, and shall be construed
as, covenants running with the Land. As used herein, “Mortgagor” shall refer to
the party named in the first paragraph of this Mortgage and to any subsequent
owner of all or any portion of the Mortgaged Property. All Persons who may have
or acquire an interest in the Mortgaged Property shall be deemed to have notice
of, and be bound by, the terms of the Credit Agreement and the other Loan
Documents; provided, however, that no such party shall be entitled to any rights
thereunder without the prior written consent of Mortgagee.

Section 9.3 Attorney-in-Fact. Mortgagor hereby irrevocably appoints Mortgagee as
its attorney-in-fact, which agency is coupled with an interest and with full
power of substitution, with full authority in the place and stead of Mortgagor
and in the name of Mortgagor or otherwise (a) to execute and/or record any
notices of completion, cessation of labor or any other notices that Mortgagee
deems appropriate to protect Mortgagee’s interest, if Mortgagor shall fail to do
so within ten (10) Business Days after written request by Mortgagee, (b) upon
the issuance of a deed pursuant to the foreclosure of this Mortgage or the
delivery of a deed in lieu of foreclosure, to execute all instruments of
assignment, conveyance or further assurance with

 

10



--------------------------------------------------------------------------------

respect to the Leases, Rents, Property Agreements, Proceeds, Insurance and
Condemnation Awards in favor of the grantee of any such deed and as may be
necessary or desirable for such purpose, (c) to prepare and file or record
financing statements and continuation statements, and to prepare, execute and
file or record applications for registration and like papers necessary to
create, perfect or preserve Mortgagee’s security interests and rights in or to
any of the Mortgaged Property, and (d) after the occurrence and during the
continuance of any Event of Default, to perform any obligation of Mortgagor
hereunder; provided, however, that (1) Mortgagee shall not under any
circumstances be obligated to perform any obligation of Mortgagor; (2) any sums
advanced by Mortgagee in such performance shall be added to and included in the
Indebtedness and shall bear interest at the highest rate at which interest is
then computed on any portion of the Indebtedness; (3) Mortgagee as such
attorney-in-fact shall only be accountable for such funds as are actually
received by Mortgagee; and (4) Mortgagee shall not be liable to Mortgagor or any
other person or entity for any failure to take any action which it is empowered
to take under this Section 9.3.

Section 9.4 Successors and Assigns. This Mortgage shall be binding upon and
inure to the benefit of Mortgagee, the other Secured Parties and Mortgagor and
their respective successors and assigns. Mortgagor shall not, without the prior
written consent of Mortgagee, assign any rights, duties or obligations
hereunder.

Section 9.5 No Waiver. Any failure by Mortgagee or the other Secured Parties to
insist upon strict performance of any of the terms, provisions or conditions of
the Loan Documents shall not be deemed to be a waiver of same, and Mortgagee and
the other Secured Parties shall have the right at any time to insist upon strict
performance of all of such terms, provisions and conditions.

Section 9.6 Credit Agreement. If any conflict or inconsistency exists between
this Mortgage and the Credit Agreement, the Credit Agreement shall control and
govern to the extent of any such conflict or inconsistency.

Section 9.7 Release or Reconveyance. Upon payment in full of the Indebtedness
and performance in full of the Obligations or upon a sale or other disposition
of the Mortgaged Property permitted by the Credit Agreement, Mortgagee, at
Mortgagor’s request and expense, shall release the liens and security interests
created by this Mortgage or reconvey the Mortgaged Property to Mortgagor.

Section 9.8 Waiver of Stay, Moratorium and Similar Rights. Mortgagor agrees, to
the full extent that it may lawfully do so, that it will not at any time insist
upon or plead or in any way take advantage of any stay, marshalling of assets,
extension, redemption or moratorium law now or hereafter in force and effect so
as to prevent or hinder the enforcement of the provisions of this Mortgage or
the Indebtedness or Obligations secured hereby, or any agreement between
Mortgagor and Mortgagee or any rights or remedies of Mortgagee or any other
Secured Party.

Section 9.9 Applicable Law. The provisions of this Mortgage regarding the
creation, perfection and enforcement of the liens and security interests herein
granted shall be governed by and construed under the laws of the state in which
the Mortgaged Property is located. All other

 

11



--------------------------------------------------------------------------------

provisions of this Mortgage shall be governed by the laws of the State of New
York (including, without limitation, Section 5-1401 of the General Obligations
Law of the State of New York).

Section 9.10 Headings. The Article, Section and Subsection titles hereof are
inserted for convenience of reference only and shall in no way alter, modify or
define, or be used in construing, the text of such Articles, Sections or
Subsections.

Section 9.11 Severability. If any provision of this Mortgage shall be held by
any court of competent jurisdiction to be unlawful, void or unenforceable for
any reason, such provision shall be deemed severable from and shall in no way
affect the enforceability and validity of the remaining provisions of this
Mortgage.

Section 9.12 Entire Agreement. This Mortgage and the other Loan Documents embody
the entire agreement and understanding between Mortgagor and Mortgagee relating
to the subject matter hereof and thereof and supersede all prior agreements and
understandings between such parties relating to the subject matter hereof and
thereof. Accordingly, the Loan Documents may not be contradicted by evidence of
prior, contemporaneous or subsequent oral agreements of the parties. There are
no unwritten oral agreements between the parties.

Section 9.13 Mortgagee as Agent; Successor Agents.

(a) Agent has been appointed to act as Agent hereunder by the other Secured
Parties. Agent shall have the right hereunder to make demands, to give notices,
to exercise or refrain from exercising any rights, and to take or refrain from
taking any action (including, without limitation, the release or substitution of
the Mortgaged Property) in accordance with the terms of the Credit Agreement,
any related agency agreement among Agent and the other Secured Parties
(collectively, as amended, amended and restated, supplemented or otherwise
modified or replaced from time to time, the “Agency Documents”) and this
Mortgage. Mortgagor and all other Persons shall be entitled to rely on releases,
waivers, consents, approvals, notifications and other acts of Agent, without
inquiry into the existence of required consents or approvals of the Secured
Parties therefor.

(b) Mortgagee shall at all times be the same Person that is Agent under the
Agency Documents. Written notice of resignation by Agent pursuant to the Agency
Documents shall also constitute notice of resignation as Agent under this
Mortgage. Removal of Agent pursuant to any provision of the Agency Documents
shall also constitute removal as Agent under this Mortgage. Appointment of a
successor Agent pursuant to the Agency Documents shall also constitute
appointment of a successor Agent under this Mortgage. Upon the acceptance of any
appointment as Agent by a successor Agent under the Agency Documents, that
successor Agent shall thereupon succeed to and become vested with all the
rights, powers, privileges and duties of the retiring or removed Agent as the
Mortgagee under this Mortgage, and the retiring or removed Agent shall promptly
(i) assign and transfer to such successor Agent all of its right, title and
interest in and to this Mortgage and the Mortgaged Property, and (ii) execute
and deliver to such successor Agent such assignments and amendments and take
such other actions, as may be necessary or appropriate in connection with the
assignment to such successor Agent of the liens and security interests created
hereunder, whereupon such retiring or removed Agent shall be discharged from its
duties and obligations under this Mortgage. After any retiring or removed

 

12



--------------------------------------------------------------------------------

Agent’s resignation or removal hereunder as Agent, the provisions of this
Mortgage and the Agency Documents shall inure to its benefit as to any actions
taken or omitted to be taken by it under this Mortgage while it was Agent
hereunder.

Section 9.14 Subrogation. If any or all of the proceeds of the Indebtedness are
used to extinguish, extend or renew any indebtedness heretofore existing against
the Mortgaged Property, then, to the extent of the funds so used, Mortgagee and
the other Secured Parties shall be subrogated to all of the rights, claims,
liens, titles, and interests existing against the Mortgaged Property heretofore
held by, or in favor of, the holder of such indebtedness and such former rights,
claims, liens, titles, and interests, if any, are not waived but rather are
continued in full force and effect in favor of Mortgagee and the other Secured
Parties and are merged with the lien and security interest created herein as
cumulative security for the repayment of the Indebtedness and the performance of
the Obligations.

ARTICLE 10

LOCAL LAW PROVISIONS

[To Come]

[The remainder of this page has been intentionally left blank]

 

13



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Mortgagor has on the date set forth in the acknowledgement
hereto, effective as of the date first above written, caused this instrument to
be duly EXECUTED AND DELIVERED by authority duly given.

 

MORTGAGOR:

   

POLYONE CORPORATION,

an Ohio corporation

      By:             Name:         Title:       By:             Name:        
Title:

 

S-1



--------------------------------------------------------------------------------

STATE OF                     )    )ss. COUNTY OF                     )

Before me, a Notary Public in and for said County and State, personally appeared
                                    , the                          of POLYONE
CORPORATION, and                                     , the
                         of POLYONE CORPORATION, the corporation which executed
the foregoing instrument, each signed the same and acknowledged to me that
he/she did so sign said instrument in the name and upon behalf of said
corporation as such officer, that the same is his/her free act and deed as such
officer and the free act and deed of said corporation; that he/she was duly
authorized thereunto by its board of directors. In testimony whereof, I have
hereunto subscribed my name, and affixed my seal at                             
this              day of                     , 2012.

IN WITNESS WHEREOF, I have hereunto set my hand and official seal.

 

   Notary Public

My Commission Expires:

______________________________

 

N-1



--------------------------------------------------------------------------------

EXHIBIT A

LEGAL DESCRIPTION

Legal Description of premises located at
[                                                         ]:

[See Attached Page(s) For Legal Description]

 

Exh. A-1



--------------------------------------------------------------------------------

[EXHIBIT B

PERMITTED ENCUMBRANCES]

Those exceptions set forth in Schedule B of that certain policy of title
insurance issued to Mortgagee by [                            ] on or about the
date hereof pursuant to commitment number [            ].



--------------------------------------------------------------------------------

EXHIBIT H

FORM OF INTELLECTUAL PROPERTY SECURITY AGREEMENT

[separately attached]

Intentially omitted



--------------------------------------------------------------------------------

EXHIBIT I

FORM OF INTERCOMPANY SUBORDINATION AGREEMENT

[separately attached]



--------------------------------------------------------------------------------

INTERCOMPANY SUBORDINATION AGREEMENT

THIS INTERCOMPANY SUBORDINATION AGREEMENT (this “Agreement”), dated as of
December 21, 2011, is made among the Loan Parties (as hereinafter defined), the
Non-Loan Parties (as hereinafter defined), Bank of America, N.A. in its capacity
as administrative agent pursuant to the Credit Agreement (as hereinafter
defined) (in such capacity, together with any successors in such capacity, the
“Administrative Agent”) (such capitalized terms and all other capitalized terms
used herein without definition shall have the meanings provided for in
Section 1).

WHEREAS, PolyOne Corporation (the “Company”), the Administrative Agent and the
lending institutions listed therein have, in connection with the execution and
delivery of this Agreement, entered into that certain Credit Agreement, dated as
of December 21, 2011 (as amended, amended and restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”);

WHEREAS, Borrowers and each of the Subsidiaries defined as “Loan Parties” under
the Credit Agreement are collectively referred to herein as the “Loan Parties”
and each a “Loan Party”;

WHEREAS, each of the Subsidiaries of Company not defined as “Loan Parties” under
the Credit Agreement are collectively referred to herein as the “Non-Loan
Parties” and each a “Non-Loan Party”;

WHEREAS, each of the Loan Parties and the Non-Loan Parties are collectively
referred to herein as the “Companies” and each a “Company”;

WHEREAS, one or more of the Non-Loan Parties has made or may make certain
Investments taking the form of a loan or advance and loans or advances from time
to time to a Loan Party (including, but not limited to the Existing Intercompany
Loans, as hereinafter defined) or has received the benefit of a guarantee from a
Loan Party for the repayment of Investments taking the form of a loan or advance
and loans or advances made from a Non-Loan Party to another Non-Loan Party
(including, but not limited to the Existing PolyOne Intercompany Guarantees, as
hereinafter defined);

WHEREAS, the Companies will each benefit by the financial accommodations
extended to Borrowers by the Lenders under the Credit Agreement; and

WHEREAS, in order to induce Administrative Agent and the Lenders to enter into
the Credit Agreement and the other Loan Documents and to induce the Lenders to
make financial accommodations to Borrower as provided for in the Credit
Agreement, each Company has agreed to the subordination of such Investments,
loans or advances of each Non-Loan Party to each Loan Party, upon the terms and
subject to the conditions set forth in this Agreement.

NOW, THEREFORE, in consideration of the mutual promises, covenants, conditions,
representations, and warranties set forth herein and for other good and valuable
consideration, the parties hereto agree as follows:

SECTION 1. Definitions; Interpretation.

(a) Terms Defined in Credit Agreement. All capitalized terms used in this
Agreement and not otherwise defined herein shall have the meanings assigned to
them in the Credit Agreement.



--------------------------------------------------------------------------------

(b) Certain Defined Terms. As used in this Agreement, the following terms shall
have the following meanings:

“Administrative Agent” has the meaning set forth in the preamble to this
Agreement.

“Agreement” has the meaning set forth in the preamble to this Agreement.

“Borrower” has the meanings set forth in the recitals to this Agreement.

“Company” and “Companies” have the meanings set forth in the recitals to this
Agreement.

“Existing Intercompany Loans” means the Investments taking the form of a loan or
advance and loans or advances by Non-Loan Parties to Loan Parties existing on
the date hereof, including, but not limited to, those listed on Schedule 1
hereto.

“Existing Parent Intercompany Guarantees” has the meaning set forth within the
definition of Subordinated Debt Documents.

“Insolvency Event” means, as to any Person, any of the following: (a) any case
or proceeding with respect to such Person under the U.S. Bankruptcy Code or any
other Federal or State bankruptcy, insolvency, reorganization or other law
affecting creditors’ rights generally or any other or similar proceedings under
the laws of any jurisdiction now or hereafter in effect (whether at a law or
equity) or (b) any proceeding seeking the appointment of any trustee, receiver,
liquidator, custodian or other insolvency official with similar powers with
respect to such Person or any or all of its assets or properties or (c) any
proceedings for liquidation, dissolution or other winding up of the business of
such Person or (d) any assignment for the benefit of creditors or any marshaling
of assets of such Person.

“Lenders” has the meaning set forth in the recitals to this Agreement.

“Loan Party” and “Loan Parties” have the meanings set forth in the recitals to
this Agreement.

“Non-Loan Party” and “Non-Loan Parties” have the meanings set forth in the
recitals to this Agreement.

“payment in full” or “paid in full” means the indefeasible payment and
satisfaction in full in cash of all of the Senior Debt and the termination of
the financing arrangements provided by Senior Claimholders to Loan Parties (but
not including for this purpose the refinancing or replacement of the Senior
Claimholders). If after receipt of any payment of, or proceeds of collateral
applied to the payment of, any of the Senior Debt, Administrative Agent or any
Senior Claimholder is required to surrender or return such payment or proceeds
to any person for any reason, then the Senior Debt intended to be satisfied by
such payment or proceeds shall be reinstated and continue and this Agreement
shall continue in full force and effect as if such payment or proceeds had not
been received by Administrative Agent or such Senior Claimholder, as the case
may be.

“Senior Claimholders” means, at any relevant time, the holders of Senior Debt at
such time, including the Lenders, the Administrative Agent, and any other agent
under the Credit Agreement.

“Senior Debt” means the Obligations and other indebtedness, liabilities, and
guaranties of Borrowers or Loan Parties to Senior Claimholders arising under or
in connection with the Credit



--------------------------------------------------------------------------------

Agreement and the other Loan Documents, whether arising before, during or after
the initial or any renewal term of the Credit Agreement or after the
commencement of any case with respect to any Loan Party under the U.S.
Bankruptcy Code or any similar statute (and including, without limitation, any
principal, interest, fees, costs, expenses and other amounts, whether or not
such amounts are allowable either in whole or in part, in any such case or
similar proceeding), and all other amounts payable by the Borrowers or any other
Loan Party to Senior Claimholders thereunder or in connection therewith, whether
now existing or hereafter arising, and whether due or to become due, absolute or
contingent, liquidated or unliquidated, determined or undetermined.

“Subordinated Debt” means, with respect to each Loan Party, all Indebtedness,
indebtedness, liabilities, guarantees and other obligations of any Loan Party
owing to a Non-Loan Party in respect of any and all Investments taking the form
of a loan, advance or guarantees and loans, advances or guarantees arising under
or in connection with the Subordinated Debt Documents (including, but not
limited to, the Existing Intercompany Loans and the Existing Parent Intercompany
Guarantees) or otherwise, whether arising before, during or after the initial or
any renewal term of any Subordinated Debt Documents or after the commencement of
any case with respect to any Loan Party under the U.S. Bankruptcy Code or any
similar statute (and including, without limitation, any principal, interest,
fees, costs, expenses and other amounts, whether or not such amounts are
allowable either in whole or in part, in any such case or similar proceeding),
whether now existing or hereafter arising, and whether due or to become due,
absolute or contingent, liquidated or unliquidated, determined or undetermined,
including all fees and all other amounts payable by any Loan Party to such
Non-Loan Party under or in connection with any documents or instruments related
thereto.

“Subordinated Debt Documents” means, collectively, all agreements, documents and
instruments at any time executed and/or delivered by any Loan Party or any other
person to, with or in favor of any Non-Loan Party in connection with the
Subordinated Debt, as the same now exist or may hereafter be amended, modified,
supplemented, extended, renewed, restated or replaced, including, without
limitation, (a) each of the loan agreements among PolyOne International Finance
Company, a company organized under the laws of Ireland (“PolyOne
International”), as lender, various Non-Loan Parties, as borrowers and the
Company, as guarantor, including those agreements set forth on Schedule 2
hereto, pursuant to which Company has guaranteed to PolyOne International the
repayment by such borrowers of all outstanding amounts in respect thereof (the
“Existing Parent Intercompany Guarantees”), and (b) the Existing Intercompany
Loans.

“Subordinated Debt Payment” means any payment or distribution by or on behalf of
the Loan Parties, directly or indirectly, of assets of the Loan Parties of any
kind or character, whether in cash, property, or securities, including on
account of the purchase, redemption, or other acquisition of Subordinated Debt,
as a result of a collection, sale, or other disposition of collateral, or by
setoff, exchange, or in any other manner, for or on account of the Subordinated
Debt.

(c) Interpretation. Unless the context of this Agreement clearly requires
otherwise, references to the plural include the singular, references to the
singular include the plural, the term “including” is not limiting, and the term
“or” has, except where otherwise indicated, the inclusive meaning represented by
the phrase “and/or.” The words “hereof,” “herein,” “hereby,” “hereunder,” and
similar terms in this Agreement refer to this Agreement as a whole and not to
any particular provision of this Agreement. Section, subsection, clause,
schedule, and exhibit references are to this Agreement unless otherwise
specified. References to agreements and other contractual instruments shall be
deemed to include all subsequent amendments and other modifications thereto.
References to statutes or regulations are to be construed as including all
statutory and regulatory provisions consolidating, amending, or replacing the
statute or regulation referred to. The captions and headings are for convenience
of reference only and shall not affect the construction of this Agreement.



--------------------------------------------------------------------------------

SECTION 2. Subordination to Payment of Senior Debt. The right to payment and
satisfaction of the Subordinated Debt is hereby subject, subordinate, and
junior, to the extent and in the manner set forth herein, to the prior payment
in full of the Senior Debt.

SECTION 3. Subordination Upon Any Distribution of Assets of the Companies. In
the event of any payment or distribution of assets of any Loan Party of any kind
or character, whether in cash, property, or securities, upon the occurrence of
any Insolvency Event: (i) all amounts owing on account of the Senior Debt shall
first be paid in full before any Subordinated Debt Payment is made; and (ii) to
the extent permitted by applicable law, any Subordinated Debt Payment to which
any Non-Loan Party would be entitled except for the provisions hereof, shall be
paid or delivered by the trustee in bankruptcy, receiver, assignee for the
benefit of creditors, or other liquidating agent making such payment or
distribution directly to Administrative Agent for application to the payment of
the Senior Debt.

SECTION 4. Payments on Subordinated Debt.

Unless and until payment in full of the Senior Debt has occurred, no Loan Party
may make and no Non-Loan Party may accept or receive any Subordinated Debt
Payment, except, that, each Loan Party may make, and each Non-Loan Party shall
be entitled to accept and receive, Subordinated Debt Payments in the ordinary
course of business and to the extent permitted pursuant to the provisions of the
Credit Agreement, so long as each of the following conditions are satisfied as
to any such payment:

(a) as of the date of such payment and after giving effect thereto, no Default
or Event of Default shall exist or have occurred and be continuing; and

(b) the making of such payment is not prohibited under the ABL Facility.

SECTION 5. Subordination of Remedies. No Non-Loan Party shall, without the prior
written consent of Administrative Agent:

(a) accelerate, make demand, or otherwise make due and payable prior to the
original due date thereof any Subordinated Debt or bring suit or institute any
other actions or proceedings to enforce its rights or interests in respect of
the obligations of any Loan Party owing to such Non-Loan Party;

(b) exercise any rights under or with respect to guaranties of the Subordinated
Debt, if any;

(c) exercise any rights to set-offs and counterclaims in respect of any
indebtedness, liabilities, or obligations of such Non-Loan Party to any Loan
Party against any of the Subordinated Debt; or

(d) commence, or cause to be commenced, or join with any creditor other than
Administrative Agent and the Lenders in commencing, any bankruptcy, insolvency,
or receivership proceeding against any Loan Party.

SECTION 6. Payment Over to Administrative Agent. In the event that,
notwithstanding the provisions of Section 3, Section 4, and Section 5, any
Subordinated Debt Payments shall be received in contravention of Section 3,
Section 4, or Section 5 by any Non-Loan Party before all Senior Debt is paid in
full, such Subordinated Debt Payments shall be held in trust for the benefit of
Administrative Agent and the other Senior Claimholders and shall be promptly
paid over or delivered to Administrative Agent for application to the payment in
full of all Senior Debt remaining unpaid.



--------------------------------------------------------------------------------

SECTION 7. Authorization to Administrative Agent. If, while any Subordinated
Debt is outstanding, any Insolvency Event shall occur and be continuing with
respect to any Loan Party: (i) Administrative Agent hereby is irrevocably
authorized and empowered (in the name of each Non-Loan Party or otherwise), but
shall have no obligation, to demand, sue for, collect, and receive every payment
or distribution in respect of the Subordinated Debt and give acquittance
therefor and to file claims and proofs of claim and take such other action
(including voting the Subordinated Debt) as it may deem necessary or advisable
for the exercise or enforcement of any of the rights or interests of
Administrative Agent or any other Senior Claimholder; and (ii) each Non-Loan
Party shall promptly take such action as Administrative Agent reasonably may
request (A) to collect the Subordinated Debt for the account of Administrative
Agent and the other Senior Claimholders and to file appropriate claims or proofs
of claim in respect of the Subordinated Debt, (B) to execute and deliver to
Administrative Agent such powers of attorney, assignments, and other instruments
as it may request to enable it to enforce any and all claims with respect to the
Subordinated Debt, and (C) to collect and receive any and all Subordinated Debt
Payments.

SECTION 8. Certain Agreements of Each Company.

(a) No Benefits. Each Company understands that there may be various agreements
between Administrative Agent, the other Senior Claimholders and the Loan Parties
evidencing and governing the Senior Debt, and each Company acknowledges and
agrees that such agreements are not intended to confer any benefits on such
Company and that neither Administrative Agent nor any other Senior Claimholder
shall have any obligation to such Company or any other Person to exercise any
rights, enforce any remedies, or take any actions which may be available to them
under such agreements.

(b) No Interference. Each Company acknowledges that the Loan Parties have
granted or may from time to time grant to Administrative Agent, for the benefit
of the Senior Claimholders, security interests in any or all of their respective
assets, and each Company agrees not to interfere with or in any manner oppose a
disposition of any such Collateral by Administrative Agent in accordance with
applicable law.

(c) Reliance by Administrative Agent and the Senior Claimholders. Each Company
acknowledges and agrees that Administrative Agent and the other Senior
Claimholders will have relied upon and will continue to rely upon the
subordination provisions provided for herein and the other provisions hereof in
entering into the Loan Documents and making or issuing the Loans or other
financial accommodations thereunder.

(d) Waivers. Except as provided under the Loan Documents, each Company hereby
waives (i) any and all notice of the incurrence of the Senior Debt or any part
thereof, (ii) notice of presentment, demand, protest, notice of protest, notice
of nonpayment or default and all other notices to which any Non-Loan Party and
any Loan Party are or may be entitled (except as expressly provided for herein
or as to any Loan Party, in the Loan Documents) and (iii) any right to require
marshaling of assets.

(e) Obligations of Each Company Not Affected. Each Company hereby agrees that at
any time and from time to time, without notice to or the consent of such
Company, without incurring responsibility to such Company, and without impairing
or releasing the subordination provided for herein or otherwise impairing the
rights of Administrative Agent or any other Senior Claimholder hereunder,
(i) the time for any of the Loan Parties’ performance of or compliance with any
of its agreements contained in the Loan Documents may be extended or such
performance or compliance may be waived by Administrative Agent (in accordance
with the Loan Documents); (ii) the agreements of any Loan Party with respect to
the Loan Documents may from time to time be modified by such Loan Party,
Administrative Agent and the other Senior Claimholders (in accordance with the
Loan Documents) for



--------------------------------------------------------------------------------

the purpose of adding any requirements thereto or changing in any manner the
rights and obligations of such Loan Party, Administrative Agent or the other
Senior Claimholders thereunder; (iii) the manner, place, or terms for payment of
Senior Debt or any portion thereof may be altered or the terms for payment
extended, or the Senior Debt may be renewed in whole or in part; (iv) the
maturity of the Senior Debt may be accelerated in accordance with the terms of
any present or future agreement by any Loan Party, Administrative Agent and the
other Senior Claimholders (in accordance with the Loan Documents); (v) any
Collateral may be sold, exchanged, released, or substituted and any Lien in
favor of Administrative Agent or any other Senior Claimholder may be terminated,
subordinated, or fail to be perfected or become unperfected; (vi) any Person
liable in any manner for Senior Debt may be discharged, released, or
substituted; (vii) all other rights against the Loan Parties, any other Person,
or with respect to any Collateral may be exercised (or Administrative Agent or
any other Senior Claimholder may waive or refrain from exercising such rights in
accordance with the Loan Documents); and/or (viii) any Senior Claimholder may
elect, in any proceeding instituted under the U.S. Bankruptcy Code the
application of Section 1111(b)(2) of the U.S. Bankruptcy Code.

(f) Rights of Administrative Agent and the Other Senior Claimholders Not to Be
Impaired. No right of Administrative Agent or any other Senior Claimholder to
enforce the subordination provided for herein or to exercise its other rights
hereunder shall at any time in any way be prejudiced or impaired by any act or
failure to act by any Company, Administrative Agent or any other Senior
Claimholder hereunder or under or in connection with the other Loan Documents or
by any noncompliance by the Companies with the terms and provisions and
covenants herein or in any other Loan Document, regardless of any knowledge
thereof Administrative Agent or any other Senior Claimholder may have or
otherwise be charged with.

SECTION 9. Subrogation. Until the payment and performance in full in cash of all
Senior Debt, no Non-Loan Party shall have, nor shall it directly or indirectly
exercise, any rights that it may acquire by way of subrogation under this
Agreement, by any payment or distribution to Administrative Agent or any other
Senior Claimholder hereunder or otherwise. Upon the payment and performance in
full in cash of all Senior Debt, each Non-Loan Party shall be subrogated to the
rights of Administrative Agent and the other Senior Claimholders to receive
payments or distributions applicable to the Senior Debt until the Subordinated
Debt shall be paid in full. For the purposes of the foregoing subrogation, no
payments or distributions to Administrative Agent or any other Senior
Claimholder of any cash, property, or securities to which any Non-Loan Party
would be entitled except for the provisions of Section 3, Section 4, or
Section 5 shall, as among such Non-Loan Party, its creditors (other than
Administrative Agent and the other Senior Claimholders), and the other
Companies, be deemed to be a payment by the other Companies to or on account of
the Senior Debt.

SECTION 10. Continuing Agreement; Reinstatement.

(a) Continuing Agreement. This Agreement is a continuing agreement of
subordination and shall continue in effect and be binding upon each Company
until payment and performance in full in cash of the Senior Debt. The
subordinations, agreements, and priorities set forth herein shall remain in full
force and effect regardless of whether any party hereto in the future seeks to
rescind, amend, terminate, or reform, by litigation or otherwise, its respective
agreements with the other Companies.

(b) Reinstatement. This Agreement shall continue to be effective or shall be
reinstated, as the case may be, if, for any reason, any payment of the Senior
Debt by or on behalf of any other Loan Party shall be rescinded or must
otherwise be restored by Administrative Agent or any other Senior Claimholder,
whether as a result of an Insolvency Event or otherwise.



--------------------------------------------------------------------------------

SECTION 11. Obligations of the Companies Not Affected. The provisions of this
Agreement are intended solely for the purpose of defining the relative rights of
each Company against the other Companies, on the one hand, and of Administrative
Agent and the other Senior Claimholders against the Companies, on the other
hand. Nothing contained in this Agreement shall (i) impair, as between each Loan
Party and the Non-Loan Parties, the obligation of the Non-Loan Parties to pay
their respective obligations with respect to the Subordinated Debt as and when
the same shall become due and payable, or (ii) otherwise affect the relative
rights of each Non-Loan Party against the Loan Parties, on the one hand, and of
the creditors (other than Administrative Agent and the other Senior
Claimholders) of any Non-Loan Party against the Loan Parties, on the other hand.

SECTION 12. Endorsement of Company Documents; New Subsidiaries; Further
Assurances and Additional Acts.

(a) New Subsidiaries. To the extent required pursuant to the Credit Agreement,
each Company will cause any new direct or indirect Subsidiary (whether by
acquisition or creation) of such Company to execute and deliver in favor of
Administrative Agent an instrument of joinder by which such new Subsidiary shall
become either a Loan Party or Non-Loan Party hereunder with the same force and
effect as if originally named as a Loan Party or Non-Loan Party herein. The
execution and delivery of any such instrument adding an additional Company as a
party to this Agreement shall not require the consent of any other Company
hereunder. The rights and obligations of each Company hereunder shall remain in
full force and effect notwithstanding the addition of any new Company hereunder.

(b) Further Assurances and Additional Acts. Each Company shall execute,
acknowledge, deliver, file, notarize, and register at its own expense all such
further agreements, instruments, certificates, financing statements, documents,
and assurances, and perform such acts as Administrative Agent reasonably shall
deem necessary or appropriate to effectuate the purposes of this Agreement, and
promptly provide Administrative Agent with evidence of the foregoing reasonably
satisfactory in form and substance to Administrative Agent.

SECTION 13. Notices. All notices and other communications to Loan Parties and to
Non-Loan Parties provided for hereunder shall, unless otherwise stated herein,
be in writing (including by facsimile transmission) and shall be mailed, sent,
or delivered in accordance with the notice provisions contained in the Credit
Agreement to PolyOne Corporation.

SECTION 14. Insolvency. This Agreement shall be applicable both before and after
the filing of any petition by or against any Loan Party under the U.S.
Bankruptcy Code and all converted or succeeding cases in respect thereof, and
all references herein to any Loan Party shall be deemed to apply to a trustee
for such Loan Party and such Loan Party as debtor in possession. The relative
rights of Senior Claimholders and Non-Loan Parties to repayment of the Senior
Debt and the Subordinated Debt, respectively, and in or to any distributions
from or in respect of any Loan Party or any proceeds of any Loan Party’s
property and assets, shall continue after the filing thereof on the same basis
as prior to the date of the petition, subject to any court order approving the
financing of, or use of cash collateral by, such Loan Party as debtor in
possession.

SECTION 15. No Waiver; Cumulative Remedies. No failure on the part of
Administrative Agent or any other Senior Claimholder to exercise, and no delay
in exercising, any right, remedy, power, or privilege hereunder shall operate as
a waiver thereof, nor shall any single or partial exercise of any such right,
remedy, power, or privilege preclude any other or further exercise thereof or
the exercise of any other right, remedy, power, or privilege. The rights and
remedies under this Agreement are cumulative and not exclusive of any rights,
remedies, powers, and privileges that may otherwise be available to
Administrative Agent or any other Senior Claimholder.



--------------------------------------------------------------------------------

SECTION 16. Survival. All covenants, agreements, representations and warranties
made in this Agreement shall, except to the extent otherwise provided herein,
survive the execution and delivery of this Agreement, and shall continue in full
force and effect so long as any Senior Debt remains unpaid.

SECTION 17. Benefits of Agreement. This Agreement is entered into for the sole
protection and benefit of the parties hereto and their successors and assigns,
and no other Person shall be a direct or indirect beneficiary of, or shall have
any direct or indirect cause of action or claim in connection with, this
Agreement.

SECTION 18. Binding Effect. This Agreement shall be binding upon, inure to the
benefit of and be enforceable by each Company, Administrative Agent, each other
Senior Claimholder and their respective successors and permitted assigns.

SECTION 19. Governing Law; Jurisdiction; Etc.

(a) GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

(b) SUBMISSION TO JURISDICTION. SUBJECT TO THE LAST SENTENCE OF THIS SECTION
18(b), EACH PARTY HERETO IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR ITSELF AND
ITS PROPERTY, TO THE EXCLUSIVE JURISDICTION OF THE COURTS OF THE STATE OF NEW
YORK SITTING IN NEW YORK COUNTY AND OF THE UNITED STATES DISTRICT COURT OF THE
SOUTHERN DISTRICT OF NEW YORK, AND ANY APPELLATE COURT FROM ANY THEREOF, IN ANY
ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT, OR FOR RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH OF
THE PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN
RESPECT OF ANY SUCH ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW
YORK STATE COURT OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH
FEDERAL COURT. EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY
SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER
JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW.
NOTHING IN THIS AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT
THAT THE ADMINISTRATIVE AGENT, ANY LENDER OR THE L/C ISSUER MAY OTHERWISE HAVE
TO BRING ANY ACTION OR PROCEEDING RELATING TO ENFORCEMENT OF RIGHTS UNDER THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT, INCLUDING WITH RESPECT TO COLLATERAL,
AGAINST ANY LOAN PARTY OR ITS PROPERTIES IN THE COURTS OF ANY JURISDICTION.

(c) WAIVER OF VENUE. EACH PARTY HERETO IRREVOCABLY AND UNCONDITIONALLY WAIVES,
TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW
OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING ARISING OUT
OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT IN ANY COURT
REFERRED TO IN PARAGRAPH (B) OF THIS SECTION. EACH OF THE PARTIES HERETO HEREBY
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, THE
DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING
IN ANY SUCH COURT.



--------------------------------------------------------------------------------

(d) SERVICE OF PROCESS. EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF
PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 13. NOTHING IN THIS
AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY
OTHER MANNER PERMITTED BY APPLICABLE LAW.

SECTION 20. Waiver of Jury Trial.

(a) EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED
BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL
PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT
OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY
(WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO
(A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PERSON HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES
THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS
AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL
WAIVERS AND CERTIFICATIONS IN THIS SECTION.

SECTION 21. Entire Agreement; Amendments and Waivers.

(a) Entire Agreement. This Agreement constitutes the entire agreement of each of
the Companies, Administrative Agent and each of the other Senior Claimholders
with respect to the matters set forth herein and supersedes any prior
agreements, commitments, drafts, communications, discussions and understandings,
oral or written, with respect thereto.

(b) Amendments and Waivers. Other than as expressly provided for in
Section 13(a) no amendment to any provision of this Agreement shall in any event
be effective unless the same shall be in writing and signed by each of the
Companies and Administrative Agent; and no waiver of any provision of this
Agreement, or consent to any departure by any Company therefrom, shall in any
event be effective unless the same shall be in writing and signed by
Administrative Agent. Any such amendment, waiver, or consent shall be effective
only in the specific instance and for the specific purpose for which given.

SECTION 22. Conflicts. In case of any conflict or inconsistency between any
terms of this Agreement, on the one hand, and any documents or instruments in
respect of the Subordinated Debt, on the other hand, then the terms of this
Agreement shall control.

SECTION 23. Severability. Whenever possible, each provision of this Agreement
shall be interpreted in such manner as to be effective and valid under all
applicable laws and regulations. If, however, any provision of this Agreement
shall be prohibited by or invalid under any such law or regulation in any
jurisdiction, it shall, as to such jurisdiction, be deemed modified to conform
to the minimum requirements of such law or regulation, or, if for any reason it
is not deemed so modified, it shall be ineffective and invalid only to the
extent of such prohibition or invalidity without affecting the remaining
provisions of this Agreement or the validity or effectiveness of such provision
in any other jurisdiction.

SECTION 24. Counterparts; Telefacsimile or Electronic Execution. This Agreement
may be executed in any number of counterparts and by different parties hereto in
separate counterparts, each of which when so executed shall be deemed to be an
original and all of which taken together shall



--------------------------------------------------------------------------------

constitute but one and the same agreement. Delivery of an executed counterpart
of this Agreement by telefacsimile or other means of electronic transmission
shall be equally effective as delivery of an original executed counterpart of
this Agreement. Any party delivering an executed counterpart of this Agreement
by telefacsimile also shall deliver an original executed counterpart of this
Agreement but the failure to deliver an original executed counterpart shall not
affect the validity, enforceability, and binding effect of this Agreement.

SECTION 25. Termination of Agreement. Upon payment in full of the Senior Debt,
this Agreement shall terminate and Administrative Agent shall promptly execute
and deliver to each Company such documents and instruments as shall be
reasonably necessary to evidence such termination.

SECTION 26. Representations and Warranties of the Companies. Each of the
Companies hereby represents and warrants to Administrative Agent that: (a) such
Company has the power and authority to execute and deliver this Agreement and
perform its obligations hereunder; (b) the execution, delivery and performance
by such Company of this Agreement has been duly authorized by all necessary
corporate (or equivalent) action on the part of such Company; and (c) this
Agreement has been duly executed and delivered by such Company.

SECTION 27. Credit Agreement. Notwithstanding anything contained herein to the
contrary, loans, investments and advances from the Loan Parties to the Non-Loan
Parties shall solely be permitted to the extent provided in the Credit
Agreement.

[Remainder of this page intentionally left blank.]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed and delivered this Agreement as
of the date first written above.

 

BANK OF AMERICA, N.A.,

as Administrative Agent

By:       Name:   Title:

 

[Signature Page – Intercompany Subordination Agreement]



--------------------------------------------------------------------------------

PolyOne Corporation By:       Name: Daniel O’Bryon   Title: Treasurer

 

Signature Page to Intercompany Subordination Agreement



--------------------------------------------------------------------------------

Conexus, Inc. GEON Development, Inc. Hollinger Development Company L.E.
Carpenter & Company M.A. Hanna Plastic Group, Inc. Polymer Diagnostics, Inc.
PolyOne Funding Corporation Hanna-Itasca Company Hanna Proprietary Limited
Regalite Plastics, LLC Shawnee Holdings, LLC O’Sullivan Plastics LLC PolyOne
Engineered Films, LLC PolyOne Canada Inc. LP Holdings Inc. PolyOne Funding
Canada Corporation ColorMatrix Group, Inc. ColorMatrix Holdings, Inc. The
ColorMatrix Corporation Chromatics, Inc. Gayson Silicone Dispersions, Inc.
Canada Films Venture Inc. By:       Name: Woodrow W. Ban   Title: Secretary

 

GLS International, Inc. M.A. Hanna Asia Holding Company NEU Specialty Engineered
Materials, LLC Burton Rubber Company RA Products, Inc. By:       Name: Woodrow
W. Ban   Title: Assistant Secretary

 

Signature Page to Intercompany Subordination Agreement



--------------------------------------------------------------------------------

PolyOne LLC By:       Name:   Woodrow W. Ban   Title:   Manager ColorMatrix –
Brazil, LLC By:   The ColorMatrix Corporation, its sole member By:       Name:  
Woodrow W. Ban   Title:   Secretary

Signature Page to Intercompany Subordination Agreement



--------------------------------------------------------------------------------

PolyOne de Mexico S.A. de C.V. Auseon Limited The Geon Company Australia Limited
PolyOne Controladora, S.A. de C.V. PolyOne Wilflex Australia Pty. Ltd. By:      
Name:   Woodrow W. Ban   Title:   Authorized Secretary

 

P.I. Europe C.V. PolyOne Hong Kong Holding Limited Star Color Co. Ltd. GLS Hong
Kong Limited GLS Trading (Suzhou) Co., Ltd.
PolyOne Management International Holding, S.L. (ETVE)
PolyOne Corporation UK Limited – Trading Company PolyOne Espana, S.L. PolyOne
Italy Srl Polimeks Plastik Tic. ve San. A.S.
Tekno Polimer Muhendislik Plastikleri San. ve Tic. A.S.
Tekno Ticaret Muhendislik Plastikleri San. ve Tic. A.S. PolyOne Belgium, S.A.
PolyOne Poland Manufacturing, Sp.z.o.o. PolyOne Deutschland, GmbH PolyOne
Luxembourg S.a.R.L. PolyOne Europe Logistics S.A. PolyOne France S.A.S. PolyOne
Color and Additives Germany, GmbH PolyOne Th. Bergmann, GmbH PolyOne Singapore,
Ltd. PolyOne International Trading (Shanghai) Co. Ltd. PolyOne Suzhou, China
PolyOne Shanghai, China PolyOne Shenzhen Co. Ltd. M.A. Hanna France S.à.r.l. By:
      Name:   Bernard Baert   Title:   Authorized Secretary



--------------------------------------------------------------------------------

M.A. Hanna Export Services Corporation By:       Name:     Title:  



--------------------------------------------------------------------------------

PolyOne Sweden, AB By:       Name:   Guy Katsers   Title:   Authorized Signatory



--------------------------------------------------------------------------------

Uniplen Industria de Polimeros Ltda. Braspenco Industria de Compostos Plasticos
Ltda. PolyOne Termoplasticos do Brasil Ltda. By:       Name:   Scott J. Leffler
  Title:   Authorized Signatory



--------------------------------------------------------------------------------

PolyOne International Finance Company By:       Name:   Daniel J. O’Bryon  
Title:   Authorized Signatory



--------------------------------------------------------------------------------

PolyOne Polska Sp.z.o.o. By:       Name:   Emil Balogh   Title:   Authorized
Signatory



--------------------------------------------------------------------------------

PolyOne Polymers India Pvt. Ltd. PolyOne Japan K.K. PolyOne Korea, Ltd. By:    
  Name:   Willie Chien   Title:   Authorized Signatory



--------------------------------------------------------------------------------

PolyOne (Dongguan) Vinyl Compounds Company Ltd. PolyOne Vinyl Compounds Asia
Holdings Limited PolyOne CR s.r.o. PolyOne Magyarorsza KFT. By:       Name:  
Holger Kronimus   Title:   Authorized Signatory



--------------------------------------------------------------------------------

ColorMatrix Plastic Colorant (Suzhou) Co. Ltd. By:       Name:     Title:  
ColorMatrix Asia Limited By:       Name:     Title:   ColorMatrix Mexico S.A. de
C.V. By:       Name:     Title:   ColorMatrix Argentina S.A. By:       Name:    
Title:   ColorMatrix South America, Ltd. By:       Name:     Title:  
ColorMatrix do Brasil Industria e Comercio de Pigmentos e Aditivos Ltda. By:    
  Name:     Title:  



--------------------------------------------------------------------------------

ColorMatrix UK Holdings Limited By:       Name:     Title:   ColorMatrix Europe
Limited By:       Name:     Title:   Seola ApS Holding By:       Name:    
Title:   ColorMatrix Europe BV By:       Name:     Title:   ColorMatrix U.K.
Limited By:       Name:     Title:   ColorMatrix Chromatics AG By:       Name:  
  Title:  



--------------------------------------------------------------------------------

ColorMatrix Russia LLC By:       Name:     Title:   Shanghai Colorant Chromatics
Co., Ltd. By:       Name:     Title:   Colorant Chromatics Trading (Shanghai)
Co., Ltd. By:       Name:     Title:   Colorant Chromatics AB By:       Name:  
  Title:   Colorant GmbH By:       Name:     Title:  



--------------------------------------------------------------------------------

Schedule 1 to

Intercompany Subordination Agreement

 

Lender

   Borrower    Amount      Date of Loan      Subject to a
Document Note

PolyOne Canada Inc.

   PolyOne Corporation      USD 23,000,000         November 17, 2011       No



--------------------------------------------------------------------------------

Schedule 2 to

Intercompany Subordination Agreement

PolyOne International Loan Agreements

 

1. Annual Loan Agreement, dated January 2006, by and between PolyOne
International and PolyOne Spain, as acknowledged by the Company;

 

2. Annual Loan Agreement, dated January 2005, by and between PolyOne
International and PolyOne Spain, as acknowledged by the Company;

 

3. Loan Agreement, dated August 17, 2009, by and between PolyOne Management
International Holding S.L. and PolyOne International, as acknowledged by the
Company;

 

4. Annual Loan Agreement, dated January 2007, by and between PolyOne
International and PolyOne MIH, Spain (PMI), as acknowledged by the Company;

 

5. Annual Loan Agreement, dated December 31, 2006, by and between PolyOne
International and PolyOne MIH SL, Spain (PMI), as acknowledged by the Company;

 

6. Annual Loan Agreement, dated January 2006, by and between PolyOne
International and PolyOne MIH SL, Spain (PMI), as acknowledged by the Company;

 

7. Annual Loan Agreement, dated January 2005, by and between PolyOne
International and PolyOne MIH SL, Spain (PMI), as acknowledged by the Company;

 

8. Annual Loan Agreement, dated January 2006, by and between PolyOne
International and PolyOne Belgium, as acknowledged by the Company;

 

9. Annual Loan Agreement, dated January 2006, by and between PolyOne
International and PolyOne IFC Deutschland GmbH, as acknowledged by the Company;

 

10. Loan Agreement, dated August 20, 2009, by and between PolyOne International
and PolyOne Hungary Ltd., as acknowledged by the Company;

 

11. Annual Loan Agreement, dated December 18, 2007, by and between PolyOne
International and PolyOne Hungary Ltd., as acknowledged by the Company;

 

12. Annual Loan Agreement, dated June 18, 2007, by and between PolyOne
International and PolyOne Hungary Ltd., as acknowledged by the Company;

 

13. Loan Agreement, dated December 19, 2008, by and between PolyOne
International and PolyOne Hungary Ltd., as acknowledged by the Company;

 

14. Loan Agreement, dated December 19, 2008, by and between PolyOne
International and PolyOne Hungary Ltd., as acknowledged by the Company;

 

15. Loan Agreement, dated June 22, 2010, by and between PolyOne International
and PolyOne Luxembourg, as acknowledged by the Company;

 

16. Loan Agreement, dated March 29, 2010, by and between PolyOne International
and PolyOne Luxembourg, as acknowledged by the Company;

 

17. Loan Agreement, dated June 23, 2008, by and between PolyOne International
and PolyOne Poland Manufacturing Sp. z.o.o., as acknowledged by the Company;

 

18. Loan Agreement, dated April 16, 2010, by and between PolyOne International
and PolyOne Singapore Pte Ltd, as acknowledged by the Company;



--------------------------------------------------------------------------------

19. Loan Agreement, dated May 20, 2008, by and between PolyOne International and
PolyOne Singapore Pte Ltd, as acknowledged by the Company; and

 

20. Intercompany Loan Agreement, dated May 1, 2009, by and between PolyOne
International and PolyOne Poland Manufacturing Sp. z.o.o, as acknowledged by the
Company.



--------------------------------------------------------------------------------

SCHEDULE 1.01(a)

CLOSING DATE GUARANTORS

Conexus, Inc.

GLS International, Inc.

M.A. Hanna Asia Holding Company

NEU Specialty Engineered Materials, LLC

Polymer Diagnostics, Inc.

PolyOne LLC

ColorMatrix Group, Inc.

ColorMatrix Holdings, Inc.

The ColorMatrix Corporation

Chromatics, Inc.

ColorMatrix - Brazil, LLC

Gayson Silicone Dispersions, Inc.



--------------------------------------------------------------------------------

SCHEDULE 1.01(b)

IMMATERIAL SUBSIDIARIES

Auseon Limited

Burton Rubber Company

Butler Brothers

Geon Development, Inc.

Hanna Proprietary Limited

Hanna-Itasca Company

Hollinger Development Company

L.E. Carpenter & Company

LP Holdings Inc.

M. A. Hanna Plastic Group, Inc.

MAG International

O’Sullivan Plastics LLC

PolyOne Funding Canada Corporation

PolyOne Funding Corporation

PolyOne Engineered Films, LLC

PolyOne Wilflex Australasia Pty. Ltd.

RA Products, Inc.

Regalite Plastics, LLC

Shawnee Holdings, LLC

The Geon Company Australia Limited

Canadian Films Venture Inc.



--------------------------------------------------------------------------------

SCHEDULE 1.01(c)

REMEDIATION PROPERTIES

611 Kororoit Creek Road, Altona, Victoria, Australia

21300 Doral Road, Town of Brookfield, Wisconsin

Highway 169, Nashwauk, MN

2468 Industrial Parkway, Calvert City, Kentucky

2475 Industrial Boulevard, Calvert City, Kentucky

216 Paterson Plank Road, Carlstadt, New Jersey

7377 Highway 3214, Convent, Louisiana

N1/2, Section 1, T42N, R35W, Stambaugh

Township, Iron County, Michigan

52 Richboynton Road, Dover, New Jersey

150 South Connell Avenue, Dyersburg, Tennessee

60 Mayfield Drive, Edison, New Jersey

10 Ruckle Avenue, Farmingdale, New Jersey

325 Lucy Road, Howell, Michigan

77 Saint David Street, Kawartha Lakes, Ontario

521 King Street West, Kitchener, Ontario

2400 Miller Cut-Off Road, La Porte, Texas

Fern Valley Road, Louisville, Kentucky

4200 Bells Lane, Louisville, Kentucky

300 Needham Street, Newton, Massachusetts

8281 National Highway, Pennsauken, New Jersey

26 Washington Street, Perth Amboy, New Jersey

7 Kelley Road, Plaistow, New Hampshire

68th Street & Pulaski Highway, Rosedale, Maryland

789 Old New Brunswick Road, Somerset, New Jersey

9316 South Atlantic Avenue, South Gate, California

8800 Thorold Townline Rd, Thorold, Ontario

111 Day Drive, Three Rivers, Michigan

1947-1997 Bloor Street West, Toronto, Ontario

170 North Main Street, Wharton, New Jersey

1318 East 12th Street, Wilmington, Delaware

944 Valley Avenue, Winchester, Virginia

Bergen County, New Jersey17

 

17

This is a long creek and this is the address that PolyOne Corporation has on its
record.



--------------------------------------------------------------------------------

SCHEDULE 2.01

COMMITMENTS AND APPLICABLE PERCENTAGES

On file with the Administrative Agent.



--------------------------------------------------------------------------------

SCHEDULE 4.01(a)(iv)

PART I - MORTGAGED PROPERTIES

 

Property Owner    Address    City    State

Allied Color Industries Inc.

(now known as PolyOne Corporation)

   7601 North Glen Harbor Rd    Glendale    Arizona

The Geon Company

(now known as Polyone Corporation)

   2104 East 223RD Street    Carson    California

Winflex Inc.

(now known as PolyOne Corporation)

   8155 Cobb Center Drive    Kennesaw    Georgia

P.M.S. Consolidated

(now known as PolyOne Corporation)

   2400 E Devon Ave    Elk Grove Village    Illinois

The Geon Company

(now known as PolyOne Corporation)

   1546 County Rd 1450 North    Henry    Illinois

The Geon Company

(now known as PolyOne Corporation)

   3100 North 35TH Street    Terre Haute    Indiana

The Geon Company

(now known as PolyOne Corporation)

   4250 Bells Lane    Louisville    Kentucky

The Geon Company

(now known as PolyOne Corporation)

   Route 130 & Porcupine Road    Pedricktown    New Jersey PolyOne Corporation
   80 Northwest Street    Norwalk    Ohio

PolyOne Corporation and The Geon Company

(now known as PolyOne Corporation)

  

554 Moore Road Building

482; 552 Moore Road - Gate 6 and all addresses

and locations owned by PolyOne in Avon Lake, OH

   Avon Lake    Ohio

M.A. Hanna Company

(now known as PolyOne Corporation)

   2513 Highland Avenue    Bethlehem    Pennsylvania

M.A. Hanna Company

(now known as PolyOne Corporation)

   107 Jackson Street    Dyersburg    Tennessee

M.A. Hanna Company

(now known as PolyOne Corporation)

   10100 Porter Road and 5200 Highway 146    Seabrook    Texas PolyOne
Corporation    4402 and 4403A Pasadena Freeway (Hwy 225)    Pasadena    Texas

DH Compounding Company

(now known as PolyOne Corporation)

   1260 Carden Drive    Clinton    Tennessee



--------------------------------------------------------------------------------

SCHEDULE 4.01(a)(iv)

PART II - CLOSING DELIVERABLES

Deliverables Within 90 Days After Closing

(A) Evidence that counterparts of the Mortgages have been duly executed,
acknowledged and delivered and are in form suitable for filing or recording in
all filing or recording offices that the Administrative Agent may deem necessary
or desirable in order to create a valid first and subsisting Lien on the
property described therein in favor of the Administrative Agent for the benefit
of the Secured Parties and that all filing, documentary, stamp, intangible and
recording taxes and fees have been paid (or have been delivered to the
applicable title insurer for the payment at the time of recording),

(B) Fully paid American Land Title Association Lender’s Extended Coverage title
insurance policies (the “Mortgage Policies”), with endorsements and in amounts
acceptable to the Administrative Agent, issued, coinsured and reinsured by title
insurers reasonably acceptable to the Administrative Agent, insuring the
Mortgages to be valid first and subsisting Liens on the property described
therein, free and clear of all defects (including, but not limited to,
mechanics’ and materialmen’s Liens) and encumbrances, excepting only Permitted
Encumbrances, Permitted Liens and matters acceptable to Agent in its sole
discretion, and providing for such other affirmative insurance (including
endorsements for future advances under the Loan Documents, for mechanics’ and
materialmen’s Liens and for zoning of the applicable property, provided that a
zoning report from Bock & Clark Corp. or another professional firm reasonably
acceptable to the Administrative Agent may be delivered in lieu of such zoning
endorsement) and such coinsurance and direct access reinsurance as the
Administrative Agent may deem reasonably necessary or desirable,

(C) American Land Title Association/American Congress on Surveying and Mapping
form surveys (each, an “ALTA Survey”), for which all necessary fees (where
applicable) have been paid, and dated no more than 90 days after the date of the
initial Credit Extension, certified to the Administrative Agent and the issuer
of the Mortgage Policies in a manner satisfactory to the Administrative Agent
and consistent with ALTA Survey requirements by a land surveyor duly registered
and licensed in the States in which the property described in such surveys is
located and acceptable to the Administrative Agent, showing all buildings and
other improvements, any off-site improvements that either materially affect the
operation of the Mortgaged Property or encroach onto the Mortgaged Property, the
location of any easements, parking spaces, rights of way, building set-back
lines and other dimensional regulations and encroachments, either by such
improvements or on to such property, and other defects, other than Permitted
Encumbrances, Permitted Liens and other defects acceptable to the Administrative
Agent; provided, however, that notwithstanding the requirements set forth in
this clause (C), historical ALTA Surveys previously delivered to the
Administrative Agent for the below properties shall be deemed to comply with
such requirements: (i) 8155 Cobb Center Drive, Kennesaw, GA; (ii) 2400 E Devon
Avenue, Elk Grove Village, IL; (iii) 3100 North 35th Street, Terre Haute, IN;
(iv) Route 130 & Porcupine Road, Pedricktown, New Jersey; (v) 80 Northwest
Street, Norwalk, OH; (vi) 2513 Highland Avenue, Bethlehem, PA and (vii) Highway
146, Seabrook, TX.



--------------------------------------------------------------------------------

(D) Evidence of the insurance required by the terms of the Mortgages, including,
if applicable, a completed “Life-of-Loan” Federal Emergency Management Agency
Standard Flood Hazard Determination with respect to each Mortgaged Property
located in the United States (and with respect to any such facility that is
located within a special flood zone (y) a notice about special flood hazard area
status and flood disaster assistance duly executed by the Borrower and each
applicable Loan Party relating thereto and (z) evidence of insurance with
respect to such facility as set forth in Section 6.07 and otherwise in form and
substance reasonably satisfactory to the Administrative Agent),

(E) Opinions of local counsel for the Loan Parties (i) in states in which each
Mortgage Property is located, with respect to the enforceability of the
Mortgages and necessary requirements in order to perfect the Mortgages and any
related fixture filings in form and substance reasonably satisfactory to the
Administrative Agent and (ii) in states in which each Loan Party party to a
Mortgage is organized or formed, with respect to the valid existence, corporate
power and authority of such Loan Party in granting the Mortgage, in form and
substance reasonably satisfactory to the Administrative Agent,

(F) Evidence that all other action that the Administrative Agent may deem
reasonably necessary or desirable in order to create valid first and subsisting
Liens on the property described in the Mortgages has been taken, and

(G) Environmental assessment reports, each in scope, form and substance
satisfactory to the Administrative Agent; provided that with respect to real
properties listed on Schedule 4.01(a)(iv) Part – I on the Closing Date,
“Phase-I” reports shall be delivered solely with respect to Route 130 and
Porcupine Rd., Pedricktown, NJ 08067; 1546 County Rd 1450 North, Henry, IL
61537; and 33587 Walker Road, Avon Lake, OH 44012 (and all other addresses
constituting the Avon Lake campus).



--------------------------------------------------------------------------------

SCHEDULE 5.04(d)

INVENTORY LOCATIONS

PolyOne Corporation

Owned Locations

 

Entity Name

  

Location

PolyOne Corporation    552 Moore Road, Avon Lake, OH 44012 PolyOne Corporation
   2400 E. Devon Avenue, Elk Grove Village, IL 60007 PolyOne Corporation    7601
North Glen Harbor Blvd., Glendale, AZ 85307 PolyOne Corporation    1546 County
Rd 1450 North, Henry, IL 61537 PolyOne Corporation    8155 Cobb Center Drive,
Kennesaw, GA 30152 PolyOne Corporation    2104 East 223rd Street, Carson, CA
90745 PolyOne Corporation    1675 Navarre Rd, Massillon, OH 44646 PolyOne
Corporation    733 East Water Street, North Baltimore, OH 45872 PolyOne
Corporation    80 N. West Street, Norwalk, OH 44587 PolyOne Corporation    Route
130 and Porcupine Rd., Pedricktown, NJ 08067 PolyOne Corporation    2700 Papin
Street, St. Louis, MO 63103 PolyOne Corporation    204 Industrial Park Drive,
Sullivan, MO 63080 PolyOne Corporation    2900 Shawnee Industrial Way, Suwanee,
GA 30024 PolyOne Corporation    1260 Carden Farm Drive, Clinton, TN 37716
PolyOne Corporation    4250 Bells Lane, Louisville, KY 40211 PolyOne Corporation
   554 Moore Road, Avon Lake, OH PolyOne Corporation    33587 Walker Road, Avon
Lake OH 44012 PolyOne Corporation    4403A Pasadena Freeway – Hwy 225 W,
Pasadena, TX 77503 PolyOne Corporation    4402 Pasadena Freeway, Pasadena, TX
77503 PolyOne Corporation    3100 North 35th Street, Terre Haute, IN 47804
PolyOne Corporation    2513 Highland Avenue, Bethlehem, PA 18020 PolyOne
Corporation    107 Jackson Street, Dyersburg, TN 38024 PolyOne Corporation   
Highway 146, Seabrook, TX 77586 PolyOne Corporation    2104 East 223RD Street,
Long Beach, CA 90745



--------------------------------------------------------------------------------

Leased Locations

 

Entity Name

  

Location

PolyOne Corporation    1414 Lowell Street, Elyria, OH 44035 PolyOne Corporation
   10100 Porter Road, LaPorte, TX 77571 PolyOne Corporation    3160 Neil
Armstrong Dr., Eagan, MN 55121 PolyOne Corporation    7755 National Turnpike,
Unit 130, Louisville, KY 40214 PolyOne Corporation    15 Corporate Drive, North
Haven, CT 06473 PolyOne Corporation    114 Morehead Rd., Statesville, NC 28677
PolyOne Corporation    1610 Phillips Street, Dyersburg, TN 38024 PolyOne
Corporation    11400-A Newport Drive, Rancho Cucamonga, CA 91730

Warehouse and Bailee Locations

 

Entity Name

  

Warehouseman or Bailee

  

Location

PolyOne Corporation   

Plastic Express

15450 Salt Lake Avenue

City of Industry, CA 91745

Attention: Ray Hufnagel

  

4200 Industry Drive East, Suite A

Fife, WA (Tacoma Location) and

151 Fieldcrest, Edison, NJ

PolyOne Corporation   

Pulse Logistics

P.O. Box 4944

1048 N. Monroe

Kansas City, MO 64120

  

1600 N. 291 Hwy, Carefree

Industrial Park Red Tunnel –

Unit #950, Independence, MO 64058

PolyOne Corporation   

Aspen Distribution, Inc.

Attn: Terry Brewer

PO Box 39108

10875 East 40th Avenue

Denver, CO 80239

  

10875 East 40th Avenue

Denver, CO 80239

PolyOne Corporation   

Major Prime Plastics, Inc

Attn: John Hadley

P.O. Box 6240

649 N. Ardmore Avenue

Villa Park, IL 60181

  

649 N. Ardmore Avenue

Villa Park, IL 60181

PolyOne Corporation   

G&D Trucking, Inc

Durkee Road

BNSF Tracks (aka G & D Trucking

26062 Frontage Road) 5281-5289

Channahon, IL 60410

  

Durkee Road

BNSF Tracks (aka G & D

Trucking 26062 Frontage Road)

5281-5289

Channahon, IL 60410

PolyOne Corporation   

Priority Transportation, Inc.

Attn: Charles Rivera

P.O. Box 3894 Marina Station

Bo. Mani Mayaguez,

Puerto Rico 00681

  

5412 Road 64

KM01

Mayaguez, PR



--------------------------------------------------------------------------------

Entity Name

  

Warehouseman or Bailee

  

Location

PolyOne Corporation   

Pulse Transportation Services, Inc.

P.O. Box 4944

1048 N. Monroe

Kansas City, MO 64120

Attention: Stephen Pulse - President

  

1600 N. 291 Hwy.

Carefree Industrial Park Red Runnel

Unit #950

Independence, MO and

3900 Empire Road

Kansas City, MO

PolyOne Corporation   

Stagecoach Cartage & Distribution, Inc.

Attn: Scott McLaughlin

7167 Chino Dr. El Paso,

TX 79915

  

7167 Chino Dr.

El Paso, TX 79915

8900 San Gabriel

Laredo, TX

PolyOne Corporation   

Quality Distribution, Inc.

Attn: Sita Jasper

421 John Glenn Road

Salt Lake City, UT 84116

  

421 John Glenn Road

Salt Lake City, UT 84116

PolyOne Corporation   

Total Transportation Solutions Inc.

20 Casebridge Court Scarborough,

ON M1B 3M5 Canada

Attention: Mr. Scott Pustai

  

5003-52nd Ave. S.E.

Calgary, Alberta

Canada

PolyOne Corporation   

Ee-Jay Motor Transports, Inc.

1501 Lincoln Avenue

East St. Louis, IL 62204

  

1501 Lincoln Avenue

East St. Louis, IL 62204

PolyOne Corporation   

Plastic Express – Edison

15450 Salt Lake Avenue

City of Industry, CA 91745-1112

   151 Fieldcrest, Edison, NJ 08837 PolyOne Corporation   

PolyOne Corporation c/o NS TBT

1431 Chardon Road

Euclid, OH 44117

  

1431 Chardon Road

Euclid, OH 44117

PolyOne Corporation   

Florida Bulk Transfer – Miami

3601 NW 62nd Street

Miami, FL 33147

  

3601 NW 62nd Street

Miami, FL 33147

PolyOne Corporation   

Saddle Creek Corporation

3010 Saddle Creek Road

Lakeland, FL 33801

Attention: Thomas Patterson

  

3010 Saddle Creek Road

Lakeland, FL 33801

PolyOne Corporation   

Polymer Distribution-Guelph

351 Elizabeth Street

Guelph, Ontario

Canada N1E 2X9

  

351 Elizabeth Street

Guelph, Ontario

Canada N1E 2X9

PolyOne Corporation   

Stagecoach Cartage

7167 Chino Dr. El Paso,

TX 79915

  

8900 San Gabriel, Laredo,

TX 78045



--------------------------------------------------------------------------------

Entity Name

  

Warehouseman or Bailee

  

Location

PolyOne Corporation   

A & R PDSI – Jeffersonville

4800 Keystone Blvd.

Jeffersonville, IN 47130

  

4800 Keystone Blvd.

Jeffersonville, IN 47130

PolyOne Corporation   

Ventura – Lesbro Co.

2418 East 223rd Street

Long Beach, CA 90810

  

3724 Bandini Boulevard,

Los Angeles, CA 90040

PolyOne Corporation   

Polymer Distribution, Lachine

1111 12th Avenue

Lachine, Quebec

Canada H8S 4K9

  

1111 12th Avenue

Lachine, Quebec

Canada H8S 4K9

PolyOne Corporation   

A&R Distribution, Morris IL

8440 South Tabler Road

Morris, IL 60450

  

8440 South Tabler Road

Morris, IL 60450

PolyOne Corporation   

Gamas Group

1520 North Industrial Park

Nogales, AZ 85621

Plant 1WNZ

  

1520 North Industrial Park

Nogales, AZ 85621

Plant 1WNZ

PolyOne Corporation   

Bulkmatic Transport –Pineville NS TBT

2820 Nevada Blvd.

Charlotte, NC 28273

  

2820 Nevada Blvd.

Charlotte, NC 28273

PolyOne Corporation   

RSI Leasing – Petersburg

1301 E. Washington St.

Petersburg, VA 23831

  

1301 E. Washington St.

Petersburg, VA 23831

PolyOne Corporation   

A & R Transport

1501 N. Savana Avenue

Terra Haute, IN 47804

Plant 1WTB

  

1501 N. Savana Avenue

Terra Haute, IN 47804

Plant 1WTB

PolyOne Corporation   

CN Cargoflo

185 West Industrial Avenue

Memphis, TN 38109

  

185 West Industrial Avenue

Memphis, TN 38109

PolyOne Corporation   

Katoen Natie

6660 Financial Drive

Mississauga, Ontario

Canada L5N 7J6

  

6660 Financial Drive

Mississauga, Ontario

Canada L5N 7J6

PolyOne Corporation   

DELAWARE EXPRESS

P.O. Box 97

Elkton, MD 21921

  

1280 Railcar Ave.

Edgemoor, DE 19802

PolyOne Corporation   

Logistica Integral

11905 Hayter Rd.

Laredo TX 78045

  

11905 Hayter Rd.

Laredo TX 78045

PolyOne Corporation   

WELLDEX DEL NORTE, S.C.

801 Hallmark Eastpoint Indust.,

Laredo, TX 78045

Plant 1WLO

  

801 Hallmark Eastpoint Indust.,

Laredo, TX 78045

Plant 1WLO



--------------------------------------------------------------------------------

Entity Name

  

Warehouseman or Bailee

  

Location

PolyOne Corporation   

International Impulse, Inc.

5812 Cromo Drive

El Paso, TX 79912

Attention: Abiel Carrillo

  

1251 N. Industrial Park

Nogales, AZ 85621

PolyOne Corporation

(Railcar Transfer Station)

  

Quality Carriers Kansas City, MO

Don Benoit

Director of Operations and Pricing

4041 Park Oaks Blvd., Suite 200

Tampa, FL 33610

(Phone 800-282-2031 x7286)

(dbenoit@qualitydistribution.com)

  

6808 St. John Avenue

Kansas City, MO

PolyOne Corporation

(Railcar Transfer Station)

  

Plastic Express Valla Yard

Tom McKeller

Vice President Transportation & Terminals

Plastic Express

15450 Salt Lake Avenue

City of Industry, CA 91745-1112

(Direct Phone 626-322-3288)

(Cell Phone 714-906-9091)

(www.plasticexpress.com)

  

8630 Sorenson Ave.

Santa Fe Springs, CA



--------------------------------------------------------------------------------

Consignee Locations

 

Entity Name

  

Consignee

  

Location

PolyOne Corporation   

Aetna Wire & Cable

1537 Air Rail Ave.

Virginia Beach, VA 23455

  

1537 Air Rail Ave.,

Virginia Beach, VA

PolyOne Corporation   

Schick Manufacturing Inc. (also listed as

American Safety Razor Company)

240 Cedar Knolls Road

Suite 401

Cedar Knolls, NJ 07927

   Cd. Obregon, Sonora, Mexico PolyOne Corporation   

CommScope, Inc. of North Carolina

3642 Highway 70 East

PO Box 879

Claremont, NC 28610-0879

Attention: Purchasing

 

CommScope, Inc. of North Carolina

1100 CommScope Place SE

Hickory, NC 28602

Attention: General Counsel

  

6519 CommScope Road,

Catawba, NC 28609 &

3642 US HWY 70 East,

Claremont, NC 28610

PolyOne Corporation   

King Bros, Inc.

29101 The Old Road

Valencia, CA 91355

  

29101 The Old Road,

Valencia, CA 91355

PolyOne Corporation   

Amesbury Group

105 Washington Street NW

Cannon Falls, MN 55009-1150

  

Bandlock Corporation, 1734

Vineyard Ave., Ontario, CA

PolyOne Corporation   

Amesbury Group Inc., Extruded

Products Division

105 Washington Street West

Cannon Falls, MN 55009

  

105 Washington Street West,

Cannon Falls, MN 55009

PolyOne Corporation   

NYX, Inc. – Levan

36667 Schoolcraft Road

Livonia, MI 48150-1175

  

36667 Schoolcraft Road,

Livonia, MI

PolyOne Corporation   

OFS Fitel, LLC

10 Brightware Blvd.

Carrollton, GA 30117

  

10 Brightwave Blvd.,

Carrollton, GA

PolyOne Corporation   

Superior Essex Communications LP

6120 Powers Ferry Road

Atlanta, GA 30339

Attention: Michael D. George –

Director of Procurement

  

6120 Powers Ferry Rd.,

Atlanta, GA 30339-2923



--------------------------------------------------------------------------------

Entity Name

  

Consignee

  

Location

PolyOne Corporation   

Whirlpool Corporation and Maytag Corporation

2000 M-63

Benton Harbor, MI 49022

Attention: Whirlpool Procurement

Designated Supplier Lead

   Findlay, OH PolyOne Corporation   

Rainin Instrument, LLC

7500 Edgewater DR Main Street

Oakland, CA 94621

Attention: Larry Johnson

  

7500 Edgewater Dr.,

Oakland, CA

PolyOne Corporation   

Nypro Inc.

Sending document and letter to Emily.Sho@nypro.com

   Nypro San Diego PolyOne Corporation   

J.W. Speaker Corporation

N120 W19434 Freistadt Road

Germantown, WI 53022

  

N120 W 19434 Freistadt Road

Germantown, WI 53022

PolyOne Distribution Company (now known as PolyOne Corporation)   

Genesis Plastic Technologies LLC

27200 Tinkers Ct.

Glenwillow, OH 44139

Attention: Jim Mayor

  

27200 Tinkers Ct., Glenwillow,

OH 44139

PolyOne Corporation   

Sun Tech Industries

41958 Highway 2

Ravenna, NE 68869

Attention: Shannon Mackey

  

41958 Highway 2, Ravenna,

NE 68869

PolyOne Corporation   

David S. Smith (America), Inc. dba

Worldwide Dispensers

78 Second Ave. South

Lester Prairie, MN 55354

Attention: Jerre Kachmar

  

78 Second Ave South, Lester

Prairie, MN 55354

PolyOne Corporation   

Nypro Inc.

Sending document and letter to Rhonda.main@nypro.com

   Nypro Asheville PolyOne Corporation   

Stanley Black & Decker, Inc.

1000 Stanley Drive

New Britain, CT 06053-1675

  

Stanley Works, 100 Stanley Road,

Cheraw, SC 29502

PolyOne Distribution Company (now known as PolyOne Corporation)   

Conimar Corporation

1724 N.E. 22nd Ave.

Ocala, FL 34770-4702

Attention: Audrea Allen-

Purchasing Agent

  

N.E. 22nd Ave., Ocala,

FL 34770-4702



--------------------------------------------------------------------------------

Entity Name

  

Consignee

  

Location

PolyOne Distribution Company (now known as PolyOne Corporation)   

GW Plastics

239 Pleasant Street

Bethel, VT 05032

Attention: Scott Perkins

   239 Pleasant Street, Bethel, VT 05032 PolyOne Corporation   

Belden

2200 US Highway 27 South

Richmond, IN 47374

  

North West, N St., Richmond, IN 47374

1200 West Columbia Ave.,

Monticello, KY 42633

PolyOne Corporation   

Panduit Corporation

18900 Panduit Drive

Tinley Park, IL 60487-3091

  

18900 Panduit Drive

Tinley Park, IL 60487-3091

The ColorMatrix Corporation

Leased Locations

 

Entity Name

  

Location

The Colormatrix Corporation    680 North Rocky River Drive, Berea, Ohio 44017
The Colormatrix Corporation    7204 Burns Street, Richland Hills, TX 76118

Warehouseman and Bailee Locations

 

Entity Name

  

Warehouseman or Bailee

  

Location

The Colormatrix Corporation    AMCOR RIGID PLASTICS N.A.    520 Bell Avenue
Ames, IA 50010 The Colormatrix Corporation    DEVTECH LABS, INC.    12 Howe
Drive Amherst, NH 03031 The Colormatrix Corporation    BEMIS COMPANY, INC.   
2521 W Everrett Appleton, WI 54914 The Colormatrix Corporation    SAPONA
PLASTICS    7039 Hwy 220 S. Asheboro, NC 27205 The Colormatrix Corporation   
GRAHAM PACKAGING    1650 Westgate Parkway Atlanta, GA 30336 The Colormatrix
Corporation    PORTOLA PACKAGING, Inc.    951 Douglas Road Batavia, IL 60510 The
Colormatrix Corporation    TRADEWIND PLASTICS    Francisco De Goya Avenue,
Bayamon,
Puerto Rico 00960 The Colormatrix Corporation    GRAHAM PET TECHNOLOGIES    7
Technology Drive Bedford, NH 03110



--------------------------------------------------------------------------------

Entity Name

  

Warehouseman or Bailee

  

Location

The Colormatrix Corporation    MOHAWK INDUSTRIES    2118 Marlboro Road,
Bennettsville, SC 295158328 The Colormatrix Corporation    WESTERN CONTAINER
CORPORATION   

1600 1st Avenue Big Spring,

TX 79720

The Colormatrix Corporation    KYDEX, LLC   

6685 Low Street Bloomsburg,

PA 17815

The Colormatrix Corporation    HUSKY CANADA   

500 Queen Street South Bolton

Canada L7E 5S5

The Colormatrix Corporation    STACKTECK SYSTEMS LIMITED   

1 Paget Road, Brampton

Canada L6T 5S5

The Colormatrix Corporation    PACIFIC PLASTICS INC.   

111 South Berry Street Brea,

CA 92821

The Colormatrix Corporation    NAMPAC   

1591 N. Harvey Mitchell Place,


Byan, TX 77803

The Colormatrix Corporation    MERRILL’S PACKAGING, INC.   

1529 Rollins Road Burlingame,

CA 94010

The Colormatrix Corporation    RUBBERMAID CALGARY   

4660 68th Ave. Southeast, Calgary,


Canada T2C 4N3

The Colormatrix Corporation    COLGATE PALMOLIVE COMPANY   

8800 Guernsey Industrial,

Cambridge, Ohio 43725

The Colormatrix Corporation    AMES TRUE TEMPER   

465 Railroad Ave. Camphill,

PA 17011

The Colormatrix Corporation    NAMPAC    1033 North Production Road,
Cedar City, UT 84721 The Colormatrix Corporation    BIG 3 PRECISION   

2923 Wabash Avenue Centralia,

IL 62801

The Colormatrix Corporation    Bermuda Distribution, Inc    12511 Bermuda
Triangle Rd.,
Chester, VA 23836 The Colormatrix Corporation    PROGRESSIVE PLASTIC INC.   
14801 Emery Avenue Cleveland
OH 44135 The Colormatrix Corporation    OATEY COMPANY   

4700 West 160th Street,

Cleveland OH 44135

The Colormatrix Corporation    DEMO - DAVE RUSSELL    18751 Cloverstone Circle,
Comelius, NC 28031 The Colormatrix Corporation    BEAULIEU OF AMERICA   

509 Fifth Avenue Dalton,

GA 30722

The Colormatrix Corporation    NAMPAC   

7 Wheeling Road Dayton,

NJ 08810

The Colormatrix Corporation    COMPOSITE TECHNOLOGIES CO   

401 North Keowee Street, Dayton,

OH 454041602

The Colormatrix Corporation    Ancos   

4813 County Drive Disputanta,
VA 23842



--------------------------------------------------------------------------------

Entity Name

  

Warehouseman or Bailee

  

Location

The Colormatrix Corporation    ENERGIZER PERSONAL CARE   

800 Silvr Lake Road

Dover, DE 19904

The Colormatrix Corporation    PURE TECH PLASTICS   

91 East Carmans Road East

Farmingdale, NY 11735

The Colormatrix Corporation    PREFORMS   

478 Gulf Crescent, Sydport

Industrial Park, Edwardsville,

Nova Scotia B2A 4T3

The Colormatrix Corporation    TESSY PLASTICS   

488 Ny Route 5 West

Elbridge, NY 13060

The Colormatrix Corporation    THE PLASTEK GROUP - CPD   

2425 W. 23rd Street

Erie, PA 16506

The Colormatrix Corporation    ERIE MOLDED PLASTICS INC.   

6020 W. Ridge Road

Erie, PA 16506

The Colormatrix Corporation    RIDGELINE PIPE MANUFACTURING   

2220 Nugget Way

Eugene, OR 97403

The Colormatrix Corporation    ACHILLES USA, INC.   

1407 80th Street S.W.

Everett, WA 98203

The Colormatrix Corporation    ICE RIVER SPRINGS WATER   

Grey Road #2

Feversham, Canada N0C 1C0

The Colormatrix Corporation    CENTREX PLASTICS LLC   

814 W. Lima Street

Findlay, OH 45840

The Colormatrix Corporation    GRAHAM PACKAGING   

7959 Vulcan Drive

Florence, KY 41042

The Colormatrix Corporation    POM WONDERFUL   

2970 S. Orange Avenue

Fresno, CA 93725

The Colormatrix Corporation    GEORGIA GULF & AFFILIATES   

Highway 51 South

Gallman, MS 39077

The Colormatrix Corporation    DIAMOND PLASTICS CORPORATION   

1212 Johnstown Road

Grand Island, NE 68803

The Colormatrix Corporation    MEADWESTVACO CALMAR   

11901 Grandview Road,

Grandview, MO 64030

The Colormatrix Corporation    MIDGARD, INC   

1255 Nursery Road

Green Lane, PA 18054

The Colormatrix Corporation    SURTECO   

7104 Cessna Drive

Greensboro, NC 27409

The Colormatrix Corporation    KEITH SEABOLT, DEMO   

6801 Volunteer Drive,

Greenville, TX 75402

The Colormatrix Corporation    MITSUBISHI POLYESTER FILM   

2001 Hood Road

Greer, SC 29652

The Colormatrix Corporation    J R Products   

90 Valley Lake Drive

Grey Court, SC 29645



--------------------------------------------------------------------------------

Entity Name

  

Warehouseman or Bailee

  

Location

The Colormatrix Corporation    ARMAL, INC.   

122 Hudson Industrial Drive,

Griffin, GA 30224

The Colormatrix Corporation    THE PLASTEK GROUP - HMD   

1015 County Home Road,

Hamlet, NC 28345

The Colormatrix Corporation    NORTHERN PIPE PRODUCTS IN   

1268 Imperial Road

Hampton, IA 50441

The Colormatrix Corporation    BERRY PLASTICS CORPORATION   

7447 Candlewood Rd.

Hanover, MD 21076

The Colormatrix Corporation    PORT ERIE PLASTICS   

909 Troupe Road

Harborcreek, PA 16421

The Colormatrix Corporation    CONSTAR INTERNATIONAL   

1801 Clark Road

Harve De Grace, MD 21078

The Colormatrix Corporation    THE RODON GROUP   

2800 Sterling Drive

Hatfield, PA 19440

The Colormatrix Corporation    WESTERN CONTAINER   

110 W.L. Runnels Industri,

Hattiesburg, MS 39401

The Colormatrix Corporation    SONOCO PLASTICS, INC.   

5801 N. Lindberg Blvd.,

Hazelwood, MO 63042

The Colormatrix Corporation    GRAHAM PACKAGING   

12 Maplewood Drive

Hazleton, PA 18201

The Colormatrix Corporation    SIMONA AMERICA   

64 N. Conahan Drive

Hazleton, PA 18201

The Colormatrix Corporation    CONSTAR INTERNATIONAL   

Newark Industrial Park Bl.,

Hebron, Ohio 43025

The Colormatrix Corporation    Prime Conduit   

1405 East Santa Fe Blvd.

High Springs, FL 32643

The Colormatrix Corporation    PLASTIC TECHNOLOGIES   

1465 Timberwolfe

Holland, OH 435280964

The Colormatrix Corporation    B-SIDE PLASTICS   

4102 Veterans Drive

Houston, TX 77043

The Colormatrix Corporation    VISTA CONTAINER & CLOSURES   

4003 Leeland Street

Houston, TX 77023

The Colormatrix Corporation    DENVER PLASTICS   

560 Dahlia Street

Hudson, CO 80642

The Colormatrix Corporation    GRAHAM PACKAGING   

2515 Independence Road

Iowa City, IA 52240

The Colormatrix Corporation    CONSTAR INTERNATIONAL   

595 Industrial Drive

Jackson, MS 39209

The Colormatrix Corporation    Igloo Products Corp.   

30603 Highway 90

Katy, TX 77494

The Colormatrix Corporation    XTEN INDUSTRIES LLC   

9600 55th Street

Kenosha, WI 53144

The Colormatrix Corporation    Reduction Engineering   

4430 Crystal Parkway

Kent, OH 44240



--------------------------------------------------------------------------------

Entity Name

  

Warehouseman or Bailee

  

Location

The Colormatrix Corporation    PORTOLA PACKAGING, Inc.   

408 Tilthammer Drive,

Kingsport, TN 37660

The Colormatrix Corporation    PALMETTO SYNTHETICS   

633 Commerce Drive,

Kingstreet, SC 29556

The Colormatrix Corporation    PALRAM   

9735 Commerce Circle,

Kutztown, PA 19556

The Colormatrix Corporation    EXTRUSION VINYL & PLASTIC   

1311 Godin Avenue

Leval, CANADA H7E 2T1

The Colormatrix Corporation    GRAHAM PACKAGING   

2447 Palumbo Drive

Lexington, KY 40509

The Colormatrix Corporation    ZELLER PLASTIK   

1515 Franklin Blvd.,

Libertyville, IL 60048

The Colormatrix Corporation    APTARGROUP, INC.   

901 Technology Way,

Libertyville, IL 60048

The Colormatrix Corporation    NAMPAC   

2160 Lithonia Industrial,

Lithonia, GA 30058

The Colormatrix Corporation    DESIGN MOLDED PLASTICS   

8220 Baveraia Road

Macedonia, OH 44056

The Colormatrix Corporation    PARAGON PACKAGING INC.   

1500 E. Broad Street,

Mansfield, TX 76063

The Colormatrix Corporation    CHROMA CORPORATION   

3900 West Dayton Street,

Mchenry, IL 60050

The Colormatrix Corporation    FERGUSON PRODUCTION, INC.   

2130 Industrial Drive,

Mcpherson, KS 67460

The Colormatrix Corporation    ALTIRA   

3225 N.W. 112th Street

Miami, FL 33167

The Colormatrix Corporation    SONOCO   

245 Britannia Road,

Mississauga, Ontario L4Z 4J3

The Colormatrix Corporation    RUBBERMAID HOME PRODUCTS   

3200 Gilchrist Road

Mogadore, OH 44260

The Colormatrix Corporation    MICHAEL ASCHENBRENER, DEMO   

17450 Leggett Road

Montville, OH 44064

The Colormatrix Corporation    LOMONT MOLDING, INC.   

1516 East Mapleleaf Drive

Mt. Pleasant, IA 52641

The Colormatrix Corporation    GRAHAM PACKAGING   

102 Kaad Road

Muskogee, OK 74401

The Colormatrix Corporation    IPEC HOLDINGS, INC.   

185 Northgate Circle

New Castle, PA 16105

The Colormatrix Corporation    SILGAN PLASTICS CORPORATION   

1858 Meca Way

Norcross, GA 30093

The Colormatrix Corporation    FOURMARK MANUFACTURING INC   

2690 Plymouth Drive

Oakville, Canada L6H 6G7



--------------------------------------------------------------------------------

Entity Name

  

Warehouseman or Bailee

  

Location

The Colormatrix Corporation    KIK CORPORATION   

101 Mac Intosh Blvd, Ontario,

Canada L4K 4R5

The Colormatrix Corporation    CONSTAR INTERNATIONAL   

7400 South Orange Avenue,

Orlando, FL 32809

The Colormatrix Corporation    INFINITI PLASTICS TECHNOLOGY   

5400 Commerce Drive Padauch,

KY 42001

The Colormatrix Corporation    PRETIUM PACKAGING   

2015 S. Main Street

Paris, IL 61944

The Colormatrix Corporation    MONTVILLE PLASTICS & RUBB   

15567 Main Market Rd (Us 422),

Parkman, Ohio 44080

The Colormatrix Corporation    RESILUX AMERICA LLC   

265 John Brooks Road,

Pendergrass, GA 30567

The Colormatrix Corporation    BERRY PLASTICS CORPORATION   

19101 Kapp Drive

Peosta, IA 52068

The Colormatrix Corporation    CRESLINE-WEST INC.   

3747 West Buckeye Road Phoenix,

AZ 85009

The Colormatrix Corporation    VINYLPLEX INC.   

1800 Atkinson Avenue

Pittsburg, KS 66762

The Colormatrix Corporation    AGI POLYMATRIX   

45 Downing Parkway

Pittsfield, MA 01201

The Colormatrix Corporation    LOGOPLASTE CHICAGO, LLC   

14420 Van Dyke

Painfield, IL 60544

The Colormatrix Corporation    PREFERRED PLASTICS INC.   

800 E. Bridge Street

Plainwell, MI 49080

The Colormatrix Corporation    PLASTIPAK PACKAGING   

4211 Amberjack Blvd.

Plant City, FL 33567

The Colormatrix Corporation    IPL PLASTICS   

140 Ruc Commerciale

Quebec, Canada G0R 2Y0

The Colormatrix Corporation    EXTRUCAN   

2155 Rue Canadien, Quebec,

Canada J2C 7V9

The Colormatrix Corporation    PREMIUM WATERS INC.   

1811 No. 30th Street

Quincy, IL 62301

The Colormatrix Corporation    CANTEX INC.   

130 Woodland Avenue

Reno, NV 85923

The Colormatrix Corporation    Alloy Polymers, Inc   

3310 Deepwater Terminal Rd.,

Richland, VA 23234

The Colormatrix Corporation    RING CONTAINER TECHNOLOGIES   

4689 Assembly Drive

Rockford, IL 61109

The Colormatrix Corporation    CANTEX INC.   

Old St. James Street

Rolla, MO 65401

The Colormatrix Corporation    JOHN BOMBACE, SALES TECH   

111 Ruby Court

Rutherford, CT 28139



--------------------------------------------------------------------------------

Entity Name

  

Warehouseman or Bailee

  

Location

The Colormatrix Corporation    CLOSURE SYSTEMS INT’L INC   

480 North 5600 West

Salt Lake City, UT 84116

The Colormatrix Corporation    CLOSURE SYSTEMS INT’L INC   

4915 Norman Road

Sandston, VA 23150

The Colormatrix Corporation    CLOSURE SYSTEMS INT’L INC   

Plant #089

Sandston, Va 23150

The Colormatrix Corporation    PIRANHA PLASTICS   

3531 Thomas Road

Santa Clara CA 95054

The Colormatrix Corporation    KIK-SoCAL INC.   

9028 Dice Road

Santa Fe Spring, CA 90670

The Colormatrix Corporation    GRAHAM PET TECHNOLOGIES   

510 E. Naches Avenue

Selah, WA 98942

The Colormatrix Corporation    M & G POLYMERS USA, LLC   

6951 Ridge Road, Sharon Cernter,

OH 442740590

The Colormatrix Corporation    KOHLER COMPANY   

300 South Oklahoma

Sheridan, AR 72150

The Colormatrix Corporation    MATTEL MABAMEX   

1333 30th Street

South Diego, CA 92154

The Colormatrix Corporation    COLORITE   

909 E Glendale Avenue

Sparks, NV 89431

The Colormatrix Corporation    ALPHA PACKAGING INC.   

1555 Page Industrial Blvd

St. Louis, MO 63132

The Colormatrix Corporation    LIQUID CONTAINER L.P.   

7100 Durand, Unit B

Sturtevant, WI 53177

The Colormatrix Corporation    MOHAWK INDUSTRIES   

106 Bankson Drive

Summerville, GA 30747

The Colormatrix Corporation    JM EAGLE   

1820 Midvale Road

Sunnyside, WA 98944

The Colormatrix Corporation    WESTERN CONTAINER CORPORATION   

2205 70th Avenue East

Tacoma, WA 98424

The Colormatrix Corporation    PORTOLA PACKAGING, Inc.   

4 South 84th Ave, Suite A,

Taolleson, AZ 85353

The Colormatrix Corporation    WEATHERCHEM CORPORATION   

2222 Highland Road

Twinsburg, OH 44087

The Colormatrix Corporation    YOSHINO AMERICA CORPORATION   

2500 Palmer Avenue

University Park, IL 604663134

The Colormatrix Corporation    BLACKHAWK AUTOMOTIVE PLASTICS   

500 North Warpole Street

Upper Sandusky, OH 43351

The Colormatrix Corporation    ELECTRFORM INDUSTRIES   

852 Scholz Drive

Vandalia, OH 45377

The Colormatrix Corporation    COLORITE   

700 Jewel Drive

Waco, TX 76712



--------------------------------------------------------------------------------

Entity Name

  

Warehouseman or Bailee

  

Location

The Colormatrix Corporation    DENVER PLASTICS   

2355 Aspen Street

Wahoo, NE 68066

The Colormatrix Corporation    Dura Warehouse   

525 South Lemon Avenue,

Walnut, CA 91789

The Colormatrix Corporation    BERRY PLASTICS CORPORATION   

199 Edison Road

Washington, GA 30673

The Colormatrix Corporation    1769 HAWTHORNE LANE   

1769 Hawthorne Lane

West Chicago, IL 60185

The Colormatrix Corporation    Qualtech Technologies, Inc   

1685B Joseph Lloyd Parkway,

Willoughby, OH 44094

The Colormatrix Corporation    WEENER PLASTICS   

2201 Stantonsburg Road,

Wilson, NC 27893

The Colormatrix Corporation    INFILTRATOR SYSTEMS INC.   

1315 Enterprise Drive,

Winchester, KY 40391

The Colormatrix Corporation    ROYAL GROUP TECHNOLOGIES   

1 Royal Gate Boulevard,

Woodbridge, Canada L4I 8Z7

The Colormatrix Corporation    ROYTEC VINYL SIDING   

91 Royal Group Crescent,

Wookdbridge, Canada L4H 1X9

The Colormatrix Corporation    MARK BULLOCK, EQUIP TEST & RESEARCH   

2456 Monterey

Wooster, OH 44691

The Colormatrix Corporation    GRAHAM PACKAGING   

420 Emig Road

York, PA 17406

Consignee Locations

 

Entity Name

  

Consignee

  

Location

The Colormatrix Corporation    Prime Conduit   

1776 East Beamer Street,

Woodland, CA 95685

The Colormatrix Corporation    Prime Conduit   

635 East Lawn Road

Nazareth, PA 18064

The Colormatrix Corporation    Prime Conduit   

6500 South Interpace

Oklahoma City, OK 73135

The Colormatrix Corporation    Prime Conduit   

1405 East Santa Fe Blvd.

High Springs, FL 32643

The Colormatrix Corporation    Igloo Products Corp.   

30603 Highway 90

Katy, TX 77494



--------------------------------------------------------------------------------

SCHEDULE 5.08(b)

OWNED REAL PROPERTY

 

Record Owner

  

Address

   Book Value (which value
may also include
equipment values)      Value Per County Tax
Website 18  

PolyOne Corporation and

The Geon Company

(now known as PolyOne Corporation)

  

Avon Lake, Ohio Campus which consists of buildings and land located at the
following addresses in Avon Lake, Ohio (Lorain County):

33587 Walker Road;

552 Moore Road, Bldg 482;

554 Moore Road;

Property on the following streets (and in each case, street numbers are not
available):

Rosehill Ave, Elberton Ave and

Greenhill Avenue

   $ 64,654,580.67       $ 13,520,100   

D H Compounding Company

(now known as PolyOne Corporation)

  

1260 Carden Farm Drive,

Clinton, TN 37716

   $ 5,366,595.37       $ 6,169,000   

M.A. Hanna Company

(now known as PolyOne Corporation)

  

107 Jackson Street,

Dyersburg, TN

   $ 9,103,466.60       $ 3,958,000   

 

18  The amount listed in this column is based solely on the information made
available on applicable county tax website. Depending on the applicable county’s
nomenclature, this amount may have been referenced on the applicable county
website as the “fair market value,” “cash value,” “full cash value”, “appraised
value”, “property value” or similar term. In some cases and where noted, an
“assessed value” is the only value that was available on the applicable county
website.



--------------------------------------------------------------------------------

Record Owner

  

Address

   Book Value (which value
may also include
equipment values)      Value Per County Tax
Website 18  

P.M.S. Consolidated

(now known as PolyOne Corporation)

  

2400 E. Devon Avenue,

Elk Grove Village, IL 60007

   $ 5,273,257.47       $
  519, 698
(assessed value)   
  

Allied Color Industries Inc.

(now known as PolyOne Corporation)

   7601 North Glen Harbor Blvd., Glendale, AZ 85307    $ 4,410,197.78       $
3,170,900   

The Geon Company

(now known as PolyOne Corporation)

  

1546 County Rd 1450 North,

Henry, IL 61537

   $ 12,385,906.42       $
  4,041,798
(assessed value)   
  

Winflex Inc.

(now known as PolyOne Corporation)

   8155 Cobb Center Drive, Kennesaw, GA 30152    $ 4,081,936.16       $
5,836,600   

M. A. Hanna Company

(now known as PolyOne Corporation)

  

2513 Highland Avenue,

Bethlehem, PA 18020

   $ 9,168,746.29       $ 2,351,400   

The Geon Company

(now known as PolyOne Corporation)

   2104 East 223rd Street, Carson, CA 90745    $ 5,195,572.72       $ 3,408,721
  

PolyOne Corporation

   1675 Navarre Rd, Massillon, OH 44646    $ 4,491,847.37       $ 5,907,000   

Water Street Enterprises Inc.

(now known as PolyOne Corporation)

   733 East Water Street, North Baltimore, OH 45872    $ 2,033,786.40       $
1,704,600   

PolyOne Corporation

   80 North West Street, Norwalk, OH 44587    $ 4,615,217.17       $ 1,215,700
  



--------------------------------------------------------------------------------

Record Owner

  

Address

   Book Value (which value
may also include
equipment values)      Value Per County Tax
Website 18  

PolyOne Corporation

  

Pasadena, TX Campus,

which consists of buildings and land located at the following addresses in
Pasadena, Texas (Harris County):

4402 and 4403A Pasadena Freeway – Hwy 225 W, Pasadena, TX 77503

And 4403 LaPorte Freeway

   $ 10,103,763.14       $ 10,383,156.00   

M A Hanna Company

(now known as PolyOne Corporation)

  

Seabrook, TX Campus,

which consists of buildings and land located at the following addresses in
Seabrook, Texas (Harris County):

10100 Porter Road;

5200 Hwy 146;

FM 146 ST;

5780 Highway 146; 5306 Hwy 146; additional property on Hwy 146 (no specific
street numbers)

   $ 31,752,231.91       $ 37,170,162.00   

The Geon Company

(now known as PolyOne Corporation)

   Route 130 and Porcupine Rd., Pedricktown, NJ 08067    $ 8,405,674.87       $


 

30,500,000


(assessed value)

  


  

Dennis Chemical Co.

(now known as PolyOne Corporation)

  

2700 Papin Street,

St. Louis, MO 63103

   $ 1,744,026.36      

PolyOne Corporation

   204 Industrial Park Drive, Sullivan, MO 63080    $ 1,155,777.91       $
760,140   

M A Hanna Company

(now known as PolyOne Corporation)

   2900 Shawnee Industrial Way, Suwanee, GA 30024    $ 3,114,509.02       $


 

2,143,200


(assessed value)

  


  



--------------------------------------------------------------------------------

Record Owner

  

Address

   Book Value (which  value
may also include
equipment values)      Value Per County Tax
Website 18  

The Geon Company

(now known as PolyOne Corporation)

   3100 North 35th Street, Terre Haute, IN 47804    $ 6,954,328.21       $
2,363,700   

Avecor Inc

(now known as PolyOne Corporation)

  

245 Avecor Drive, Niles Ferry Industrial Pkwy, Vonore

TN 37885

   $ 6,896,133.85       $ 1,563,900   

The Geon Company

(now known as PolyOne Corporation)

   4250 Bells Lane, Louisville KY 40211    $ 2,991,250.98       $


 

764,300


(assessed value)

  


  

PolyOne Corporation

   2206 Industrial Parkway, Calvert City, KY. (Also referenced as 2468
Industrial Parkway, Calvert City, KY). Site consists of multiple parcels.      0
     

PolyOne Corporation

  

7 Guenther Boulevard

St. Peters, MO

      $ 974,060   

PolyOne Corporation

  

3601 Joint Venture

Lane Louisville, KY

     NA –Property will be sold         NA –Property will be sold   

PolyOne Corporation (as successor to The Hanna Mining Company).

  

Itasca, MN

Parcel No. 25-020-4401; 25-5200-0120

    
  NA – Property will
be sold   
        NA –Property will be sold   

PolyOne Corporation

   1804-1808 River Road Burlington, NJ     
  NA – Property will be
sold   
       
  NA – Property will be
sold   
  

L.E. Carpenter & Company

  

1701 North Main Street

Wharton, NJ

    
  NA – Property will be
sold   
       
  NA – Property will be
sold   
  

PolyOne Corporation

  

DeForest, WI

Parcel ID Number: 118/0910-084-8020-1

    
  NA – Property will be
sold   
       
  NA – Property will be
sold   
  

PolyOne Corporation

  

21300 Doral Road

Brookfield, WI

    
  NA – Property will be
sold   
       
  NA – Property will be
sold   
  



--------------------------------------------------------------------------------

Record Owner

  

Address

   Book Value (which value
may also include
equipment values)    Value Per County Tax
Website 18  

Chromatics, Inc.

  

19 Francis J. Clarke Circle

Bethel, CT 06801

      $ 1,670,600   



--------------------------------------------------------------------------------

SCHEDULE 5.08(c)

LEASED REAL PROPERTY

PolyOne Corporation

NEU Specialty Engineered Materials, LLC

 

Entity Name

  

Address

  

Lessor (Including Address)

PolyOne Corporation   

Groton-Shirley Road, S.E.,

Ayer, MA 01432

   GFI Ayer, L.L.C, 133 Pearl Street, Suite 400, Boston, MA 02110, Attention:
Steven E. Goodman PolyOne Corporation    11400 Newport Drive, Suites A/B/C,
Rancho Cucamonga, CA 91730    Krausz RC Properties One, LLC, 44 Montgomery
Street, Suite 3300, San Francisco, CA 94104 PolyOne Corporation    1610 Phillips
Street, Dyersburg, TN 38024    CDSF LTD., LLC, 2207 Kimball Rd., S.E., P.O. Box
20109, Canton, OH 44701, Attention: Douglas J. Sibila PolyOne Corporation   
3160 Neil Armstrong Blvd., Suite F04, Eagan, MN 55121    AMB Property, L.P., c/o
CB Richard Ellis, Inc, 7760 France Avenue South, Suite 770, Minneapolis, MN
55435-5852; with a copy to: AMB Property Corporation, Attn: Asset Manager –
Minneapolis, Pier 1, Bay 1, San Francisco, CA 94111

PolyOne Distribution Company

(now known as PolyOne Corporation)

   114 Morehead Rd., Statesville, NC 28677    CDSF LTD. LLC, 2207 Kimball Rd.,
S.E., P.O. Box 20109, Canton, OH 44701, Attention: Douglas J. Sibila PolyOne
Corporation    225 Industrial Drive, Vonore, TN 37885    Ken and Leyanne Harper,
3601 HELMSLEY COURT, Maryville, TN 37803 PolyOne Corporation    1414 Lowell
Street, Elyria, OH 44035    Northern Ohio Associates Limited Partnership, c/o
RBS Mansfield Corp., 247 W. 87th Street, Suite 8G, New York, NY 10024 PolyOne
Corporation    10100 Porter Road, LaPorte, TX 77571   

Granite Underwood Distribution Centers

P.O. Box 843856

Dallas, TX 75284-3856

Note: Property is managed by Holt Lundsford Commercial

PolyOne Corporation    7755 National Turnpike, Unit 130, Louisville, KY 40214   
LIT Industrial Limited Partnership, 2650 Cedar Springs Rd., Suite 850, Dallas,
TX 75204, Attention: James C. Hendricks; with a copy to: Fortis Group, LLC, 462
S. Fourth St., Suite 1810, Louisville, KY 40202, Attention: Property Manager/LIC



--------------------------------------------------------------------------------

Entity Name

  

Address

  

Lessor (Including Address)

PolyOne Corporation    1275 Windham Pkwy, Romeoville, IL 60446    Offices at
Windham Lakes I LLC, 701 West Erie, Chicago, IL 60610, Attention: Steven
Kersten, Manager; with copies to: David H. Sachs, Esq., Aronberg Goldgehn Davis
& Garmisa, 330 N. Wabash, Suite 1700, Chicago, IL 60611; and to: Nicolson Porter
& List, 1300 West Higgins Road, Park Ridge, IL 60068 PolyOne Corporation    3910
Third Parkway, Terre Haute, Indiana    Distributors Terminal Corporation, P.O.
Box 3287, Terre Haute, IN 47803

GLS Corporation

(now known as PolyOne Corporation)

  

921 Ridgeview Drive,

McHenry, IL

 

and

 

831 Ridgeview Drive, McHenry, IL

  

Stantine Limited Partnership

Attn: Steven L. Dehmlow

85 W Algonquin Road, Suite 600

Arlington Heights, IL 60005

 

With a copy to

Elizabeth S. Perdue, Esq.

Morgan, Lewis & Bockius LLP

77 West Wacker Drive

Chicago, IL 60601

GLS Corporation

(now known as PolyOne Corporation)

   833 Ridgeview Road, McHenry, IL   

Kingsbury Limited Partnership

Attn: Steven L. Dehmlow

85 W Algonquin Road, Suite 600

Arlington Heights, IL 60005

 

With a copy to

Elizabeth S. Perdue, Esq.

Morgan, Lewis & Bockius LLP

77 West Wacker Drive

Chicago, IL 60601

NEU Specialty Engineered Materials, LLC   

15 Corporate Drive,

North Haven, CT 06473

(New Haven County)

  

Curtis P. Smith c/o MMSG, LLC

254 North Rolling Acres

Chesire, CT 06410

 

With a copy to:

David Wayne Winters

315 Highland Avenue

Chesire, CT 06410



--------------------------------------------------------------------------------

The ColorMatrix Corporation

 

Entity Name

  

Address

  

Lessor (Including Address)

The ColorMatrix Corporation    30 2nd St. S.W., Barberton, OH 44203    Barberton
Community Development Corporation, 542 W. Tuscarawas Ave., Barberton, OH 44203
The ColorMatrix Corporation    Richland Industrial Park, 7204 Burns Street,
Forth Worth, Texas    LBM Management, P.O. Box 471105, Fort Worth, TX 76147 The
ColorMatrix Corporation    680 N. Rocky River Drive, Berea, OH   

680 North LLC

Attn: Shimon Eckstein

c/o Eckstein Properties

60 Broad St., Suite 3503

New York, NY 10004



--------------------------------------------------------------------------------

SCHEDULE 5.12

EMPLOYEE MATTERS

Borrower withdrew from the National Integrated Group Pension Plan (a
Multiemployer Plan) effective October 31, 2010.



--------------------------------------------------------------------------------

SCHEDULE 5.13

SUBSIDIARIES AND OTHER EQUITY INVESTMENTS; LOAN PARTIES

 

Parent

  

Subsidiary

   Percentage of
Ownership   PolyOne Corporation    Burton Rubber Company      100 %  PolyOne
Corporation    ColorMatrix Group, Inc.      100 %  PolyOne Corporation   
Conexus, Inc.      100 %  PolyOne Corporation    GEON Development, Inc.      100
%  GLS International, Inc.    GLS Hong Kong Limited      100 %  PolyOne
Corporation    GLS International, Inc.      100 %  GLS International, Inc.   
GLS Thermoplastic Alloys (Suzhou) Co., Ltd.      100 %  GLS International, Inc.
   GLS Trading (Suzhou) Co., Ltd.      100 %  PolyOne Corporation   
Hanna-Itasca Company      100 %  PolyOne Corporation    Hanna Proprietary
Limited      100 %  PolyOne Corporation    Hollinger Development Company     
100 %  PolyOne Corporation    M.A. Hanna Asia Holding Company      100 % 
PolyOne Corporation    M.A. Hanna Export Services Corporation      100 % 
PolyOne Corporation    M.A. Hanna Plastic Group, Inc.      100 %  PolyOne
Corporation    NEU Specialty Engineered Materials, LLC      100 %  PolyOne
Corporation    P.I. Europe CV      92 %  PolyOne LLC         8 %  PolyOne
Corporation    Polymer Diagnostics, Inc.      100 %  PolyOne Corporation   
PolyOne Canada Inc.      100 %  PolyOne Corporation    PolyOne Controladora S.A.
de C.V.      100 %  PolyOne Corporation    PolyOne Funding Corporation      100
%  PolyOne Corporation    PolyOne Hong Kong Holding Ltd.      100 %  PolyOne
Corporation    PolyOne International Trading (Shanghai) Co., Ltd.      100 % 
PolyOne Corporation    PolyOne LLC      100 %  PolyOne Corporation    PolyOne
Engineered Films, Inc.      100 %  PolyOne Corporation    PolyOne Shenzhen Co.
Ltd.      100 %  PolyOne Corporation    PolyOne Singapore Pte. Ltd.      100 % 
Conexus, Inc.    PolyOne Termoplasticos do      0.01 % 



--------------------------------------------------------------------------------

PolyOne Corporation    Brasil Ltda.      99.99 %  PolyOne Corporation    PolyOne
Vinyl Compounds Asia Holdings Limited      97.2 %  PolyOne Corporation   
PolyOne Wilflex Australasia Pty. Ltd.      100 %  M.A. Hanna Asia Holding
Company    Star Color Co. Ltd.      100 %  M.A. Hanna Plastic Group, Inc.   
L.E. Carpenter & Company      100 %  M.A. Hanna Plastic Group, Inc.    RA
Products, Inc.      100 %  PolyOne Engineered Films, LLC    O’Sullivan Plastics
LLC      100 %  PolyOne Engineered Films, LLC    Regalite Plastics, LLC      100
%  PolyOne Engineered Films, LLC    Shawnee Holdings, LLC      100 %  PolyOne
Termoplásticos do Brasil Ltda.    Uniplen Indústria de Polímeros Ltda.      100
%  PolyOne Termoplásticos do Brasil Ltda.    Braspenco Indústria de Compostos
Plásticos Ltda.      100 %  PolyOne Controladora, S.A. de C.V.    PolyOne de
Mexico S.A. de C.V.      100 %  PolyOne Canada Inc.    Auseon Ltd.      80 % 
The Geon Company Australia Limited         20 %  PolyOne Canada Inc.    The Geon
Company Australia Limited      100 %  PolyOne Canada Inc.    LP Holdings Inc.   
  100 %  PolyOne Canada Inc.    PolyOne Funding Canada Corporation      100 % 
P.I. Europe C.V.    PolyOne International Finance Company      100 %  P.I.
Europe C.V.    PolyOne Management International Holding, S.L. (ETVE)      100 % 
PolyOne Management International Holding, S.L. (ETVE)    PolyOne Corporation UK
Limited – Trading Company      100 %  PolyOne Management International Holding,
S.L. (ETVE)    PolyOne Espãna, S.L.      100 %  PolyOne Management International
Holding, S.L. (ETVE)    PolyOne Italy Srl      100 %  PolyOne Management
International Holding, S.L. (ETVE)    Polimeks Plastik Tic. ve San. A.S.     
100 %  PolyOne Management International Holding, S.L. (ETVE)    Tekno Polimer
Mühendislik Plastikleri San. ve Tic. A.S.      100 %  PolyOne Management
International Holding, S.L. (ETVE)    Tekno Ticaret Mühendislik Plastikleri San.
ve. Tic. A.S.      100 %  PolyOne Management International Holding, S.L. (ETVE)
   PolyOne Magyarorsza KFT.      100 %  PolyOne Management International
Holding, S.L. (ETVE)    PolyOne Belgium SA      100 % 



--------------------------------------------------------------------------------

PolyOne Management International Holding, S.L. (ETVE)    PolyOne Poland
Manufacturing Sp. z o.o.      100 %  PolyOne Management International Holding,
S.L. (ETVE)    M.A. Hanna France S.à.r.l.      100 %  PolyOne Management
International Holding, S.L. (ETVE)    PolyOne Deutschland, GmbH      100 % 
PolyOne Management International Holding, S.L. (ETVE)    PolyOne Luxembourg
S.a.R.L.      100 %  PolyOne Management International Holding, S.L. (ETVE)   
PolyOne Sweden, AB      100 %  PolyOne Management International Holding, S.L.
(ETVE)    PolyOne Europe Logistics S.A.      99.9 %  PolyOne Belgium SA        
0.1 %  PolyOne Management International Holding, S.L. (ETVE)    PolyOne Polska
Sp. z o.o.      99 %  PolyOne Belgium SA         1 %  PolyOne Management
International Holding, S.L. (ETVE)    PolyOne CR s.r.o.      98 %  PolyOne
Belgium SA         2 %  M.A. Hanna France S.à.r.l.    PolyOne France S.A.S.     
100 %  PolyOne Deutschland, GmbH    PolyOne Color and Additives Germany, GmbH   
  100 %  PolyOne Deutschland, GmbH    PolyOne Th. Bergmann, GmbH      100 % 
PolyOne Luxembourg S.a.R.L.    PolyOne Korea, Ltd.      100 %  PolyOne Vinyl
Compounds Asia Holdings Limited    PolyOne (Dongguan) Vinyl Compounds Company
Ltd.      100 %  PolyOne Hong Kong Holding Limited    PolyOne Suzhou, China     
100 %  PolyOne Hong Kong Holding Limited    PolyOne Shanghai, China      100 % 
PolyOne Singapore Pte. Ltd.    PolyOne Polymers India Pvt. Ltd      100 % 
PolyOne Singapore Pte. Ltd.    PolyOne Japan K.K.      100 %  ColorMatrix Group,
Inc.    ColorMatrix Holdings, Inc.      100 %  ColorMatrix Holdings, Inc.    The
ColorMatrix Corporation      100 %  The ColorMatrix Corporation    Chromatics,
Inc.      100 %  The ColorMatrix Corporation    ColorMatrix - Brazil, LLC     
100 %  The ColorMatrix Corporation    Gayson Silicone Dispersions, Inc.      100
%  ColorMatrix Group, Inc.    ColorMatrix Plastic Colorant (Suzhou) Co. Ltd.   
  100 %  ColorMatrix Holdings, Inc.    ColorMatrix Asia Limited      100 % 



--------------------------------------------------------------------------------

ColorMatrix Holdings, Inc.    ColorMatrix UK Holdings Ltd.      100 % 
ColorMatrix - Brazil, LLC    ColorMatrix Argentina S.A.      95 %  The
ColorMatrix Corporation         5 %  ColorMatrix - Brazil, LLC    ColorMatrix do
Brasil Industria e Comercio de Pigmentos e Aditivos Ltda.      95.18 % 
ColorMatrix South America, Ltd.         4.82 %  ColorMatrix - Brazil, LLC   
ColorMatrix Mexico S.A. de C.V.      99 % (fixed)  The ColorMatrix Corporation
       


 

100


1

% (variable) 


% (fixed) 

ColorMatrix - Brazil, LLC    ColorMatrix South America, Ltd.      100 % 
ColorMatrix UK Holdings Limited    ColorMatrix Europe Limited      83.81 % 
ColorMatrix Group, Inc.         16.19 %  ColorMatrix Europe Limited    Seola ApS
Holding      100 %  ColorMatrix Europe Limited    ColorMatrix Europe BV      100
%  ColorMatrix Europe Limited    ColorMatrix U.K. Limited      100 %  Seola ApS
Holding    Colorant Chromatics AG      100 %  ColorMatrix Europe BV   
ColorMatrix Russia LLC      100 %  Colorant Chromatics AG    Shanghai Colorant
Chromatics Co, Ltd.      100 %  Colorant Chromatics AG    Colorant Chromatics
Trading (Shanghai) Co., Ltd.      100 %  Colorant Chromatics AG    Colorant
Chromatics AB      100 %  Colorant Chromatics AG    Colorant GmbH      100 % 
ColorMatrix Europe Limited    Malachite Group Limited      100 %  Polyone
Corporation    Canadian Films Venture Inc.      100 % 



--------------------------------------------------------------------------------

SCHEDULE 6.17

POST-CLOSING MATTERS

1. On the Closing Date deliver to the Administrative Agent, original
certificates representing the Pledged Securities accompanied by undated stock
powers executed in blank of:

Conexus, Inc.

GLS International, Inc.

M.A. Hanna Asia Holding Company

Polymer Diagnostics, Inc.

PolyOne Canada Inc.

ColorMatrix Holdings, Inc.

ColorMatrix Group, Inc.

The ColorMatrix Corporation

Chromatics, Inc.

ColorMatrix - Brazil, LLC

Gayson Silicone Dispersions, Inc.

2. Not later than a date that is 60 days after the Closing Date (or such longer
period as the Administrative Agent, in its discretion, shall have agreed)
deliver to the Administrative Agent, an Account Control Agreement, duly
authorized, executed and delivered by each applicable Loan Party, the ABL Agent
and each of the following depository banks: (a) Bank of America, (b) Mellon
Bank, (c) PNC Bank, (d) Citibank, (e) Bank of Montreal and (f) Union Bank; in
each case, solely with respect to the respective Pledged Deposit Accounts (as
such term is defined in the Security Agreement) of the Loan Parties maintained
at such banks.

3. Not later than a date that is 30 days after the Closing Date (or such longer
period as the Administrative Agent, in its discretion, shall have agreed)
deliver to the Administrative Agent, the Intercompany Subordination Agreement
shall have been duly executed and delivered by each Subsidiary that is not a
Loan Party, and shall be in full force and effect.



--------------------------------------------------------------------------------

4. Not later than a date that is 90 days after the Closing Date (or such longer
period as the Administrative Agent, in its discretion, shall have agreed)
deliver to the Administrative Agent, original certificates representing the
Pledged Securities accompanied by undated stock powers executed in blank of:

GLS Hong Kong Limited

GLS Thermoplastic Alloys (Suzhou) Co., Ltd.

GLS Trading (Suzhou) Co., Ltd.

PolyOne Controladora S.A. de C.V.

PolyOne Hong Kong Holding Ltd.

PolyOne International Trading (Shanghai) Co., Ltd.

PolyOne Shenzhen Co. Ltd.

PolyOne Singapore Pte. Ltd.

PolyOne Termoplasticos do Brasil Ltda.

PolyOne Vinyl Compounds Asia Holdings Limited

Star Color Co. Ltd.

ColorMatrix Plastic Colorant (Suzhou) Co. Ltd.

ColorMatrix Asia Limited

ColorMatrix UK Holdings Ltd.

ColorMatrix Argentina S.A.

ColorMatrix do Brasil Industria e Comercio de Pigmentos e Aditivos Ltda.

ColorMatrix Mexico S.A. de C.V.

ColorMatrix South America, Ltd.

provided that, with respect to any of the entities listed above that are formed
or organized and in existence in the Peoples Republic of China (and not in Hong
Kong), the Loan Parties shall not be required to deliver certificates
representing the Pledged Securities of such entities if to do so would
contravene an applicable legal prohibition in the Peoples Republic of China.

5. Not later than a date that is 90 days after the Closing Date (or such longer
period as the Administrative Agent, in its discretion, shall have agreed)
deliver to the Administrative Agent,



--------------------------------------------------------------------------------

evidence reasonably satisfactory to the Administrative Agent that title to all
of the Mortgaged Properties is vested in the Borrower or other applicable Loan
Party.

6. Not later than a date that is 90 days after the Closing Date (or such longer
period as the Administrative Agent, in its discretion, shall have agreed)
deliver to the Administrative Agent:

(a) Evidence that counterparts of the Mortgages have been duly executed,
acknowledged and delivered and are in form suitable for filing or recording in
all filing or recording offices that the Administrative Agent may deem necessary
or desirable in order to create a valid first and subsisting Lien on the
property described therein in favor of the Administrative Agent for the benefit
of the Secured Parties and that all filing, documentary, stamp, intangible and
recording taxes and fees have been paid (or have been delivered to the
applicable title insurer for the payment at the time of recording);

(b) Fully paid American Land Title Association Lender’s Extended Coverage title
insurance policies (the “Mortgage Policies”), with endorsements and in amounts
acceptable to the Administrative Agent, issued, coinsured and reinsured by title
insurers reasonably acceptable to the Administrative Agent, insuring the
Mortgages to be valid first and subsisting Liens on the property described
therein, free and clear of all defects (including, but not limited to,
mechanics’ and materialmen’s Liens) and encumbrances, excepting only Permitted
Encumbrances, Permitted Liens and matters acceptable to Agent in its sole
discretion, and providing for such other affirmative insurance (including
endorsements for future advances under the Loan Documents, for mechanics’ and
materialmen’s Liens and for zoning of the applicable property, provided that a
zoning report from Bock & Clark Corp. or another professional firm reasonably
acceptable to the Administrative Agent may be delivered in lieu of such zoning
endorsement) and such coinsurance and direct access reinsurance as the
Administrative Agent may deem reasonably necessary or desirable;

(c) American Land Title Association/American Congress on Surveying and Mapping
form surveys (each, an “ALTA Survey”), for which all necessary fees (where
applicable) have been paid, and dated no more than 90 days after the date of the
initial Credit Extension, certified to the Administrative Agent and the issuer
of the Mortgage Policies in a manner satisfactory to the Administrative Agent
and consistent with ALTA Survey requirements by a land surveyor duly registered
and licensed in the States in which the property described in such surveys is
located and acceptable to the Administrative Agent, showing all buildings and
other improvements, any off-site improvements that either materially affect the
operation of the Mortgaged Property or encroach onto the Mortgaged Property, the
location of any easements, parking spaces, rights of way, building set-back
lines and other dimensional regulations and encroachments, either by such
improvements or on to such property, and other defects, other than Permitted
Encumbrances, Permitted Liens and other defects acceptable to the Administrative
Agent; provided, however, that notwithstanding the requirements set forth in
this clause (C), historical ALTA Surveys previously delivered to the
Administrative Agent for the below properties shall be deemed to comply with
such requirements: (i) 8155 Cobb Center Drive, Kennesaw, GA; (ii) 2400 E Devon
Avenue, Elk Grove Village, IL; (iii) 3100 North 35th Street, Terre Haute, IN;
(iv) Route 130 & Porcupine Road, Pedricktown, New Jersey; (v) 80 Northwest
Street, Norwalk, OH; (vi) 2513 Highland Avenue, Bethlehem, PA and (vii) Highway
146, Seabrook, TX;



--------------------------------------------------------------------------------

(d) Evidence of the insurance required by the terms of the Mortgages, including,
if applicable, a completed “Life-of-Loan” Federal Emergency Management Agency
Standard Flood Hazard Determination with respect to each Mortgaged Property
located in the United States (and with respect to any such facility that is
located within a special flood zone (y) a notice about special flood hazard area
status and flood disaster assistance duly executed by the Borrower and each
applicable Loan Party relating thereto and (z) evidence of insurance with
respect to such facility as set forth in Section 6.07 and otherwise in form and
substance reasonably satisfactory to the Administrative Agent);

(e) Opinions of local counsel for the Loan Parties (i) in states in which each
Mortgage Property is located, with respect to the enforceability of the
Mortgages and necessary requirements in order to perfect the Mortgages and any
related fixture filings in form and substance reasonably satisfactory to the
Administrative Agent and (ii) in states in which each Loan Party party to a
Mortgage is organized or formed, with respect to the valid existence, corporate
power and authority of such Loan Party in granting the Mortgage, in form and
substance reasonably satisfactory to the Administrative Agent;

(f) Evidence that all other action that the Administrative Agent may deem
reasonably necessary or desirable in order to create valid first and subsisting
Liens on the property described in the Mortgages has been taken; and

(g) Environmental assessment reports, each in scope, form and substance
satisfactory to the Administrative Agent; provided that with respect to real
properties listed on Schedule 4.01(a)(iv) Part – I on the Closing Date,
“Phase-I” reports shall be delivered solely with respect to Route 130 and
Porcupine Rd., Pedricktown, NJ 08067; 1546 County Rd 1450 North, Henry, IL
61537; and 33587 Walker Road, Avon Lake, OH 44012 (and all other addresses
constituting the Avon Lake campus).



--------------------------------------------------------------------------------

SCHEDULE 7.01(b)

EXISTING LIENS

U.S.

 

Debtor

  

State

  

Jurisdiction

  

Secured Party

  

UCC Filing

No./Filing Date

  

Collateral

POLYONE CORPORATION    IL    State    TOYOTA MOTOR CREDIT CORPORATION   

UCC: 016600504

File Date: 9/14/11

  

*For information purposes only

 

1 Used Toyota 7FGCU25

 

Serial #89951

 

83/189” Mast, 42” forks.

 

Side Shifter, Strobe Light

POLYONE CORPORATION    IL    State    TOYOTA MOTOR CREDIT CORPORATION   

UCC: 016649600

File Date: 9/30/11

  

*For information purposes only

 

1 Used Toyota 7FGCU15

 

Serial #70125

 

83/189” Mast, 42” forks.

 

Side Shifter, LPG Powered



--------------------------------------------------------------------------------

Debtor

  

State

  

Jurisdiction

  

Secured Party

  

UCC Filing

No./Filing Date

  

Collateral

POLYONE CORPORATION    OH    State    CISCO SYSTEMS CAPITAL CORPORATION   

UCC: OH00039906742 File Date: 10/15/01

 

Amendment: 20020510796

File Date: 2/19/02

 

Continuation: 20061090698

File Date: 4/19/06

 

Continuation: 20112510276

File Date: 9/8/11

  

All of Debtor’s right, title and interest, now existing and hereafter arising in
property described on financing statement.

 

Leased Equipment on Master Agreement, dated 4/19/01

 

Equipment is defined as routers, router components, other computer networking
and telecommunications equipment manufactured by Cisco Systems, Inc., together
with related software and software license rights.

 

Amend address of Debtor

Polyone Corporation    OH    State    BASF Corporation   

UCC: OH00042647474

File Date: 12/13/01

 

Amendment: 20052870150

File Date: 10/12/05

 

Correction: 20053610118

File Date: 12/20/05

 

Continuation: 20062260778

File Date: 8/11/06

  

BASF-owned products on consignment, which include:

 

Hallogen Blue K 6911 D, K6912 D, K 7090

 

Hallogen Green K 8805, K 6683, K 6730 Z

Luwax AL 3

 

Paliogen Red K 3811 HD

and 5 others

 

Amend Secured Party address



--------------------------------------------------------------------------------

Debtor

  

State

  

Jurisdiction

  

Secured Party

  

UCC Filing

No./Filing Date

  

Collateral

Polyone Corporation    OH    State    Tennant Financial Services   

UCC: OH00044522301

File Date: 1/28/02

 

Continuation: 20063030438

File Date: 10/30/06

  

Tennant Model 7300 Cylindrical Scrubber with any and all additions, attachments,
accessories, etc. Pursuant to rental agreement.

 

*Filed solely as a precaution

PolyOne Corporation    OH    State   

Amended: LANXESS Corporation

 

Amended:

Bayer Polymers LLC

 

Original Secured Party: Bayer Corporation

  

UCC: OH00051752337

File Date: 7/10/02

 

Amendment: 20030800302

File Date: 3/19/03

 

Amendment: 20042020018

File Date: 7/20/04

 

Continuation: 20070990368

File Date: 4/9/07

  

Consignor’s products listed on Attachment 1 of financing statement, consisting
of:

 

•    EPR Rubber

 

•    Emulsions Rubber

 

*True Consignment

Polyone Corporation    OH    State    NMHG Financial Services Inc.   

UCC: OH00053737509

File Date: 8/30/02

 

Continuation: 20070750794

File Date: 3/16/07

  

“All of the equipment now or hereafter leased by Lessor to Lessee; and all
accessories additions, replacements, and substitutions thereto and therefor and
all proceeds including insurance proceeds, thereof.

 

4134468

 

NMHG Cost Center 08A23”



--------------------------------------------------------------------------------

Debtor

  

State

  

Jurisdiction

  

Secured Party

  

UCC Filing

No./Filing Date

  

Collateral

Polyone Corporation    OH    State   

Assignee: Presidio Technology Capital, LLC

 

Assignee: Highbridge/Zwirn Special Opportunities Fund, L.P.

 

Assignee: Information Leasing Corporation

 

Original Secured Party: Sayers Finance Corporation

  

UCC: OH00060687309 File Date: 3/5/03

 

Assignment: 20031480486

File Date: 5/27/03

 

Amendment: 20032250470

File Date: 8/12/03

 

Amendment: 20043380470

File Date: 12/2/04

 

Amendment: 20043380530

File Date: 12/2/04

 

Assignment: 20043380530

File Date: 12/2/04

 

Continuation: 20072830530

File Date: 10/9/07

 

Assignment: 20110940104

File Date: 4/1/11

  

All right, title and interest to Leased Equipment under Master Lease Agreement
No. 130, dated 12/17/02

 

Various computer equipment (several hundred items), described on Lease Schedules
001, 002, 004 and 08, attached to the several assignments and amendments.



--------------------------------------------------------------------------------

Debtor

  

State

  

Jurisdiction

  

Secured Party

  

UCC Filing

No./Filing Date

  

Collateral

PolyOne Corporation    OH    State   

Amended: Supplyone Cleveland, Inc.

 

Original Secured Party: National Paper & Packaging Co.

  

UCC: OH00067980772 File Date: 9/2/03

 

Continuation: 20081850562

File Date: 7/3/08

 

Amendment: 20092170520

File Date: 8/5/09

   All inventory and other goods listed on Exhibit A of financing statement
whenever sold, consigned or delivered to or for Consignee by Consignor. Several
dozen items are listed, all described as “Bags” or “Liners” Polyone Corporation
   OH    State    Popular Leasing U.S.A., Inc.   

UCC: OH00074219697 File Date: 2/24/04

 

Continuation: 20090420286

File Date: 2/11/09

   “Lease #: 43755.01 One (1) New 202 Gallon Agitating Ultasonic [sic] Parts
Washer, Model SK-1749” PolyOne Corporation    OH    State    MITSUI PLASTICS,
INC.   

UCC: OH00087090820 File Date: 3/8/05

 

Continuation: 20093340122

File Date: 11/25/09

  

All plastic goods placed or consigned onto premises of Polyone Corporation

 

*Filing made for notice purposes



--------------------------------------------------------------------------------

Debtor

  

State

  

Jurisdiction

  

Secured Party

  

UCC Filing

No./Filing Date

  

Collateral

PolyOne Corporation    OH    State    General Electric Capital Corporation   

UCC: OH00100338389 File Date: 4/1/06

 

Continuation: 20110460372

File Date: 2/15/11

   All equipment under certain MRK ML# 0116943 Schedule 001 PDA#01, GE Lease
Agreement 7370924 Schedule 002, including all accessories, accessions, etc.
POLYONE CORPORATION    OH    State    TOYOTA MOTOR CREDIT CORPORATION    UCC:
OH00107673821 File Date: 10/17/06   

*For informational purposes only

 

Two new Toyota model 7BRU18, Serial Numbers 32936 and 32938, equipped with 42
inch forks, two batteries and two chargers.

PolyOne Corporation    OH    State    General Electric Capital Corporation   

UCC: OH00108698460 File Date: 11/9/06

 

Continuation: 20112440066

File Date: 9/1/11

 

Amendment: 20112440062

File Date: 9/1/11

  

All equipment under certain MRK ML# 0116943 Schedule 001 PDA #2, GE Lease
Agreement 7370924 Schedule 005, including all accessories, accessions, etc.

 

Amend Secured Party address

POLYONE CORPORATION    OH    State    TOYOTA MOTOR CREDIT CORPORATION    UCC:
OH00109475954 File Date: 12/4/06   

*For informational purposes only

 

One new Toyota Model 7FGCU25 S/N 04338, equipped with side shifter, 42” forks,
backup alarm, etc.



--------------------------------------------------------------------------------

Debtor

  

State

  

Jurisdiction

  

Secured Party

  

UCC Filing

No./Filing Date

  

Collateral

POLYONE CORPORATION    OH    State    TOYOTA MOTOR CREDIT CORPORATION    UCC:
OH00109496544 File Date: 12/4/06   

*For informational purposes only

 

One new Toyota Model 7FGCU25 S/N 69880, equipped with side shifter, 42” forks,
backup alarm, etc.

POLYONE CORPORATION    OH    State    TOYOTA MOTOR CREDIT CORPORATION    UCC:
OH00110232549 File Date: 12/22/06   

*For informational purposes only

 

Five new Toyotas Model 7FGCU25 S/Ns 04871, 04904, 04928, 04964 and 04999, each
equipped with side shifter, 42” forks, backup alarm, etc.

PolyOne Corporation    OH    State    Zeon Chemicals L.P.    UCC: OH00110707627
File Date: 1/9/07    Consigned goods, defined as all items furnished by Secured
Party to Consignee. Consigned goods are described as products 2301X36, 2301X50,
1430X20 and Zealloy (R) 1422 POLYONE CORPORATION    OH    State    General
Electric Capital Corporation    UCC: OH00111253695 File Date: 1/24/07    All
equipment under certain MRK ML# 0116943 Schedule 001 PDA #3, GE Lease Agreement
7370924 Schedule 004, including all accessories, accessions, etc. PolyOne
Corporation    OH    State    Wells Fargo Equipment Finance, Inc.    UCC:
OH00112693466 File Date: 3/9/07   

*Transaction intended to be a true lease

 

One (1) New 2006 Trackmobile 4150TM, Serial Number LGN 98208-1106, including all
options, attachments and accessories.



--------------------------------------------------------------------------------

Debtor

  

State

  

Jurisdiction

  

Secured Party

  

UCC Filing

No./Filing Date

  

Collateral

POLYONE CORPORATION    OH    State    Toyota Motor Credit Corporation    UCC:
OH00113735881 File Date: 4/6/07   

*Transaction constitutes a true lease

 

Eight (8) Toyota Forklift

 

Model # 8FGCU25

 

Serial #s: 10698, 10868, 10926, 10869, 10596, 10893, 10894, 10897

POLYONE CORPORATION    OH    State    TOYOTA MOTOR CREDIT CORPORATION    UCC:
OH00114063615 File Date: 4/17/07   

*For informational purposes only

 

One new Toyota Model 7FBEU18 S/N 16747, equipped with side shifter, 42” forks,
backup alarm, etc.

POLYONE CORPORATION    OH    State    TOYOTA MOTOR CREDIT CORPORATION    UCC:
OH00115318435 File Date: 5/18/07   

*For informational purposes only

 

Two (2) new Toyotas Model 7FBEU18 S/N 69448, 69449, each equipped with side
shifter, 42” forks, backup alarm, etc.

PolyOne Corporation    OH    State    General Electric Capital Corporation   
UCC: OH00115735136 File Date: 5/31/07    All equipment under certain MRK ML#
0116943 Schedule 001 Final, GE Lease Agreement 7370924 Schedule 006, including
all accessories, accessions, etc. POLYONE CORPORATION    OH    State    U.S.
BANCORP OLIVER-ALLEN TECHNOLOGY LEASING   

UCC: OH00117302828 File Date: 7/17/07

 

Amendment: 20073200472

File Date: 11/15/07

  

All equipment pursuant to Equipment Schedule No. 01 to Master Lease Agreement,
dated 7/2/07. Equipment is described as various computer and telecommunications
equipment, software, and software license rights.

 

Amend Collateral



--------------------------------------------------------------------------------

Debtor

  

State

  

Jurisdiction

  

Secured Party

  

UCC Filing

No./Filing Date

  

Collateral

POLYONE CORPORATION

DBA POLYONE DISTRIBUTION COMPANY

   OH    State    TOYOTA MOTOR CREDIT CORPORATION    UCC: OH00117635257 File
Date: 7/26/07   

*For informational purposes only

 

Sixteen (16) Toyotas Model # 8FGCU25. S/N: 13541, 13375, 13038, 13200, etc.

Polyone Corporation    OH    State    National City Commercial Capital Company,
LLC    UCC: OH00117982424 File Date: 8/7/07    Equipment and other goods
pursuant to Rental Schedule Number 98908000 to Master Lease Agreement, dated
7/25/07. Equipment is described as 40 or so “1977, ACF 5,250 cubic feet, covered
hopper car”(s). No serial numbers.

POLYONE CORPORATION

DBA POLYONE DISTRIBUTION CO

   OH    State    TOYOTA MOTOR CREDIT CORPORATION    UCC: OH00119874336 File
Date: 10/5/07   

*For informational purposes only

 

One new Toyota Model 7FBCU25 S/N 70268, equipped with side shifter, 42” forks,
backup alarm, etc.

POLYONE CORPORATION

DBA POLYONE DISTRIBUTION CO

   OH    State    TOYOTA MOTOR CREDIT CORPORATION    UCC: OH00120175286 File
Date: 10/15/07   

*For informational purposes only

 

One new Toyota Model 8FGCU25 S/N 15096, equipped with side shifter, 42” forks,
backup alarm, etc.

POLYONE CORPORATION    OH    State    TOYOTA MOTOR CREDIT CORPORATION    UCC:
OH00120183617 File Date: 10/15/07   

*For informational purposes only

 

Three (3) new Toyotas Model 8FGCU25 S/N 11003, 11004, 11011, each equipped with
side shifter, 42” forks, backup alarm, etc.



--------------------------------------------------------------------------------

Debtor

  

State

  

Jurisdiction

  

Secured Party

  

UCC Filing

No./Filing Date

  

Collateral

POLYONE CORPORATION

DBA POLYONE DISTRIBUTION CO

   OH    State    TOYOTA MOTOR CREDIT CORPORATION    UCC: OH00120574878 File
Date: 10/26/07   

*For informational purposes only

 

One new Advance Terra 4300B S/N 073424726

POLYONE CORPORATION

DBA POLYONE DISTRIBUTION CO

   OH    State    TOYOTA MOTOR CREDIT CORPORATION    UCC: OH00121288579 File
Date: 11/19/07   

*For informational purposes only

 

Two (2) new Toyotas Model 7FBCU25 S/N 70468, 70480, each equipped with side
shifter, 42” forks, backup alarm, etc.

POLYONE CORPORATION    OH    State    TOYOTA MOTOR CREDIT CORPORATION    UCC:
OH00121380383 File Date: 11/21/07   

*For informational purposes only

 

One new Toyota Model 8FGCU25 S/N 16407, equipped with side shifter, 42” forks,
backup alarm, etc.

POLYONE CORPORATION
DBA POLYONE DISTRIBUTION    OH    State    TOYOTA MOTOR CREDIT CORPORATION   
UCC: OH00121558138 File Date: 11/29/07   

*For informational purposes only

 

One used Toyota Model 7FGCU25 S/N 75992, equipped with side shifter, 189” FSV
Mast

POLYONE CORPORATION    OH    State    U.S. BANCORP OLIVER-ALLEN TECHNOLOGY
LEASING   

UCC: OH00121652188 File Date: 12/3/07

 

Amendment: 20080780520

File Date: 3/17/08

  

All equipment pursuant to Equipment Schedule No. 02 to Master Lease Agreement,
dated 7/2/07. Equipment is described as various computer and telecommunications
equipment, software, and software license rights.

 

Amend Collateral



--------------------------------------------------------------------------------

Debtor

  

State

  

Jurisdiction

  

Secured Party

  

UCC Filing

No./Filing Date

  

Collateral

Polyone Corporation    OH    State    National City Commercial Capital Company,
LLC    UCC: OH00121894948 File Date: 12/11/07    Equipment and other goods
pursuant to Rental Schedule Number 401672000 to Master Lease Agreement, dated
7/25/07. Equipment is described as 40 or so “1977/1978/1979, ACF, 5,250 cubic
feet covered hopper car”(s). No serial numbers. POLYONE CORPORATION    OH   
State    U.S. BANCORP OLIVER-ALLEN TECHNOLOGY LEASING   

UCC: OH00124415412 File Date: 3/3/08

 

Amendment: 20081640748

File Date: 6/12/08

  

All equipment pursuant to Equipment Schedule No. 02 to Master Lease Agreement,
dated 7/2/07. Equipment is described as various computer and telecommunications
equipment.

 

Amend Collateral

POLYONE CORPORATION

DBA POLYONE DISTRIBUTION CO

   OH    State    TOYOTA MOTOR CREDIT CORPORATION    UCC: OH00124952036 File
Date: 3/19/08   

*For informational purposes only

 

One new Toyota Model 8FGCU32 S/N 11294, equipped with side shifter, 48” forks,
backup alarm, etc.

POLYONE CORPORATION

DBA POLYONE DISTRIBUTION CO

   OH    State    TOYOTA MOTOR CREDIT CORPORATION    UCC: OH00124954616 File
Date: 3/19/08   

*For informational purposes only

 

One new Toyota Model 8FGCU32 S/N 11273, equipped with backup alarm, 189” FSV
Mast, Dual 4 Way Hosing, etc.



--------------------------------------------------------------------------------

Debtor

  

State

  

Jurisdiction

  

Secured Party

  

UCC Filing

No./Filing Date

  

Collateral

POLYONE CORPORATION

DBA POLYONE DISTRIBUTION CO

   OH    State    TOYOTA MOTOR CREDIT CORPORATION    UCC: OH00124954727 File
Date: 3/19/08   

*For informational purposes only

 

One new Toyota Model 8FGCU32 S/N 11263, equipped with Integral Side Shifter, 42”
Forks, backup alarm, 189” FSV Mast, etc.

POLYONE CORPORATION

DBA POLYONE DISTRIBUTION

   OH    State    TOYOTA MOTOR CREDIT CORPORATION    UCC: OH00125115942 File
Date: 3/25/08   

*For informational purposes only

 

One used Toyota Model 7FGCU25 S/N 67167, equipped with side shifter, 42” forks,
189” FSV Mast

POLYONE CORPORATION

 

CT CORPORATION, AGENT

   OH    State    AMERICAN AXLE & MANUFACTURING, INC.    UCC: OH00125252073 File
Date: 3/28/08    “RAW MATERIALS, WORK IN PROCESS, FINISHED GOODS, TOOLS AND
INVENTORY, MACHINERY AND EQUIPMENT OWNED BY SECURED PARTY AND IN THE POSSESSION
OF DEBTOR FROM TIME TO TIME” PolyOne Corporation    OH    State   

Assigned: Bank Financial F.S.B.

 

Original Secured Party: Somerset Leasing Corp. II

  

UCC: OH00125320927 File Date: 4/1/08

 

Amendment: 20093550179

File Date: 12/21/09

 

Assignment: 20112790168

File Date: 10/5/11

  

*Intended to be a true lease

 

Leased equipment under schedule no.1 to Lease Agreement dated 1/17/08.
Equipment: 1 Briggs 4350TM TrackMobile RailCar Mover, *Cummins B5.9-C152
Turbocharged Diesel Engine, 6 Cylinder, 359 Cubic Inch, 152BHP etc.

 

Amendment: New equipment location



--------------------------------------------------------------------------------

Debtor

  

State

  

Jurisdiction

  

Secured Party

  

UCC Filing

No./Filing Date

  

Collateral

POLYONE CORPORATION

DBA POLYONE DISTRIBUTION

   OH    State    TOYOTA MOTOR CREDIT CORPORATION    UCC: OH00125831112 File
Date: 4/18/08   

*For informational purposes only

 

One new Toyota Model 8FGCU30 S/N 11900, equipped with side shifter, 42” Forks,
backup alarm, 187” FSV Mast, etc.

POLYONE CORPORATION    OH    State    U.S. BANCORP EQUIPMENT FINANCE INC.   

UCC: OH00127151071 File Date: 6/2/08

 

Amendment: 20082610098

File Date: 9/15/08

  

All equipment and other personal property pursuant to Equipment Schedule No. 04
to Master Lease Agreement, dated 7/2/07. Equipment on attached Exhibit is
described as various computer and network equipment.

 

Amend Collateral

POLYONE CORPORATION    OH    State    TOYOTA MOTOR CREDIT CORPORATION    UCC:
OH00127154996 File Date: 6/3/08   

*For informational purposes only

 

One (1) New advance Exterra S/N 2053546

POLYONE CORPORATION    OH    State    TOYOTA MOTOR CREDIT CORPORATION    UCC:
OH00127169624 File Date: 6/3/08   

*For informational purposes only

 

One (1) Advance Terra 4300B S/N 081208964

PolyOne Corporation    OH    State    Somerset Leasing Corp. I    UCC:
OH00128496446 File Date: 7/28/08   

*Intended to be a true lease

 

Equipment under Schedule No. 2 to Lease Agreement, dated 1/17/08. Equipment is
described as 1 7413 Tennant Model T5 Walk Behind Scrubber T5-10389390



--------------------------------------------------------------------------------

Debtor

  

State

  

Jurisdiction

  

Secured Party

  

UCC Filing

No./Filing Date

  

Collateral

POLYONE CORPORATION    OH    State    TOYOTA MOTOR CREDIT CORPORATION    UCC:
OH00129168290 File Date: 8/27/08   

*For informational purposes only

 

Two (2) new Toyotas Model 8FGCU25 S/N 21072, 21589 equipped with side shifter,
42” forks, backup alarm, etc.

POLYONE CORPORATION    OH    State    TOYOTA MOTOR CREDIT CORPORATION    UCC:
OH00129207345 File Date: 8/28/08   

*For informational purposes only

 

One new Toyota Model 6BWS152L04 S/N 10154, equipped with 48” pallet forks,UL
type EE Rating, Battery Discharge Indicator, etc.

POLYONE CORPORATION    OH    State    TOYOTA MOTOR CREDIT CORPORATION    UCC:
OH00129370138 File Date: 9/5/08   

*For informational purposes only

 

Two (2) new Toyotas Model 6BWR152L24 S/N 30406, 60409 equipped with 36” pallet
forks,UL type EE Rating, Battery Discharge Indicator, etc.

POLYONE CORPORATION    OH    State    U.S. BANCORP EQUIPMENT FINANCE INC.   

UCC: OH00129537960 File Date: 9/12/08

 

Amendment: 20092670368

File Date: 9/23/09

  

All equipment and other personal property pursuant to Schedule No. 05 to Master
Lease Agreement, dated 7/2/07. Equipment is described on attached exhibit as
various computer and network equipment, several dozen items.

 

Amend Collateral



--------------------------------------------------------------------------------

Debtor

  

State

  

Jurisdiction

  

Secured Party

  

UCC Filing

No./Filing Date

  

Collateral

PolyOne Corporation    OH    State   

Assigned: BankFinancial FSB

 

Original Secured Party: Somerset Leasing Corp. XIV

  

UCC: OH00129848131 File Date: 9/26/08

 

Assignment: 20112690187

File Date: 9/23/11

  

*Intended to be a true lease

 

Equipment under Schedule No. 3 to Lease Agreement dated 1-17-08. Equipment
includes forklifts, batteries and battery chargers.

POLYONE CORPORATION    OH    State    TOYOTA MOTOR CREDIT CORPORATION    UCC:
OH00130292307 File Date: 10/17/08   

*For informational purposes only

 

Two (2) new Ametek Chargers Model 1050 T3-24 S/N 308CS68260, 308CS68261

POLYONE CORPORATION    OH    State    TOYOTA MOTOR CREDIT CORPORATION    UCC:
OH00130294987 File Date: 10/17/08   

*For informational purposes only

 

Two (2) new Deka batteries model 24-85D-21 S/N 1804FR, 3267DR

POLYONE CORPORATION    OH    State    TOYOTA MOTOR CREDIT CORPORATION    UCC:
OH00131007688 File Date: 11/18/08   

*For informational purposes only

 

One new Advance 4300 Captor LP S/N 1000002500

POLYONE CORPORATION    OH    State    KANEKA TEXAS CORPORATION    UCC:
OH00131529563 File Date: 12/10/08   

*Filing made for Notice purposes only

 

All impact modifiers and processing aids now or hereafter acquired by Consignor
and thereafter placed on premises of Consignee



--------------------------------------------------------------------------------

Debtor

  

State

  

Jurisdiction

  

Secured Party

  

UCC Filing

No./Filing Date

  

Collateral

Polyone Corp.    OH    State    M & R Sales & Service    UCC: OH00133359261 File
Date: 3/16/09   

1 P/N GTRZ162214122036A Gauntlet Z Press 16X22 S/N 030979382G

 

1 P/N CAYZ182220360 Cayenne Z Quartz Flash 18X22 S/N 030979358C

 

1 P/N CAYZ182220360 Cayenne Z Quartz Flash 18X22 S/N 030979355C and 4 others

POLYONE CORPORATION    OH    State    TOYOTA MOTOR CREDIT CORPORATION    UCC:
OH00133854261 File Date: 4/9/09   

*For informational purposes only

 

One used Toyota Model 7FGCU25 S/N 83158, equipped with side shifter, 42” forks,
189” FSV mast, single internal hosing

POLYONE CORPORATION    OH    State    AIR LIQUIDE INDUSTRIAL US LP    UCC:
OH00133945830 File Date: 4/13/09    “TELEMETRY- DATAL ONE VESSEL- PE, S/N 05866,
4700 GAL” POLYONE CORPORATION    OH    State    U.S. BANCORP EQUIPMENT FINANCE
INC.   

UCC: OH00135861935 File Date: 7/8/09

 

Amendment: 20093340260

File Date: 11/25/09

  

All equipment and other personal property pursuant to Schedule 007 to Master
Lease Agreement, dated 7/2/07. Equipment described on exhibit to amendment as
various computer equipment.

 

Amend Collateral



--------------------------------------------------------------------------------

Debtor

  

State

  

Jurisdiction

  

Secured Party

  

UCC Filing

No./Filing Date

  

Collateral

POLYONE CORPORATION    OH    State    U.S. BANCORP EQUIPMENT FINANCE INC.   

UCC: OH00135862058 File Date: 7/8/09

 

Amendment: 20092670364

File Date: 9/23/09

  

All equipment and other personal property pursuant to Schedule 06 to Master
Lease Agreement, dated 7/2/07. Equipment described on exhibit to amendment as
sixteen (16) “Steelhead 250 w/2 Onboard GBE”

 

Amend Collateral

PolyOne Corporation    OH    State    MRK Leasing, Ltd.    UCC: OH00136154008
File Date: 7/22/09    Equipment pursuant to Lease # 0116943.003. Described on
Schedule A as “Steelhead 5050 with 4 Onboard GBE” and several other similar
items. POLYONE CORPORATION    OH    State    TOYOTA MOTOR CREDIT CORPORATION   
UCC: OH00136268069 File Date: 7/28/09   

*For informational purposes only

 

One new Toyota 7FBCU25 S/N 72480. Sideshifter, 42” forks, etc.

POLYONE CORPORATION    OH    State    U.S. BANCORP EQUIPMENT FINANCE INC.   

UCC: OH00136947887 File Date: 9/2/09

 

Amendment: 20100600239

File Date: 3/1/10

  

Equipment and other personal property pursuant to Equipment Schedule No. 08 to
Master Lease Agreement, dated 7/2/07. Exhibit A to Amendment describes as
various computer equipment.

 

Amend Collateral



--------------------------------------------------------------------------------

Debtor

  

State

  

Jurisdiction

  

Secured Party

  

UCC Filing

No./Filing Date

  

Collateral

POLYONE CORPORATION    OH    State    U.S. BANCORP EQUIPMENT FINANCE INC.   

UCC:

OH00136947998

File Date: 9/2/09

 

Amendment: 20102700071

File Date: 9/24/10

  

Equipment and other personal property pursuant to Equipment Schedule No. 08 to
Master Lease Agreement, dated 7/2/07. Exhibit A to Amendment describes as
various computer equipment.

 

Amend Collateral

POLYONE CORPORATION    OH    State    TOYOTA MOTOR CREDIT CORPORATION   

UCC:

OH00137062983

File Date: 9/8/09

  

*For informational purposes only

 

One new Toyota 8FGU25 S/N 19655. Sideshifter, 48” forks, etc.

PolyOne Corporation    OH    State    Georgia-Pacific Corrugated LLC   

UCC:

OH00137200816

File Date: 9/15/09

   Consigned inventory in Consignment Agreement, dated 3/1/02. Laminated bulk
boxes and caps located at buyer’s sites. POLYONE CORPORATION    OH    State   
TOYOTA MOTOR CREDIT CORPORATION   

UCC:

OH00137362919

File Date: 9/23/09

  

*For informational purposes only

 

One used Toyota 7FBCU25 S/N 64964. Sideshifter, 42” forks, 83/189” Mast

PolyOne Corporation    OH    State    MRK Leasing, Ltd.   

UCC:

OH00138016765

File Date: 10/26/09

   Equipment pursuant to Lease #0116943.002. Described on Schedule A as 3 LXE
VXS Vehicle Mounted Computers.



--------------------------------------------------------------------------------

Debtor

  

State

  

Jurisdiction

  

Secured Party

  

UCC Filing

No./Filing Date

  

Collateral

POLYONE CORPORATION    OH    State    U.S. BANCORP EQUIPMENT FINANCE INC.   

UCC:

OH00139644414

File Date: 1/13/10

 

Amendment: 20102700073

File Date: 9/24/10

  

Equipment and other personal property pursuant to Equipment Schedule No. 010 to
Master Lease Agreement, dated 7/2/07. Exhibit A to Amendment describes as
various computer and networking equipment.

 

Amend Collateral

POLYONE CORPORATION    OH    State    U.S. BANCORP EQUIPMENT FINANCE INC.   

UCC:

OH00139644525

File Date: 1/13/10

 

Amendment: 20102700074

File Date: 9/24/10

  

Equipment and other personal property pursuant to Equipment Schedule No. 011 to
Master Lease Agreement, dated 7/2/07. Exhibit A to Amendment describes as
various computer and audio/visual equipment.

 

Amend Collateral

POLYONE CORPORATION    OH    State    TOYOTA MOTOR CREDIT CORPORATION   

UCC:

OH00140059547

File Date: 2/2/10

  

*For informational purposes only

 

“One (1) New Advance Convertamatic 26 S/N 1000031977”

POLYONE CORPORATION    OH    State    TOYOTA MOTOR CREDIT CORPORATION   

UCC:

OH00140262053

File Date: 2/15/10

  

*For informational purposes only

 

“One (1) New Genie Z34/22 S/N Z3410-7789, Equipped With: Tool Tray, Low Volt
Interrupt”

POLYONE CORPORATION    OH    State    TOYOTA MOTOR CREDIT CORPORATION   

UCC:

OH00140262164

File Date: 2/15/10

  

*For informational purposes only

 

Two (2) New Toyota Models 30-7FBCU25 S/N 61031, 61033, Each Equipped With: Side
shifter, 42” forks, etc.



--------------------------------------------------------------------------------

Debtor

  

State

  

Jurisdiction

  

Secured Party

  

UCC Filing

No./Filing Date

  

Collateral

POLYONE CORPORATION    OH    State    TOYOTA MOTOR CREDIT CORPORATION   

UCC:

OH00140765473

File Date: 3/12/10

  

*For informational purposes only

 

Two (2) New Toyota Models 7HBW23 S/N 36605, 36607, Each Equipped With: 42” X 27”
forks, removable 48” LBR, etc.

POLYONE CORPORATION    OH    State    TOYOTA MOTOR CREDIT CORPORATION   

UCC:

OH00140868522

File Date: 3/18/10

  

*For informational purposes only

 

Three (3) New Toyota Models 8FGCU30 S/N 13976, 13997, 13999 Each Equipped With:
Side shifter, 42” forks, Backup alarm, etc.

PolyOne Corporation    OH    State    U.S. Bancorp Equipment Finance, Inc.   

UCC:

OH00143650211

File Date: 7/15/10

   One (1) Used 2008 Trackmobile, Model 4350TM; together with all replacements,
parts, repairs, additions, etc. POLYONE CORPORATION    OH    State    TOYOTA
MOTOR CREDIT CORPORATION   

UCC:

OH00144197513

File Date: 8/6/10

 

Amendment: 20102220281

File Date: 8/10/10

  

*For informational purposes only

 

One new Toyota Model 7BN20203FSV S/N 50942. Equipped with: Side shifter, 48”
forks, etc.

 

Amendment modifies collateral description slightly.

POLYONE CORPORATION    OH    State    TOYOTA MOTOR CREDIT CORPORATION   

UCC:

OH00144293810

File Date: 8/12/10

  

*For informational purposes only

 

One new Toyota Model 8FGCU25 S/N 28677. Equipped with: Side shifter, 42” forks,
etc.



--------------------------------------------------------------------------------

Debtor

  

State

  

Jurisdiction

  

Secured Party

  

UCC Filing

No./Filing Date

  

Collateral

POLYONE CORPORATION    OH    State    TOYOTA MOTOR CREDIT CORPORATION   

UCC:

OH00144553135

File Date: 8/25/10

  

*For informational purposes only

 

Four (4) new Toyotas Model 7FBEU15 S/N 21545, 21569, 51271, 21592. Each equipped
with: 42” forks, Backup alarm, 189” FSV Mast, etc.

POLYONE CORPORATION    OH    State    TOYOTA MOTOR CREDIT CORPORATION   

UCC:

OH00144554036

File Date: 8/25/10

  

*For informational purposes only

 

One new Toyota Model 7FBEU15 S/N 21550. Equipped with: 42” forks, backup alarm,
etc.

POLYONE CORPORATION    OH    State    U.S. BANCORP EQUIPMENT FINANCE, INC.   

UCC:

OH00144572923

File Date: 8/26/10

   Equipment and other personal property pursuant to Equipment Schedule No. 013
to Master Lease Agreement, dated 7/2/07. POLYONE CORPORATION    OH    State   
U.S. BANCORP EQUIPMENT FINANCE, INC.   

UCC:

OH00144573046

File Date: 8/26/10

   Equipment and other personal property pursuant to Equipment Schedule No. 012
to Master Lease Agreement, dated 7/2/07.



--------------------------------------------------------------------------------

Debtor

  

State

  

Jurisdiction

  

Secured Party

  

UCC Filing

No./Filing Date

  

Collateral

PolyOne Corporation    OH    State   

Partial Assignee: Wells Fargo Equipment Finance, Inc.

 

Original Secured Party: Summit Funding Group, Inc.

  

UCC:

OH00145278293

File Date: 9/30/10

 

Partial Assignment: 20103070146

File Date: 11/2/10

 

Amendment: 20103070146

File Date: 11/2/10

 

Partial Assignment: 20110330076

File Date: 1/31/11

 

Amendment: 20110330076

File Date: 1/31/11

  

All present and future goods pursuant to Master Lease Agreement 2417, dated
8/23/10

 

Partial Assignment on 11/2/10 to Wells Fargo, Schedule Number 001 to Master
Lease Agreement

 

Partial Assignment on 1/31/11 to Wells Fargo, Schedule Number 002 to Master
Lease Agreement

POLYONE CORPORATION    OH    State    U.S. BANCORP EQUIPMENT FINANCE, INC.   

UCC:

OH00145429052

File Date: 10/7/10

   Equipment and other personal property pursuant to Equipment Schedule No. 014
to Master Lease Agreement, dated 7/2/07. POLYONE CORPORATION    DE    State   
DE LAGE LANDEN FINANCIAL SERVICES, INC.   

UCC:

OH00145429385

File Date: 10/7/10

   “ALL EQUIPMENT OF ANY MAKE OR MANUFACTURE, TOGETHER WITH ALL ACCESSORIES AND
ATTACHMENTS FINANCED BY OR LEASED TO LESSEE BY LESSOR UNDER MASTER LEASE
AGREEMENT NUMBER _498_.”



--------------------------------------------------------------------------------

Debtor

  

State

  

Jurisdiction

  

Secured Party

  

UCC Filing

No./Filing Date

  

Collateral

POLYONE CORPORATION    OH    State    TOYOTA MOTOR CREDIT CORPORATION   

UCC:

OH00146965342

File Date: 12/20/10

  

*For informational purposes only

 

Three (3) new Toyotas Model 8FGU25 S/N 32186, 32197, 32268. Each equipped with:
Side shifter, 42” forks, Backup alarm, 189” FSV Mast, etc.

POLYONE CORPORATION    OH    State    TOYOTA MOTOR CREDIT CORPORATION   

UCC:

OH00146968601

File Date: 12/20/10

  

*For informational purposes only

 

One (1) new Toyota Model 8FGU25 S/N 32198. Equipped with: Side shifter, 48”
forks, Backup alarm, 189” FSV Mast, etc.

POLYONE CORPORATION    OH    State    TOYOTA MOTOR CREDIT CORPORATION   

UCC:

OH00146968823

File Date: 12/20/10

  

*For informational purposes only

 

One (1) new Toyota Model 8FGU32 S/N 30940. Equipped with: Backup alarm, 187” FSV
Mast, etc.

POLYONE CORPORATION    OH    State    TOYOTA MOTOR CREDIT CORPORATION   

UCC:

OH00146969491

File Date: 12/20/10

  

*For informational purposes only

 

Two (2) new Toyotas Model 8FGU25 S/N 32250, 32270. Equipped with: Side shifter,
48” forks, Backup alarm, 189” FSV Mast, etc.



--------------------------------------------------------------------------------

Debtor

  

State

  

Jurisdiction

  

Secured Party

  

UCC Filing

No./Filing Date

  

Collateral

POLYONE CORPORATION    OH    State    TOYOTA MOTOR CREDIT CORPORATION   

UCC:

OH00146969835

File Date: 12/20/10

  

*For informational purposes only

 

Three (3) new Toyotas Model 8HBW30 S/N 40141, 40142, 40143. Each equipped with:
48” X 27” forks, UL Type EE Rating, etc.

POLYONE CORPORATION    OH    State    TOYOTA MOTOR CREDIT CORPORATION   

UCC:

OH00146977266

File Date: 12/20/10

  

*For informational purposes only

 

Two (2) new Toyotas Model 6BWR15 S/N 30509, 30510, 40143. Equipped with: 42”
forks, battery discharge indicator, UL Type EE Rating, etc.

POLYONE CORPORATION    OH    State    ENTEK MANUFACTURING, INC.   

UCC:

OH00147079192

File Date: 12/23/10

   One 40mm Extrusion Line – Serial #83681-0401008, including, but not limited
to, Extruder, RSLinx program, Spare screw set on shafts, Vent stack, etc.
POLYONE CORPORATION    OH    State    ENTEK MANUFACTURING, INC.   

UCC:

OH00147079203

File Date: 12/23/10

   One 40mm Extrusion Line – Serial #83735-0401000, including, but not limited
to, Extruder, Spare screw set on shafts, etc.



--------------------------------------------------------------------------------

Debtor

  

State

  

Jurisdiction

  

Secured Party

  

UCC Filing

No./Filing Date

  

Collateral

POLYONE CORPORATION    OH    State    U.S. BANCORP EQUIPMENT FINANCE, INC.   

UCC:

OH00148179882

File Date: 2/14/11

   All equipment, inventory and/or rights in any software, whether now owned or
hereafter acquired, financed under that certain Master Lease Agreement, dated
7/2/07, together with all substitutions, replacements, parts, repairs, etc.
POLYONE CORPORATION    OH    State    TOYOTA MOTOR CREDIT CORPORATION   

UCC:

OH00149158203

File Date: 4/1/11

  

*For informational purposes only

 

One (1) new Toyota Model 8FGU25 S/N 33854. Equipped with: S/S, 42” forks 189”
FSV Mast, etc.

POLYONE CORPORATION    OH    State    TOYOTA MOTOR CREDIT CORPORATION   

UCC:

OH00149158314

File Date: 4/1/11

  

*For informational purposes only

 

One (1) new Toyota Model 8FGCU25 S/N 31335. Equipped with: S/S, 42” forks 189”
FSV Mast, etc.

POLYONE CORPORATION    OH    State    TOYOTA MOTOR CREDIT CORPORATION   

UCC:

OH00149863238

File Date: 5/2/11

  

*For informational purposes only

 

One (1) new Toyota 7FBEU15 S/N 22475. Equipped with: S/S, 42” forks 189” FSV
Mast, etc.



--------------------------------------------------------------------------------

Debtor

  

State

  

Jurisdiction

  

Secured Party

  

UCC Filing

No./Filing Date

  

Collateral

POLYONE CORPORATION    OH    State    TOYOTA MOTOR CREDIT CORPORATION   

UCC:

OH00150185556

File Date: 5/13/11

 

Amendment: 20111390203

File Date: 5/19/11

  

*For informational purposes only

 

One (1) new Raymond R40TT S/N EZ-10-AF50397. Equipped with: S/S, 42” forks 211”
TT Mast, etc.

 

Amendment corrects S/N on battery

POLYONE CORPORATION    OH    State    TOYOTA MOTOR CREDIT CORPORATION   

UCC:

OH00150279151

File Date: 5/18/11

  

*For informational purposes only

 

Two (2) new Toyotas 8FBCU30 S/N 60423, 60424. Each equipped with: S/S, 42” forks
187” FSV Mast, etc.

POLYONE CORPORATION    OH    State    TOYOTA MOTOR CREDIT CORPORATION   

UCC:

OH00150361510

File Date: 5/20/11

  

*For informational purposes only

 

(1) New Advance SC800 s/n 4000015726

POLYONE CORPORATION    OH    State    TOYOTA MOTOR CREDIT CORPORATION   

UCC:

OH00150395925

File Date: 5/23/11

  

*For informational purposes only

 

Two (2) new Toyotas 7FBEU20 S/N 19147, 19148. Each equipped with: S/S, 42” forks
189” FSV Mast, etc.

POLYONE CORPORATION    OH    State    TOYOTA MOTOR CREDIT CORPORATION   

UCC:

OH00150415393

File Date: 5/24/11

  

*For informational purposes only

 

Three (3) new Toyotas 8FBCU30 S/N 60416, 60420, 60478. Each equipped with: S/S,
48” forks 187” FSV Mast, etc.

POLYONE CORPORATION    OH    State    TOYOTA MOTOR CREDIT CORPORATION   

UCC:

OH00150675040

File Date: 6/3/11

  

*For informational purposes only

 

(1) New Advance Adgressor 2820 S/N 1000044240



--------------------------------------------------------------------------------

Debtor

  

State

  

Jurisdiction

  

Secured Party

  

UCC Filing

No./Filing Date

  

Collateral

POLYONE CORPORATION    OH    State    TOYOTA MOTOR CREDIT CORPORATION   

UCC:

OH00151302355

File Date: 6/30/11

  

*For informational purposes only

 

(1) New Toyota 7FGCU35 S/N 71667, Equipped with S/S, 42” forks, etc.

POLYONE CORPORATION    OH    State    TOYOTA MOTOR CREDIT CORPORATION   

UCC:

OH00151627464

File Date: 7/15/11

  

*For informational purposes only

 

(1) New Toyota 8FGCU25 S/N 32435, Equipped with S/S, 42” forks, etc.

POLYONE CORPORATION    OH    State    TOYOTA MOTOR CREDIT CORPORATION   

UCC:

OH00152426550

File Date: 8/24/11

  

*For informational purposes only

 

Three (3) new Toyotas 8FBCU25 S/N 33652, 33701, 33834. Each equipped with: S/S,
42” forks Back up alarm, etc.

POLYONE CORPORATION    OH    State    TOYOTA MOTOR CREDIT CORPORATION   

UCC:

OH00153134077

File Date: 9/28/11

  

*For informational purposes only

 

Five (5) new Toyotas 8FGCU25 S/N 34605, 34648, 34678, 34716, 34739. Each
equipped with: S/S, 42” forks back up alarm, etc.

POLYONE CORPORATION    OH    State    FEDERAL EQUIPMENT COMPANY   

UCC:

OH00153378073

File Date: 10/7/11

   Inventory #20245 – One (1) Used Union Process Lab Attritor, Model 1, Type B,
stainless steel, jacketed bowl, 2.5 gallon total capacity etc. etc. Serial #154
POLYONE CORPORATION    OH    State    TOYOTA MOTOR CREDIT CORPORATION   

UCC:

OH00153725818

File Date: 10/26/11

  

*For informational purposes only

 

Two (2) new Toyotas 8FGCU25 S/N 33791, 33835. Each equipped with: S/S, 42” forks
187” back up alarm, etc.



--------------------------------------------------------------------------------

Debtor

  

State

  

Jurisdiction

  

Secured Party

  

UCC Filing

No./Filing Date

  

Collateral

PolyOne Corporation    TX    State    TENNANT FINANCIAL SERVICES   

UCC:

030000478719

File Date: 9/6/02

 

Continuation: 0700126110

File Date: 4/16/07

  

Equipment; including all improvements, attachments, and accessories thereto.

 

4147379-001

 

Tennant M5700 Scrubber

 

MPV Cost Center 39H7

 

  •  

Certificate of Deposit, in the balance of $2,700,000.00, at the Bank of America
located at 100 North Tryon Street, Charlotte, North Carolina 28255. This is cash
collateral in favor of Bank of America for certain credit card programs of
PolyOne Corporation with Bank of America. Account number: 406231.

Permitted Liens with respect to Exclusive License Agreements19

 

  •  

Exclusive License Agreement, dated March 12, 2004, between The ColorMatrix
Corporation and Container Science, Inc.

 

  •  

License Agreement, dated February 13, 2009, between ColorMatrix Holdings, Inc.
and Amcor Pet Packaging USA, Inc.

 

  •  

License Agreement, dated November 6, 2008, between ColorMatrix Holdings, Inc.
and Artenius Pet Packaging Europe, Inc.

 

  •  

Joint Development Agreement, dated February 25, 2010, between ColorMatrix Group,
Inc. and Printpack, Inc.

 

  •  

Joint Development Agreement, dated August 2002, between ColorMatrix Group, Inc.
and Container Science, Inc., as amended February 21, 2011.

 

  •  

Joint Development Agreement, dated June 14 2004, between ColorMatrix Europe Ltd.
and Dupont Sabanci Polyester Europe BV, as amended on July 24, 2006.

 

  •  

Joint Research Development and Supply Agreement, dated September 6, 2009,
between ColorMatrix Group, Inc. and DSM Micabs, B.V.

 

  •  

Joint Development Agreement, dated March 16, 2009, between ColorMatrix Group,
Inc. and PPG Industries, Inc.

 

19 

These outbound exclusive license agreements restrict the ability of PolyOne
Corporation or its Subsidiaries which entered into such license agreements, to
use or dispose of certain intellectual property as provided in the license
agreements.



--------------------------------------------------------------------------------

Canada

 

DEBTOR    JURISDICTION    SECURED PARTY    FILE NO./ REGISTRATION NO. AND
COLLATERAL PolyOne Canada Inc.    Ontario    Toyota Motor Credit Corporation   

671045805/

20110628 1659 1862 2643

 

Equipment, Motor Vehicle Included

 

2011 TOYOTA 8FGCU25

VIN: 32435

 

THIS FINANCING STATEMENT IS FOR INFORMATIONAL PURPOSES ONLY. THE SECURED PARTY
IS THE OWNER OF THE FOLLOWING PROPERTY (1) NEW TOYOTA 8FGCU25 S/N 32435 EQUIPT
WITH S/S, 42 FORKS, 189 FSV MAST, LIGHTS, NON-MARKING TIRES, UL TYPE LP W/O TANK

PolyOne Canada Inc.    Ontario    Praxair Canada Inc.   

662069844/

20100610 1316 1793 6605

 

Equipment

 

EQUIPMENT SUPPLIED BY THE SECURED PARTY, CONSISTING OF BULK CRYOGENIC STORAGE
TANKS USED FOR THE STORAGE, FILLING AND DELIVERY OF INDUSTRIAL AND MEDICAL GASES
INCLUDING, WITHOUT LIMITATION, ARGON, HYDROGEN, CARBON DIOXIDE, NITROGEN,
NITROUS OXIDE AND OXYGEN, AND CRYOGENIC FREEZERS, TOGETHER WITH ALL RELATED
ACCESSORIES, PARTS, COMPONENTS AND ATTACHMENTS AND ALL PROCEEDS OF OR RELATING
TO ANY



--------------------------------------------------------------------------------

         OF THE FOREGOING AS WELL AS ALL PRESENT OR AFTER-ACQUIRED PROPERTY THAT
MAY BE DERIVED FROM THE SALE OR OTHER DISPOSITION OF THE COLLATERAL DESCRIBED
HEREIN. PolyOne Canada Inc.    Ontario    Donlen Fleet Leasing Ltd./Location de
Flottes Donlen Ltee.   

633066183/

20070226 1954 1531 9178

 

Equipment, Accounts, Other, Motor Vehicle Included

 

ALL MOTOR VEHICLES NOW OR HEREAFTER LEASED BY THE SECURED PARTY TO THE DEBTOR,
INCLUDING, WITHOUT LIMITATION, ALL ACCESSORIES, SPARE PARTS, REPLACEMENTS,
MANUALS, DOCUMENTS OF TITLE AND ACCESSIONS RELATING TO ANY SUCH MOTOR VEHICLES
AND ALL PROCEEDS (IN ANY FORM OF PERSONAL PROPERTY) IN RESPECT OF ANY OF THE
FOREGOING. THIS FILING IS PROTECTION WITH RESPECT TO VEHICLES LEASED TO DEBTOR
UNDER A LEASE INTENDED TO BE A TRUE LEASE.

PolyOne Canada Inc.    Ontario   

Donlen Fleet Leasing

Ltd./ Location de

Flottes Donlen Ltee.

  

633066192/

20070226 1954 1531 9179

20090402 1450 1530 0933

 

Equipment, Accounts, Other, Motor Vehicle Included

 

ALL MOTOR VEHICLES NOW OR HEREAFTER LEASED BY THE SECURED PARTY TO THE DEBTOR,
INCLUDING, WITHOUT LIMITATION, ALL ACCESSORIES, SPARE PARTS, REPLACEMENTS,
MANUALS, DOCUMENTS OF TITLE AND ACCESSIONS RELATING TO ANY SUCH MOTOR VEHICLES
AND ALL PROCEEDS



--------------------------------------------------------------------------------

         (IN ANY FORM OF PERSONAL PROPERTY) IN RESPECT OF ANY OF THE FOREGOING.
THIS FILING IS PROTECTION WITH RESPECT TO VEHICLES LEASED TO DEBTOR UNDER A
LEASE INTENDED TO BE A TRUE LEASE.

PolyOne Canada Inc.

 

PolyOne Corporation

   Ontario    Zeon Chemicals L.P.   

632093256/

20070112 1221 2505 0237

 

Inventory, Equipment

 

ZEON CHEMICALS L.P. MAY CONSIGN CERTAIN PARTS AND/OR RAW MATERIALS ON A
NO-CHARGE BASIS TO CONSIGNEE FOR INCORPORATION INTO THE PRODUCTS PRODUCED BY
CONSIGNEE. FOR THE PURPOSES OF THIS AGREEMENT, CONSIGNED GOODS ARE DEFINED AS
ALL ITEMS FURNISHED BY ZEON CHEMICALS L.P. OR CAUSED BY ZEON CHEMICALS L.P. TO
BE FURNISHED TO CONSIGNEE. A DESCRIPTION OF THE CONSIGNED GOODS IS THE FOLLOWING
PRODUCTS WILL BE INCLUDED IN THIS CONSIGNMENT AGREEMENT, 2301X36, 2301X50,
1430X20, ZEALLOY (R) 1422. CONSIGNED GOODS WILL BE LOCATED AND USED AT AVON
LAKE, OHIO, ELYRIA, OHIO, TERRE HAUTE, INDIANA, RANCHO CUCAMONGA, CALIFORNIA,
NIAGARA FALLS, ONTARIO, CANADA. CONSIGNED GOODS ARE AND WILL REMAIN THE PROPERTY
OF ZEON CHEMICALS L.P.. ZEON CHEMICALS L.P. SHALL HAVE THE RIGHT AT ANY TIME TO
RECALL ANY OF THE CONSIGNED GOODS.



--------------------------------------------------------------------------------

PolyOne Canada, Inc.    Ontario    Donlen Fleet Leasing Ltd.   

630739161/

20061120 1941 1531 8265

 

Equipment, Accounts, Other, Motor Vehicle Included

 

2007 Chevrolet Impala

V.I.N.: 2G1WU58RX79207566

PolyOne Canada Inc.    Ontario    The Corporation of the Town of Orangeville   

888453369/

20021022 1003 1793 5710

 

Equipment, Other

 

EQUIPMENT LEASED BY THE SECURED PARTY TO THE DEBTOR FOR USE AT A PLASTICIZER
SYNTHESIS PLANT LOCATED AT 15 TIDEMAN DRIVE, AND A POLYMAER COMPOUNDING PLANT
LOCATED AT 17 TIDEMAN DRIVE, AS MORE PARTICULARLY DESCRIBED IN A LEASE AGREEMENT
DATED AS OF AUGUST 26, 2002 BETWEEN THE SECURED PARTY AND THE DEBTOR, AS IT MAY
BE AMENDED FROM TIME TO TIME.

PolyOne Canada Inc.    Quebec    Praxair Canada Inc.   

10-0388782-0001

Rights of ownership of the lessor under a leasing agreement

 

All movable property.

PolyOne Canada, Inc.

 

(further to an amendment registered under number 09-0174392-0002)

   Quebec   

Donlen Fleet Leasing Ltd.

 

Location de Flottes

Donlen Ltee

  

07-0101357-0035

Rights resulting from a lease

 

All motor vehicles leased by the secured party to the debtor.

 

This registration is a global registration under section 2961.1 of the Civil
Code of Quebec.



--------------------------------------------------------------------------------

Foreign

Liens against the accounts receivable solely of ColorMatrix do Brasil Indústria
e Comércio de Pigmentos e Aditivos Ltda., which secure only borrowings under the
Bank Credit, dated August 11, 2011, issued by Itaú Unibanco S.A. for a revolving
credit facility of up to 900,000 Brazilian reales.



--------------------------------------------------------------------------------

SCHEDULE 7.02

EXISTING INDEBTEDNESS

 

1. Loan Agreement, to be entered into between Director of Development of the
State of Ohio and PolyOne Corporation, in the amount of approximately
$2,250,000.

 

2. Guarantee, dated as of April 17, 2008, in the amount of approximately Euro
54, 215.

 

  a. Guarantor: Royal Bank of Scotland

 

  b. Beneficiary: Uni-Invest, B.V.

 

  c. Applicant: ColorMatrix Europe Ltd.

 

  d. Nature of Underlying Obligations: securing rent payment obligations under
the lease agreement between ColorMatrix Europe Ltd. and Uni-Invest, B.V.

 

3. Letter of Credit, dated as of April 4, 2007, in the amount of approximately
$111,191.04.

 

  a. Issuing Bank: General Electric Capital Corporation.

 

  b. Beneficiary: 680 North L.L.C.

 

  c. Applicant: The ColorMatrix Corporation.

 

  d. Nature of Underlying Obligations: securing rent payment obligations under
the lease agreement between The ColorMatrix Corporation and 680 North L.L.C.

 

4. ColorMatrix do Brasil Indústria e Comércio de Pigmentos e Aditivos Ltda. has
obtained a Bank Credit, dated August 11, 2011, issued by Itaú Unibanco S.A. for
a revolving credit facility of up to 900,000 Brazilian reales.

 

5. Letter of Credit, dated as of March 6, 2006, in the face amount of CAD
293,688.75.

 

  a. Issuing Bank: Bank of Montreal.

 

  b. Beneficiary: Workplace Safety & Insurance Board

 

  c. Applicant: PolyOne Canada Inc.

 

  d. Nature of Underlying Obligations: securing obligations relating to Canadian
workers compensation.



--------------------------------------------------------------------------------

SCHEDULE 7.03

EXISTING INVESTMENT

Borrower or any Restricted Subsidiary holds an Equity Interest in the following
entities:

 

Holder    Entity Name    Percentage of
Ownership   PolyOne Corporation    Hansard Steamship Company      33 %  PolyOne
Corporation    Early Stage      2 %  PolyOne Corporation    Kimberly Iron
Company, Ltd.      14 %  PolyOne Corporation    North Coast      1 %  PolyOne
Corporation    Paramount Coal Company      50 %  PolyOne Corporation    Pilot
Knob Pellet Co.      50 %  PolyOne Corporation    Syngold      4.26 %  PolyOne
Corporation    Orangeville-Brampton Rail Access Group Inc.      12.5 %  PolyOne
Corporation    Altona Properties Pty. Ltd.      37 %  PolyOne Corporation   
Ohio Innovation      2 %  GEON Development, Inc.         4 %  GEON Development,
Inc.    Cleveland Development      2 %  Hanna Proprietary Limited    MAG
International      50 %  ColorMatrix Group, Inc.    ColorMatrix Europe Ltd.     
16.19 % 



--------------------------------------------------------------------------------

SCHEDULE 7.05

DISPOSITIONS OF CERTAIN REAL PROPERTY

 

Property Owner    Address PolyOne Corporation    3401 Joint Venture Lane,
Louisville, KY The Hanna Mining Company
(now known as PolyOne Corporation)   

Itasca, MN.

Parcel ID Number: 25-020-4401; 25-520-0120.

PolyOne Corporation    7 Guenther Boulevard, St. Peters, MO PolyOne Corporation
   1804-1808 River Road, Burlington, NJ PolyOne Corporation   

DeForest, WI

Parcel ID Number: 118/0910-084-8020-1

PolyOne Corporation    21300 Doral Road, Brookfield, WI PolyOne Canada Inc.   

Niagara Falls, Ontario, Canada

Parcel ID Number: Parts 25, 26, 27 and 33, Plan 59R - 10639 - PIN 64262-0005;
Part 32, Plan 59R-10639 (was Part 1, Plan 59R-6285)-PIN 640058-0026; Part 23,
Plan 59R-10639 (was Part 4, Plan 59R-6285)-PIN 640058-0148

PolyOne Corporation    2700 Papin Street, St. Louis, MO 63103



--------------------------------------------------------------------------------

SCHEDULE 7.09

CERTAIN CONTRACTUAL RESTRICTIONS

None.



--------------------------------------------------------------------------------

SCHEDULE 10.02

ADMINISTRATIVE AGENT’S OFFICE, CERTAIN ADDRESSES FOR NOTICES

If to Loan Parties:

PolyOne Corporation

33587 Walker Road

Avon Lake, Ohio 44012

Attn: Treasurer

Fax No. 440-930-3064

with copies to: PolyOne Corporation

33587 Walker Road

Avon Lake, Ohio 44012

Attn: Secretary

Fax No. 440-930-3064

If to the Administrative Agent:

Bank of America, N.A.

Attn.: DeWayne Rosse, Officer, Agency Management Officer

Global Corporate and Commercial Banking Client Service

901 Main St.

Dallas, TX 75202

Mail Code: TX1-492-14-11

Fax: (214) 672-8623

- and –

Bank of America, N.A.

Attn.: Kellyn McLamb

101 N Tryon Street

Charlotte, NC 28255

NC1-001-04-39.

Facsimile: (704) 409-0486